EXECUTION VERSION





LOAN AND SERVICING AGREEMENT

dated as of May 5, 2015
by and among
NEWSTAR WAREHOUSE FUNDING I LLC,
as the Borrower,
NEWSTAR FINANCIAL, INC.,
as the Originator and as the Collateral Manager,
EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,
as the Lenders,
CITIBANK, N.A.,
as the Administrative Agent,
and
U.S. BANK NATIONAL ASSOCIATION,
as the Trustee and the Custodian



--------------------------------------------------------------------------------




1



--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page


 
 
 
ARTICLE 1 DEFINITIONS
2


Section 1.1
Certain Defined Terms
2


Section 1.2
Other Terms
61


Section 1.3
Computation of Time Periods
61


Section 1.4
Interpretation
61


ARTICLE II PURCHASE OF THE VARIABLE FUNDING NOTES
62


Section 2.1
The Variable Funding Notes
62


Section 2.2
[Reserved]
63


Section 2.3
Procedures for Advances by Lenders
63


Section 2.4
Delivery of Loans
64


Section 2.5
Reduction of the Facility Amount; Mandatory and Optional Repayments
64


Section 2.6
Determination of Interest
66


Section 2.7
Principal Repayments on the Termination Date
66


Section 2.8
Instructions to the Trustee
66


Section 2.9
Notations on Variable Funding Notes
66


Section 2.10
Settlement Procedures Prior to Amortization Period
66


Section 2.11
Settlement Procedures During the Amortization Period
69


Section 2.12
Collections and Allocations
71


Section 2.13
Payments, Computations, Etc
73


Section 2.14
[Reserved]
74


Section 2.15
Fees
74


Section 2.16
Increased Costs; Capital Adequacy; Illegality
74


Section 2.17
Taxes
77


Section 2.18
Assignment of the Sale Agreement
79


Section 2.19
Substitution and Transfer of Loans; Repurchase of Defaulted Loans
79


Section 2.20
Optional Sales
81


Section 2.21
Discretionary Sales
83


Section 2.22
Limitations on Certain Substitutions and Sales
84


Section 2.23
Release of Lien and Required Loan Documents
85




i



--------------------------------------------------------------------------------



Section 2.24
Loan Acquisition and Disposition Criteria
86


Section 2.25
Additional Lenders; Increase of Commitment
86


Section 2.26
Defaulting Lenders
86


Section 2.27
Replacement of Lenders
87


Section 2.28
Additional Equity Contributions
88


ARTICLE III CONDITIONS TO ADVANCES
89


Section 3.1
Conditions to Closing
89


Section 3.2
Conditions Precedent to All Advances
90


Section 3.3
Conditions to Pledges of Loans
02


Section 3.4
Custodianship; Transfer of Loans and Permitted Investments
02


ARTICLE IV REPRESENTATIONS AND WARRANTIES
04


Section 4.1
Representations and Warranties of the Borrower
04


Section 4.2
Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral
103


Section 4.3
Representations and Warranties of the Collateral Manager
104


Section 4.4
Representations and Warranties of the Trustee
107


Section 4.5
Representations and Warranties of each Lender
108


ARTICLE V GENERAL COVENANTS
109


Section 5.1
Affirmative covenants of the Borrower
109


Section 5.2
Negative Covenants of the Borrower
112


Section 5.3
[Reserved]
114


Section 5.4
Affirmative Covenants of the Collateral Manager
114


Section 5.5
Negative Covenants of the Collateral Manager
117


Section 5.6
Affirmative Covenants of the Trustee
118


Section 5.7
Negative Covenants of the Trustee
118


ARTICLE VI ADMINISTRATION AND SERVICING OF LOANS
119


Section 6.1
Designation of the Collateral Manager
119


Section 6.2
Duties of the Collateral Manager
120


Section 6.3
Authorization of the Collateral Manager
121


Section 6.4
Collection of Payments
122


Section 6.5
[Reserved]
125


Section 6.6
Realization upon Loans Subject to an Asset Value Adjustment Event
125




ii



--------------------------------------------------------------------------------



Section 6.7
Maintenance of Insurance Policies
125


Section 6.8
[Reserved]
126


Section 6.9
[Reserved]
126


Section 6.10
[Reserved]
126


Section 6.11
Collateral Manager Compensation
126


Section 6.12
Payment of Certain Expenses by Collateral Manager
126


Section 6.13
Reports
126


Section 6.14
Annual Statement as to Compliance
128


Section 6.15
Annual Independent Public Accountant's Collateral Management Reports
128


Section 6.16
Limitation on Liability of the Collateral Manager and Others
128


Section 6.17
The Collateral Manager Not to Resign
129


Section 6.18
Collateral Manager Defaults
129


Section 6.19
Appointment of Successor Collateral Manager
132


Section 6.20
Asset Quality Matrix
134


ARTICLE VII [RESERVED]
134


ARTICLE VIII THE TRUSTEE
134


Section 8.1
Designation of Trustee
134


Section 8.2
Duties of Trustee
135


Section 8.3
Merger of Consolidation
137


Section 8.4
Trustee Compensation
137


Section 8.5
Trustee Removal
138


Section 8.6
Limitation on Liability
138


Section 8.7
Resignation
140


Section 8.8
[Reserved]
140


Section 8.9
[Reserved]
140


Section 8.10
Access to Certain Documentation and Information Regarding the Collateral; Audits
140


ARTICLE IX SECURITY INTEREST
141


Section 9.1
Grant of Security Interest
141


Section 9.2
Release of Lien on Collateral
142


Section 9.3
Further Assurances
142


Section 9.4
Remedies
142




iii



--------------------------------------------------------------------------------



Section 9.5
Waiver of Certain Laws
143


Section 9.6
Power of Attorney
143


ARTICLE X EVENTS OF DEFAULT
143


Section 10.1
Events of Default
143


Section 10.2
Remedies
146


ARTICLE XI INDEMNIFICATION
148


Section 11.1
Indemnities by the Borrower
148


Section 11.2
Indemnities by the Collateral Manager
151


Section 11.3
After-Tax Basis
152


ARTICLE XII THE ADMINISTRATIVE AGENT
152


Section 12.1
The Administrative Agent
152


ARTICLE XIII MISCELLANEOUS
157


Section 13.1
Amendments and Waivers
157


Section 13.2
Notices, Etc
158


Section 13.3
Ratable Payments
159


Section 13.4
No Waiver; Remedies
159


Section 13.5
Binding Effect; Benefit of Agreement
159


Section 13.6
Term of this Agreement
159


Section 13.7
Governing Law; Consent to Jurisdiction ; Waiver of Objection to Venue, Service
of Process
159


Section 13.8
Waiver of Jury Trial
160


Section 13.9
Costs, Expenses and Taxes
160


Section 13.10
No Proceedings
161


Section 13.11
Recourse Against Certain Parties
161


Section 13.12
Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Advances
162


Section 13.13
Confidentiality
163


Section 13.14
Execution in Counterparts; Severability; Integration
164


Section 13.15
Waiver of Setoff
165


Section 13.16
Assignments
165


Section 13.17
Heading and Exhibits
166


Section 13.18
Non-Confidentiality of Tax Treatment
166


Section 13.19
Cooperation with Trustee and the Collateral Manager
167




iv



--------------------------------------------------------------------------------



ARTICLE XIV THE CUSTODIAN
167


Section 14.1
Designation of Custodian
167


Section 14.2
Duties of the Custodian
167


Section 14.3
Release of Documents
169


Section 14.4
Return of Required Loan Documents
170


Section 14.5
Access Certain Documentation and information Regarding the Collateral; Audits
170


Section 14.6
Merger of Consolidation
171


Section 14.7
Custodian Compensation
171


Section 14.8
Custodian Removal
171


Section 14.9
Resignation
171


Section 14.10
Limitations on Liability
172


Section 14.11
Custodian on Agent of Trustee
172


 
 
 


v



--------------------------------------------------------------------------------







EXHIBITS
EXHIBIT A-1
Form of Borrowing Notice (Advance Request)
EXHIBIT A-2
Form of Repayment Notice (Reduction of Advances Outstanding/Facility Amount)
EXHIBIT A-3
Form of Borrowing Notice (Reinvestment of Principal Collections)
EXHIBIT A-4
Form of Borrowing Notice (Unfunded Exposure Account Disbursement)
EXHIBIT A-5
Form of Borrowing Base Certificate
EXHIBIT B
Form of Variable Funding Note (VFN)
EXHIBIT C
[Reserved]
EXHIBIT D
Form of Joinder Supplement
EXHIBIT E-1
Form of Officer’s Certificate to Solvency (NewStar Warehouse Funding I LLC)
EXHIBIT E-2
Form of Officer’s Certificate to Solvency (NewStar Financial, Inc.)
EXHIBIT F-1
Form of Officer’s Closing Certificate (NewStar Warehouse Funding I LLC)
EXHIBIT F-2
Form of Officer’s Closing Certificate (NewStar Financial, Inc.)
EXHIBIT G-1
Form of Power of Attorney (NewStar Warehouse Funding I LLC)
EXHIBIT G-2
Form of Power of Attorney (NewStar Financial, Inc.)
EXHIBIT H
Form of Release of Required Loan Documents
EXHIBIT I
Form of Collateral Manager’s Certificate
EXHIBIT J
Form of Transferee Letter



SCHEDULES
SCHEDULE I
Condition Precedent Documents
SCHEDULE II
Concentration Account Bank and Concentration Account
SCHEDULE III
Location of Required Loan Documents
SCHEDULE IV
Credit and Collection Policy
SCHEDULE V
Moody’s Industry Classification Groups
SCHEDULE VI
Moody’s RiskCalc
SCHEDULE VII
Asset Quality Matrix
SCHEDULE VIII
Concentration Limits
 
 



ANNEXES
ANNEX A
Addresses






vi



--------------------------------------------------------------------------------




LOAN AND SERVICING AGREEMENT
THIS LOAN AND SERVICING AGREEMENT (as amended, modified, waived, supplemented,
restated or replaced from time to time, the “Agreement”) is made as of this May
5, 2015, by and among:
(1)    NEWSTAR WAREHOUSE FUNDING I LLC, a Delaware limited liability company, as
the seller (together with its successors and assigns in such capacity, the
“Borrower”);
(2)    NEWSTAR FINANCIAL, INC., a Delaware corporation (the “Company”), as the
originator (together with its successors and assigns in such capacity, the
“Originator”), and as the servicer (together with its successors and assigns in
such capacity, the “Collateral Manager”);
(3)    CITIBANK, N.A., a national banking association (together with its
successors and assigns, “Citibank”), as a Lender;
(4)    EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO (each, together with
its successors and assigns in such capacity, a “Lender” and collectively, the
“Lenders”);
(5)    CITIBANK, as the administrative agent (together with its successors and
assigns in such capacity, the “Administrative Agent”); and
(6)    U.S. BANK NATIONAL ASSOCIATION, a national banking association (together
with its successors and assigns, “US Bank”), not in its individual capacity but
as the trustee (together with its successors and assigns in such capacity, the
“Trustee”) and as the custodian (together with its successors and assigns in
such capacity, the “Custodian”).
R E C I T A L S
WHEREAS, , the Borrower desires that the Lenders make advances on a revolving
basis to the Borrower on the terms and subject to the conditions set forth in
this Agreement;
WHEREAS, each Lender is willing to make such advances to the Borrower on the
terms and subject to the conditions set forth in this Agreement; and
WHEREAS, all other conditions precedent to the execution of this Agreement have
been complied with.
NOW, THEREFORE, based upon the foregoing Recitals, the mutual promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1



--------------------------------------------------------------------------------



ARTICLE 1

Section 1.1
Certain Defined Terms.

Certain capitalized terms used throughout this Agreement are defined above or in
this Section 1.1. As used in this Agreement and its schedules, exhibits and
other attachments, unless the context requires a different meaning, the
following terms shall have the following meanings:
“1940 Act”: The Investment Company Act of 1940, as amended, and the rules and
regulations promulgated thereunder.
“Account”: Any of the Collection Account, the Principal Collections Account, the
Interest Collections Account, the Custodial Account, the Unfunded Exposure
Account and any sub-accounts thereof deemed appropriate or necessary by the
Administrative Agent for convenience in administering such accounts.
“Accreted Interest”: Interest accrued on a Loan that is added to the principal
amount of such Loan instead of being paid as it accrues.
“Accrual Period”: With respect to each Advance (or portion thereof), (i) with
respect to the first Payment Date, the period from and including the Closing
Date to and including the last day of the calendar month preceding the first
Payment Date, and (ii) with respect to any subsequent Payment Date, the period
ending on the last day of the calendar month immediately preceding the month in
which the Payment Date occurs and commencing on the first day of the calendar
month in which the preceding Payment Date occurred; provided, that the final
Accrual Period hereunder shall end on and include the day prior to the payment
in full of the Advances hereunder.
“Additional Amount”: Defined in Section 2.17(a).
“Adjusted Borrowing Value”: For any Loan as of any date of determination, an
amount equal to the lesser of (i) the OLB of such Loan and (ii) the Asset Value
of such Loan; provided that the “Adjusted Borrowing Value” of any Loan that (x)
is no longer an Eligible Loan or (y) constitutes an Equity Security shall be
zero.
“Administrative Agent”: Defined in the Preamble of this Agreement.
“Advance”: Each funding by the Lenders hereunder (including each Loan Advance
and funding the Unfunded Exposure Account pursuant to Section 2.3(e)).
“Advance Rate”: Defined in the Fee Letter.
“Advances Outstanding”: On any day, the aggregate principal amount of all
Advances outstanding on such day, after giving effect to all repayments of
Advances and the making of new Advances on such day.

2



--------------------------------------------------------------------------------



“Advances Outstanding Factor”: As of any specified Payment Date an amount equal
to the Advances Outstanding on such Payment Date divided by the Amortization
Advances Outstanding after giving effect to the reduction of Advances
Outstanding on such Payment Date.
“Affected Party”: The Administrative Agent, each Lender, all assignees and
participants of each Lender, and any sub-agent of the Administrative Agent.
“Affiliate”: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or under common control with such Person,
or is a director or officer of such Person; provided that for purposes of
determining whether any Loan is an Eligible Loan or any Obligor is an Eligible
Obligor or in the calculation of any Concentration Limits, the term Affiliate
shall not include any Affiliate relationship which may exist solely as a result
of direct or indirect ownership of, or control by, a common Financial Sponsor.
For purposes of this definition, “control” (including the terms “controlling,”
“controlled by” and “under common control with”) when used with respect to any
specified Person means the possession, direct or indirect, of the power to vote
20% or more of the voting securities of such Person or to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
“Agent’s Account”: With respect to any applicable Lender, the special account
established in the name of such Lender or any agent on such Lender’s behalf and
identified as such to the Borrower and Collateral Manager in writing (or any
other account from time to time notified to the Borrower and the Collateral
Manager in writing by such Lender).
“Agented Loan”: Any Loan which is agented by a Person as part of a syndicated
loan transaction or is agented by the Company.
“Aggregate Exposure Amount”: As of any date of determination, the sum of the
Exposure Amounts of all Delayed Draw Term Loans and Revolving Loans included in
the Collateral on such date.
“Aggregate Funded Spread”: As of any date of determination, the sum of:
(a)    in the case of each Eligible Loan (other than any Floor Obligation)
included in the Collateral that is a Floating Rate Loan that bears interest at a
spread over the Company LIBOR Rate, (i) the stated interest rate spread on such
Eligible Loan (including, for any Permitted PIK Loan, only the required current
cash pay interest rate thereon) above the Company LIBOR Rate on such date
multiplied by (ii) the Adjusted Borrowing Value of such Eligible Loan; and
(b)    in the case of each Floor Obligation and each other Eligible Loan
included in the Collateral that is a Floating Rate Loan that bears interest at a
spread over an index other than the Company LIBOR Rate, (i) the excess of the
sum of such spread and such index (including in the case of each Floor
Obligation, the “floor” rate) on such Eligible Loan (including, for any
Permitted PIK Loan, only the required current cash pay interest rate thereon)
above the Company LIBOR Rate on such date multiplied by (ii) the Adjusted
Borrowing Value of such Eligible Loan.

3



--------------------------------------------------------------------------------



“Aggregate Unfunded Exposure Equity Amount”: As of any date of determination, an
amount equal to the sum of the Unfunded Exposure Equity Amounts with respect to
the Delayed Draw Term Loans and Revolving Loans in the Collateral on such date.
“Aggregate Unpaids”: At any time, an amount equal to the sum of all unpaid
Advances Outstanding, Interest, Breakage Costs, and all other amounts owed by
the Borrower to the Lenders, the Administrative Agent and the Trustee hereunder
(including, without limitation, all Indemnified Amounts, other amounts payable
under Article XI and amounts required under Section 2.10, Section 2.11, Section
2.16 and Section 2.17 to the Affected Parties or Indemnified Parties) or by the
Borrower or any other Person under any fee letter (including, without
limitation, the Fee Letter and the Trustee and Custodian Fee Letter) delivered
in connection with the transactions contemplated by this Agreement, in each case
whether due or accrued.
“Amortization Advances Outstanding”: The Advances Outstanding as of the
Commitment Termination Date.
“Amortization Period”: The period beginning on the Commitment Termination Date
and ending on the date on which all Aggregate Unpaids are paid in full.
“Amortization Principal Reduction Amount”: With respect to the applicable
Payment Dates set forth below and regardless of whether sufficient funds are on
deposit in the applicable Collection Account in respect of such Payment Date, an
amount sufficient to cause the Advances Outstanding as of such Payment Date to
equal the product of (x) Maximum Advances Outstanding Factor corresponding to
such Payment Date and (y) the Amortization Advances Outstanding (after giving
effect to (x) the aggregate amount of prepayments of principal of the Advances
Outstanding made pursuant to Sections 2.5 during the Amortization Period, plus
(and without duplication) (y) any previous payments of Advances Outstanding
pursuant to Section 2.11(a)(vi) made on any prior Payment Date during the
Amortization Period). For the avoidance of doubt, with respect to any applicable
Payment Date if the Advances Outstanding do not exceed the product of (x) the
Maximum Advances Outstanding Factor corresponding to such Payment Date and (y)
the Amortization Advances Outstanding prior to giving effect to any payments
pursuant to Section 2.11, the Amortization Principal Reduction Amount shall be
zero for such Payment Date.


“Applicable Law”: For any Person or property of such Person, all existing and
future applicable laws, rules, regulations (including proposed, temporary and
final income tax regulations), statutes, treaties, codes, ordinances, permits,
certificates, orders and licenses of and interpretations by any Governmental
Authority which are applicable to such Person or property (including, without
limitation, and to the extent applicable, usury laws, the Federal Truth in
Lending Act, the Dodd-Frank Wall Street and Consumer Reform Act and Regulation Z
and Regulation B of the Board of Governors of the Federal Reserve System), and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.
“Approved Valuation Firm”: Each of (i) Houlihan Lokey Howard & Zukin, (ii)
Lincoln International LLC, (iii) Duff & Phelps Corp., (iv) Valuation Research
Corporation, (v) FTI Consulting, Inc., (vi) Deloitte LLP (vii) Ernst & Young,
LLP, (viii) KPMG LLP (ix) Murray Devine,

4



--------------------------------------------------------------------------------



(x) Capstone Advisory Group, LLC and (xi) any other nationally recognized
accounting firm or valuation firm, in each case as agreed to by the
Administrative Agent and the Collateral Manager.
“Asset Quality Matrix”: The chart set forth on Schedule VII used to determine
which of the row/column combinations are applicable for purposes of determining
the Minimum Diversity Score Test, the Maximum Weighted Average Rating Factor
Test and the Minimum Weighted Average Spread Test.
“Asset Value”: With respect to each Loan included in the Collateral, the amount
equal to the product of (x) the OLB thereof and (y) the price (expressed as a
percentage of par) determined in the following manner:
(a)    prior to an Asset Value Adjustment Event with respect to such Loan:
(i)    for any Loan that is a Broadly Syndicated Loan that has bid-side quotes
meeting the Minimum Depth, the average bid‑side quote determined by any of Loan
Pricing Corporation, MarkIt Partners or any other nationally recognized loan
pricing service agreed to by the Administrative Agent and the Collateral
Manager; provided that notwithstanding the foregoing, unless the Administrative
Agent determines otherwise, the Asset Values of each Broadly Syndicated Loan
determined in accordance with this clause (i) shall be aggregated and determined
on a weighted average basis and the Asset Values for such Broadly Syndicated
Loans shall not be adjusted pursuant to this clause (i) unless the difference
between (x) the Asset Values of such Loans on the date, if any, the Asset Values
were last adjusted pursuant to this paragraph (the “Reference Asset Values”) and
(y) the Asset Values of such Loans as determined using the current bid-side
quotes in accordance with this clause (a)(i) as of any date of determination is
greater than 2.5% of the Reference Asset Values; or
(ii)    if the value of a Loan is not determined in accordance with clause (i)
above, the Original Asset Value;
(b)    after an Asset Value Adjustment Event with respect to such Loan:
(i)    for any Loan that is a Broadly Syndicated Loan that has bid-side quotes
meeting the Minimum Depth, the average bid‑side quote determined by any of Loan
Pricing Corporation, MarkIt Partners or any other nationally recognized loan
pricing service agreed to by the Administrative Agent and the Collateral
Manager; provided that, if the Administrative Agent reasonably determines that
the quote of one (1) such loan pricing service is not current or accurate, the
Administrative Agent may reject such quote; or
(ii)    if the value of a Loan is not determined in accordance with clause (i)
above, the average of two bid‑side quotes determined by independent
broker‑dealers active in the trading of such Loan; or
(iii)    if the value of a Loan is not determined in accordance with clause (i)
or (ii) above, the value of such Loan shall be determined by the Administrative
Agent in its

5



--------------------------------------------------------------------------------



commercially reasonable discretion each time an Asset Value Adjustment Event
occurs (subject to the dispute mechanism set forth below).
If the Borrower disputes the Asset Value of any Loan included in the Collateral
determined pursuant to the foregoing pursuant to clause (b)(iii) above, the
Borrower may (at its expense) retain any Approved Valuation Firm to value such
Loan and if the value (expressed as a percentage of par) determined by such
Approved Valuation Firm is greater than the Administrative Agent’s determination
of the Asset Value, such Approved Valuation Firm’s valuation shall become the
Asset Value of such Loan; provided that (A) such Approved Valuation Firm must
value such Loan within twenty (20) days after the Borrower’s receipt of the
related Asset Value Notice, and (B) the Asset Value of such Loan shall be the
value determined by the Administrative Agent pursuant to clause (b)(iii) above
until such Approved Valuation Firm has determined its value.
After an Asset Value Adjustment Event occurs with respect to a Loan, the
Borrower (or the Collateral Manager on its behalf) may request that the
Administrative Agent review the Asset Value of any Loan to the extent the
circumstances giving rise to such Asset Value Adjustment Event have been
remedied or are no longer in existence and the Administrative Agent shall
conduct such review promptly upon receipt of such request. Following such a
review, Administrative Agent may, in its sole discretion, increase the Asset
Value of such Loan.
Notwithstanding the foregoing, in the case of an Asset Value Adjustment Event
described in clauses (d), (e) (but solely with respect to clauses (a), (e) or
(f) of the definition of “Material Modification”), (f) or (g) of such definition
with respect to any Loan, the Asset Value of such Loan shall be zero.
“Asset Value Adjustment Event”: With respect to any Loan, the occurrence of any
of the following:
(a)    for any Broadly Syndicated Loan that is publicly rated at or below B3 by
Moody’s or B- by S&P, there has been a one-notch downgrade in such rating by S&P
or Moody’s;
(b)    the Senior Net Leverage Ratio with respect to such Loan is greater than
4.00 to 1.00 and has increased by 0.50x or more above the Senior Net Leverage
Ratio as of the applicable Cut-Off Date;
(c)    the Interest Coverage Ratio (calculated solely with respect to interest
payable in cash) with respect to such Loan is (x) less than 1.50 to 1.00 and (y)
less than 85% of Interest Coverage Ratio as of the applicable Cut-Off Date;
(d)    a default as to all or any portion of one or more payments of principal
and/or interest has occurred with respect to such Loan (giving effect to any
grace period applicable thereto but in no event exceeding ten (10) Business Days
past the applicable due date);
(e)    a Material Modification with respect to such Loan has occurred;

6



--------------------------------------------------------------------------------



(f)    the Collateral Manager has determined in accordance with the Collateral
Management Standard that such Loan is on a non-accrual status or is not
collectible; or
(g)    an Insolvency Event (without giving effect to any grace period set forth
in such definition) with respect to the related Obligor of such Loan has
occurred.
For the avoidance of doubt, each occurrence of any of the foregoing with respect
to a Loan shall constitute a separate Asset Value Adjustment Event with respect
to such Loan. In addition, once an Asset Value Adjustment Event has occurred
under clause (b) above (the “initial AVAE”), each 0.25x increase in the Senior
Net Leverage Ratio (above any initial 0.50x increase in connection with the
initial AVAE), shall constitute a separate Asset Value Adjustment Event.
“Asset Value Notice” means a notice (which may be sent by e‑mail) delivered by
the Administrative Agent to the Borrower, the Collateral Manager, the Lenders
and the Trustee specifying the value of a Loan included in the Collateral
determined in accordance with terms of the definition of “Asset Value” in this
Section 1.1.
“Availability”: At any time, an amount equal to the positive excess, if any, of
(i) the Maximum Availability over (ii) the Advances Outstanding on such day;
provided that at all times on and after the Termination Date, the Availability
shall be zero.
“Available Funds”: With respect to any Payment Date, all amounts received in the
Collection Account (including, without limitation, any Collections on Loans
included in the Collateral and earnings from Permitted Investments in the
Collection Account) during the Collection Period that ended on the Determination
Date immediately preceding the calendar month in which such Payment Date occurs.
“Average Life”: As of any date of determination with respect to any Loan, the
quotient obtained by dividing (i) the sum of the products of (a) the number of
years (rounded up to the nearest one hundredth thereof) from such date of
determination to the respective dates of each successive Scheduled Payment of
principal on such Loan and (b) the respective amounts of principal of such
Scheduled Payments by (ii) the sum of all successive Scheduled Payments of
principal on such Loan.
“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.
“Base Rate”: On any date, a fluctuating per annum interest rate equal to the
higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 1.5%.
“Benefit Plan”: Any employee benefit plan as defined in Section 3(3) of ERISA in
respect of which the Borrower or any ERISA Affiliate of the Borrower is, or at
any time during the immediately preceding six years was, an “employer” as
defined in Section 3(5) of ERISA.
“Borrower”: Defined in the Preamble of this Agreement.
“Borrowing Base”: As of any Measurement Date, an amount equal to the least of:

7



--------------------------------------------------------------------------------



(a)    the Facility Amount at such time;
(b)    the sum of:
(i) (x) the aggregate sum of the products of (A) the applicable Advance Rate for
each Eligible Loan as of such date and (B) Adjusted Borrowing Value of such
Eligible Loan minus (y) the Excess Concentration Amount, plus
(ii) the aggregate amount of cash then on deposit in the Principal Collections
Account and, without duplication, Permitted Investments; plus
(iii) the amount on deposit in the Unfunded Exposure Account (such amount not to
exceed the Aggregate Exposure Amount), minus
(iv) the Aggregate Unfunded Exposure Equity Amount; and
(c)    the sum of:
(i) the aggregate Adjusted Borrowing Value of all Loans included in the
Collateral after giving effect to all Eligible Loans added to and removed from
the Collateral as of such date, minus
(ii) the Excess Concentration Amount, minus
(iii) the Minimum Equity Amount, plus
(iv) the amount on deposit in the Unfunded Exposure Account (such amount not to
exceed the Aggregate Exposure Amount), minus
(v) the Aggregate Unfunded Exposure Equity Amount, plus
(vi) the aggregate amount of cash then on deposit in the Principal Collections
Account and, without duplication, Permitted Investments.
“Borrowing Base Certificate”: Each certificate, in the form of Exhibit A-5,
required to be delivered by the Borrower along with each Borrowing Notice and on
each Measurement Date.
“Borrowing Base Deficiency”: As of any Measurement Date, an amount equal to the
positive difference, if any, of (a) the Advances Outstanding on such day over
(b) the Borrowing Base on such day.
“Borrowing Notice”: Each notice required to be delivered by the Borrower in
respect of (a) each Advance, in the form of Exhibit A-1 or (b) any reinvestment
of Principal Collections under Section 2.10(c), in the form of Exhibit A-3 or
under Section 2.10(d), in the form of Exhibit A-4.
“Breakage Costs”: With respect to any applicable Lender, any amount or amounts
as shall compensate such Lender for any loss, cost or expense incurred by such
Lender (as determined by

8



--------------------------------------------------------------------------------



such Lender, in such Lender’s sole discretion) as a result of a prepayment by
the Borrower of Advances Outstanding or Interest. All Breakage Costs shall be
due and payable hereunder on each Payment Date in accordance with Section 2.10
and Section 2.11 or as otherwise specified herein. The determination by the
applicable Lender of the amount of any such loss, cost or expense shall be
conclusive absent manifest error.
“Broadly Syndicated Loan”: Any commercial loan that is (i) a broadly syndicated
commercial loan, (ii) has first priority right of payments and is not (and
cannot by its terms become) subordinate in right of payment to any obligation of
the Obligor in any bankruptcy, reorganization, insolvency, moratorium or
liquidation proceedings, (iii) is secured by a pledge of collateral, which
security interest is validly perfected and first priority under Applicable Law
(subject to liens permitted under the applicable credit agreement), (iv) the
Collateral Manager has determined in good faith that the value of the collateral
securing the loan (or the enterprise value of the underlying business) on or
about the time of origination equals or exceeds the outstanding principal
balance of the loan plus the aggregate outstanding balances of all other loans
of equal or higher seniority secured by the same collateral, (v) has a tranche
size of $300,000,000 or greater, (vi) has a trailing twelve month EBITDA (as
reported in the most recent financial statements or covenant compliance
certificate of the Obligor) of $50,000,000 or greater, and (vii) is rated by
both S&P and Moody’s (or the Obligor is rated by S&P and Moody’s) at the time of
acquisition by the Borrower and such ratings are not lower than B3 by Moody’s
and B- by S&P. For avoidance of doubt, the reference to “tranche size” in clause
(v) hereof is to the tranche currently held or contemplated for purchase by the
Borrower. To the extent, there are multiple pari passu tranches issued by the
Obligor, such other tranches shall be included in the calculation of tranche
size if they carry the same material terms and are each widely distributed.
Additionally, the calculation of tranche size shall also include any last out
component, but not any second lien component.
“Business Day”: Any day (other than a Saturday or a Sunday) on which (a) banks
are not required or authorized to be closed in New York City, New York, Boston,
Massachusetts, Minneapolis, Minnesota or Florence, South Carolina and (b) if the
term “Business Day” is used in connection with the determination of the LIBOR
Rate, dealings in United States dollar deposits are carried on in the London
interbank market.
“Caa/CCC Loan”: At any time, a Loan included in the Collateral with a Moody’s
Default Probability Rating of “Caa1” or lower or an S&P Rating of CCC+ or lower.
“Capital Lease Obligations”: With respect to any entity, the obligations of such
entity to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such entity under GAAP as of the Cut-Off Date of a
Loan, and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
“Cash”: Such currency or coin of the United States as at the time shall be legal
tender for payment of all public and private debts.
“Certificated Security”: The meaning specified in Section 8-102(a)(4) of the
UCC.

9



--------------------------------------------------------------------------------



“Change-in-Control”: Any of the following:
(a)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding (i) Permitted Holders, and (ii) any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of such plan) becomes the “beneficial owner” (as defined under
Rule 13d-3 and 13d-5 under the Exchange Act, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of stock or other
equity interests or any interest convertible into any such interest in the
Originator or the initial Collateral Manager having more than fifty percent
(50%) of the voting power for the election of directors of the Originator or the
initial Collateral Manager, if any, under ordinary circumstances;
(b)    the creation or imposition of any Lien on any limited liability company
membership interest in the Borrower; other than a pledge by NewStar Financial,
Inc. of the limited liability company membership interests in the Borrower to
Fortress Credit Corp., as administrative agent under any credit facility, or to
any replacement or successor administrative agent, lender or lender
representative under any other credit facility or financing arrangement, in any
case pursuant to a pledge agreement approved by the Administrative Agent; or
(c)    the failure by Originator to own all of the limited liability company
membership interests in the Borrower.
“Citibank”: Defined in the Preamble of this Agreement.
“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.
“Clearing Corporation”: The meaning specified in Section 8-102(a)(5) of the UCC.
“Closing Date”: May 5, 2015.
“Code”: The Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: All right, title, and interest (whether now owned or hereafter
acquired or arising, and wherever located) of the Borrower in all accounts, cash
and currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, general intangibles,
instruments, commercial tort claims, deposit accounts, inventory, investment
property, letter-of-credit rights, software, supporting obligations, accessions,
and other property of the Borrower, including, without limitation, all right,
title and interest of the Borrower in the following (in each case excluding the
Retained Interest and any fee permitted to be retained by the Originator in
connection with the origination of any Loan under clause (b)(iii) of the
definition of Excluded Amounts):

10



--------------------------------------------------------------------------------



(i)    all Loans in which the Borrower has an interest, and all monies due or to
become due in payment under such Loans on and after the related Cut-Off Date,
including, but not limited to, all Collections;
(ii)    all Related Security with respect to the Loans referred to in
clause (i); and
(iii)    all income and Proceeds of the foregoing.
For the avoidance of doubt, the term “Collateral” shall, for all purposes of
this Agreement, be deemed to include any Loan acquired directly by the Borrower
from a third party in a transaction arranged and underwritten by the Originator
or any transaction in which the Borrower is the designee of the Originator under
the instruments of conveyance relating to the applicable Loan.
“Collateral Management Fee”: Defined in Section 2.15(a).
“Collateral Management File”: For each Loan, the following documents or
instruments:
(a)    copies of each of the Required Loan Documents; and
(b)    any other portion of the Loan File which is not part of the Required Loan
Documents.
“Collateral Management Report”: Defined in Section 6.13(b).
“Collateral Management Standard”: With respect to any Loans included in the
Collateral, to service and administer such Loans in accordance with the Required
Loan Documents and all customary and usual servicing practices (A) which are
consistent with the higher of: (x) the customary and usual servicing practices
that a prudent loan investor or lender would use in servicing loans like the
Loans for its own account, and (y) the same care, skill, prudence and diligence
with which the Collateral Manager services and administers loans for its own
account or for the account of others; (B) with a view to maximize the value of
the Loans; and (C) without regard to: (1) any relationship that the Collateral
Manager or any Affiliate of the Collateral Manager may have with any Obligor or
any Affiliate of any Obligor, (2) the Collateral Manager’s obligations to incur
servicing and administrative expenses with respect to a Loan, (3) the Collateral
Manager’s right to receive compensation for its services hereunder or with
respect to any particular transaction, (4) the ownership by the Collateral
Manager or any Affiliate of any Retained Interest or any Loans, (5) the
ownership, servicing or management for others by the Collateral Manager of any
other Loans or property by the Collateral Manager or (6) any relationship that
the Collateral Manager or any Affiliate of the Collateral Manager may have with
any holder of other loans of the Obligor with respect to such Loans; provided
that with respect to any Successor Collateral Manager, the “Collateral
Management Standard” shall be the same care, skill and diligence with which such
Successor Collateral Manager services and administers loans for its own account
and for the account of others.
“Collateral Manager”: Defined in the Preamble of this Agreement.
“Collateral Manager Default”: Defined in Section 6.18.

11



--------------------------------------------------------------------------------



“Collateral Manager’s Certificate”: Defined in Section 6.13(c).
“Collateral Manager Termination Notice”: Defined in Section 6.18.
“Collateral Quality Test”: Each of the tests set forth below:
(i)    the Minimum Weighted Average Spread Test;
(ii)    the Maximum Weighted Average Life Test;
(iii)    the Maximum Weighted Average Rating Factor Test; and
(iv)    the Minimum Diversity Score Test;
provided that each of the tests set forth above (other than the Maximum Weighted
Average Life Test) shall be deemed to be satisfied until the date on which the
OLB of all Loans included in the Collateral first equals the Ramp Amount.
“Collection Account”: Defined in Section 6.4(h).
“Collection Date”: The date following the Termination Date on which the
Aggregate Unpaids have been reduced to zero and indefeasibly paid in full.
“Collection Period”: With respect to the first Payment Date, the period from and
including the Closing Date to and including the Determination Date preceding the
first Payment Date; and thereafter, the period from but excluding the
Determination Date preceding the previous Payment Date to and including the
Determination Date preceding the current Payment Date.
“Collections”: (a) All Cash collections and other Cash proceeds of any Loan,
including, without limitation, any Interest Collections, Principal Collections,
Prepayments, Insurance Proceeds, interest earnings in the Collection Account,
and all other amounts received in respect of any Loan but excluding any Excluded
Amounts and amounts attributable to any Retained Interests and (b) any Cash
proceeds or other funds received by the Borrower or the Collateral Manager with
respect to any Related Security, including from any guarantors.
“Commitment”: With respect to each Lender, the commitment of such Lender to make
Advances in accordance herewith in an amount not to exceed (i) prior to the end
of the Revolving Period, the dollar amount set forth opposite such Lender’s
signature on the signature pages hereto under the heading “Commitment” (as
adjusted for assignments thereof) and (ii) on or after the Revolving Period,
with respect to each Lender, such Lender’s Pro-Rata Share of the Advances
Outstanding.
“Commitment Termination Date”: The last day of the Revolving Period; provided
that, if the Commitment Termination Date would otherwise not be a Business Day,
then the Commitment Termination Date shall be the immediately succeeding
Business Day.
“Company”: Defined in the Preamble of this Agreement.

12



--------------------------------------------------------------------------------



“Company LIBOR Rate”: The posted rate for one-month, two-month or three-month,
as applicable, deposits in Dollars appearing on the applicable Telerate Page
(3750 for Dollars, which is known as Telerate Successor Page 37507), Reuters
Screen Page, Bloomberg Screen Page (or, in each case, the applicable successor
page) or other applicable page set forth in the Underlying Instruments, or, if
such page is not available, in such other manner, as and when determined in
accordance with the applicable Underlying Instruments.
“Company Prime Rate”: The rate designated by the Company (or the Person serving
as agent on a Loan if other than the Company) from time to time and/or pursuant
to the related Underlying Instruments as its prime rate in the United States,
such rate to change as and when the designated rate changes; provided that the
Company Prime Rate is not intended to be the lowest rate of interest charged by
the Company (or such agent) in connection with extensions of credit to debtors.
“Concentration Account”: The account maintained at the Concentration Account
Bank for the purpose of receiving Collections, the details of which are
contained in Schedule II, as such schedule may be amended from time to time.
“Concentration Account Bank”: Either (i) US Bank or (ii) Wells Fargo Bank,
National Association, as applicable.
“Concentration Limits”: Defined in Schedule VIII.
“Concentration Test Amount”: Defined in the Fee Letter.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Continued Errors”: Defined in Section 6.19(e).
“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other material document to which
such Person is a party or by which it or any of its property is bound or to
which either is subject.
“Covenant Lite Loan” A Loan that (a) does not contain any financial covenants or
(b) requires the borrower to comply with an Incurrence Covenant, but does not
require the related Obligor to comply with a Maintenance Covenant (regardless of
whether compliance with one or more Incurrence Covenants is otherwise required
by the Required Loan Documents).
“Credit and Collection Policy”: The written credit policies and procedures
manual of the Originator and the initial Collateral Manager set forth on
Schedule IV, as may be as amended or supplemented from time to time in
accordance with Section 5.1(h) and Section 5.4(f).
“Current Pay Loan”: Any Loan (other than a DIP Loan) (x) that would otherwise be
a Defaulted Loan, and (y) the issuer or obligor of which otherwise would not
satisfy clause (vii) of the definition of “Eligible Obligor,” but as to which
(i) no payments are due and payable that are

13



--------------------------------------------------------------------------------



unpaid, (ii) in respect of which the Collateral Manager has certified to the
Administrative Agent in writing that it believes, in its reasonable business
judgment, that (1) the issuer or obligor of such Loan is current on all interest
payments, principal payments and other amounts due and payable thereunder and
will continue to make scheduled payments of interest thereon and will pay the
principal thereof and all other amounts due and payable thereunder by maturity
or as otherwise contractually due, (iii) if the issuer or obligor is subject to
a bankruptcy proceeding, it has been the subject of an order of a bankruptcy
court that permits it to make the scheduled payments on such Loan and all
interest and principal payments due thereunder have been paid in cash when due,
(iv) the Asset Value thereof is at least 80% and (v) (1) has a Moody’s Default
Probability Rating of at least “Caa1” and an Asset Value of at least 80% or (2)
has a Moody’s Default Probability Rating of at least “Caa2” and an Asset Value
of at least 85%.
“Custodial Account”: The securities account designated as the Custodial Account
and established in the name of the Trustee pursuant to Section 6.4(i).
“Custodian Fee”: Defined in Section 14.7.
“Cut-Off Date”: With respect to each Loan, the date such Loan is acquired by the
Borrower.
“Defaulted Loan”: Any Loan which has been accelerated after an “Event of
Default” as defined in the Required Loan Documents, which acceleration has not
been waived, and any Loan classified as a Defaulted Loan by the Collateral
Manager in accordance with the Credit and Collection Policy and the Collateral
Management Standard.
“Defaulting Lender”: Any Lender that (i) has failed to fund any portion of the
Advances required to be funded by it hereunder within two Business Days of the
date required to be funded by it hereunder, (ii) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three (3) Business Days of the date when due,
unless such amount is the subject of a good faith dispute, (iii) has notified
the Borrower, the Administrative Agent or any other Lender that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply or has
failed to comply with its funding obligations under this Agreement or generally
under other agreements in which it commits or is obligated to extend credit
(unless such notification or statement is based exclusively on such Lender’s
good faith assertion that a condition precedent to funding has not or cannot be
satisfied, so long as such Lender has specified in writing to the Administrative
Agent the condition precedent which has not or cannot be satisfied); (iv) has
failed, within two Business Days after request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund Advances under this Agreement, or (v) has become or is
insolvent or has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not become a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or Person controlling such
Lender or the exercise of control over a Lender or Person controlling such
Lender by a Governmental Authority or an instrumentality thereof, so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United

14



--------------------------------------------------------------------------------



States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.
“Delayed Draw Term Loan”: A Loan that is fully committed on the initial funding
date of such Loan and is required to be fully funded in one or more installments
on draw dates to occur within two years of the initial funding of such Loan but
which, once all such installments have been made has the characteristics of a
Term Loan.
“Derivatives”: Any exchange-traded or over-the-counter (i) forward, future,
option, swap, cap, collar, floor or foreign exchange contract or any combination
thereof, whether for physical delivery or Cash settlement, relating to any
interest rate, interest rate index, currency, currency exchange rate, currency
exchange rate index, debt instrument, debt price, debt index, depository
instrument, depository price, depository index, equity instrument, equity price,
equity index, commodity, commodity price or commodity index, (ii) any similar
transaction, contract, instrument, undertaking or security, or (iii) any
transaction, contract, instrument, undertaking or security containing any of the
foregoing.
“Determination Date”: The last day of each calendar month.
“DIP Loan”: A loan made to a debtor-in-possession pursuant to Section 364 of the
U.S. Bankruptcy Code having the priority allowed by either Section 364(c) or
364(d) of the U.S. Bankruptcy Code and fully secured by senior liens.
“Discretionary Sale”: Defined in Section 2.21(a).
“Discretionary Sale Date”: The Business Day identified by the Borrower to the
Administrative Agent in a Discretionary Sale Notice as the proposed date of a
Discretionary Sale.
“Discretionary Sale Notice”: Defined in Section 2.21(a)(i).
“Diversity Score”: A single number that indicates collateral concentration in
terms of both issuer and industry calculation, calculated as set forth below:
(a)
An Issuer Par Amount is calculated for each issuer of a Loan, and is equal to
the aggregate principal balance of all the Loans issued by that issuer and all
affiliates.

(b)
An Average Par Amount is calculated by summing the Issuer Par Amounts for all
issuers, and dividing by the number of issuers.

(c)
An Equivalent Unit Score is calculated for each issuer, and is equal to the
lesser of (x) one and (y) the Issuer Par Amount for such issuer divided by the
Average Par Amount.

(d)
An Aggregate Industry Equivalent Unit Score is then calculated for each of the
Moody’s Industry Classification Groups and is equal to the sum of the Equivalent
Unit Scores for each issuer in such Moody’s Industry Classification Group.


15



--------------------------------------------------------------------------------



(e)
An Industry Diversity Score is then established for each Moody’s Industry
Classification Group by reference to the following table for the related
Aggregate Industry Equivalent Unit Score; provided that if any Aggregate
Industry Equivalent Unit Score falls between any two such scores, the applicable
Industry Diversity Score will be the lower of the two Industry Diversity Scores:

Aggregate
 
Aggregate
 
Aggregate
 
Aggregate
 
Industry
Industry
Industry
Industry
Industry
Industry
Industry
Industry
Equivalent
Diversity
Equivalent
Diversity
Equivalent
Diversity
Equivalent
Diversity
Unit Score
Score
Unit Score
Score
Unit Score
Score
Unit Score
Score
 
 
 
 
 
 
 
 
0.0000
0.0000
5.0500
2.7000
10.1500
4.0200
15.2500
4.5300
0.0500
0.1000
5.1500
2.7333
10.2500
4.0300
15.3500
4.5400
0.1500
0.2000
5.2500
2.7667
10.3500
4.0400
15.4500
4.5500
0.2500
0.3000
5.3500
2.8000
10.4500
4.0500
15.5500
4.5600
0.3500
0.4000
5.4500
2.8333
10.5500
4.0600
15.6500
4.5700
0.4500
0.5000
5.5500
2.8667
10.6500
4.0700
15.7500
4.5800
0.5500
0.6000
5.6500
2.9000
10.7500
4.0800
15.8500
4.5900
0.6500
0.7000
5.7500
2.9333
10.8500
4.0900
15.9500
4.6000
0.7500
0.8000
5.8500
2.9667
10.9500
4.1000
16.0500
4.6100
0.8500
0.9000
5.9500
3.0000
11.0500
4.1100
16.1500
4.6200
0.9500
1.0000
6.0500
3.0250
11.1500
4.1200
16.2500
4.6300
1.0500
1.0500
6.1500
3.0500
11.2500
4.1300
16.3500
4.6400
1.1500
1.1000
6.2500
3.0750
11.3500
4.1400
16.4500
4.6500
1.2500
1.1500
6.3500
3.1000
11.4500
4.1500
16.5500
4.6600
1.3500
1.2000
6.4500
3.1250
11.5500
4.1600
16.6500
4.6700
1.4500
1.2500
6.5500
3.1500
11.6500
4.1700
16.7500
4.6800
1.5500
1.3000
6.6500
3.1750
11.7500
4.1800
16.8500
4.6900
1.6500
1.3500
6.7500
3.2000
11.8500
4.1900
16.9500
4.7000
1.7500
1.4000
6.8500
3.2250
11.9500
4.2000
17.0500
4.7100
1.8500
1.4500
6.9500
3.2500
12.0500
4.2100
17.1500
4.7200
1.9500
1.5000
7.0500
3.2750
12.1500
4.2200
17.2500
4.7300
2.0500
1.5500
7.1500
3.3000
12.2500
4.2300
17.3500
4.7400
2.1500
1.6000
7.2500
3.3250
12.3500
4.2400
17.4500
4.7500
2.2500
1.6500
7.3500
3.3500
12.4500
4.2500
17.5500
4.7600
2.3500
1.7000
7.4500
3.3750
12.5500
4.2600
17.6500
4.7700
2.4500
1.7500
7.5500
3.4000
12.6500
4.2700
17.7500
4.7800
2.5500
1.8000
7.6500
3.4250
12.7500
4.2800
17.8500
4.7900
2.6500
1.8500
7.7500
3.4500
12.8500
4.2900
17.9500
4.8000
2.7500
1.9000
7.8500
3.4750
12.9500
4.3000
18.0500
4.8100
2.8500
1.9500
7.9500
3.5000
13.0500
4.3100
18.1500
4.8200
2.9500
2.0000
8.0500
3.5250
13.1500
4.3200
18.2500
4.8300
3.0500
2.0333
8.1500
3.5500
13.2500
4.3300
18.3500
4.8400
3.1500
2.0667
8.2500
3.5750
13.3500
4.3400
18.4500
4.8500
3.2500
2.1000
8.3500
3.6000
13.4500
4.3500
18.5500
4.8600


16



--------------------------------------------------------------------------------



Aggregate
 
Aggregate
 
Aggregate
 
Aggregate
 
3.3500
2.1333
8.4500
3.6250
13.5500
4.3600
18.6500
4.8700
3.4500
2.1667
8.5500
3.6500
13.6500
4.3700
18.7500
4.8800
3.5500
2.2000
8.6500
3.6750
13.7500
4.3800
18.8500
4.8900
3.6500
2.2333
8.7500
3.7000
13.8500
4.3900
18.9500
4.9000
3.7500
2.2667
8.8500
3.7250
13.9500
4.4000
19.0500
4.9100
3.8500
2.3000
8.9500
3.7500
14.0500
4.4100
19.1500
4.9200
3.9500
2.3333
9.0500
3.7750
14.1500
4.4200
19.2500
4.9300
4.0500
2.3667
9.1500
3.8000
14.2500
4.4300
19.3500
4.9400
4.1500
2.4000
9.2500
3.8250
14.3500
4.4400
19.4500
4.9500
4.2500
2.4333
9.3500
3.8500
14.4500
4.4500
19.5500
4.9600
4.3500
2.4667
9.4500
3.8750
14.5500
4.4600
19.6500
4.9700
4.4500
2.5000
9.5500
3.9000
14.6500
4.4700
19.7500
4.9800
4.5500
2.5333
9.6500
3.9250
14.7500
4.4800
19.8500
4.9900
4.6500
2.5667
9.7500
3.9500
14.8500
4.4900
19.9500
5.0000
4.7500
2.6000
9.8500
3.9750
14.9500
4.5000
 
 
4.8500
2.6333
9.9500
4.0000
15.0500
4.5100
 
 
4.9500
2.6667
10.0500
4.0100
15.1500
4.5200
 
 



(f)
The Diversity Score is then calculated by summing each of the Industry Diversity
Scores for each Moody’s Industry Classification Group.

(g)
For purposes of calculating the Diversity Score, affiliated issuers in the same
industry are deemed to be a single issuer.

“Dollars”: Means, and the conventional “$” signifies, the lawful currency of the
United States.
“EBITDA”: With respect to any period and any Loan, the meaning of “EBITDA,”
“Adjusted EBITDA” or any comparable term defined in the Underlying Instruments
for each such Loan, and in any case that “EBITDA,” “Adjusted EBITDA” or such
comparable term is not defined in such Underlying Instruments, an amount, for
the principal obligor on such Loan and any of its parents or Subsidiaries that
are obligated pursuant to or restricted under the Underlying Instruments for
such Loan (determined on a consolidated basis without duplication in accordance
with GAAP) equal to earnings from continuing operations for such period plus
interest expense, income taxes and unallocated depreciation and amortization for
such period (to the extent deducted in determining earnings from continuing
operations for such period), and any other item the Borrower and the
Administrative Agent mutually deem to be appropriate.
“Eligible Asset”: A financial asset, either fixed or revolving, that by its
terms converts into cash within a finite time period plus any rights or other
assets designed to assure the servicing or timely distribution of proceeds to
securityholders.
“Eligible Bid”: A bid made in good faith (and acceptable as a valid bid in the
Administrative Agent’s commercially reasonable discretion) by a bidder for all
or any portion of the Collateral in connection with a sale of Collateral in
whole or in part pursuant to Section 10.2.

17



--------------------------------------------------------------------------------



“Eligible Country”: Any of Canada, any Group I Country, any Group II Country or
any Group III Country.
“Eligible Loan”: On any Measurement Date thereof, each Loan that satisfies each
of the following eligibility requirements (unless any such eligibility
requirement with respect to such Loan is expressly waived by the Administrative
Agent at the written request of the Collateral Manager):
(a)    [reserved];
(b)    such Loan is (i) a First Lien Loan (including a Uni-tranche Loan), (ii) a
DIP Loan, (iii) a First Lien Last Out Loan or (iv) a Second Lien Loan;
(c)    such Loan is an “eligible asset” as defined in Rule 3a-7 under the 1940
Act;
(d)    such Loan is Registered;
(e)    such Loan, together with the Related Security, has been purchased
directly by or sold or assigned to the Borrower, in each case, pursuant to (and
in accordance with) the Sale Agreement and the Borrower has good and marketable
title, free and clear of all Liens (other than Permitted Liens), on such Loan
and Related Security;
(f)    the Loan (together with the Collections and Related Security related
thereto) has been the subject of a Grant by the Borrower in favor of the
Trustee, for the benefit of the Secured Parties, of a valid and perfected first
priority security interest (subject only to Permitted Liens);
(g)    the Obligor with respect to such Loan is an Eligible Obligor;
(h)    such Loan is denominated and payable only in Dollars in the United States
and does not permit the currency in which or country in which such Loan is
payable to be changed;
(i)    such Loan complies with each of the representations and warranties made
by the Borrower and Collateral Manager hereunder with respect thereto and all
information provided by the Borrower or the Collateral Manager with respect to
the Loan is true and correct in all material respects (other than information
provided by third parties (which shall be true and correct to the actual
knowledge of the Collateral Manager) projections, forward-looking information,
general economic data or industry information and with respect to any
information or documentation prepared by the Collateral Manager or one of its
Affiliates for internal use or consideration, statements as to (or the failure
to make a statement as to) the value of, collectability of, prospects of or
potential risks or benefits associated with a Loan or Obligor);
(j)    such Loan and any Related Security with respect thereto does not
contravene in any material respect any Applicable Laws (including, without
limitation, laws, rules and regulations, if applicable, relating to usury, truth
in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices, licensing and privacy);
(k)    (i) all consents, approvals or authorizations of any Governmental
Authority or any other Person required to be obtained, effected or given in
connection with the acquisition, transfer

18



--------------------------------------------------------------------------------



or performance (and, if originated by the Originator, the origination) by the
Borrower or the Originator of such Loan have been duly obtained, effected or
given and are in full force and effect and (ii) all material licenses,
registrations or declarations with any Governmental Authority or any other
Person required to be obtained, effected or given in connection with the
acquisition, transfer or performance (and, if originated by the Originator, the
origination) by the Borrower or the Originator of such Loan have been duly
obtained, effected or given and are in full force and effect;
(l)    such Loan is eligible under its Underlying Instruments (giving effect to
the provisions of Sections 9-406 and 9-408 of the UCC) to be sold to the
Borrower and to have a security interest therein granted to the Trustee for the
benefit of the Secured Parties;
(m)    as of the applicable Cut-Off Date, such Loan is not the subject of an
offer of exchange or tender by its issuer, for Cash, securities or any other
type of consideration, and has not been called for redemption or tender into any
other security or property that is not, on the date of such investment, a Loan;
(n)    as of the applicable Cut-Off Date, such Loan (A) is not an Equity
Security and (B) does not provide for the conversion or exchange into an Equity
Security at any time on or after the date it is included as part of the
Collateral;
(o)    other than Permitted PIK Loans, such Loan is not a Loan with respect to
which interest required by the Underlying Instrument to be paid in cash has
previously been deferred or capitalized as principal and not subsequently paid
in full;
(p)    no selection procedure adverse to the interests of the Secured Parties
was utilized by the Borrower or Originator in the selection of such Loan for
inclusion in the Collateral;
(q)    the repayment of such Loan is not subject to material non-credit related
risk (for example, a Loan the payment of which is expressly contingent upon the
nonoccurrence of a catastrophe), as reasonably determined by the Collateral
Manager in accordance with the Credit and Collection Policy and the Collateral
Management Standard;
(r)    the acquisition of such Loan will not cause the Borrower or the pool of
Collateral to be (x) required to register as an investment company under the
1940 Act or (y) a “covered fund” under the Volcker Rule;
(s)    such Loan is not principally secured by Margin Stock;
(t)    such Loan provides for a fixed amount of principal payable in Cash no
later than its stated maturity;
(u)    such Loan provides for periodic payments of interest in Cash no less
frequently than quarterly;
(v)    such Loan is not subject to withholding tax unless the Obligor thereon is
required under the terms of the related Underlying Instrument to make “gross-up”
payments that cover the full amount of such withholding tax on an after-tax
basis;

19



--------------------------------------------------------------------------------



(w)    (i) the funding obligations for such Loan have been fully satisfied and
all sums available thereunder have been fully advanced or (ii) such Loan is a
Revolving Loan or a Delayed Draw Term Loan;
(x)    as of the applicable Cut-Off Date, such Loan is not principally secured
by real estate;
(y)    such Loan is evidenced by a promissory note (other than in the case of a
Noteless Loan), a credit agreement containing an express promise to pay, a
security agreement or instrument and related loan documents that have been duly
authorized and executed, are in full force and effect and constitute the legal,
valid, binding and absolute and unconditional payment obligation of the related
Obligor, enforceable against such Obligor in accordance with their terms
(subject, as to enforcement only, to applicable bankruptcy, insolvency,
moratorium or other similar laws affecting the rights of creditors generally and
to general principles of equity, whether considered in a suit at law or in
equity), and there are no conditions precedent to the enforceability or validity
of the Loan that have not been satisfied or validly waived;
(z)    as of the applicable Cut-Off Date, all parties that have had any interest
in the Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or,
during the period in which they held and disposed of such interest, were) (i) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein any Related Property is located, and (ii)(A) organized under the
laws of such state, (B) qualified to do business in such state, (C) federal
savings and loan associations or national banks having principal offices in such
state or (D) not doing business in such state, except in each case to the extent
that any such failure would not reasonably be expected to result in a Material
Adverse Effect;
(aa)    such Loan (i) was originated and underwritten, or purchased and
re-underwritten, by the Originator including, without limitation, the completion
of a due diligence audit and collateral assessment, (ii) is fully documented,
and (iii) is being serviced by the Collateral Manager, in each case in
accordance with the Credit and Collection Policy and the Collateral Management
Standard;
(bb)    except where permitted by the Concentration Limits, such Loan has an
original term to maturity that does not exceed 84 months;
(cc)    all of the original or certified Required Loan Documents with respect to
such Loan have been, or will be, delivered to the Custodian as provided in
Section 3.2(c) or Section 3.3(b), as applicable, and all Collateral Management
Files are being or shall be maintained at the principal place of business of the
Collateral Manager in accordance with the Credit and Collection Policy;
(dd)    as of the date such Loan is first included as part of the Collateral,
such Loan is not in payment default;
(ee)    as of the applicable Cut-Off Date, there is no default, breach,
violation or event or condition which would give rise to a right of acceleration
existing under the Underlying Instruments and no event which, with the passage
of time or with notice and the expiration of any grace or cure period, would
constitute a default, breach, violation or event or condition which would give
rise to a right of acceleration;

20



--------------------------------------------------------------------------------



(ff)    as of the applicable Cut-Off Date, such Loan is not a Materially
Modified Loan and such Loan is not a loan (including, without limitation, a new
loan that replaced a prior loan by the Originator or any of its Affiliates to
the Obligor that was delinquent or defaulted) or extension of credit by the
Originator to the Obligor for the purpose of making any past due principal,
interest or other payments due on such Loan;
(gg)    other than for Permitted PIK Loans, such Loan does not permit interest
to be capitalized;
(hh)    such Loan does not provide the Obligor (including any account debtor or
Person obligated to payment payments on such Loan to such Obligor) with rights
of rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Underlying Instruments, or the
exercise of any right thereunder, render the Underlying Instruments
unenforceable in whole or in part, and no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto, and the
Underlying Instruments with respect to the Loan provide for an affirmative
waiver by the related Obligor of all rights of rescission, set-off and
counterclaim against the Originator and its assignees;
(ii)    such Loan does not contain a confidentiality provision that restricts or
purports to restrict the ability of the Administrative Agent or any Secured
Party to exercise their rights under this Agreement, including, without
limitation, their rights to review the Loan File, so long as such Person agrees
to comply with customary and market confidentiality obligations;
(jj)    as of the applicable Cut-Off Date, if the Loan is one of a number of
loans made to the same Obligor at the same seniority in such Obligor’s capital
structure, such Loan and any other loans to the same Obligor contain standard
cross-collateralization and cross-default provisions;
(kk)    the rights to service, administer and enforce all rights and remedies
under the applicable Underlying Instruments inure to the benefit of the holder
of such Loan or its designee (including the administrative agent for such Loan)
and neither the sale, transfer or assignment of such Loan to the Borrower, nor
the granting of a security interest hereunder to the Trustee, on behalf of the
Secured Parties, violates, conflicts with or contravenes any Applicable Law or
any contractual or other restriction, limitation or encumbrance;
(ll)    the master computer records of the Originator and the Collateral Manager
relating to such Loan have been clearly and unambiguously marked to show that
such Loan has been sold to and is owned by the Borrower;
(mm)    such Loan has not been sold, transferred, assigned or pledged by the
Borrower to any person other than the Trustee, on behalf of the Secured Parties;
(nn)    is not a Structured Finance Obligation, an unsecured loan, or a bridge
loan or other obligation that (i) is incurred in connection with a merger,
acquisition, consolidation, or sale of all or substantially all of the assets of
a Person or similar transaction and (ii) by its terms, is required to be repaid
within one year of the incurrence thereof with proceeds from additional
borrowings or other refinancing, a bond, a synthetic security, a finance lease
or chattel paper;

21



--------------------------------------------------------------------------------



(oo)    the Required Loan Documents for which are governed by the laws of a
state in the United States;
(pp)    constitutes indebtedness for U.S. federal income tax purposes; and
(qq)    the Obligor of such Loan has an EBITDA greater than or equal to
$5,000,000 as of the Cut-Off Date; provided that if EBITDA of such Obligor is
less than $15,000,000 (determined on the Cut-Off Date), such Obligor has an
equity to total capital ratio equal to or greater than 30%; provided that the
Loans described in the immediately preceding proviso (i) shall not be (x) Second
Lien Loans or (y) Loans owing to an Obligor domiciled outside the United States
and (ii) shall in all cases have a Moody’s Default Probability Rating that is
not determined through a Moody’s Derived Rating (other than pursuant to clause
(a)(iii) of the definition thereof), provided that if the Moody’s Default
Probability Rating is determined by a credit estimate, the Collateral Manager
shall have applied for a credit rating or credit estimate for such Loan within
ten (10) Business Days of the Cut-Off Date relating thereto;
(rr)    such Loan was acquired for a Purchase Price of at least 85% of par;
(ss)    does not have an interest rate basis exceeding 6 months, except in the
case of (i) loans in which the Required Loan Documents allow the interest rate
basis to be extended to 12 months with the underlying lenders’ consent or (ii)
loans in which the Required Loan Documents provide for a base or prime rate
option or (iii) Fixed Rate Loans;
(tt)    to the actual knowledge of the Borrower, the underlying assets securing
such Loan have not been used by the related Obligor in any manner or for any
purpose that would reasonably be expected to result in any material risk of
liability being imposed upon the Borrower, the Originator or any Secured Party
under any Applicable Law;
(uu)    [reserved];
(vv)    the Required Loan Documents with respect to such Loan require the
related Obligor to maintain the underlying collateral for such Loan in good
repair (ordinary wear and tear excepted) and to maintain adequate insurance with
respect thereto;
(ww)    except where permitted by the Concentration Limits, such Loan has a
Rating of B3 or higher by Moody’s as of the Cut-Off Date; provided that if such
Rating is not an assigned credit rating or a credit estimate, the Collateral
Manager has applied for a credit rating or credit estimate with respect thereto
from Moody’s (or, subject to the Concentration Limits, S&P) within ten (10)
Business Days after the Cut-Off Date;
(xx)    with respect to a Participation Interest, such Participation Interest is
acquired from (i) a Lender or an Affiliate thereof or (ii) a Selling Institution
incorporated or organized under the laws of the United States (or any state
thereof) that has a long term rating of at least “A/A2” and a short term rating
of at least “A-2/P2” by S&P and Moody’s, respectively; and

22



--------------------------------------------------------------------------------



(yy)    except where permitted by the Concentration Limits, such Loan is not a
Participation Interest.
“Eligible Obligor”: On any Measurement Date, any Obligor that:
(i)    is a business organization (and not a natural person) duly organized and
validly existing under the laws of its jurisdiction of organization,
(ii)    is a legal operating entity or holding company,
(iii)    has not entered into the Loan primarily for personal, family or
household purposes,
(iv)    is not a Governmental Authority,
(v)    is not an Affiliate of the Borrower, the Originator or the Collateral
Manager (so long as the Collateral Manager is an Affiliate of the Borrower),
(vi)    except where permitted under the Concentration Limits, such Obligor is
organized under the federal or provincial laws of, or its principal office is
located in, and the Related Property with respect to which the Loan is
principally underwritten is located in, the United States, and
(vii)    is not (and has not been for at least three years) the subject of an
Insolvency Event, and, as of the date on which such Loan became part of the
Collateral, such Obligor is not in financial distress and has not experienced a
material adverse change in its condition, financial or otherwise, as determined
by the Collateral Manager, unless approved in writing by the Administrative
Agent (with the prior written consent of a Supermajority of the Lenders in their
sole discretion).
“Entitlement Holder”: The meaning specified in Section 8-102(a)(7) of the UCC.
“Environmental Laws”: Any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials. Environmental
Laws include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s
regulations relating to underground storage tanks (40 C.F.R. Parts 280 and 281),
and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the
rules and regulations thereunder, each as amended or supplemented from time to
time.

23



--------------------------------------------------------------------------------



“Equity Security”: (i) Any equity security or any other security that is not
eligible for purchase by the Borrower as a Loan, (ii) any security purchased as
part of a “unit” with a Loan and that itself is not eligible for purchase by the
Borrower as a Loan, and (iii) any obligation that, at the time of commitment to
acquire such obligation, qualified as a Loan (because of its characterization as
indebtedness) but that, as of any subsequent date of determination, no longer
satisfies the requirements of a Loan, for so long as such obligation fails to
satisfy such requirements.
“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate”: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Borrower, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Borrower, or
(c) for purposes of Section 302 of ERISA and Section 412 of the Code, a member
of the same affiliated service group (within the meaning of Section 414(m) of
the Code) as the Borrower, any corporation described in clause (a) above or any
trade or business described in clause (b) above.
“Errors”: Defined in Section 6.19(e).
“Eurodollar Disruption Event”: The occurrence of any of the following: (a)
Citibank shall have notified the Borrower of its determination that it would be
contrary to law or to the directive of any central bank or other Governmental
Authority (whether or not having the force of law) to obtain Dollars in the
London interbank market to fund any Advance, (b) Citibank shall have notified
the Borrower of its determination that the rate at which deposits of Dollars are
being offered to it in the London interbank market does not accurately reflect
the cost of making, funding or maintaining any Advance or (c) Citibank shall
have notified the Borrower of the inability of it or any of its assignees or
participants to obtain Dollars in the London interbank market to make, fund or
maintain any Advance.
“Event of Default”: Defined in Section 10.1.
“Excepted Persons”: Defined in Section 13.13(a).
“Excess Concentration Amount”: As of any date of determination prior to the end
of the Revolving Period, with respect to all Eligible Loans included in the
Collateral, the amount by which the sum of the Adjusted Borrowing Value of such
Eligible Loans exceeds any applicable Concentration Limits, to be calculated
without duplication after giving effect to any sales, purchases or substitutions
of Loans as of such date.
“Exchange Act”: The United States Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
“Excluded Amounts”: (a) Any amount received in the Concentration Account with
respect to any Loan included as part of the Collateral, which amount is
attributable to the payment of any tax, fee or other charge imposed by any
Governmental Authority on such Loan or on any Related

24



--------------------------------------------------------------------------------



Property, and (b) any amount received into the Collection Account or other
Account representing (i) any amount representing a reimbursement of insurance
premiums, (ii) any escrows relating to taxes, insurance and other amounts in
connection with Loans which are held in an escrow account for the benefit of the
Obligor and the secured party pursuant to escrow arrangements under the
Underlying Instruments, (iii) any fee retained by the Originator in connection
with the origination of any Loan, (iv) any fees or similar charges which are
permitted to be retained by the Collateral Manager under this Agreement, and (v)
any amount with respect to any Loan retransferred or substituted for upon the
occurrence of a Warranty Event or that is otherwise replaced by a Substitute
Loan, or that is otherwise sold by the Borrower pursuant to Section 2.19,
Section 2.20 or Section 2.21, to the extent such amount is attributable to a
time after the effective date of such replacement or sale.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Party or required to be withheld or deducted from a payment to an
Affected Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Affected Party being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in an Advance
or Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Advance or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.27) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Affected Party’s failure to comply with Section 2.17(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.
“Exposure Amount”: As of any date of determination, with respect to any Delayed
Draw Term Loan or Revolving Loan included in the Collateral, the excess, if any,
of (i) the maximum commitment of the Borrower under the terms of the Underlying
Instruments to make loans (and, for the avoidance of doubt, the Borrower’s
commitment in respect of a Loan as to which the commitment to make additional
loans has been terminated shall be zero) over (ii) the outstanding principal
balance (exclusive of any interest and Accreted Interest) of such Delayed Draw
Term Loan or Revolving Loan, as the case may be, on such date of determination.
“Facility Amount”: $175,000,000. Notwithstanding the foregoing, on or after the
Commitment Termination Date, the Facility Amount shall mean the Advances
Outstanding.
“Facility Margin”: As set forth in the Fee Letter.
“Facility Termination Date”: May 5, 2020.
“Fair Market Value” With respect to any Loan, if such Loan and Related Property
is to be sold to the Originator or any other Affiliate of the Borrower, (i) the
offered price quoted by MarkIt

25



--------------------------------------------------------------------------------



Partners, Loan Pricing Corporation or any other nationally recognized loan
pricing service agreed to by the Administrative Agent and the Collateral Manager
or (ii) if such price quotation is not available, the price that would be paid
by a willing buyer to a willing seller of such Loan and Related Property in an
expedited sale on an arm’s-length basis determined by either (x) the Collateral
Manager obtaining bids for such Loan and Related Property from three
unaffiliated loan market participants (or, if the Collateral Manager is unable
to obtain bids from three such participants, then such lesser number of
unaffiliated loan market participants from which the Collateral Manager can
obtain bids using efforts consistent with the Collateral Management Standard),
or (y) if the Collateral Manager is unable to obtain any bids for such Loan from
an unaffiliated loan market participant, the value determined as the bid side
market value of such Loan either (A) as reasonably determined by the Collateral
Manager (so long as the Collateral Manager is a Registered Investment Adviser)
consistent with the Collateral Management Standard, or (B) as determined by a
Valuation obtained by the Collateral Manager with respect thereto, and in either
case such Affiliate acquires such Loan for a price equal to the value so
determined (or, in connection with a repurchase or substitution by the
Originator pursuant to the Sale Agreement at the price required therein but in
no event less than fair market value).
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended versions of Sections 1471 through 1474 of the Code
that are substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into in connection with the implementation
of such Sections.
“FDIC”: The Federal Deposit Insurance Corporation, and any successor thereto.
“Federal Funds Rate”: For any period, a fluctuating interest rate per annum
equal, for each day during such period, to the weighted average of the overnight
federal funds rates as in Federal Reserve Board Statistical Release H.15(519) or
any successor or substitute publication selected by the Administrative Agent
(or, if such day is not a Business Day, for the next preceding Business Day),
or, if, for any reason, such rate is not available on any day, the rate
determined, in the sole opinion of the Administrative Agent, to be the rate at
which overnight federal funds are being offered in the national federal funds
market at 9:00 a.m. on such day.
“Fee Letter”: That certain Fee Letter, dated as of the Closing Date, by and
among Citibank and the Borrower.
“Finance Charges”: With respect to any Loan, any interest or finance charges
owing by an Obligor pursuant to or with respect to such Loan.
“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.
“Financial Sponsor”: Any Person, including any Subsidiary of such Person, whose
principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose

26



--------------------------------------------------------------------------------



financial condition and creditworthiness are independent of the other companies
so owned by such Person.
“First Lien Last Out Loan”: A commercial loan that would constitute a First Lien
Loan but that, at any time prior to and/or after an event of default under the
related loan agreement of such Loan, will be paid after one or more tranches of
First Lien Loans issued by the same Obligor have been paid in full in accordance
with a specified waterfall or other priority of payments; provided that the
Administrative Agent may, in its sole discretion, designate a Loan that would
otherwise constitute a First Lien Last Out Loan as a First Lien Loan.
“First Lien Loan”: A commercial loan (a) that is not (and cannot by its terms
become) subordinate in right of payment to any obligation of the Obligor in any
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceedings other than with respect to a Senior Working Capital Facility that is
senior in right of payment to such commercial loan, (b) that is secured by a
pledge of collateral, which security interest is validly perfected and first
priority under Applicable Law (subject to (i) Liens permitted under the
applicable credit agreement that are reasonable and customary for similar loans,
(ii) Liens accorded priority by law in favor of the United States or any State
or agency) and (iii) Liens securing a Senior Working Capital Facility to the
extent the liens securing such Senior Working Capital Facility on the same
collateral are prior to the liens securing such commercial loan, and (c) for
which the Collateral Manager determines in good faith that the value of the
collateral securing the Loan on or about the time of origination equals or
exceeds the outstanding principal balance of the Loan plus the aggregate
outstanding balances of all other loans of equal or higher seniority secured by
the same collateral; provided that, for the avoidance of doubt, a First Lien
Last Out Loan shall not constitute a First Lien Loan unless the Administrative
Agent, in its sole discretion, designates a Loan that would otherwise constitute
a First Lien Last Out Loan as a First Lien Loan.
“Fitch”: Fitch, Inc. or any successor thereto.
“Fixed Rate Loan”: A Loan that is an Eligible Loan other than a Floating Rate
Loan.
“Floating Rate Loan”: A Loan that is an Eligible Loan where the interest rate
payable by the Obligor thereof is based on the Company Prime Rate or the Company
LIBOR Rate, plus some specified interest percentage in addition thereto, and the
Loan provides that such interest rate will reset immediately upon any change in
the related Company Prime Rate or Company LIBOR Rate.
“Floor Obligation”: As of any date, a Floating Rate Loan (a) for which the
related Underlying Instruments allow a floating rate option, (b) that provides
that such floating rate is (in effect) calculated as the greater of (i) a
specified “floor” rate per annum and (ii) the London interbank offered rate or
other floating rate for the applicable interest period for such Loan and (c)
that, as of such date, bears interest based on such floating rate option, but
only if as of such date such London interbank offered rate or other floating
rate for the applicable interest period is less than the “floor” rate.
“Funding Date”: With respect to in the case of any Loan Advance, the proposed
Business Day on which a Loan Advance is to be made which is at least one
Business Day after the receipt

27



--------------------------------------------------------------------------------



by the Administrative Agent and Lenders of a Funding Notice and other required
deliveries in accordance with Section 2.3.
“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States.
“Governmental Authority”: With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.
“Grant”: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm. A Grant of any
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including without limitation, the
immediate and continuing right to claim for, collect, receive and give receipt
for principal and interest payments in respect thereof, and all other monies
payable thereunder, to give and receive notices and other communications, to
make waivers or other agreements, to exercise all rights and options, to bring
any suit in equity, action at law or other judicial or administrative proceeding
in the name of the granting party or otherwise, and generally to do and receive
anything that the granting party may be entitled to do or receive thereunder or
with respect thereto.
“Group I Country”: Any of the United Kingdom, Australia or the Netherlands.
“Group II Country” : Any of Germany, Sweden or Switzerland.
“Group III Country”: Any of Austria, Belgium, Denmark, Finland, Luxembourg or
Norway.
“H.15”: Federal Reserve Statistical Release H.15.
“Hazardous Materials”: All materials subject to regulation under any
Environmental Law, including, without limitation, materials listed in 49 C.F.R.
§172.101, materials defined as hazardous pursuant to § 101(14) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, flammable, explosive or radioactive materials, hazardous or toxic
wastes or substances, lead-based materials, petroleum or petroleum distillates
or asbestos or material containing asbestos, polychlorinated biphenyls, radon
gas, urea formaldehyde and any substances classified as being “in inventory”,
“usable work in process” or similar classification that would, if classified as
unusable, be included in the foregoing definition.
“Highest Required Investment Category”: (i)  With respect to ratings assigned by
Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” or “P-1” for
three-month instruments, “Aa3” and “P-1” for six-month instruments and “Aa2” and
“P-1” for instruments with a term in excess of six months, (ii) with respect to
rating assigned by S&P, “A-1” for short-term instruments and “A” for long-term
instruments, and (iii) with respect to rating assigned by Fitch (if such
investment is rated by Fitch), “F-1+” for short-term instruments and “AAA” for
long-term instruments.

28



--------------------------------------------------------------------------------



“Increased Costs”: Any amounts required to be paid by the Borrower to an
Affected Party pursuant to Section 2.16.
“Indebtedness”: (i) With respect to any Obligor under any Loan, the meaning of
“Indebtedness” or any comparable term defined in the Underlying Instruments for
each such Loan, and in any case that “Indebtedness” or such comparable term is
not defined in such Underlying Instruments, without duplication, (a) all
obligations of such entity for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such entity evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such entity
under conditional sale or other title retention agreements relating to property
acquired by such entity, (d) all obligations of such entity in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (e) all indebtedness of
others secured by (or for which the holder of such indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such entity, whether or not the indebtedness secured thereby has
been assumed, (f) all guarantees by such entity of indebtedness of others, (g)
all Capital Lease Obligations of such entity, (h) all obligations, contingent or
otherwise, of such entity as an account party in respect of letters of credit
and letters of guaranty and (i) all obligations, contingent or otherwise, of
such entity in respect of bankers’ acceptances; and
(ii)    for all other purposes, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type, (b)
all obligations of such Person under leases that have been or should be, in
accordance with GAAP, recorded as capital leases, (c) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (e) all indebtedness, obligations or liabilities of that
Person in respect of derivatives, and (f) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e) of this clause (ii).
“Incurrence Covenant”: A covenant by any Obligor to comply with one or more
financial covenants only upon the occurrence of certain actions of such Obligor,
including a debt issuance, dividend payment, share purchase, merger, acquisition
or divestiture.
“Indemnified Amounts”: Defined in Section 11.1.
“Indemnified Parties”: Defined in Section 11.1.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower, or the Collateral Manager under any Transaction Document and (b) to
the extent not otherwise described in (a), Other Taxes.

29



--------------------------------------------------------------------------------



“Independent Manager”: A natural person who, (A) for the five-year period prior
to his or her appointment as Independent Manager, has not been, and during the
continuation of his or her service as Independent Manager is not: (i) an
employee, director, stockholder, member, manager, partner or officer of the
Borrower or any of its respective Affiliates (other than his or her service as
an Independent Manager of the Borrower or other Affiliates that are structured
to be “bankruptcy remote”); (ii) a customer or supplier (other than as a
supplier of registered agent or registered office services) of the Borrower or
any of its Affiliates (other than his or her service as an Independent Manager
of the Borrower); or (iii) any member of the immediate family of a person
described in clauses (i) or (ii) above, and (B) has, (i) prior experience as an
Independent Manager for a corporation or limited liability company whose charter
documents required the unanimous consent of all Independent Managers thereof
before such corporation or limited liability company could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy and (ii) at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.
“Indorsement”: The meaning specified in Section 8-102(a)(11) of the UCC; and
“Indorsed” has a corresponding meaning.
“Insolvency Event”: With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in respect of such
Person or any substantial part of its property in an involuntary case under any
applicable Insolvency Law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or ordering the
winding-up or liquidation of such Person’s affairs, and such decree or order
shall remain unstayed and in effect for a period of 60 consecutive days; or (b)
the commencement by such Person of a voluntary case under any applicable
Insolvency Law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, or the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.
“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.
“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

30



--------------------------------------------------------------------------------



“Insurance Policy”: With respect to any Loan, an insurance policy covering
liability and physical damage to or loss of the Related Property.
“Insurance Proceeds”: Any amounts received on or with respect to a Loan under
any Insurance Policy or with respect to any condemnation proceeding or award in
lieu of condemnation which is neither required to be used to restore, improve or
repair the related real estate nor required to be paid to the Obligor.
“Intercreditor Agreement”: The Intercreditor and Concentration Account
Administration Agreement (Wachovia Deposit Account), dated as of February 15,
2007 (as further amended, modified, waived, supplemented, restated or replaced
from time to time), by and among U.S. Bank National Association, as account
custodian and as secured party, Wachovia Capital Markets, LLC, as administrative
agent of a credit facility, NewStar Financial, Inc., as originator, as original
servicer, as collateral manager and as concentration account servicer, NewStar
CP Funding LLC, as seller under a credit facility, U.S. Bank National
Association, as trustee for various facilities, NewStar Trust 2005-1, as an
issuer, NewStar Short-Term Funding LLC, as a borrower, NewStar Credit
Opportunities Funding I Ltd., as seller under a credit facility, Natixis
Financial Products Inc., as administrative agent of a credit facility and as an
investor agent, NewStar Warehouse Funding 2005 LLC, as an issuer, NewStar
Structured Finance Opportunities II, LLC, as an issuer, NewStar Commercial Loan
Trust 2006-1, as an issuer, NewStar Concentration LLC, as account titleholder,
NewStar Commercial Loan Trust 2007-1, as an issuer, NewStar DB Term Funding,
LLC, as a financing SPE, NewStar Credit Opportunities Funding II Ltd., as an
issuer, NewStar Commercial Loan Trust 2009-1, as an issuer, NewStar Loan Funding
LLC, as a financing SPE, NewStar CRE Finance I LLC, as a financing SPE, NewStar
Commercial Loan Funding 2012-1 LLC, as an issuer, each party that from time to
time hereafter executes and delivers a joinder thereto and Wachovia Bank,
National Association, as concentration account bank, as applicable.
“Interest”: For each Accrual Period and each Advance outstanding, the sum of the
products (for each day during such Accrual Period) of:
[citilsaimage1.gif]
where:
IR
=    the Interest Rate applicable on such day;

P
=    the principal amount of such Advance on such day; and

D
=    360 or, to the extent the Interest Rate is based on the Base Rate,
365 or 366 days, as applicable.

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

31



--------------------------------------------------------------------------------



“Interest Collections”: Any and all amounts of Collections received in respect
of interest (including, without limitation, the interest portion of any
Scheduled Payment or of any repurchase amount paid by the Originator to
repurchase a Loan pursuant to Section 6.1 of the Sale Agreement), fees
(including, without limitation, amendment and waiver fees (other than in
connection with the extension of the maturity of a Loan), collateral management
fees, commitment fees, unused line fees and termination fees) or other similar
charges (including any Finance Charges) on or with respect to a Loan and in each
case from or on behalf of any Obligor that are deposited into the Collection
Account, or received by or on behalf of the Borrower by the Collateral Manager
or Originator in respect of a Loan, in the form of Cash, checks, wire transfers,
electronic transfers or any other form of Cash payment plus any interest
received on Permitted Investments.
“Interest Collections Account”: Defined in Section 6.4(h).
“Interest Coverage Ratio”: With respect to any Loan for any Relevant Test
Period, the meaning of “Interest Coverage Ratio” or any comparable term defined
in the Underlying Instruments for such Loan, and in any case that “Interest
Coverage Ratio” or such comparable term is not defined in such Underlying
Instruments, the ratio of (a) EBITDA to (b) Interest Obligations as calculated
by the Borrower and the Collateral Manager in good faith using information from
and calculations consistent with the relevant compliance statements and
financial reporting packages provided by the relevant Obligor as per the
requirements of the Underlying Instruments.
“Interest Obligations”: With respect to any period and any Loan, for the Obligor
thereon and, to the extent included in the corresponding calculation of EBITDA,
any of its parents or Subsidiaries that are obligated pursuant to the Underlying
Instruments for such Loan (determined on a consolidated basis without
duplication in accordance with GAAP), the meaning of “Interest Obligations” or
any comparable term defined in the Underlying Instruments for each such Loan,
and in any case that “Interest Obligations” or such comparable term is not
defined in such Underlying Instruments, all cash interest in respect of
Indebtedness (including the interest component of any payments in respect of
Capital Lease Obligations) accrued during such period (whether or not actually
paid during such period).
“Interest Rate”: The applicable LIBOR Rate, plus the Facility Margin; provided
that, upon the occurrence and during the pendency of an Eurodollar Disruption
Event, “Interest Rate” shall mean the Base Rate, plus the Facility Margin.
“Investment”: With respect to any Person, any direct or indirect loan, advance
or investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, excluding the acquisition of
Loans pursuant to the Sale Agreement and the Transfer Documents and excluding
commission, travel and similar advances to officers, employees and directors
made in the ordinary course of business.
“Joinder Supplement”: An agreement among the Borrower, a Lender and the Agent in
the form of Exhibit D to this Agreement (appropriately completed) delivered in
connection with a Person becoming a Lender hereunder after the Closing Date.
“Junior Collateral Management Fee Rate”: Defined in the Fee Letter.

32



--------------------------------------------------------------------------------



“Lender”: (i) Citibank and (ii) each financial institution which may from time
to time become a Lender hereunder by executing and delivering a Joinder
Supplement to the Administrative Agent and the Borrower as contemplated by
Section 2.25, and/or any other Person to whom a Lender assigns any part of its
rights and obligations under this Agreement and the other Transaction Documents
in accordance with the terms of Section 13.16.
“LIBOR Rate”: For any day during an Accrual Period, with respect to any Advance
(or portion thereof), an interest rate per annum equal to:
(a)    the posted rate for thirty (30) day deposits in United States dollars
appearing on Reuters Screen LIBOR01 Page (or any successor page) as of 11:00
a.m. (London Time) on the Business Day which is the second (2nd) Business Day
immediately preceding such day; or
(b)    if no such rate appears on Reuters Screen LIBOR01 Page (or any successor
page), at such time and day, then the LIBOR Rate appearing on the Bloomberg
Screen BBAM as of 11:00 a.m. (London time) on the Business Day which is the
second (2nd) Business Day immediately preceding such day; or
(c)    if no such rate appears on either screen referenced in clause (a) or (b),
then the LIBOR Rate shall be determined by Citibank, N.A. at its principal
office in New York, New York as its rate (each such determination, absent
manifest error, to be conclusive and binding on all parties hereto and their
assignees) at which thirty (30) day deposits in United States dollars are being,
have been, or would be offered or quoted by Citibank, N.A. to major banks in the
applicable interbank market for Eurodollar deposits at or about 11:00 a.m. on
such day.
“Lien”: Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or properties).
“Liquidation Expenses”: With respect to any Loan, the aggregate amount of all
out-of-pocket expenses reasonably incurred by the Collateral Manager (including
amounts paid to any subservicer) in accordance with the Collateral Manager’s
customary procedures in connection with the repossession, refurbishing and
disposition of any related assets securing such Loan upon or after the
expiration or earlier termination of such Loan and other out-of-pocket costs
related to the liquidation of any such assets, including the attempted
collection of any amount owing pursuant to such Loan if it is a Defaulted Loan
and, if requested by the Administrative Agent, the Collateral Manager must
provide to the Administrative Agent a breakdown of the Liquidation Expenses for
such Loan, along with any supporting documentation therefor.
“Loan”: Any commercial loan or note originated or acquired by the Originator and
sold to the Borrower or acquired by the Borrower in the ordinary course of its
respective business, which loan includes, without limitation, (i) the Required
Loan Documents and Loan File, and (ii) all right, title and interest of the
Borrower in and to the loan and any Related Property excluding, however, the
Retained Interest and Excluded Amounts set forth in clause (b)(iii) of the
definition thereof.
“Loan Advance”: The meaning specified in Section 2.1(c).

33



--------------------------------------------------------------------------------



“Loan Checklist”: With respect to a Loan, an electronic or hard copy, as
applicable, list delivered by or on behalf of the Borrower to the Custodian that
identifies each of the items which constitute the Required Loan Documents,
specifies whether such document is an original or a copy and includes the
identification number and name of the Obligor with respect to such Loan.
“Loan Files”: With respect to any Loan and Related Security, copies of each of
the Required Loan Documents and duly executed originals (to the extent required
by the Credit and Collection Policy and the Collateral Management Standard) and
copies of any other Records relating to such Loan and Related Security.
“Loan Pricing Corporation”: Loan Pricing Corporation, or any successor thereto.
“Loan Tape”: With respect to each Measurement Date, the loan tape with respect
to the Loans included in the Collateral, which tape shall include (but not be
limited to) the aggregate OLB of all Loans and, with respect to each Loan, the
following information:
(a)    name and number of the related Obligor;
(b)    calculation of the Senior Net Leverage Ratio as of the applicable Cut-Off
Date for such Loan and for the most recent Relevant Test Period;
(c)    calculation of the Total Net Leverage Ratio as of the applicable Cut-Off
Date for such Loan and for the most recent Relevant Test Period;
(d)    calculation of the Interest Coverage Ratio as of the applicable Cut-Off
Date for such Loan and for the most recent Relevant Test Period;
(e)    trailing twelve month EBITDA;
(f)    collection status;
(g)    loan status;
(h)    scheduled maturity date;
(i)    loan rate of interest (and reference rate);
(j)    LIBOR floor (if applicable);
(k)    OLB;
(l)    any Exposure Amount (if applicable);
(m)    par amount;
(n)    Purchase Price;
(o)    Cut-Off Date

34



--------------------------------------------------------------------------------



(p)    Asset Value;
(q)    Adjusted Borrowing Value;
(r)    Moody’s asset and Obligor rating (if applicable);
(s)    Moody’s Rating Factor;
(t)    S&P asset and Obligor rating (if applicable);
(u)    Loan type;
(v)    NewStar risk rating;
(w)    Obligor jurisdiction;
(x)    Loan tranche size;
(y)    Loan lien position;
(z)    industry classification;
(aa)    whether such Loan has been subject to an Asset Value Adjustment Event
(and of what type); and
(bb)    whether such Loan has been subject to a Material Modification.
“Maintenance Covenant”: A covenant by any Obligor to comply with one or more
financial covenants during each reporting period (but not more frequently than
quarterly), whether or not such Obligor has taken any specified action;
provided, that a covenant that otherwise satisfies the definition hereof and
only applies when amounts are outstanding under the related loan shall be a
Maintenance Covenant.
“Margin Stock”: “Margin Stock” as defined under Regulation U.
“Markit”: LoanX Markit Partners, or any successor thereto.
“Material Adverse Effect”: With respect to any event or circumstance, means a
material adverse effect on (a) the business, financial condition, operations,
performance, properties or prospects of the Originator, the Collateral Manager
or the Borrower, (b) the validity, enforceability or collectibility of this
Agreement or any other Transaction Document or the validity, enforceability or
collectibility of the Collateral generally or any material portion of the
Collateral, (c) the rights and remedies of the Administrative Agent, the
Trustee, the Lenders and the Secured Parties with respect to matters arising
under this Agreement or any other Transaction Document, (d) the ability of the
Borrower, the Collateral Manager or the Trustee to perform its obligations under
this Agreement or any Transaction Document, or (e) the status, existence,
perfection, priority or enforceability of the Trustee’s interest on behalf of
the Secured Parties in the Collateral.

35



--------------------------------------------------------------------------------



“Material Modification”: Any amendment or waiver of, or modification or
supplement to, an Underlying Instrument governing a Loan executed or affected on
or after the Cut-Off Date for such Loan that:
(a)    reduces or forgives any or all of the principal amount due under such
Loan;
(b)    extends or delays the maturity date of such Loan;
(c)    waives one or more interest payments, permits any interest due in cash to
be deferred or capitalized and added to the principal amount of such Loan (other
than any deferral or capitalization permitted under the terms of the applicable
Underlying Instruments of any Permitted PIK Loan) or reduces the amount of
interest (including, without limitation, any spread or coupon) due when the
Interest Coverage Ratio (except pursuant to the application of a pricing grid
under the Underlying Instrument in effect as of the Cut-Off Date for such Loan)
of the related Obligor for the most recent Relevant Test Period (calculated
solely with respect to interest payable in cash) is less than 1.50 to 1.00
(prior to giving effect to such reduction in interest expense);
(d)    contractually or structurally subordinates such Loan by operation of a
priority of payments, turnover provisions, the transfer of assets in order to
limit recourse to the related Obligor or the granting of Liens (other than
Permitted Liens) on any of the Related Property securing such Loan;
(e)    substitutes, alters or releases the Related Property securing such Loan,
and any such substitution, alteration or release, as determined in the sole
discretion of the Administrative Agent, materially and adversely affects the
value of such Loan; provided, that the foregoing shall not apply to any release
in conjunction with a relatively contemporaneous disposition by the Obligor
accompanied by a mandatory reinvestment of net proceeds or mandatory repayment
of the loan facility with the net proceeds; or
(f)    amends, waives, forbears, supplements or otherwise modifies (i) the
meaning of “Senior Net Leverage Ratio,” “Interest Coverage Ratio” or any
respective comparable terms defined in the Underlying Instruments for such Loan
or (ii) any term or provision of such Underlying Instruments referenced in or
utilized in the calculation of the “Senior Net Leverage Ratio,” “Interest
Coverage Ratio” or any respective comparable terms for such Loan, in either case
in a manner that, in the commercially reasonable judgment of the Administrative
Agent, is materially adverse to the Secured Parties.
“Materially Modified Loan”: Any Loan subject to a Material Modification, unless
otherwise deemed not to constitute a Materially Modified Loan by the
Administrative Agent in its sole discretion.
“Maximum Advances Outstanding Factor”: With respect to each Payment Date listed
below, the Advances Outstanding Factor listed for such Payment Date on the
corresponding table below:

36



--------------------------------------------------------------------------------



Payment Date Following the Commitment Termination Date
Maximum Advances Outstanding Factor
4th
85.00%
5th
78.75%
6th
72.50%
7th
66.25%
Termination Date
0.00%



“Maximum Availability”: At any time, an amount equal to the least of (x) the
Borrowing Base and (y) the Facility Amount.
“Maximum Weighted Average Life Test”: A test that will be satisfied on any date
of determination if the Weighted Average Life of the Eligible Loans as of such
date is less than or equal to seven (7) years (not adjusted downward during the
Revolving Period).
“Maximum Weighted Average Rating Factor Test”: A test that will be satisfied on
any date of determination if the Moody’s Weighted Average Rating Factor of the
Eligible Loans included in the Collateral is less than or equal to the number
set forth in the Asset Quality Matrix at the intersection of the applicable
row/column combination chosen by the Collateral Manager (or interpolating
between two adjacent rows or columns, as applicable) in accordance with Section
6.20 plus (ii) the Moody’s Weighted Average Recovery Adjustment.
“Measurement Date”: Each of the following: (i) the Closing Date; (ii) each
Determination Date; (iii) the date of any Borrowing Notice or Repayment Notice;
(iv) any date on which a substitution or repurchase of a Loan occurs pursuant to
Section 2.19 and the date on which any Loan is acquired by the Borrower; (v) any
Optional Sale Date; (vi) the day as of which any Collateral Management Report,
as provided for herein, is calculated; (vii) the date of any requested release
of Principal Collections pursuant to Section 2.10(c); (viii) any Discretionary
Sale Date; (ix) the date of any requested release of amounts on deposit in the
Unfunded Exposure Account pursuant to Section 2.10(d) or Section 2.11(b); (x)
the date on which an Asset Value for any Eligible Loan is changed; and (xi) the
date on which any Asset Value Adjustment Event occurs.
“Middle Market Loan”: Any commercial loan that meets the definition of “Broadly
Syndicated Loan” other than with respect to clauses (i), (v), (vi) and (vii) of
the definition thereof.
“Minimum Depth”: With respect to any quote used to determine the Asset Value of
a Broadly Syndicated Loan hereunder, a depth of three.

37



--------------------------------------------------------------------------------



“Minimum Diversity Score Test”: A test that will be satisfied on any date of
determination if the Diversity Score (rounded to the nearest whole number)
equals or exceeds the number set forth in the column entitled “Minimum Diversity
Score” in the Asset Quality Matrix at the intersection of the applicable
row/column combination chosen by the Collateral Manager (or interpolating
between two adjacent rows or columns, as applicable) in accordance with Section
6.20.
“Minimum Equity Amount”: As of any Measurement Date, a Net Equity Amount equal
to the greater of (a) the maximum Adjusted Borrowing Value of the four (4)
largest Eligible Loans (it being understood that multiple Eligible Loans to the
same Obligor and its Affiliates shall be treated as a single Loan) and (b)
$30,000,000.
“Minimum Weighted Average Spread”: The number set forth in the Asset Quality
Matrix at the intersection of the applicable row/column combination chosen by
the Collateral Manager (or interpolating between two adjacent rows or columns,
as applicable) in accordance with Section 6.20.
“Minimum Weighted Average Spread Test”: A test that will be satisfied on any
date of determination if the Weighted Average Spread equals or exceeds the
Minimum Weighted Average Spread.
“Money”: The meaning specified in Section 1-201(24) of the UCC.
“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.
“Moody’s Default Probability Rating”:
(a)    With respect to any Loan (other than a DIP Loan or Current Pay Loan):
(i)    if the Obligor of such Loan has a corporate family rating by Moody’s,
then such corporate family rating;
(ii)    if not determined pursuant to clause (a)(i) above, if the Obligor of
such Loan has one or more senior unsecured obligations publicly rated by
Moody’s, then the Moody’s public rating on any such obligation as selected by
the Collateral Manager in its sole discretion;
(iii)    if not determined pursuant to clause (a)(i) or (a)(ii) above, if the
Obligor of such Loan has one or more senior secured obligations publicly rated
by Moody’s, then the Moody’s public rating on any such obligation as selected by
the Collateral Manager in its sole discretion notched down by one notch;
(iv)    if not determined pursuant to clause (a)(i), (a)(ii) or (a)(iii) above,
a credit estimate or a rating based on Moody’s RiskCalc;
(v)    if not determined pursuant to clause (a)(i), (a)(ii), (a)(iii) or (a)(iv)
above, the Moody’s Derived Rating;

38



--------------------------------------------------------------------------------



(vi)    if not determined pursuant to clause (a)(i), (a)(ii), (a)(iii), (a)(iv)
or (a)(v) above, if such Loan or the Obligor thereof has a monitored credit
estimate assigned by S&P, the Moody’s equivalent of such rating; and
(vii)    if not determined pursuant to clause (a)(i), (a)(ii), (a)(iii),
(a)(iv), (a)(v) or (a)(vi) above, then “Caa3.”
(a)    With respect to a DIP Loan or Current Pay Loan, the rating which is one
subcategory below the facility rating (whether public or private) of such DIP
Loan or Current Pay Loan rated by Moody’s;
provided that, if the Moody’s Default Probability Rating is determined by
Moody’s RiskCalc, the Collateral Manager shall redetermine the Moody’s rating
for each Loan determined through application of Moody’s RiskCalc within 30 days
after receipt of the annual audited financial statements from the related
Obligor; provided further if the Moody’s Default Probability Rating is
determined by a credit estimate, the Borrower (or the Collateral Manager on its
behalf) applies for a new estimated rating, or renewal of an estimated rating,
in a timely manner and provides the information required to obtain such estimate
or renewal, as applicable, then pending receipt of such estimate or renewal, as
applicable, (A) in the case of a request for a new estimated rating, (i) such
Loan will have a Moody’s Default Probability Rating of “B3” for purposes of this
definition if the Collateral Manager certifies to the Administrative Agent that
the Collateral Manager believes that such estimated rating will be at least “B3”
and (ii) if the Borrower (or the Collateral Manager on its behalf) does not
provide Moody’s with the information required by Moody’s to provide such
estimate or renewal within thirty (30) days after such request for a new
estimated rating or renewal of an estimated rating of such Loan (and, in the
case of a renewal of an estimated rating, prior to the expiration of the
previous estimated rating), ninety (90) days after such request for a new
estimated rating, or renewal of an estimated rating, in the Collateral Manager’s
sole discretion either (1) such Loan will be deemed not to have a Moody’s
Default Probability Rating or (2) such Loan will have a Moody’s Default
Probability Rating of “Caa3”, (B) in the case of an annual request for a renewal
of an estimated rating, if Moody’s fails to renew for any reason a credit
estimate for a previously acquired Loan thereunder on or before such one-year
anniversary, after the Borrower or the Collateral Manager on the Borrower’s
behalf has submitted to Moody’s all information that the Borrower or the
Collateral Manager reasonably believed in good faith was required to provide
such renewal, (1) the Borrower for a period of 60 days will continue using the
previous credit estimate assigned by Moody’s with respect to such Loan until
such time as Moody’s renews the credit estimate for such Loan, (2) after 60 days
until the earlier to occur of the 120th day or such time as Moody’s renews the
credit estimate for such Loan the Loan will be treated as having been downgraded
by one rating subcategory and (3) after 120 days but before Moody’s renews the
credit estimate for such Loan, the Loan will be deemed to have a Moody’s rating
of “Caa3.”
For purposes of calculating a Moody’s Default Probability Rating, each
applicable rating (i) on credit watch by Moody’s with positive implications will
be treated as having been upgraded by one rating subcategory, (ii) on credit
watch by Moody’s with negative implications will be treated as having been
downgraded by two rating subcategories and (iii) on negative outlook by Moody’s
will be treated as having been downgraded by one rating subcategory.

39



--------------------------------------------------------------------------------



“Moody’s Derived Rating”: With respect to a Loan whose Moody’s Default
Probability Rating cannot otherwise be determined pursuant to the definition
thereof, such Moody’s Default Probability Rating shall be determined as set
forth below.
(a)    By using any one of the methods provided below:
(i)
pursuant to the table below:

Obligation Category of Rated Obligation
Rating by S&P (Public and Monitored)
Loan Rated by S&P
Number of Subcategories Relative to Moody’s Equivalent of Rating by S&P
Not Structured Finance Obligation
greater than or equal to BBB-
Not a Loan or Participation Interest in Loan
-1
Not Structured Finance Obligation
less than BB+
Not a Loan or Participation Interest in Loan
‑2
Not Structured Finance Obligation
 
Loan or Participation Interest in Loan
-2

(ii)
if such Loan is not rated by S&P but another security or obligation of the
Obligor has a public and monitored rating by S&P (a “parallel security”), then
the rating of such parallel security will at the election of the Collateral
Manager be determined in accordance with the table set forth in subclause (a)(i)
above, and the Moody’s Rating or Moody’s Default Probability Rating of such Loan
will be determined by treating the parallel security as if it were rated by
Moody’s at the rating determined pursuant to this subclause (a)(ii) and
adjusting the rating of the related Moody’s rated obligations of the related
Obligor by the number of rating subcategories according to the table below:

Obligation Category of Rated Obligation
Rating of Rated Obligation
Number of Subcategories Relative to Rated Obligation Rating
Senior secured obligation
greater than or equal to B2
-1
Senior secured obligation
less than B2
‑2
Subordinated obligation
greater than or equal to B3
+1
Subordinated obligation
less than B3
0

(iii)
If such Loan is not rated by Moody’s and no other security or obligation of the
issuer of such Loan is rated by Moody’s the rating will be the rating estimate
determined by Moody’s and, if one has not been provided but Moody’s has been
requested by the Borrower, the Collateral Manager or the issuer of such Loan to
assign a rating or rating estimate with respect to such Loan but such rating or
rating estimate has not been received, pending receipt of such estimate, the
Moody’s Rating or Moody’s Default Probability Rating of such Loan shall be
(x) “B3” if the Collateral Manager


40



--------------------------------------------------------------------------------



certifies to the Trustee that the Collateral Manager believes that such estimate
will be at least “B3” and if the Adjusted Borrowing Value of all Eligible Loans
included in the Collateral determined pursuant to this subclause (a)(iii) does
not exceed 15% of the Concentration Test Amount, (y) if not determined pursuant
to clause (x), “Caa1” if the Adjusted Borrowing Value of all Eligible Loans
included in the Collateral determined pursuant to this clause (y) does not
exceed 15% of the Concentration Test Amount, and (z) in either case, if such
rating or rating estimate has not been received within ninety (90) days of the
request to Moody’s, “Caa3”.
For purposes of calculating a Moody’s Derived Rating, each applicable rating (i)
on credit watch by Moody’s with positive implications will be treated as having
been upgraded by one rating subcategory, (ii) on credit watch by Moody’s with
negative implications will be treated as having been downgraded by two rating
subcategories and (iii) on negative outlook by Moody’s will be treated as having
been downgraded by one rating subcategory.
“Moody’s Industry Classification Group”: Any of the industry classification
groups set forth in Schedule V hereto, as such industry classification groups
shall be updated with the consent of the Borrower and a Supermajority of the
Lenders if Moody’s publishes revised industry classifications.


“Moody’s Rating”: With respect to any Loan:
(i)
that is publicly rated by Moody’s, such public rating, or that is not publicly
rated by Moody’s but for which a rating has been assigned by Moody’s upon the
request of the Borrower or the Collateral Manager, such rating;

(ii)
that is a First Lien Loan (if not determined pursuant to clause (i) above), if
the Obligor of such Loan has a corporate family rating by Moody’s, then such
corporate family rating notched up by one notch;

(iii)
if not determined pursuant to clause (i) or (ii) above, if the Obligor of such
Loan has one or more senior unsecured obligations publicly rated by Moody’s,
then the Moody’s public rating on any such obligation (or, if such Loan is a
First Lien Loan, the Moody’s rating that is two notches higher than the Moody’s
public rating on any such senior unsecured obligation) as selected by the
Collateral Manager in its sole discretion;

(iv)
other than a First Lien Loan (if not determined pursuant to clause (i), (ii) or
(iii) above) if the obligor of such Loan has one or more senior unsecured
obligations publicly rated by Moody’s, then the Moody’s Rating on any such
obligation;


41



--------------------------------------------------------------------------------



(v)
other than a First Lien Loan (if not determined pursuant to clause (i), (ii),
(iii) or (iv) above), if the Obligor of such Loan has a corporate family rating
by Moody’s, then such corporate family rating notched down by one notch;

(vi)
other than a First Lien Loan (if not determined pursuant to clause (i), (ii),
(iii), (iv) or (v) above), if the Obligor of such Loan has one or more
subordinated obligations publicly rated by Moody’s, then the Moody’s public
rating on any such obligation notched up by one notch as selected by the
Collateral Manager in its sole discretion;

(vii)
if not determined pursuant to clause (i), (ii), (iii), (iv), (v) or (vi) above,
the Moody’s Derived Rating;

(viii)
if not determined pursuant to clause (i), (ii), (iii), (iv), (v), (vi) or (vii)
above, if such Loan or the Obligor thereof has a monitored credit estimate
assigned by S&P, the Moody’s equivalent of such rating; and

(ix)
if not determined pursuant to clause (i), (ii), (iii), (iv), (v), (vi), (vii) or
(viii) above, then “Caa3.”

“Moody’s Rating Factor”: With respect to any Loan, the number set forth in the
table below opposite the Moody’s Default Probability Rating of such Loan:
Moody’s Default Probability Rating
Moody’s Rating Factor
Aaa
1
Aa1
10
Aa2
20
Aa3
40
A1
70
A2
120
A3
180
Baa1
260
Baa2
360
Baa3
610
Ba1
940
Ba2
1,350
Ba3
1,766
B1
2,220
B2
2,720
B3
3,490
Caa1
4,770
Caa2
6,500
Caa3
8,070
Ca (or lower)
10,000


42



--------------------------------------------------------------------------------





“Moody’s Recovery Rate”: With respect to any Loan, as of any date of
determination, the recovery rate determined in accordance with the following, in
the following order of priority:
(x)
if the Loan has been specifically assigned a recovery rate by Moody’s (for
example, in connection with the assignment by Moody’s of an estimated rating),
such recovery rate;

(xi)
if the preceding clause does not apply to the Loan, and the Loan is not a DIP
Loan, the rate determined pursuant to the table below based on the number of
rating subcategories difference between the Loan’s Moody’s Rating and its
Moody’s Default Probability Rating (for purposes of clarification, if the
Moody’s Rating is higher than the Moody’s Default Probability Rating, the rating
subcategories difference will be positive and if it is lower, negative):

Number of Moody’s Ratings Subcategories Difference Between the Moody’s Rating
and the Moody’s Default Probability Rating
Senior Secured Loans*
Second-Lien Loans^
Senior Unsecured Loans
+2 or more
60.0%
55.0%
45.0%
+1
50.0%
45.0%
35.0%
0
45.0%
35.0%
30.0%
‑1
40.0%
25.0%
25.0%
‑2
30.0%
15.0%
15.0%
‑3 or less
20.0%
5.0%
5.0%

* Any Loan that is not a first-lien first-out loan will be deemed to be a
Second-Lien Loan for the purposes of this table.
^ If such Loan does not have both a corporate family rating and an instrument
rating assigned by Moody’s, such Loan will be deemed to be a senior unsecured
loan for the purposes of this table.
or
(xii)
if the Loan is a DIP Loan (other than a DIP Loan which has been specifically
assigned a recovery rate by Moody’s), 50%.

“Moody’s RiskCalc”: Moody’s KMV RiskCalc®, as set forth in Schedule VI.

43



--------------------------------------------------------------------------------



“Moody’s Weighted Average Rating Factor”: As of any date of determination with
respect to all Eligible Loans, the number (rounded up to the nearest whole
number) determined by:
(a)    summing the products of (i) the Adjusted Borrowing Value of each Eligible
Loan included in the Collateral (excluding for avoidance of doubt Equity
Securities) multiplied by (ii) the Moody’s Rating Factor of such Eligible Loan;
and


(b)    dividing such sum by the aggregate Adjusted Borrowing Value of all
Eligible Loans included in the Collateral.
“Moody’s Weighted Average Recovery Adjustment”: As of any date of determination,
the greater of (a) zero and (b) the product of (i)(A) the Weighted Average
Moody’s Recovery Rate as of such date of determination multiplied by 100 minus
(B) 45 and (ii) with respect to the adjustment of the Maximum Weighted Average
Rating Factor Test, 60; provided, if the Weighted Average Moody’s Recovery Rate
for purposes of determining the Moody’s Weighted Average Recovery Adjustment is
greater than 60%, then such Weighted Average Moody’s Recovery Rate shall equal
60% unless the Administrative Agent consents.
“Multiemployer Plan”: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the immediately
preceding five years contributed to by the Borrower or any ERISA Affiliate on
behalf of its employees.
“Net Equity Amount”: On any Measurement Date, the amount that is equal to (i)
the aggregate Adjusted Borrowing Value of all Eligible Loans included in the
Collateral, plus (ii) all amounts on deposit in the Principal Collections
Account and the Unfunded Exposure Account, minus (iii) the Advances Outstanding
and all other amounts owed by the Borrower on such date.
“Noteless Loan”: A Loan with respect to which the related Required Loan
Documents (i) do not require the Obligor to execute and deliver a promissory
note to evidence the indebtedness created under such Loan and/or (ii) require
any holder of the indebtedness created under such Loan to affirmatively request
a promissory note from the related Obligor, so long as the Borrower has not
requested and obtained a promissory note from such Obligor.
“Notice of Intended Sale”: Defined in Section 10.2(d).
“Obligor”: With respect to any Loan, any Person or Persons obligated to make
payments pursuant to or with respect to such Loan, including any guarantor
thereof.
“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Borrower or the Collateral Manager, as the case may be, and delivered to the
Trustee.
“OLB”: As of any Measurement Date, with respect to any Loan, the principal
balance of such Loan outstanding (exclusive of any accrued interest and Accreted
Interest).
“Opinion of Counsel”: A written opinion of counsel, which opinion and counsel
are acceptable to the Administrative Agent in its sole discretion.

44



--------------------------------------------------------------------------------



“Option Price”: Defined in Section 2.19(c).
“Optional Sale”: Defined in Section 2.20(a).
“Optional Sale Date”: The Business Day identified by the Borrower to the
Administrative Agent, in such written notice as required by Section 2.20(a), as
the proposed date of an Optional Sale.
“Original Asset Value”: With respect to any Loan (a) par, for such Loan
purchased or originated at a price equal to or greater than 97% of par, or (b)
otherwise the lower of (x) the Fair Market Value of such Loan and (y) the
Purchase Price of such Loan. For the avoidance of doubt, the Original Asset
Value of any Loan purchased at a premium shall also be equal to par.
“Originator”: Defined in the Preamble of this Agreement.
“Other Connection Taxes” means, with respect to any Affected Party, Taxes
imposed as a result of a present or former connection between such Affected
Party and the jurisdiction imposing such Tax (other than connections arising
from such Affected Party having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any
Advance or Transaction Document).
“Other Costs”: Defined in Section 13.9(c).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.27).
“Participant Register”: Defined in Section 13.16(a).
“Participation Interest”: A participation interest in a loan, debt obligation or
other obligation that satisfies each of the following criteria: (i) such loan
would constitute an Eligible Loan were it acquired directly, (ii) the seller of
the participation is the lender on the loan, (iii) the aggregate participation
in the loan does not exceed the principal amount or commitment of such loan,
(iv) such participation does not grant, in the aggregate, to the participant in
such participation a greater interest than the seller holds in the loan or
commitment that is the subject of the participation, (v) the entire purchase
price for such participation is paid in full at the time of its acquisition (or,
in the case of a participation in a Revolving Loan or Delayed Drawdown Loan, at
the time of the funding of such loan) and (vi) the participation provides the
participant all of the economic benefit and risk of the whole or part of the
loan or commitment that is the subject of the loan participation. For the
avoidance of doubt, a Participation Interest shall not include a
sub-participation interest in any loan. For purposes of determining whether a
Participation Interest is an Eligible Loan (other than with respect to clause
(xx) thereof), a Broadly Syndicated Loan, an First Lien Loan, an Eligible Second

45



--------------------------------------------------------------------------------



Lien Loan or a First Lien Last Out Loan, any reference to a Participation
Interest shall be a reference to the underlying loan, debt obligation or other
obligation.
“Payment Date”: Quarterly on the 15th day of each March, June, September and
December, beginning in June 15, 2015, and, if such day is not a Business Day,
the next succeeding Business Day.
“Payment Duties”: Defined in Section 8.2(c)(iv).
“Permitted Holders”: (a) Any of Corsair Capital, LLC and Capital Z Partners,
Ltd., (b) any Person or group of Persons that controls, is controlled by, or is
under common control with, any of the foregoing, including without limitation,
any fund that is an Affiliate of Corsair Capital, LLC or Capital Z Partners,
Ltd. and/or managed by Corsair Capital, LLC or Capital Z Partners, Ltd. or any
of their Affiliates or (c) the officers, directors and other senior management
of the Company.
“Permitted Investments”: Any one or more of the following types of investments:
(a)    marketable obligations of the United States, the full and timely payment
of which are backed by the full faith and credit of the United States of America
and that have a maturity of not more than 270 days from the date of acquisition;
(b)    marketable obligations, the full and timely payment of which are directly
and fully guaranteed by the full faith and credit of the United States and that
have a maturity of not more than 270 days from the date of acquisition;
(c)    bankers’ acceptances and certificates of deposit and other
interest-bearing obligations (in each case having a maturity of not more than
270 days from the date of acquisition) denominated in dollars and issued by any
bank with capital, surplus and undivided profits aggregating at least
$100,000,000, the short-term obligations of which are rated of least A-1 by S&P
and P-1 by Moody’s;
(d)    non-extendable commercial paper or other short-term obligations rated at
least A-1 by S&P and P-1 by Moody’s and that either bear interest or are sold at
a discount from the face amount thereof and have a maturity of not more than 183
days from their date of issuance;
(e)    demand deposits, time deposits or certificates of deposit (having
original maturities of no more than 365 days) of depository institutions or
trust companies incorporated under the laws of the United States of America or
any state thereof (or domestic branches of any foreign bank) and subject to
supervision and examination by federal or state banking or depository
institution authorities; provided, however that at the time such investment, or
the commitment to make such investment, is entered into, the short-term debt
rating of such depository institution or trust company shall be at least A-1 by
S&P and P-1 by Moody’s; and
(f)    investments in money market funds (including funds for which the Trustee
or an Affiliate thereof is the investment manager or advisor) rated AAAm/AAAm-G
or higher by S&P

46



--------------------------------------------------------------------------------



or Aaa by Moody’s. Each of the Permitted Investments may be purchased by the
Trustee or through an Affiliate of the Trustee.
Notwithstanding the foregoing, unless the Borrower and the Collateral Manager
have received the written advice of counsel of national reputation experienced
in such matters to the contrary (together with an officer’s certificate of the
Borrower or the Collateral Manager to the Administrative Agent (on which the
Administrative Agent may rely) that the advice specified in this definition has
been received by the Borrower and the Collateral Manager) and the Administrative
Agent consents thereto, on and after July 21, 2015 (or such later date as may be
determined by the Borrower and the Collateral Manager based upon such advice),
Permitted Investments may only include obligations or securities that constitute
cash equivalents for purposes of the rights and assets in paragraph (c)(8)(i)(B)
of the exclusions from the definition of “covered fund” for purposes of the
Volcker Rule.
“Permitted Liens”: Means
(i)    with respect to the interest of the Originator and/or of the Borrower in
the Loans and the Accounts: (a) Liens in favor of the Borrower created pursuant
to the Sale Agreement and transferred to the Trustee for the benefit of the
Secured Parties pursuant to this Agreement and (b) Liens in favor of the Trustee
for the benefit of the Secured Parties pursuant to this Agreement; and
(ii)    with respect to the interest of the Originator and/or of the Borrower in
the other Collateral (including any Related Property): (a) materialmen’s,
warehousemen’s, mechanics’ and other Liens arising by operation of law in the
ordinary course of business for sums not due or sums that are being contested by
an appropriate Person in good faith by appropriate proceedings, (b) purchase
money security interests in specific items of equipment, (c) Liens for state,
municipal and other local taxes if such taxes shall not at the time be due and
payable or the validity or amount thereof is currently being contested by an
appropriate Person in good faith by appropriate proceedings, (d) Liens in favor
of the Borrower and transferred by the Borrower to the Trustee for the benefit
of the Secured Parties pursuant to this Agreement, (e) Liens in favor of the
Trustee for the benefit of the Secured Parties created pursuant to this
Agreement, (f) Liens which have priority over first priority perfected security
interests in such other Collateral or any portion thereof under the UCC or any
other Applicable Law, and (g) with respect to Agented Loans, Liens in favor of
the lead agent, the collateral agent or the paying agent for the benefit of all
holders of indebtedness of such Obligor under the related facility.
“Permitted PIK Loan”: A Loan which provides for both (i) a portion of the
interest that accrues thereon to be added to the principal amount of such Loan
for some period of the time prior to such Loan requiring the current cash
payment of such previously capitalized interest, which cash payment shall be
treated as an Interest Collection at the time it is received and (ii) a portion
of the interest that accrues thereon to be paid in cash, which cash portion
shall not be less than (x) LIBOR plus 2.50% per annum, in the case of a Floating
Rate Loan and (y) 8% per annum, in the case of a Fixed Rate Loan.

47



--------------------------------------------------------------------------------



“Person”: An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.
“Predecessor Collateral Manager Work Product”: Defined in Section 6.19(e).
“Prepaid Loan”: Any Loan (other than a Defaulted Loan) that was terminated or
has been prepaid in full or in part prior to its scheduled expiration date.
“Prepayment Amount”: Defined in Section 6.4(b).
“Prepayments”: Any and all (i) partial or full prepayments on or with respect to
a Loan (including, with respect to any Loan and any Collection Period, any
Scheduled Payment, Finance Charge or portion thereof that is due in a subsequent
Collection Period that the Collateral Manager has received, and pursuant to the
terms of Section 6.4(b) expressly permitted the related Obligor to make, in
advance of its scheduled due date, and that will be applied to such Scheduled
Payment on such due date), (ii) Recoveries, and (iii) Insurance Proceeds.
“Prime Rate”: The rate publicly announced by the Administrative Agent from time
to time as its prime rate in the United States, such rate to change as and when
such designated rate changes. The Prime Rate is not intended to be the lowest
rate of interest charged by the Administrative Agent or any other specified
financial institution in connection with extensions of credit to debtors.
“Principal Collections”: Any and all amounts of Collections received in respect
of any principal due and payable under the Loans, from or on behalf of Obligors
that are deposited into the Collection Account (including, without limitation,
amendment fees in connection with the extension of the maturity of a Loan),
prepayment fees and the principal portion of any Scheduled Payment or of any
repurchase amount paid by the Originator to repurchase a Loan pursuant to
Section 6.1 of the Sale Agreement) or received by or on behalf of the Borrower
by the Collateral Manager or Originator in respect of Loans and all Recoveries,
in the form of Cash, checks, wire transfers, electronic transfers or any other
form of Cash payment.
“Principal Collections Account”: Defined in Section 6.4(h).
“Proceeds”: With respect to any Collateral, whatever is receivable or received
when such Collateral is sold, liquidated, foreclosed, exchanged, or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes
all rights to payment with respect to any insurance relating to such Collateral.
“Pro-Rata Share”: With respect to a Lender, the percentage obtained by dividing
the Commitment of such Lender (or, following the termination thereof, the
outstanding principal amount of all Advances of such Lender) by the aggregate
Commitments of all the Lenders (or, following the termination thereof, the
aggregate Advances Outstanding).
“Purchase Date”: Defined in the Sale Agreement.
“Purchase Option”: Defined in Section 2.19(c).

48



--------------------------------------------------------------------------------



“Purchase Price”: With respect to any Loan, an amount (expressed as a
percentage) equal to (i) the purchase price paid by the Borrower for such Loan
(exclusive of any accrued interest, Accreted Interest, original issue discount
and upfront fees) divided by (ii) the principal balance of such Loan outstanding
as of the date of such purchase (exclusive of any accrued interest, Accreted
Interest, original issue discount and upfront fees). Any purchase of a Loan at a
price equal to or greater than 97% of par (including any purchase at a premium)
shall be treated as a par loan.
“Qualified Institution”: A depository institution or trust company organized
under the laws of the United States of America or any one of the States thereof
or the District of Columbia (or any domestic branch of a foreign bank), (i)(a)
that has either (1) a long-term unsecured debt rating of “A” or better by S&P
and “A2” or better by Moody’s or (2) a short-term unsecured debt rating or
certificate of deposit rating of “A-1” or better by S&P or “P-1” or better by
Moody’s, (b) the parent corporation of which has either (1) a long-term
unsecured debt rating of “A” or better by S&P and “A2” or better by Moody’s or
(2) a short-term unsecured debt rating or certificate of deposit rating of “A-1”
or better by S&P and “P-1” or better by Moody’s or (c) that is otherwise
acceptable to the Administrative Agent and (ii) whose deposits are insured by
the Federal Deposit Insurance Corporation.
“Ramp Amount”: An amount equal to $50,000,000 of OLB of Loans included in the
Collateral.
“Rating”: With respect to any Loan, (i) with respect to Moody’s, the Moody’s
Default Probability Rating for such Loan and (ii) with respect to S&P, the S&P
Rating for such Loan.
“Rating Agency”: Each of S&P and Moody’s.
“Records”: All documents relating to the Loans, including books, records and
other information (including without limitation, computer programs, tapes,
disks, punch cards, data processing software and related property and rights)
executed in connection with the origination or acquisition of the Collateral or
maintained with respect to the Collateral and the related Obligors that the
Borrower, the Originator or the Collateral Manager have generated, in which the
Borrower or the Collateral Manager have acquired an interest pursuant to the
Sale Agreement or in which the Borrower, the Originator or the Collateral
Manager have otherwise obtained an interest.
“Recoveries”: As of the time any Related Property with respect to any Loan is
sold, discarded or abandoned (after a determination by the Collateral Manager
that such Related Property has little or no remaining value) or otherwise
determined to be fully liquidated by the Collateral Manager in accordance with
the Credit and Collection Policy and the Collateral Management Standard with
respect to any Defaulted Loan, the proceeds from the sale of the Related
Property or any other related property, the proceeds of any related Insurance
Policy, any other recoveries with respect to such Defaulted Loan and the Related
Property and amounts representing late fees and penalties, net of Liquidation
Expenses and amounts, if any, received that are required under such Loan, to be
refunded to the related Obligor.
“Register”: Defined in Section 13.16(a).

49



--------------------------------------------------------------------------------



“Registered”: With respect to any registration-required obligation within the
meaning of Section 163(f)(2) of the Code, a debt obligation that was issued
after July 18, 1984 and that is in registered form within the meaning of Section
5f.103-1(c) of the Treasury Regulations.
“Registered Investment Adviser”: A Person duly registered as an investment
adviser in accordance with and pursuant to Section 203 of the Investment
Advisers Act of 1940, as amended.
“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. §221, or any successor regulation.
“Related Property”: With respect to any Loan, any property or other assets
designated and pledged or mortgaged as collateral to secure repayment of such
Loan (including, without limitation, a pledge of the stock, membership or other
ownership interests in the Obligor), including all Proceeds from any sale or
other disposition of such property or other assets.
“Related Security”: As used in the Sale Agreement, all of the Originator’s
right, title and interest in and to the items set forth in clauses (a) through
(d) and clause (g) hereof and, as used herein, all of the Borrower’s right,
title and interest in and to:
(a)    any Related Property securing a Loan and all Recoveries related thereto;
(b)    all Required Loan Documents and Loan Files related to any Loan, any
Records, and the documents, agreements, and instruments included in the Loan
File or Records including, without limitation, rights of recovery of the
Borrower against the Originator;
(c)    all Insurance Policies with respect to any Loan;
(d)    all security interests, liens, guaranties, indemnities, warranties,
letters of credit, accounts, bank accounts, mortgages or other encumbrances and
property subject thereto from time to time purporting to secure or support
payment of any Loan, together with all UCC financing statements or similar
filings signed by an Obligor relating thereto;
(e)    the Accounts and the Concentration Account as it relates to the
Collateral, together with all Cash and investments in each of the foregoing
other than amounts earned on investments therein;
(f)    the Sale Agreement and the assignment to the Trustee for the benefit of
the Secured Parties of all UCC financing statements filed by the Borrower
against the Originator under or in connection with the Sale Agreement; and
(g)    the proceeds of each of the foregoing.
“Relevant Test Period”: With respect to any Loan, the relevant test period for
the calculation of Senior Net Leverage Ratio, Total Net Leverage Ratio or
Interest Coverage Ratio, as applicable, for such Loan in the applicable
Underlying Instruments or, if no such period is provided for therein, for
Obligors delivering monthly financing statements, each period of the last twelve
consecutive reported calendar months, and for Obligors delivering quarterly
financing statements, each period

50



--------------------------------------------------------------------------------



of the last four consecutive reported fiscal quarters of the principal Obligor
on such Loan; provided that, with respect to any Loan for which the relevant
test period is not provided for in the applicable Underlying Instruments, if an
Obligor is a newly-formed entity as to which twelve consecutive calendar months
have not yet elapsed, “Relevant Test Period” shall initially include the period
from the date of formation of such Obligor to the end of the twelfth calendar
month or fourth fiscal quarter (as the case may be) from the date of formation,
and shall subsequently include each period of the last twelve consecutive
reported calendar months or four consecutive reported fiscal quarters (as the
case may be) of such Obligor.
“Repayment Notice”: Each written notice required to be delivered by the Borrower
in respect of (a) any reduction of the Advances Outstanding pursuant to Section
2.5(b), in the form of Exhibit A-2 or (b) any termination in whole or reduction
in part of the Facility Amount pursuant to Section 2.5(a), in the form of
Exhibit A-2.
“Replaced Loan”: Defined in Section 2.19(a)(i).
“Reporting Date”: The date that is two Business Days prior to the 15th of each
calendar month.
“Required Lenders”: Revolving Lenders representing an aggregate of more than 50%
of the aggregate Commitments of the Revolving Lenders then in effect (or, if the
Commitments have been terminated, Advances Outstanding held by Revolving
Lenders); provided that the Commitment of, and the portion of any outstanding
Advances, as applicable, held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Required Loan Documents”: For each Loan, originals (except as otherwise
indicated) of the following documents or instruments:
(a)     (i) other than in the case of a Noteless Loan, the original or, if
accompanied by a “lost note” affidavit and indemnity, a copy of, the underlying
promissory note, endorsed by the Borrower or the prior holder of record either
in blank or to the Trustee for the benefit of the Secured Parties (and
evidencing an unbroken chain of endorsements from the prior holder thereof
evidenced in the chain of endorsements to the Trustee for the benefit of the
Secured Parties), with any such endorsement to the Trustee to be in the
following form: “U.S. Bank National Association, as Trustee”, and (ii) in the
case of a Noteless Loan, (x) a copy of each Transfer Document, and (y) a copy of
the related credit agreement, note purchase agreement or sale and servicing
agreement (or equivalent agreement as identified on the Loan Checklist), as
applicable, together with, to the extent in the possession of the Originator or
reasonably available to the Originator, copies of all other documents and
instruments described in clauses (b) and (c) hereof with respect to such
Noteless Loan;
(b)    originals or copies of each of the following, to the extent applicable to
the related Loan: any related loan agreement, credit agreement, note purchase
agreement, security agreement, mortgage, sale and servicing agreement,
acquisition agreement, subordination agreement, intercreditor agreement or
similar instruments, guarantee, Insurance Policy, assumption or

51



--------------------------------------------------------------------------------



substitution agreement or similar material operative document, in each case
together with any amendment or modification thereto, as set forth on the Loan
Checklist;
(c)    with respect to any Loan originated by the Originator, either (i) copies
of the UCC-1 Financing Statements, if any, and any related continuation
statements, each showing the Obligor as debtor and the Trustee as total assignee
or showing the Obligor, as debtor and the Originator as secured party and each
with evidence of filing thereon, together with (except for Agented Loans) a copy
of each intervening UCC-2 or UCC-3 financing statement showing a complete chain
of assignment from the secured party named in such UCC-1 Financing Statement to
the Trustee with evidence of filing thereon disclosing the assignment to the
Trustee or the Originator of the security interest in the personal property
securing the Loan or (ii) copies of any such financing statements certified by
the Collateral Manager to be true and complete copies thereof in instances where
the original financing statements have been sent to the appropriate public
filing office for filing.
“Required Reports”: Collectively, the Collateral Management Report, the
Collateral Manager’s Certificate required pursuant to Section 6.13(c), the
financial statements of the Collateral Manager required pursuant to Section
6.13(d), the annual statements as to compliance required pursuant to Section
6.14, and the annual independent public accountant’s report required pursuant to
Section 6.15.
“Responsible Officer”: With respect to any Person, any duly authorized officer
of such Person or of the manager of such Person with direct responsibility for
the administration of this Agreement and also, with respect to a particular
matter, any other duly authorized officer of such Person or the manager of such
Person to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject.
“Restricted Junior Payment”: (i) Any dividend or other distribution, direct or
indirect, on account of any class of membership interests of the Borrower now or
hereafter outstanding, except a dividend paid solely in interests of that class
of membership interests or in any junior class of membership interests of the
Borrower; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of the
Borrower now or hereafter outstanding, (iii) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire membership interests of Borrower
now or hereafter outstanding, and (iv) any payment of management fees by the
Borrower (except for reasonable management fees to the Originator or its
Affiliates in reimbursement of actual management services performed). For the
avoidance of doubt, (i) payments and reimbursements due to the Collateral
Manager in accordance with this Agreement or any other Transaction Document do
not constitute Restricted Junior Payments, (ii) distributions by the Borrower to
its members of amounts received by the Borrower pursuant to clause NINTH of
Section 2.10(a), clause SECOND of Section 2.10(b) or clause NINTH of Section
2.11(a) do not constitute Restricted Junior Payments, and (iii) distributions by
the Borrower to its members of Loans or of cash or other proceeds relating
thereto which have been repurchased or substituted by the Borrower in accordance
with this Agreement do not constitute Restricted Junior Payments.
“Retained Interest”: With respect to any Loan arising as part of an agented or
syndicated transaction that is transferred to the Borrower, (i) all of the
rights and obligations, if any, of the

52



--------------------------------------------------------------------------------



agent(s) under the documentation evidencing such Loan arising under the related
Underlying Instruments and (ii) the applicable portion of the interests, rights
and obligations under the documentation evidencing any agented or syndicated
transaction including such Loan that relate to such portion(s) of the
indebtedness that is owned by another lender (which may be the Originator or an
Affiliate thereof).
“Retransfer Date”: Defined in Section 2.19(b).
“Retransfer Price”: Defined in Section 2.19(b).
“Review Criteria”: Defined in Section 8.2(b)(i).
“Revolving Lender”: Each Lender with a Commitment to fund Advances.
“Revolving Loan”: A Loan that is a line of credit or contains an unfunded
commitment arising from an extension of credit to an Obligor, pursuant to the
terms of which amounts borrowed may be repaid and subsequently reborrowed.
“Revolving Period”: The period commencing on the Closing Date and ending on the
earlier to occur of (i) May 5, 2018 (or such later date as may be agreed in
writing by the Borrower and the Administrative Agent) and (ii) the day
immediately preceding the Termination Date.
“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor or successors thereto.
“S&P Rating”: With respect to any Loan, as of any date of determination, the
rating determined in accordance with the following methodology:
(i)
with respect to a Loan that is not a DIP Loan (a) if there is an issuer credit
rating of the issuer of such Loan by S&P as published by S&P, or the guarantor
which unconditionally and irrevocably guarantees such Loan pursuant to a form of
guaranty approved by S&P for use in connection with this transaction, then the
S&P Rating shall be such rating (regardless of whether there is a published
rating by S&P on the Loans of such issuer held by the Borrower; provided that
private ratings (that is, ratings provided at the request of the Obligor) may be
used for purposes of this definition if the related Obligor has consented to the
disclosure thereof and a copy of such consent has been provided to S&P) or
(b) if there is no issuer credit rating of the issuer by S&P but (1) there is a
senior secured rating on any obligation or security of the issuer, then the S&P
Rating of such Loan shall be one sub-category below such rating; (2) if clause
(1) above does not apply, but there is a senior unsecured rating on any
obligation or security of the issuer, the S&P Rating of such Loan shall equal
such rating; and (3) if neither clause (1) nor clause (2) above applies, but
there is a subordinated rating on any obligation or security of the issuer, then
the S&P Rating of such Loan shall be one sub-category above such rating if such
rating is higher than “BB+”, and shall be two sub-categories above such rating
if such rating is “BB+” or lower;


53



--------------------------------------------------------------------------------



(ii)
with respect to any Loan that is a Current Pay Loan or a DIP Loan, the S&P
Rating thereof will be the credit rating assigned to such issue by S&P;

(iii)
if there is not a rating by S&P on the issuer or on an obligation of the issuer,
then the S&P Rating may be determined pursuant to clauses (a) through (e) below:

(a)
if an obligation of the issuer is not a DIP Loan and is publicly rated by
Moody’s, then the S&P Rating will be determined in accordance with the
methodologies for establishing the Moody’s Rating set forth above except that
the S&P Rating of such obligation will be (1) one sub category below the S&P
equivalent of the Moody’s Rating if such Moody’s Rating is “Baa3” or higher and
(2) two sub categories below the S&P equivalent of the Moody’s Rating if such
Moody’s Rating is “Ba1” or lower;

(b)
the S&P Rating may be based on a credit estimate provided by S&P, and in
connection therewith, the Borrower, the Collateral Manager on behalf of the
Borrower or the issuer of such Loan shall, prior to or within 30 days after the
acquisition of such Loan, apply (and concurrently submit all available
Information in respect of such application) to S&P for a credit estimate which
shall be its S&P Rating; provided that, if such Information is submitted within
such 30-day period, then, pending receipt from S&P of such estimate, such Loan
shall have an S&P Rating as determined by the Collateral Manager in its sole
discretion if the Collateral Manager certifies to the Trustee that it believes
that such S&P Rating determined by the Collateral Manager is commercially
reasonable and will be at least equal to such rating; provided, further, that if
such Information is not submitted within such 30-day period, then, pending
receipt from S&P of such estimate, the Loan shall have (1) the S&P Rating as
determined by the Collateral Manager for a period of up to 90 days after the
acquisition of such Loan and (2) an S&P Rating of “CCC-” following such 90-day
period; unless, during such 90-day period, the Collateral Manager has requested
the extension of such period and S&P, in its sole discretion, has granted such
request; provided, further, that if such 90-day period (or other extended
period) elapses pending S&P’s decision with respect to such application, the S&P
Rating of such Loan shall be “CCC-”; provided, further, that if the Loan has had
a public rating by S&P that S&P has withdrawn or suspended within six months
prior to the date of such application for a credit estimate in respect of such
Loan, the S&P Rating in respect thereof shall be “CCC-” pending receipt from S&P
of such estimate, and S&P may elect not to provide such estimate until a period
of six months (or such other period as provided in S&P’s then-current criteria)
have elapsed after the withdrawal or suspension of the public rating; provided,
further that such credit estimate shall expire 12 months after the acquisition
of such Loan, following which such Loan shall have an S&P Rating of “CCC-”
unless, during such 12-month period, the Borrower applies for renewal thereof
(and concurrently submits all available Information in respect of such renewal),


54



--------------------------------------------------------------------------------



in which case such credit estimate shall continue to be the S&P Rating of such
Loan until S&P has confirmed or revised such credit estimate, upon which such
confirmed or revised credit estimate shall be the S&P Rating of such Loan;
provided, further that such confirmed or revised credit estimate shall expire on
the next succeeding 12-month anniversary of the date of the acquisition of such
Loan and (when renewed annually) on each 12-month anniversary thereafter;
(c)
with respect to a DIP Loan, if the S&P Rating cannot otherwise be determined
pursuant to this definition, the S&P Rating of such Loan will be “CCC-”; and

(d)
with respect to a Loan that is not a Defaulted Loan, the S&P Rating of such Loan
will at the election of the Borrower (at the direction of the Collateral
Manager) be “CCC-”; provided that (i) neither the issuer of such Loan nor any of
its Affiliates are subject to any bankruptcy or reorganization proceedings,
(ii) the issuer has not defaulted on any payment obligation in respect of any
debt security or other obligation of the issuer at any time within the two year
period ending on such date of determination, all such debt securities and other
obligations of the issuer that are pari passu with or senior to the Loan are
current and the Collateral Manager reasonably expects them to remain current,
and (iii) prior to or within 30 days after such election, the Borrower shall
have submitted all available Information in respect of such Loan to S&P and
thereafter shall submit such further available Information in respect of such
Loan as reasonably requested by S&P; or

(e)
with respect to a Current Pay Loan that is rated “D” or “SD” by S&P, the S&P
Rating of such Current Pay Loan will be, at the election of the Borrower (at the
direction of the Collateral Manager), “CCC-” or the S&P Rating determined
pursuant to clause (iii)(b) above; provided that the Collateral Manager may not
determine such S&P Rating pursuant to clause (iii)(b)(1) above.



“Sale Agreement”: The Sale and Contribution Agreement, dated as of the date
hereof, between the Originator and the Borrower, as amended, modified, waived,
supplemented, restated or replaced from time to time.
“Scheduled Payment”: Each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan, as adjusted pursuant to
the terms of the related Required Loan Documents.
“Second Lien Loan”: A commercial loan that (i) does not satisfy all of the
requirements set forth in the definition of “First Lien Loan” or “First Lien
Last Out Loan”, (ii) is secured by a valid and perfected second priority Lien on
all of the Obligor’s assets constituting related property for the Loan (whether
or not there is also a lien of a higher or lower priority in additional
collateral), (iii) with respect to priority of payment obligations is pari passu
with the indebtedness of the holder

55



--------------------------------------------------------------------------------



with the second priority Lien, and (iv) pursuant to an intercreditor agreement
between the Borrower and the holder of such first priority Lien, the amount of
the indebtedness covered by such first priority Lien is limited (in terms of
aggregate dollar amount or percent of outstanding principal or both).
“Secured Party”: (i) Each Lender and (ii) the Administrative Agent.
“Securities Account”: The meaning specified in Section 8-501 of the UCC.
“Securities Account Control Agreement”: The Securities Account Control
Agreement, dated as of the date hereof (as further amended, modified, waived,
supplemented, restated or replaced from time to time), among NewStar Warehouse
Funding I LLC, as the debtor, the Collateral Manager and US Bank, as Trustee and
as the Securities Intermediary, as the same may be amended, modified, waived,
supplemented or restated from time to time.
“Securities Act”: The U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Securities Intermediary”: Means (i) a Clearing Corporation; or (ii) a Person,
including a bank or broker, that in the ordinary course of its business
maintains Securities Accounts for others and is acting in that capacity.
“Securitization”: Any private or public term or conduit securitization
transaction undertaken by the Originator that is secured, directly or
indirectly, by any Loan currently or formerly included in the Collateral or any
portion thereof or any interest therein released from the Lien of this Facility,
including, without limitation, any collateralized loan obligation or
collateralized debt obligation offering or other asset securitization or term
facility, for which Citigroup Global Markets Inc. or an Affiliate thereof acts
as one of the underwriters or one of the placement agents.
“Security”: The meaning specified in Section 9-102(a)(15) of the UCC.
“Security Certificate”: The meaning specified in Section 8-102(a)(16) of the
UCC.
“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.
“Selling Institution”: An entity obligated to make payments to the Borrower
under the terms of a Participation Interest.
“Senior Collateral Management Fee Rate”: Defined in the Fee Letter.
“Senior Net Leverage Ratio”: With respect to any Loan for any Relevant Test
Period, the meaning of “Senior Net Leverage Ratio” or any comparable term
relating to first lien senior secured (or such applicable lien or applicable
level within the capital structure) indebtedness defined in the Underlying
Instruments for such Loan, and in any case that “Senior Net Leverage Ratio” or
such comparable term is not defined in such Underlying Instruments, the ratio of
(a) first lien senior secured (or such applicable lien or applicable level
within the capital structure) Indebtedness minus Unrestricted Cash to (b) EBITDA
as calculated by the Borrower and the Collateral Manager in good

56



--------------------------------------------------------------------------------



faith using information from and calculations consistent with the relevant
compliance statements and financial reporting packages provided by the relevant
Obligor as per the requirements of the Underlying Instruments.
“Senior Working Capital Facility”: With respect to any Loan included in the
Collateral, a working capital facility incurred by the Obligor; provided that
(i) the outstanding principal balance and unfunded commitments of such working
capital facility (determined on the date such Loan is acquired or committed to
be acquired) does not exceed 20% of the sum of (x) the outstanding principal
balance and unfunded commitments of such working capital facility, plus (y) the
outstanding principal balance of such Loan, plus (z) the outstanding principal
balance of any other debt for borrowed money incurred by such Obligor that is
pari passu with such Loan, (ii) the ratio of the aggregate commitment of such
working capital facility to EBITDA (determined on the date such Loan is acquired
or committed to be acquired) is less than or equal to 1.25x, and (iii) the ratio
of the aggregate commitment of such working capital plus the outstanding
principal balance of other first lien debt to EBITDA (determined on the date
such Loan is acquired or committed to be acquired) is less than or equal to
6.50x.
“Solvent”: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair saleable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts and other
liabilities as they become absolute and matured; (c) such Person is able to
realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s assets would constitute unreasonably small
capital.
“Structured Finance Obligation”: Any debt obligation owing by a special purpose
finance vehicle that is secured directly and primarily by, primarily referenced
to, and/or primarily representing ownership of, a pool of receivables or a pool
of other assets, including collateralized debt obligations, residential
mortgage-backed securities, commercial mortgage-backed securities, other
asset-backed securities, “future flow” receivable transactions and other similar
obligations; provided that asset based lending facilities and loans to financial
service companies, factoring businesses, health care providers and other genuine
operating businesses do not constitute Structured Finance Obligations.
“Subsidiary”: As to any Person, a corporation, limited liability company,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency)
sufficient to elect a majority of the board of directors or other managers of
such corporation, limited liability company, partnership or other entity are at
the time owned, or

57



--------------------------------------------------------------------------------



the management of which is otherwise controlled, directly or indirectly, through
one or more intermediaries, or both, by such Person.
“Substitute Loan”: On any day, an Eligible Loan that meets each of the
conditions for substitution set forth in Section 2.19.
“Successor Collateral Manager”: Defined in Section 6.19(a).
“Supermajority”: A combination of Revolving Lenders representing an aggregate of
more than 66-2/3% of the aggregate Commitments of the Revolving Lenders then in
effect (or, if the Commitments have been terminated, Advances Outstanding held
by the Revolving Lenders); provided that if there are only two unaffiliated
Revolving Lenders party hereto at the applicable date of determination, both
Revolving Lenders shall be required to constitute a Supermajority; and provided,
further, the Commitment of, and the portion of any outstanding Advances, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of a Supermajority.
“Taxes”: Any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), charges, assessments or fees of any
nature (including interest, penalties, and additions thereto) that are imposed
by any Governmental Authority.
“Term Loan”: A Loan that is a term loan that has been fully funded and does not
contain any unfunded commitment arising from an extension of credit to an
Obligor.
“Term Securitization”: Any private or public term securitization transaction (a)
undertaken by the Company, the Borrower or an Affiliate of the Company or the
Borrower that is secured, directly or indirectly, by any Loan currently or
formerly included in the Collateral or any portion thereof or any interest
therein, including, without limitation, any collateralized loan or
collateralized debt offering or other asset securitization and (b) in which the
Company or an Affiliate has agreed to purchase 100% of the equity in such term
securitization transaction. For the avoidance of doubt, notwithstanding any
agreement by the Company or an Affiliate to purchase 100% of the equity in such
term securitization transaction, any such party agreeing to so purchase may
designate other Persons as purchasers of such equity provided such party or
parties remain primarily liable therefor if such designees fail to purchase in
connection with the closing date of such term securitization and/or, after the
closing of such term securitization, may transfer equity it purchases at the
closing thereof.
“Termination Date”: The earliest of (a) the date of the termination in whole of
the Facility Amount pursuant to Section 2.5(a), (b) the date of the declaration
of the Termination Date pursuant to Section 10.2(a) or the date of the automatic
occurrence of the Termination Date pursuant to Section 10.2(b) and (c) the
Facility Termination Date.
“Termination Period”: The period beginning on the Termination Date and ending on
the Collection Date.

58



--------------------------------------------------------------------------------



“Total Net Leverage Ratio”: With respect to any Loan for any Relevant Test
Period, the meaning of “Total Net Leverage Ratio” or any comparable term
relating to total indebtedness defined in the Underlying Instruments for such
Loan, and in any case that “Total Net Leverage Ratio” or such comparable term is
not defined in such Underlying Instruments, the ratio of (a) total Indebtedness
minus Unrestricted Cash to (b) EBITDA as calculated by the Borrower and the
Collateral Manager in good faith using information from and calculations
consistent with the relevant compliance statements and financial reporting
packages provided by the relevant Obligor as per the requirements of the
Underlying Instruments.
“Trade Ticket”: A confirmation of the purchase and sale of a Loan as provided by
the Collateral Manager to the Trustee in connection with such purchase.
“Transaction”: Defined in Section 3.2.
“Transaction Documents”: This Agreement, the Sale Agreement, the Intercreditor
Agreement, the Securities Account Control Agreement, each Variable Funding Note,
the Fee Letter, the Trustee and Custodian Fee Letter, any UCC financing
statements filed pursuant to the terms of this Agreement, and any additional
document the execution of which is necessary or incidental to carrying out the
terms of the foregoing documents.
“Transfer Document”: With respect to any Loan, each transfer document or
instrument relating to such Loan evidencing the assignment of such Loan either
(1) to the Originator and from the Originator to the Borrower, or (2) from the
prior third party owner thereof directly to the Borrower (at the direction of
the Originator).
“Transferee Letter”: Defined in Section 13.16.
“Trustee”: US Bank, not in its individual capacity, but solely as Trustee, its
successor in interest pursuant to Section 8.3 or such Person as shall have been
appointed successor Trustee pursuant to Section 8.5 or Section 8.7.
“Trustee Fee”: Defined in Section 8.4.
“Trustee and Custodian Fee Letter”: The Trustee and Custodian Fee Letter, dated
as of the Closing Date, by and among the Borrower, the Administrative Agent, the
Collateral Manager, the Trustee and the Custodian, as such letter may be
amended, modified, supplemented, restated or replaced from time to time.
“Trustee Termination Notice”: Defined in Section 8.5.
“UCC”: The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.
“Uncertificated Security”: The meaning specified in Section 8-102(a)(l8) of the
UCC.
“Underlying Instruments”: The indenture, loan agreement, credit agreement or
other agreement pursuant to which a Loan has been issued or created and each
other agreement that

59



--------------------------------------------------------------------------------



governs the terms of or secures the obligations represented by such Loan or of
which the holders of such Loan are the beneficiaries.
“Undrawn Fee”: With respect to any applicable Lender and each Accrual Period,
the “undrawn fee” set forth in the Fee Letter.
“Unfunded Exposure Account”: Defined in Section 6.4(k).
“Unfunded Exposure Equity Amount”: As of any date of determination, with respect
to any Revolving Loan or Delayed Draw Term Loan, an amount equal to the sum of
(a) the product of (i) the Exposure Amount of such Loan times (ii) 100% minus
the Advance Rate of such Loan, plus (b) the product of (i) (x) 100%, minus the
Asset Value of such Loan (expressed as a percentage of par), times (y) the
Exposure Amount of such Loan, times (ii) the Advance Rate of such Loan.
“United States”: The United States of America.
“Uni-tranche Loan” means any Loan included in the Collateral that (i) is a First
Lien Loan, (ii) provides that the payment obligation of the Obligor on such Loan
is either senior to, or pari passu with, all other Indebtedness of such Obligor
(other than a Senior Working Capital Facility), and (iii) for which no other
Indebtedness of the Obligor secured by a Lien on the underlying assets securing
such Loan (other than purchase money Liens and customary Liens for taxes or
regulatory charges not then due and payable and other permitted Liens under the
Underlying Instruments and Liens securing a Senior Working Capital Facility)
exists or is outstanding.
“Unmatured Event of Default”: Any event that, with the giving of notice or the
lapse of time, or both, would become an Event of Default.
“Unrestricted Cash”: The meaning of “Unrestricted Cash” or any comparable term
defined in the Underlying Instruments for each Loan, and in any case that
“Unrestricted Cash” or such comparable term is not defined in such Underlying
Instruments, all cash available for use for general corporate purposes and not
held in any reserve account or legally or contractually restricted for any
particular purposes or subject to any lien (other than blanket liens permitted
under or granted in accordance with such Underlying Instruments).
“USA PATRIOT Act”: The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“US Bank”: Defined in the Preamble of this Agreement.
“U.S. Treasury Obligations”: Direct registered obligations of the United States
which are expressly backed by the full faith and credit of the United States,
but excluding (x) any such obligations that are Zero-Coupon Bonds and (y) such
obligations that are interest only securities.
“Valuation”: With respect to any Loan, a recent (as determined by the Collateral
Manager in its commercially reasonable business judgment in accordance with the
Collateral Management Standard) valuation of the fair market value of such Loan
established by (a) reference to a third-party pricing service such as Markit,
Loan Pricing Corporation or other service selected by the

60



--------------------------------------------------------------------------------



Collateral Manager in accordance with the Collateral Management Standard;
provided that if a fair market value is available from more than one pricing
service, the highest such value so obtained shall be used, or (b) if data for
such Loan is not available from such a pricing service, an analysis performed by
a nationally-recognized valuation firm to establish a fair market value of such
Loan which reflects the price that would be paid by a willing buyer to a willing
seller of such Loan in an expedited sale on an arm’s-length basis.
“Variable Funding Note” or “VFN”: Defined in Section 2.1.
“Volcker Rule”: Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.
“Warranty Event”: As to any Loan, (i) the earlier of knowledge by the Originator
or the Borrower, as applicable, or receipt of written notice thereof from any of
the Collateral Manager, the Administrative Agent or the Trustee that as of the
related Cut-Off Date there existed a breach of any representation or warranty
relating to such Loan (other than any representation or warranty that the Loan
satisfies the criteria of the definition of Eligible Loan) and the failure of
the Originator or of the Borrower to cure such breach, or cause the same to be
cured, within 30 days after the earlier to occur of either of the Borrower or
the Originator becoming aware thereof or the receipt by the Borrower or the
Originator of such notice thereof or (ii) the Originator or Borrower fails to
satisfy Section 3.2(c), with respect to such Loan within two Business Days after
the date the applicable document was due to be delivered pursuant to such
section.
“Warranty Loan”: Any Loan that fails to satisfy any criteria of the definition
of Eligible Loan as of the applicable Cut-Off Date of such Loan or any Loan with
respect to which a Warranty Event has occurred, not including any failure by the
Collateral Manager to submit any Loan for a credit rating or credit estimate
within the time limit set forth in clause (qq) and clause (ww) of the definition
of Eligible Loan; provided that the failure to comply with such clauses shall
result in such Loan ceasing to be an Eligible Loan.
“Weighted Average Life”: As of any date of determination with respect to all
Loans included in the Collateral, the number of years following such date
obtained by (i) summing the products obtained by multiplying (a) the Average
Life at such time of each such Loan by (b) the Adjusted Borrowing Value of such
Loan and (ii) dividing such sum by the aggregate Adjusted Borrowing Value of all
Loans included in the Collateral.
“Weighted Average Moody’s Recovery Rate”: As of any date of determination, the
number, expressed as a percentage, obtained by summing the product of the
Moody’s Recovery Rate on such date of each Loan and the OLB of such Loan,
dividing such sum by the aggregate OLB of all such Loans and rounding up to the
second decimal place.
“Weighted Average Spread”: As of any date of determination, the number
(expressed as a percentage) equal to (i) the Aggregate Funded Spread divided by
(ii) the aggregate Adjusted Borrowing Value of all Eligible Loans included in
the Collateral that are Floating Rate Loans.
Section 1.2
Other Terms.


61



--------------------------------------------------------------------------------



All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York, and used but not specifically defined herein, are used herein as
defined in such Article 9.
Section 1.3
Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
Section 1.4
Interpretation.

In each Transaction Document, unless a contrary intention appears:
(a)    the singular number includes the plural number and vice versa;
(b)    reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Transaction Documents;
(c)    reference to any gender includes each other gender;
(d)    reference to day or days without further qualification means calendar
days;
(e)    reference to any time means New York, New York time;
(f)    reference to the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”;
(g)    reference to any agreement (including any Transaction Document), document
or instrument means such agreement, document or instrument as amended, modified,
waived, supplemented, restated or replaced and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor; and
(h)    reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.
ARTICLE II
PURCHASE OF THE VARIABLE FUNDING NOTES
Section 2.1
The Variable Funding Notes.


62



--------------------------------------------------------------------------------



(a)    On the terms and conditions hereinafter set forth, Borrower shall deliver
a duly executed variable funding note on the Closing Date and on the effective
date of any Joinder Supplement a duly executed variable funding note in
substantially the form of Exhibit B (each such note, a “Variable Funding Note”
or “VFN”), in each case, to the applicable Lender requesting the same. Interest
shall accrue, and each VFN shall be payable, as described herein. The face
amount of each such VFN shall be equal to the Commitment of the related Lender
and otherwise duly completed. The aggregate amount outstanding under all VFNs at
any one time shall not exceed the Facility Amount.
(b)    [Reserved].
(c)    Loan Advances. On the terms and conditions hereinafter set forth, during
the Revolving Period, the Borrower may, at its option, request the Revolving
Lenders to make advances of funds (each, a “Loan Advance”) under the VFNs and
each such Lender shall make such Advance in an amount equal to their Pro-Rata
Share of such requested Advance; provided that in no event shall the Lenders
make any Advance if, after giving effect to such Advance the aggregate Advances
Outstanding hereunder would exceed the Maximum Availability. Notwithstanding
anything contained in this Section 2.1 or elsewhere in this Agreement to the
contrary, no Revolving Lender shall be obligated to provide the Borrower with
aggregate funds in connection with an Advance that would exceed such Lender’s
unused Commitment then in effect.
(d)    [Reserved].
Section 2.2
[Reserved].

Section 2.3
Procedures for Advances by Lenders.

(i)    Subject to the limitations set forth in this Section 2.3, the Borrower
may request a Loan Advance by delivering to the Administrative Agent the
information and documents set forth in this Section 2.3 at the applicable times
provided herein. Each Advance from a Lender hereunder shall be effected by the
Borrower (or the Collateral Manager on its behalf) delivering to the
Administrative Agent and Lender (with a copy to the Trustee) a duly completed
Borrowing Notice (along with a Borrowing Base Certificate and current Loan Tape)
no later than with respect to Loan Advances, no later than 2:00 p.m. one
Business Day prior to the proposed Funding Date (or such shorter period as
agreed to from time to time by the Administrative Agent and each of the
Lenders). Each Borrowing Notice shall (i) specify the desired amount of such
Advance, which amount must be at least $500,000 and integral multiples of
$10,000 in excess thereof, to be allocated to each Lender in accordance with its
Pro-Rata Share, (ii) specify the proposed Funding Date for such Advance, (iii)
specify the Loans which are to be financed on such Funding Date in the
then-current Loan Tape, (iv) specify the amount of cash required to be deposited
into the Unfunded Exposure Account in connection with any Revolving Loan or
Delayed Draw Term Loan funded by such Advance, if applicable, and (v) include a
representation that all conditions precedent for an Advance described in Article
III hereof have been met. Each Borrowing Notice shall be irrevocable. If any
Borrowing Notice is received by the Administrative Agent after 2:00 p.m., in the
case of a Loan Advance, on a Business Day or on a day that is not a Business
Day, such Borrowing Notice shall

63



--------------------------------------------------------------------------------



be deemed to be received by the Administrative Agent at 9:00 a.m. on the next
following Business Day.
(j)    On each Funding Date the obligation of each Revolving Lender to remit its
Pro-Rata Share of any such Advance shall be several from that of each other
Revolving Lender and the failure of any Lender to so make such amount available
to the Borrower shall not relieve any other Revolving Lender of its obligation
hereunder.
(k)    Upon satisfaction of the applicable conditions set forth in Article III,
on the related Funding Date of an Advance, subject to the limitations set forth
in Section 2.1 in the case of a Loan Advance, each Lender shall make available
to the Borrower by no later than 2:00 p.m. in same day funds, at such bank or
other location reasonably designated by the Borrower in the Borrowing Notice
given pursuant to Section 2.1, an amount equal to its Pro-Rata Share of the
lesser of (x) the amount requested by the Borrower for such Advance and (y) the
excess of the Maximum Availability at such time over the aggregate Advances
Outstanding.
(l)    Subject to the terms, conditions, provisions and limitations set forth
herein, the Borrower may (i) borrow, repay or prepay and reborrow Advances
without any penalty, fee or premium on and after the Closing Date and prior to
the end of the Revolving Period; (ii) repay or prepay Advances at any time after
the Revolving Period; and (iii) at any time, withdraw funds in the Unfunded
Exposure Account in order to satisfy its funding obligations under its Delayed
Draw Term Loans and Revolving Loans and deposit Principal Collections received
from its Revolving Loans into the Unfunded Exposure Account (up to the Aggregate
Exposure Amount) in accordance with Section 6.4(k).
(m)    Notwithstanding anything to the contrary herein (including, without
limitation, the occurrence of an Event of Default (other than the occurrence of
an Insolvency Event with respect to the Borrower) or the existence of an
Unmatured Event of Default), if, upon the earlier to occur of the end of the
Revolving Period or the Termination Date, the amount on deposit in the Unfunded
Exposure Account is less than the Aggregate Exposure Amount, the Borrower
covenants and agrees to (i) request an Advance hereunder from the Revolving
Lenders in the amount of such shortfall for deposit into the Unfunded Exposure
Account and/or (ii) deposit other funds of the Borrower in the amount of such
shortfall into the Unfunded Exposure Account. For purposes of any Advance
required to be requested by the Borrower to fulfill such funding obligation, the
conditions precedent set forth in Section 3.2 shall be deemed to have been
satisfied (other than the non-occurrence of an Event of Default related to an
Insolvency Event with respect to the Borrower). Following the disbursement of
such Advance to the Borrower by deposit into the Unfunded Exposure Account on
the Funding Date (which shall be no later than two Business Days following the
occurrence of such Termination Date), no further Advances will be made.
(n)    For the avoidance of doubt, the Borrower may acquire Cash or Eligible
Loans (pursuant to Section 3.3) for any purpose not in violation of the
Transaction Documents from equity contributions from its equityholders; provided
that any asset to be contributed to the Borrower that is not Cash or an Eligible
Loan (added pursuant to Section 3.3) must be approved by the Administrative
Agent in its sole and absolute discretion.

64



--------------------------------------------------------------------------------



Section 2.4
Delivery of Loans.

(a)    Upon the acquisition of any Collateral by the Borrower, the ownership of
each transferred Underlying Instrument and the contents of each Loan File will
be vested in the Borrower. Each Loan and Related Security transferred to the
Borrower shall immediately and without further action automatically become part
of the Collateral.
(b)    Pursuant to and in accordance with the terms of Section 3.2(c), the
Borrower will deliver, or cause to be delivered, to the Trustee the Required
Loan Documents accompanied by the related Loan Checklist relating to each Loan
being transferred on such Funding Date.
Section 2.5
Reduction of the Facility Amount; Mandatory and Optional Repayments.

(a)    The Borrower shall be entitled at its option (x) provided no Event of
Default has occurred and is continuing, upon the successful execution of a
Securitization or (y) upon three (3) Business Days’ prior written notice in the
form of Exhibit A-2 to the Administrative Agent (with a copy to the Trustee) and
the Lenders to either (i) terminate the Facility Amount in whole upon payment in
full of all Advances Outstanding, all accrued and unpaid Interest and all other
Aggregate Unpaids, or (ii) reduce in part the portion of the Facility Amount
that exceeds the sum of the Advances Outstanding. Any request for a reduction or
termination pursuant to this Section 2.5(a) shall be irrevocable unless
otherwise waived by the Administrative Agent. With respect to clause (y) above,
the Commitment of each Lender shall be reduced by an amount equal to its
Pro-Rata Share (prior to giving effect to any reduction of Commitments
hereunder) of the aggregate amount of any reduction under this Section 2.5(a).
(b)    The Borrower shall be entitled at its option, at any time, to reduce the
Advances Outstanding; provided that (i) the Borrower shall give written notice
of such reduction in the form of Exhibit A-2 to the Administrative Agent (with a
copy to the Trustee) and each Lender on or prior to 12:00 noon on the proposed
date of reduction, and (ii) any reduction of Advances Outstanding (other than
with respect to repayments of Advances Outstanding made by the Borrower to
reduce Advances Outstanding such that the Availability is greater than or equal
to $0) shall be in an amount in integral multiples of $100,000 which is greater
than or equal to $500,000. In connection with any reduction of Advances
Outstanding (x) in part, the Borrower shall deliver to the Administrative Agent
by 2:00 p.m. immediately available funds in an amount sufficient to repay such
Advances Outstanding, together with any Breakage Costs related to such repayment
and (y) in whole, the Borrower shall deliver to the Administrative Agent by 2:00
p.m. immediately available funds sufficient to repay the Advances Outstanding,
together with all accrued and unpaid Interest, any Breakage Costs and all
accrued and unpaid costs and expenses of the Administrative Agent and Lenders
related to such repayment; provided that any such reduction will occur only if
sufficient funds have been remitted to pay all such amounts in full, as
determined by the Administrative Agent in its commercially reasonable
discretion. The Administrative Agent shall apply amounts received from the
Borrower pursuant to this Section 2.5(b) to the pro rata reduction of the
Advances Outstanding, to the payment of all accrued and unpaid Interest on the
amount of the Advances Outstanding to be repaid, to the payment of any Breakage
Costs and to the payment of related costs and expenses as applicable pursuant to
clause (x) or (y) above. Any Advance so repaid may, subject

65



--------------------------------------------------------------------------------



to the terms and conditions hereof, be reborrowed during the Revolving Period.
Any Repayment Notice relating to any repayment pursuant to this Section 2.5(b)
shall be irrevocable.
(c)    If, on any day, the Advances Outstanding exceed the Maximum Availability,
then the Borrower shall eliminate such excess, without further demand by the
Administrative Agent, within three (3) Business Days (or if the Advances
Outstanding exceed the Maximum Availability (x) solely as a result of a decrease
in the Asset Value of a Loan following an Asset Value Adjustment Event, within
ten (10) Business Days and (y) solely as a result of the deduction of the Excess
Concentration Amount from the Borrowing Base, within five (5) Business Days) by
(i) depositing an amount equal to such excess into the Collection Account, (ii)
repaying Advances in such amount in accordance with the procedures set forth in
Section 2.5(b) above, (iii) pledging to the Trustee, for the benefit of the
Secured Parties, additional Eligible Loans with an Adjusted Borrowing Value at
least equal to such excess, (iv) substituting one more Eligible Loans pursuant
to Section 2.19 or (v) selling one or more Loans in accordance with Section 2.21
For the avoidance of doubt, the Borrower may take any combination of (i), (ii),
(iii), (iv) or (v) (or by any other action with the prior consent of the
Administrative Agent).
(d)    The Borrower shall repay the Advances on each applicable Payment Date
during the Amortization Period in amount equal to the Amortization Principal
Reduction Amount applicable to each such Payment Date.
Section 2.6
Determination of Interest.

The Administrative Agent shall determine the applicable Interest Rate for each
Lender (including unpaid Interest related thereto, if any, due and payable from
a prior Payment Date) to be paid by the Borrower with respect to each Advance on
each Payment Date for the related Accrual Period and shall advise the Collateral
Manager thereof on the third Business Day prior to such Payment Date.
Section 2.7
Principal Repayments on the Termination Date.

The Advances Outstanding shall be payable in full on the Termination Date.
Section 2.8
Instructions to the Trustee.

All instructions and directions given to the Trustee by the Collateral Manager,
the Borrower or the Administrative Agent pursuant to Sections 2.10 and 2.11
shall be in writing (including instructions and directions transmitted to the
Trustee by facsimile or e-mail), and such written instructions and directions
shall be delivered with a written certification that such instructions and
directions are in compliance with the provisions of Sections 2.10 and 2.11. If
either the Administrative Agent or Trustee disagrees with the computation of any
amounts to be paid or deposited by the Borrower or the Collateral Manager under
Sections 2.10 and 2.11 or otherwise pursuant to this Agreement or the Collateral
Manager has not delivered a Collateral Management Report as required by the
terms hereof, the Administrative Agent shall so notify the Borrower, the
Collateral Manager and the Trustee in writing and in reasonable detail to
identify the specific disagreement. If such disagreement cannot be resolved
within two (2) Business Days or at any time

66



--------------------------------------------------------------------------------



Trustee receives instructions from the Collateral Manager or the Borrower which
conflict with any instructions received from the Administrative Agent, the
Trustee shall rely on and follow the instructions given by the Administrative
Agent.
Section 2.9
Notations on Variable Funding Notes.

Each Lender is hereby authorized to enter on a schedule attached to the VFN a
notation (which may be computer generated) with respect to each Advance under
the VFN made by such Lender of: (a) the date and principal amount thereof, and
(b) each repayment of principal thereof, and any such recordation shall
constitute prima facie evidence of the accuracy of the information so recorded.
The failure of any Lender to make any such notation on the schedule attached to
the VFN shall not limit or otherwise affect the obligation of the Borrower to
repay the Advances in accordance with their respective terms as set forth
herein.
Section 2.10
Settlement Procedures Prior to Amortization Period.

(a)    On each Payment Date prior to the Amortization Period, the Collateral
Manager shall direct the Trustee to pay pursuant to the Collateral Management
Report (and, subject to Section 2.8, the Trustee shall make payment, in reliance
on the information set forth in such Collateral Management Report) to the
following Persons, from the Interest Collections Account, to the extent of
Available Funds received with respect to the Collection Period that ended on the
last day of the quarter immediately preceding the calendar month in which such
Payment Date occurs, the following amounts in the following order of priority:
(i)    FIRST, to the extent not paid for by the Collateral Manager, to the
Trustee, (a) in an amount equal to any accrued and unpaid Trustee Fees and
Custodian Fees and (b) incurred but unreimbursed reasonable third-party,
out-of-pocket expenses relating to its duties as Trustee and as Custodian
hereunder, in respect of which the Trustee or the Custodian has provided prior
written notice to the Collateral Manager and the Administrative Agent, for the
payment thereof; provided that amounts payable pursuant to clause (b) hereof
shall not exceed $15,000 for any Payment Date (the “Expense Cap”) except that no
Expense Cap shall apply in connection with any sale of Collateral or exercise of
other remedial rights pursuant to the Transaction Documents;
(ii)    SECOND, to the Collateral Manager, in an amount equal to any accrued and
unpaid Senior Collateral Management Fees to the end of the preceding Collection
Period, for the payment thereof, unless waived by the Collateral Manager in its
sole discretion;
(iii)    THIRD, first, to the Administrative Agent, any accrued and unpaid
Agent’s Fee and, second, to the Administrative Agent (for the account of each
Lender), pro rata in accordance with the amount of Advances Outstanding
hereunder in an amount equal to any accrued and unpaid Interest, Undrawn Fee and
Breakage Costs, for the payment thereof;
(iv)    FOURTH, to the Administrative Agent (for the account of each Lender),
pro rata in accordance with amounts due in an amount equal to any accrued and
unpaid fees and expenses incurred in connection with this Agreement and the
other Transaction Documents, including, without

67



--------------------------------------------------------------------------------



limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Lenders, as set forth in Section 13.9(a);
(v)    FIFTH, to the Unfunded Exposure Account, up to an amount that would cause
the funds in the Unfunded Exposure Account to equal the aggregate of the
Unfunded Exposure Equity Amounts;
(vi)    SIXTH, if the Maximum Availability as of the most recent Determination
Date is less than the Advances Outstanding as of such Determination Date, to the
Administrative Agent (for the account of each Lender), pro rata in accordance
with the amount of Advances Outstanding hereunder, in reduction of the Advances
Outstanding in an amount up to such overage;
(vii)    SEVENTH, to the Collateral Manager, in an amount equal to any accrued
and unpaid Junior Collateral Management Fees to the end of the preceding
Collection Period, for the payment thereof, unless waived by the Collateral
Manager in its sole discretion;
(viii)    EIGHTH, to the Administrative Agent, the applicable Lender, the
Trustee, the Custodian, the Affected Parties, the Indemnified Parties or the
Secured Parties, pro rata in accordance with the amounts owed to such Persons
under this clause EIGHTH, and without duplication, all other amounts, including
Increased Costs but other than Advances Outstanding, then due under this
Agreement, reasonable third-party out-of-pocket expenses relating to its duties
as the Trustee and the Custodian hereunder, to the extent not paid pursuant to
clause FIRST above in respect of which the Trustee or the Custodian has provided
prior written notice to the Collateral Manager and the Administrative Agent, for
the payment thereof and without regard to the Expense Cap; and
(ix)    NINTH, any remaining amount shall be distributed to the Borrower.
(b)    On each Payment Date prior to the Amortization Period, the Collateral
Manager shall direct the Trustee to pay pursuant to the Collateral Management
Report (and, subject to Section 2.8, the Trustee shall make payment, in reliance
on the information set forth in such Collateral Management Report) to the
following Persons, from the Principal Collections Account, to the extent of
Available Funds, the following amounts in the following order of priority:
(i)    FIRST, to the parties to which amounts are expressed to be due pursuant
to Sections 2.10(a)(i) – (viii), in the priority set forth therein, such amounts
to the extent not paid in full pursuant to Sections 2.10(a)(i) – (viii);
(ii)    SECOND, any remaining amount shall be distributed to the Borrower;
provided that the Borrower shall first reimburse the Collateral Manager for any
unreimbursed amounts paid by the Collateral Manager pursuant to Section 2.16,
Section 2.17 or Section 13.9 or any amounts paid by the Collateral Manager on
the Borrower’s behalf relating to its servicing activities hereunder, together
with interest thereon at a per annum rate of interest equal to LIBOR plus 2.00%
from and including the date such payment was made to but not including the date
of such reimbursement.

68



--------------------------------------------------------------------------------



(c)    On the terms and conditions hereinafter set forth, from time to time
during the Revolving Period, the Collateral Manager may, to the extent of any
Principal Collections on deposit in the Principal Collections Account:
(i)    withdraw such funds for the purpose of reinvesting in additional Eligible
Loans, provided that the following conditions are satisfied:
(1)    all conditions precedent set forth in Section 3.2 have been satisfied;
(2)    the Collateral Manager provides same day written notice to the
Administrative Agent and the Trustee by facsimile (to be received no later than
1:00 p.m. on such day) of the request to withdraw Principal Collections and the
amount of such request;
(3)    the notice required in clause (2) above shall be accompanied by a
Borrowing Notice in the form of Exhibit A-3, and a Borrowing Base Certificate,
each executed by the Borrower and a Responsible Officer of the Collateral
Manager and a current Loan Tape;
(4)    the Trustee provides to the Administrative Agent by facsimile (to be
received no later than 1:30 p.m. on that same day) a statement reflecting the
total amount on deposit on such day in the Principal Collections Account; and
(5)    upon the satisfaction of the conditions set forth in clauses (1) through
(4) of this Section 2.10(c) (as certified by the Borrower to the Trustee and the
Administrative Agent), the Trustee will release funds from the Principal
Collections Account to the Collateral Manager in an amount not to exceed the
lesser of (A) the amount requested by the Collateral Manager and (B) the amount
on deposit in the Principal Collections Account on such day; or
(ii)    withdraw such funds for the purpose of making payments in respect of the
Advances Outstanding at such time in accordance with and subject to the terms of
Section 2.5.
(d)    Prior to the Termination Period, the Collateral Manager may withdraw
amounts on deposit in the Unfunded Exposure Account for the purpose of funding
the Borrower’s unfunded commitments with respect to Delayed Draw Term Loans and
Revolving Loans in the Collateral, provided the following conditions are
satisfied (unless otherwise waived in writing by the Administrative Agent):
(i)    the Collateral Manager provides same day written notice (in the form of a
Borrowing Notice appended hereto as Exhibit A-4) to the Administrative Agent and
the Trustee by facsimile (to be received no later than 1:00 p.m. on such day) of
the request to withdraw funds from the Unfunded Exposure Account and the amount
of such request;

69



--------------------------------------------------------------------------------



(ii)    the notice required in clause (i) above shall be accompanied by a
Borrowing Base Certificate, executed by the Borrower and at least one
Responsible Officer of the Collateral Manager and a current Loan Tape; and
(iii)    the Trustee provides to the Administrative Agent by facsimile (to be
received no later than 1:30 p.m. on that same date) a statement reflecting the
total amount on deposit on such day in the Unfunded Exposure Account.
Upon the satisfaction or waiver of the conditions set forth in clauses (i)
through (iii) above as certified by the Borrower or the Collateral Manager on
its behalf to the Trustee, the Trustee will release funds from the Unfunded
Exposure Account to the Collateral Manager in an amount not to exceed the lesser
of (A) the aggregate amount requested by the Borrower, which amount shall not
exceed the aggregate amount of the applicable funding commitment requests made
by, and payable to, the Obligors under such Delayed Draw Term Loans and
Revolving Loans and (B) the amount on deposit in the Unfunded Exposure Account
on such day.
Section 2.11
Settlement Procedures During the Amortization Period.

(a)    On each Payment Date during the Amortization Period, the Collateral
Manager shall direct the Trustee to pay pursuant to the Collateral Management
Report (and, subject to Section 2.8, the Trustee shall make payment, in reliance
on the information set forth in such Collateral Management Report) to the
following Persons, from the Collection Account, to the extent of Available
Funds, the following amounts in the following order of priority:
(iii)    FIRST, to the extent not paid for by the Collateral Manager, pro rata
to the Trustee and the Custodian, (a) in an amount equal to any accrued and
unpaid Trustee Fees and Custodian Fees, and (b) incurred but unreimbursed
reasonable third-party, out-of-pocket expenses relating to its duties as Trustee
and as Custodian hereunder, in respect of which the Trustee or the Custodian has
provided prior written notice to the Collateral Manager and the Administrative
Agent, for the payment thereof; provided that amounts payable pursuant to clause
(b) hereof shall not exceed $15,000 for any Payment Date (the “Expense Cap”)
except that no Expense Cap shall apply in connection with any sale of Collateral
or exercise of other remedial rights pursuant to the Transaction Documents;
(iv)    SECOND, to the Collateral Manager, in an amount equal to any accrued and
unpaid Senior Collateral Management Fees to the end of the preceding Collection
Period, for the payment thereof; provided further that amounts payable pursuant
to this clause SECOND shall (at the election of the Administrative Agent) be
paid after clause SEVENTH after the occurrence and during the continuance of an
Event of Default;
(v)    THIRD, first, to the Administrative Agent, any accrued and unpaid Agent’s
Fee and, second, to the Administrative Agent (for the account of each Lender),
pro rata in accordance with the amount of Advances Outstanding hereunder, in an
amount equal to any accrued and unpaid Interest, Undrawn Fee and Breakage Costs,
for the payment thereof;

70



--------------------------------------------------------------------------------



(vi)    FOURTH, to the Administrative Agent (for the account of each Lender),
pro rata in accordance with amounts due, in an amount equal to any accrued and
unpaid fees and expenses incurred in connection with this Agreement and the
other Transaction Documents, including, without limitation, the reasonable fees
and out-of-pocket expenses of counsel for the Lenders, as set forth in Section
13.9(a);
(vii)    FIFTH, to the Unfunded Exposure Account, up to an amount that would
cause the funds in the Unfunded Exposure Account to equal the Aggregate Exposure
Amount;
(viii)    SIXTH, (i) to the extent of any remaining Principal Collections to the
Administrative Agent (for the account of each Lender), pro rata in accordance
with the amount of Advances Outstanding hereunder, in an amount necessary to
reduce the Advances Outstanding to zero and (ii)(x) if an Unmatured Event of
Default or Event of Default has occurred and is continuing, all Interest
Collections to the Administrative Agent (for the account of each Lender), pro
rata and (y) if no Unmatured Event of Default or Event of Default has occurred
and is continuing, to the extent of any remaining Interest Collections to the
Administrative Agent (for the account of each Lender), pro rata, in an amount
equal to the excess, if any, of (a) the sum of the Amortization Principal
Reduction Amount, if any, for such Payment Date plus the amount necessary to
reduce the amount of any Borrowing Base Deficiency, if any, to zero (net of any
Principal Collections applied to reduce such Borrowing Base Deficiency without
duplication of any Principal Collections applied pursuant to clause (b) below)
over (b) the amount of Principal Collections paid under clause (i) above on such
Payment Date;
(ix)    SEVENTH, to the Collateral Manager, in an amount equal to any accrued
and unpaid Junior Collateral Management Fees to the end of the preceding
Collection Period, for the payment thereof, unless waived by the Collateral
Manager in its sole discretion provided that amounts payable pursuant to this
clause SEVENTH shall (at the election of the Administrative Agent) be paid after
clause EIGHTH after the occurrence and during the continuance of an Event of
Default;
(x)    EIGHTH, to the Administrative Agent, the applicable Lender, the Trustee,
the Custodian, the Affected Parties, the Indemnified Parties or the Secured
Parties, pro rata in accordance with the amounts owed to such Persons under this
clause EIGHTH, and without duplication, all other amounts, including Increased
Costs, then due under this Agreement, and reasonable third-party out-of-pocket
expenses relating to its duties as Trustee and the Custodian hereunder to the
extent not paid pursuant to clause FIRST above in respect of which the Trustee
or the Custodian has provided prior written notice to the Collateral Manager and
the Administrative Agent and without regard to the Expense Cap; and
(xi)    NINTH, any remaining amount shall be distributed to the Borrower,
provided that the Borrower shall first reimburse the Collateral Manager for any
unreimbursed amounts paid by the Collateral Manager pursuant to Section 2.16,
Section 2.17 or Section 13.9 or any amounts paid by the Collateral Manager on
the Borrower’s behalf relating to its servicing activities hereunder, together
with interest thereon at a per annum rate of interest equal to LIBOR plus 2.00%
from and including the date such payment was made to but not including the date
of such reimbursement.

71



--------------------------------------------------------------------------------



(b)    The Collateral Manager may withdraw amounts on deposit in the Unfunded
Exposure Account for the purpose of funding the Borrower’s unfunded commitments
with respect to Delayed Draw Term Loans and Revolving Loans in the Collateral,
provided the conditions set forth in clauses (i) through (iii) of Section
2.10(d) are satisfied (unless otherwise waived in writing by the Administrative
Agent). Upon the satisfaction or waiver of such conditions (as certified to the
Trustee by the Borrower or the Collateral Manager), the Trustee will release
funds from the Unfunded Exposure Account to the Collateral Manager in an amount
not to exceed the least of (A) the amount requested by the Collateral Manager in
the related Borrowing Notice (which amount will not exceed the aggregate amount
of the applicable funding commitment requests made by, and payable to, the
Obligors under such Delayed Draw Term Loans and Revolving Loans) and (B) the
amount on deposit in the Unfunded Exposure Account on such day.
Section 2.12
Collections and Allocations.

(a)    Collections. The Collateral Manager shall promptly identify (with the
assistance of the Trustee, if necessary) any collections as being on account of
Interest Collections, Principal Collections or other Collections, whether
received by it in its capacity as concentration account servicer under the
Intercreditor Agreement or on deposit in the Custodial Account or otherwise, and
shall transfer or cause to be transferred to the Collection Account all such
Collections which are in the form of available funds by the close of business on
the second Business Day after such Collections are so received. Upon the
transfer of Collections to the Collection Account, and on the basis of
information received from the Collateral Manager, the Trustee shall segregate
Principal Collections and Interest Collections and transfer the same to the
corresponding Principal Collections Account and Interest Collections Account, as
applicable. The Trustee shall make such deposits or payments on the date
indicated therein by wire transfer, in immediately available funds. The Trustee
shall further provide a statement to the Collateral Manager as to the amount of
Principal Collections and Interest Collections on deposit in the Collection
Account as of the related Determination Date on each Reporting Date for
inclusion in the Collateral Management Report delivered pursuant to Section
6.13(b). In addition, at the time the Trustee receives Collections or funds from
the Concentration Account into the Collection Account, the Collateral Manager
will classify all funds so transferred as one of the following types of
Collections (which list may have reasonable additional items added to it from
time to time by written notice from the Collateral Manager to the Trustee and
the Administrative Agent): (i) Scheduled Payments, (ii) Prepayments, (iii)
Recoveries, (iv) Insurance Proceeds, (v) fees, (vi) Excluded Amounts and (vii)
additional amounts.
(b)    Deposits. On each Cut-Off Date, the Collateral Manager will deposit (in
immediately available funds) into the Collection Account all Collections
received after the applicable Cut-Off Date and through and including the Cut-Off
Date in respect of Eligible Loans being transferred to and included as part of
the Collateral on such date.
(c)    Excluded Amounts. With the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld (a copy of which will be
provided by the Collateral Manager to the Trustee), the Collateral Manager may
withdraw from the Collection Account any deposits thereto constituting Excluded
Amounts if the Collateral Manager has, prior to such withdrawal and consent,
delivered to the Administrative Agent (with a copy to the Trustee) a report

72



--------------------------------------------------------------------------------



setting forth the calculation of such Excluded Amounts in a form and substance
satisfactory to the Administrative Agent and the Trustee in their sole
discretion.
(d)    Investment of Funds. Until the occurrence of an Event of Default, to the
extent there are uninvested available amounts deposited in the Collection
Account, on or before 3:00 p.m. all such amounts shall be invested in Permitted
Investments selected by the Collateral Manager in written instructions delivered
to the Trustee (which may be in the form of standing instructions) that mature
no later than the Business Day immediately preceding the next Payment Date; to
the extent that there are uninvested available funds deposited after 3:00 p.m.,
such funds shall be swept into the overnight funds investment which shall be a
Permitted Investment selected by the Collateral Manager in written instructions
delivered to the Trustee (which may be in the form of standing instructions).
From and after the occurrence of an Event of Default, to the extent there are
uninvested amounts in the Collection Account (net of losses and investment
expenses), all amounts may be invested in Permitted Investments selected by the
Administrative Agent in written instructions delivered to the Trustee (which may
be in the form of standing instructions) that mature no later than the Business
Day immediately preceding the next Payment Date. Until the occurrence of an
Event of Default, to the extent there are uninvested available amounts deposited
in the Custodial Account after 3:00 p.m., such funds shall be swept into the
overnight funds investment which shall be a Permitted Investment selected by the
Collateral Manager in written instructions delivered to the Trustee (which may
be in the form of standing instructions). From and after the occurrence of an
Event of Default, to the extent there are uninvested amounts in the Custodial
Account (net of losses and investment expenses) after 3:00 p.m., all such
amounts may be swept into the overnight funds investment which shall be a
Permitted Investment selected by the Administrative Agent in written
instructions delivered to the Trustee (which may be in the form of standing
instructions). All earnings (net of losses and investment expenses) thereon
shall be retained or deposited into the Collection Account and shall be applied
pursuant to the provisions of Section 2.10 and Section 2.11. All investments
shall be subject to availability. Absent receipt of instructions as contemplated
herein, the Trustee shall have no obligation to invest any funds.
Section 2.13
Payments, Computations, Etc.

(a)    Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrower or the Collateral Manager hereunder shall be paid or
deposited in accordance with the terms hereof no later than 11:00 a.m. on the
day when due in lawful money of the United States in immediately available funds
to the applicable Agent’s Account and if not received before such time shall be
deemed received on the next Business Day. The Borrower shall, to the extent
permitted by law, pay to the Secured Parties interest on all amounts not paid or
deposited when due hereunder at 2% per annum above the Base Rate, payable on
demand; provided that such interest rate shall not at any time exceed the
maximum rate permitted by Applicable Law. Such interest shall be for the account
of, and distributed to, each applicable Lender. All computations of Interest and
other fees hereunder shall be made on the basis of a year consisting of 360 days
(other than calculations with respect to the Base Rate which shall be based on a
year consisting of 365 or 366 days, as applicable) for the actual number of days
(including the first but excluding the last day) elapsed.

73



--------------------------------------------------------------------------------



(b)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of the payment of Interest or any fee payable hereunder, as the case
may be. For avoidance of doubt, to the extent that Available Funds are
insufficient on any Payment Date to satisfy the full amount of any Increased
Costs pursuant to the provisions of Section 2.10 or Section 2.11, as applicable,
such unpaid amounts shall remain due and owing and shall accrue Interest until
repaid in full.
(c)    If any Advance requested by the Borrower and approved by the applicable
Lender pursuant to Section 2.3 is not, for any reason (other than a result of
any act or omission by the applicable Lender), made or effectuated, as the case
may be, on the date specified therefor, the Borrower shall indemnify the
applicable Lender against any reasonable loss, cost or expense incurred by the
applicable Lender including, without limitation, any loss (including loss of
anticipated profits, net of anticipated profits in the reemployment of such
funds in the manner determined by each Lender), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
the applicable Lender to fund or maintain such Advance. The applicable Lender
shall submit to the Borrower a certificate as to any amounts payable pursuant to
this Section 2.13(c).
(d)    If at any time after the Closing Date, the Advances outstanding hereunder
are not allocated among the Lenders in accordance with their respective Pro-Rata
Shares following an addition of a Lender as a party hereto or the amendment of
any Commitments, the Lenders agree to make such purchases and sales of interests
in the Advances outstanding between themselves so that each Lender is then
holding its relevant Pro-Rata Share of outstanding Advances based on the
Lenders’ Commitments at such time (such purchases and sales shall be arranged by
the Lenders and each Lender hereby agrees to execute such further instruments
and documents, if any, as any other Lender may reasonably request in connection
therewith), with all subsequent extensions of credit under this Agreement to be
made in accordance with the respective Pro-Rata Shares of the Lenders from time
to time party to this Agreement as provided herein.
Section 2.14
[Reserved].

Section 2.15
Fees.

(a)    The Collateral Manager shall be entitled to receive (i) a senior
collateral management fee (the “Senior Collateral Management Fee”), in arrears
in respect of each Collection Period in accordance with Section 2.10 and/or
Section 2.11, as applicable, which fee shall be equal to the product of (x) the
applicable Senior Collateral Management Fee Rate and (y) the aggregate average
OLB during the immediately preceding Collection Period and (z) the actual number
of days in such Collection Period divided by 360 and (ii) a junior collateral
management fee (the “Junior Collateral Management Fee” and together with the
Senior Collateral Management Fee, the “Collateral Management Fee”), in arrears
in respect of each Collection Period in accordance with, and subject to, Section
2.10 and/or Section 2.11, as applicable, which fee shall be equal to the product
of (x) the Junior Collateral Management Fee Rate and (y) the aggregate average
OLB during the immediately preceding Collection Period and (z) the actual number
of days in such Collection Period divided by 360. The Collateral Management Fee
is payable to the Collateral Manager to

74



--------------------------------------------------------------------------------



compensate the Collateral Manager for performing its obligations as Collateral
Manager hereunder and, so long as the Collateral Manager is also the Originator,
for the Originator’s performance of its obligations hereunder and under the Sale
Agreement as such obligations relate to Collateral purchased directly by the
Borrower from third parties which was re-underwritten by the Originator on
behalf of the Borrower in connection with the Borrower’s purchase thereof.
(b)    Each of the Trustee and the Custodian shall be entitled to receive the
Trustee Fee and the Custodian Fee, respectively and shall be entitled to receive
reimbursement for certain expenses as described in, and in accordance with,
Section 2.10 and Section 2.11, as applicable.
(c)    The Borrower shall pay to Winston & Strawn LLP, as counsel to the
Administrative Agent, and to Nixon Peabody LLP, as counsel to the Trustee and
the Custodian, all reasonable fees and out-of-pocket expenses thereof within 30
Business Days after receiving an invoice for such amounts.
Section 2.16
Increased Costs; Capital Adequacy; Illegality.

(a)    If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law or regulation or (ii) the compliance by
an Affected Party with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) shall (x)
subject an Affected Party to any Tax (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, (y) impose, modify or deem
applicable any reserve requirement (including, without limitation, any reserve
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding any reserve requirement, if any, included in the determination of
Interest), special deposit or similar requirement against assets of, deposits
with or for the amount of, or credit extended by, any Affected Party or (z)
impose any other condition affecting the interest in the Collateral Granted to
the Trustee for the benefit of the Secured Parties hereunder or the Lenders’
rights hereunder, the result of which is to increase the cost to any Affected
Party or to reduce the amount of any sum received or receivable by an Affected
Party under this Agreement, then on the first Payment Date that is at least ten
days after demand by such Affected Party (which demand shall be accompanied by a
statement setting forth the basis for such demand), the Borrower shall pay (and
to the extent the Borrower does not make such payment the Collateral Manager
shall pay) directly to such Affected Party such additional amount or amounts as
will compensate such Affected Party for such additional or increased cost
incurred or such reduction suffered.
(b)    If either (i) the introduction of or any change in or in the
interpretation of any law, guideline, rule, regulation, directive or request or
(ii) compliance by any Affected Party with any law, guideline, rule, regulation,
directive or request from any central bank or other governmental authority or
agency (whether or not having the force of law), including, without limitation,
compliance by an Affected Party with any request or directive regarding capital
adequacy, has or would have the effect of reducing the rate of return on the
capital of any Affected Party as a consequence of its obligations hereunder or
arising in connection herewith to a level below that

75



--------------------------------------------------------------------------------



which any such Affected Party could have achieved but for such introduction,
change or compliance (taking into consideration the policies of such Affected
Party with respect to capital adequacy) by an amount deemed by such Affected
Party to be material, then from time to time, then on the first Payment Date
that is at least ten days after demand by such Affected Party (which demand
shall be accompanied by a statement setting forth the basis for such demand),
the Borrower shall pay (and to the extent the Borrower does not make such
payment the Collateral Manager shall pay) directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
reduction; provided that, notwithstanding anything in this Section 2.16(b) to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in law” for the purposes of clause (i)
above, regardless of the date enacted, adopted or issued. For the avoidance of
doubt, if the issuance of any amendment or supplement to Interpretation No. 46
or to Statement of Financial Accounting Standards No. 140 by the Financial
Accounting Standards Board or any other change in accounting standards,
including GAAP, or the issuance of any other pronouncement, release or
interpretation, causes or requires the consolidation of all or a portion of the
assets and liabilities of the Originator, the Borrower or any Secured Party with
the assets and liabilities of the Administrative Agent or any Lender or shall
otherwise impose any loss, cost, expense, reduction of return on capital or
other loss, such event shall constitute a circumstance on which such Affected
Party may base a claim for reimbursement under this Section 2.16. For the
further avoidance of doubt, any increase in cost and/or reduction in Interest
with respect to any Affected Party caused by regulatory capital allocation
adjustments due to Financial Accounting Standards Nos. 166, 167 and subsequent
statements and interpretations shall constitute a circumstance on which such
Affected Party may base a claim for reimbursement under this Section 2.16.
(c)    If as a result of any event or circumstance similar to those described in
clauses (a) or (b) of this Section 2.16, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances hereunder, then on
the first Payment Date that is at least ten days after demand by such Affected
Party, the Borrower shall pay (or to the extent the Borrower does not make such
payment the Collateral Manager shall pay) to such Affected Party such additional
amount or amounts as may be necessary to reimburse such Affected Party for any
amounts payable or paid by it.
(d)    In determining any amount provided for in this Section 2.16, the Affected
Party may use any reasonable averaging and attribution methods. Any Affected
Party making a claim under this Section 2.16 shall submit to the Borrower and
the Collateral Manager a written description as to such additional or increased
cost or reduction and the calculation thereof, which written description shall
be conclusive absent demonstrable error.
(e)    If as a result of any event or circumstance similar to those described in
clause (a) or (b) of this Section 2.16, (i) any Affected Party is required to
compensate a bank or other financial

76



--------------------------------------------------------------------------------



institution providing liquidity support, credit enhancement or other similar
support to such Affected Party in connection with this Agreement or the funding
or maintenance of Advances hereunder, then on the first Payment Date at least
ten (10) Business Days after written demand such Affected Party (which demand
shall be accompanied by a certificate (which shall be conclusive absent manifest
error) of an Affected Party setting forth the amount or amounts necessary to
compensate such Affected Party), the Borrower shall pay to such Affected Party
such additional amount or amounts as may be necessary to reimburse such Affected
Party for any amounts payable or paid by it, or (ii) the Administrative Agent
(whether in its own judgment or at the request of the Lenders) determines that
it is necessary or appropriate to obtain a credit rating on the Variable Funding
Notes (and such determination is substantially consistent with similar
determinations for other, similarly situated borrowers for whom the
Administrative Agent has established comparable facilities), the Borrower shall
(x) provide (as promptly as possible and in any event no later than 60 days
following receipt by the Borrower of such reasonable request) at least one
credit rating agency designated by the Administrative Agent with all information
and documents reasonably requested by such rating agency (to the extent such
information or documents are in the possession of or reasonably available to the
Borrower) and otherwise cooperate with such rating agency’s review of the
Transaction Documents and transactions contemplated hereby, and (y) pay the
costs and expenses of such rating agency in respect of the rating of the
Variable Funding Notes.
(f)    If Citibank shall notify the Lenders and the Borrower that a Eurodollar
Disruption Event as described in clause (a) of the definition of “Eurodollar
Disruption Event” has occurred, all Advances Outstanding of the Lenders in
respect of which Interest accrues at the LIBOR Rate shall immediately be
converted into Advances Outstanding in respect of which Interest accrues at the
Base Rate; provided that (i) the Advances Outstanding shall only accrue at the
Base Rate for so long as a Eurodollar Disruption Event is continuing, (ii)
Citibank agrees to promptly notify the Lenders and the Borrower at such time as
any such Eurodollar Disruption is no longer continuing and (iii) on and after
Citibank notifies the Lenders and the Borrower that any such Eurodollar
Disruption Event is no longer continuing, the Advances Outstanding shall accrue
at the LIBOR Rate (if otherwise applicable at such time).
(g)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.16 shall not constitute a waiver of such Lender's
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.16 for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such request is made (except that, if the change in law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof).
Section 2.17
Taxes.

(a)    Any and all payments by or on account of any obligation of the Borrower
under any Transaction Document or made by or on account of the Collateral
Manager on behalf of the Borrower under this Agreement or any Transaction
Document will be made free and clear of and without deduction or withholding for
or on account of any Taxes, except as required by Applicable Law. If any Taxes
are required to be withheld from any such payments, then to the extent such
Taxes are

77



--------------------------------------------------------------------------------



Indemnified Taxes, the amount payable will be increased (such increase, the
“Additional Amount”) such that after such deduction or withholding for or on
account of any Indemnified Taxes (including, without limitation, any Taxes on
such increase) the amount the applicable Affected Party receives equals the
amount that would have been paid had no such deduction or withholding been
deducted or withheld.
(b)    The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(c)    The Borrower will indemnify (and to the extent the indemnification
provided by the Borrower is insufficient the Collateral Manager will indemnify)
each Affected Party for the full amount of Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17) payable or paid by such Person or required to be
withheld or deducted from a payment to such Person and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. All payments in respect of this
indemnification shall be made within ten days from the date a written invoice
therefor is delivered to the Borrower and the Collateral Manager.
(d)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower or the Collateral Manager has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower or the Collateral Manager to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.16 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with this
Agreement and any Transaction Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement and any
Transaction Document or otherwise payable by the Administrative Agent to the
Lender from any other source against any amount due to the Administrative Agent
under this paragraph (d).
(e)    Within 30 days after the date of any payment by the Borrower or by the
Collateral Manager on behalf of the Borrower of any Taxes, the Borrower or the
Collateral Manager, as applicable, will furnish to the Administrative Agent and
each of the Lenders at the applicable address set forth on Annex A to this
Agreement, appropriate evidence of payment thereof.
(f)    To the extent permitted by applicable law, each Lender shall deliver to
the Borrower, with a copy to the Administrative Agent, (i) within 15 days after
the date hereof, two (or such other number as may from time to time be
prescribed by Applicable Laws) duly completed copies of IRS Form W-9, Form
W-8BEN, Form W-8BEN-E or Form W-8ECI (or any successor forms or other

78



--------------------------------------------------------------------------------



certificates or statements that may be required from time to time by the
relevant United States taxing authorities or Applicable Laws), as appropriate,
to permit the Borrower to make payments hereunder for the account of such Lender
without deduction or withholding of United States federal income or similar
Taxes or at a reduced rate of withholding and (ii) upon the obsolescence of or
after the occurrence of any event requiring a change in, any form or certificate
previously delivered pursuant to this Section 2.17(f), copies (in such numbers
as may from time to time be prescribed by Applicable Laws or regulations) of
such additional, amended or successor forms, certificates or statements as may
be required under Applicable Laws or regulations to permit the Borrower or the
Collateral Manager to make payments hereunder for the account of such Lender
without deduction or withholding of United States federal income or similar
Taxes.
(g)    If a payment made to a Affected Party under this Agreement or any
Transaction Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Affected Party were to fail to comply with the applicable
reporting requirements of FATCA, such Affected Party shall deliver to the
Borrower and each Administrative Agent such documentation prescribed by
Applicable Law or as is reasonably requested by the Borrower and the
Administrative Agent sufficient for the Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Affected
Party has complied with such applicable reporting requirements or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (i), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (i) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (i), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)    Without prejudice to the survival of any other agreement of the Borrower,
the Collateral Manager, or any Lender hereunder, the agreements and obligations
of the Borrower, the

79



--------------------------------------------------------------------------------



Collateral Manager, and each Lender contained in this Section 2.17 shall survive
the termination of this Agreement.
Section 2.18
Assignment of the Sale Agreement.

The Borrower hereby collaterally assigns to the Trustee, for the ratable benefit
of the Secured Parties hereunder, all of the Borrower’s right, title and
interest in and to, but none of its obligations under, the Sale Agreement and
any UCC financing statements filed under or in connection therewith. In
furtherance and not in limitation of the foregoing, the Borrower hereby
collaterally assigns to the Trustee for the benefit of the Secured Parties its
right to indemnification under Article IX of the Sale Agreement. The Borrower
confirms that following the occurrence of an Event of Default or following the
occurrence and during the continuance of an Unmatured Event of Default the
Trustee on behalf of the Secured Parties shall have the sole right to enforce
the Borrower’s rights and remedies under the Sale Agreement and any UCC
financing statements filed under or in connection therewith for the benefit of
the Secured Parties.
Section 2.19
Substitution and Transfer of Loans; Repurchase of Defaulted Loans.

(a)    Substitution of Loans. On any day so long as an Event of Default has not
occurred (or, if an Event of Default has occurred, the Administrative Agent has
consented in its sole discretion), the Borrower may, subject to the conditions
set forth in this Section 2.19 and subject to the other restrictions contained
herein, replace any Loan with one or more Eligible Loans (each, a “Substitute
Loan”); provided that no such replacement shall occur unless each of the
following conditions is satisfied as of the date of such replacement and
substitution:
(i)    the Borrower has recommended to the Administrative Agent (with a copy to
the Trustee) in writing that the Loan to be replaced should be replaced (each a
“Replaced Loan”);
(ii)    each Substitute Loan is an Eligible Loan on the date of substitution;
(iii)    the sum of the OLB of such Substitute Loans shall be equal to or
greater than the sum of the OLB of the Replaced Loans;
(iv)    after giving effect to any such substitution (taking into account each
other contemporaneous Discretionary Sale, Substitution or other transfer
permitted under the Transaction Documents), the Availability is greater than or
equal to $0;
(v)    all representations and warranties of the Borrower contained in Section
4.1 and Section 4.2 shall be true and correct as of the date of substitution of
any such Substitute Loan;
(vi)    the inclusion of any such Substitute Loan (taking into account each
other contemporaneous Discretionary Sale, Substitution or other transfer
permitted under the Transaction Documents) does not cause an Event of Default or
Unmatured Event of Default to occur;
(vii)    except in the case of a substitution pursuant to Section 2.19(b), such
substitution shall be subject to the provisions of Section 2.22;

80



--------------------------------------------------------------------------------



(viii)    each such substitution shall be subject to the applicable provisions
of Section 2.24;
(ix)    each of the Collateral Quality Tests shall be satisfied (or, if not
satisfied, maintained or improved);
(x)    the Borrower shall deliver to the Administrative Agent and the Trustee on
the date of such substitution a certificate of a Responsible Officer certifying
that each of the foregoing is true and correct as of such date.
In addition, the Borrower shall, in connection with such substitution, deliver
the related Required Loan Documents to the Custodian in accordance with Section
3.2(c) and deliver the related Collateral Management File to the Collateral
Manager.
(b)    Transfer or Substitution of Warranty Loans. If on any day a Loan is (or
becomes) a Warranty Loan, no later than 30 days following the earlier of
knowledge by the Borrower or the Originator of such Loan becoming a Warranty
Loan or receipt by the Originator or by the Borrower, as applicable, from the
Administrative Agent, the Collateral Manager or the Trustee of written notice
thereof, the Originator, pursuant to Section 6.1(b) of the Sale Agreement, or
the Borrower shall either:
(i)    make a deposit to the Collection Account (for allocation pursuant to
Section 2.10 or Section 2.11, as applicable) in immediately available funds in
an amount equal to the sum of (a) the OLB of such Loan and (b) any accrued and
unpaid interest thereon (collectively, the “Retransfer Price”); or
(ii)    subject to the satisfaction of the conditions in Section 2.19(a),
substitute for such Warranty Loan a Substitute Loan.
In either of the foregoing instances, (i) if the Originator made such deposit or
substitution pursuant to Section 6.1(b) of the Sale Agreement, the Borrower
shall retransfer each such Warranty Loan and any Related Property to the
Originator in accordance with the Sale Agreement and (ii) the Borrowing Base
shall be reduced by the Adjusted Borrowing Value of such Warranty Loan and, if
applicable, increased by the Adjusted Borrowing Value of each Substitute Loan.
Upon confirmation of the deposit of such Retransfer Price into the Collection
Account or the delivery by the Originator or by the Borrower of a Substitute
Loan for each Warranty Loan (the “Retransfer Date”), such Warranty Loan shall
not be included in the Borrowing Base and, as applicable, the Substitute Loan
shall be included in the Collateral.
(c)    Repurchase of Defaulted Loans. In the event a Loan becomes a Defaulted
Loan, the Collateral Manager is hereby granted an option (a “Purchase Option”)
to purchase such Defaulted Loan at a price (the “Option Price”) equal to the
Fair Market Value thereof. Upon a Loan becoming a Defaulted Loan, the Collateral
Manager may exercise the Purchase Option by providing the Borrower, the Trustee,
the Administrative Agent and the Lenders at least five days prior written notice
thereof (the “Purchase Option Notice”), which notice shall specify a cash
exercise price at least equal to the Option Price. Unless and until the Purchase
Option with respect to a Defaulted

81



--------------------------------------------------------------------------------



Loan is exercised, the Collateral Manager shall pursue such other resolution
strategies available hereunder with respect to such Defaulted Loan, including,
without limitation, workout and foreclosure, as the Collateral Manager may deem
appropriate and consistent with the Collateral Management Standard and the
Credit and Collection Policy, in each case with a view towards the maximization
of the recovery on such Loan to the Borrower on a present value basis. The
exercise of the Purchase Option shall be subject to the following conditions
precedent:
(i)    any sale of the applicable Loans by the Borrower in connection with the
exercise of the Purchase Option shall be made by the Borrower in a transaction
in which the Borrower makes no representations, warranties or covenants and
provides no indemnification for the benefit of any other party;
(ii)    after giving effect to the exercise of the Purchase Option (x) the
representations and warranties contained in Sections 4.1 and 4.2 hereof shall
continue to be correct in all material respects, except to the extent relating
to an earlier date, (y) neither an Unmatured Event of Default nor an Event of
Default shall have occurred and (z) no Borrowing Base Deficiency exists;
(iii)    the Collateral Manager shall have deposited the Option Price into the
Collection Account; and
(iv)    satisfaction of the applicable provisions in Section 2.22 and Section
2.24.
Section 2.20
Optional Sales.

(a)    Prior to the occurrence of an Event of Default or the occurrence and
continuance of an Unmatured Event of Default, on any Optional Sale Date, the
Borrower shall have the right to prepay all or a portion of the Advances
Outstanding in connection with a sale of all or a portion of the Collateral (A)
to or in connection with a Term Securitization or (B) in connection with the
repayment of all Aggregate Unpaids and termination in whole of the Facility
Amount pursuant to Section 2.5(a) (each, an “Optional Sale”), subject to the
following terms and conditions:
(iii)    the Borrower shall have given the Administrative Agent (with a copy to
the Trustee) at least 2 Business Days’ prior written notice of its intent to
effect an Optional Sale, and (other than an Optional Sale which results in the
termination in full of this Agreement pursuant to Section 2.5(a)) the
Administrative Agent has consented in writing to such Optional Sale in its sole
discretion unless such notice and consent are waived or such notice period is
reduced by the Administrative Agent;
(iv)    unless an Optional Sale is to be effected on a Payment Date (in which
case the relevant calculations with respect to such Optional Sale shall be
reflected on the applicable Collateral Management Report), the Collateral
Manager shall deliver to the Administrative Agent a certificate and evidence to
the reasonable satisfaction of the Administrative Agent (with a copy to the
Trustee) (which evidence may consist solely of a certificate from the Collateral
Manager) that the Borrower shall have sufficient funds on the related Optional
Sale Date to effect the contemplated Optional Sale in accordance with this
Agreement. In effecting an Optional Sale, the

82



--------------------------------------------------------------------------------



Borrower may use the Proceeds of sales of the Collateral to repay all or a
portion of the Aggregate Unpaids;
(v)    after giving effect to any Optional Sale (other than an Optional Sale
that results in a termination in full of this Agreement pursuant to Section
2.5(a) or any other Optional Sale that results in the repayment of all Aggregate
Unpaids (other than contingent indemnification and reimbursement obligations for
which no claim giving rise thereto has been asserted)) unless otherwise waived
by the Administrative Agent, (a) the Availability shall be greater than or equal
to $0 (unless otherwise agreed in writing by the Administrative Agent), (b) the
representations and warranties contained in Sections 4.1 and 4.2 hereof shall
continue to be correct in all material respects, except to the extent relating
to an earlier date, (c) neither an Unmatured Event of Default nor an Event of
Default shall have resulted and (d) each of the Collateral Quality Tests shall
be satisfied (or, if not satisfied, maintained or improved). On the related
Optional Sale Date, the Administrative Agent, each Lender and the Trustee, as
applicable, shall have received, as applicable, in immediately available funds,
an amount equal to the sum of (a) the portion of the Advances Outstanding to be
prepaid that are attributable to the Collateral to be sold by the Borrower in
connection with such Optional Sale plus (b) an amount equal to all unpaid
Interest to the extent reasonably determined by the Administrative Agent and the
Lenders to be attributable to that portion of the Advances Outstanding to be
paid in connection with the Optional Sale plus (c) an aggregate amount equal to
the sum of all other amounts due and owing to the Administrative Agent, the
Trustee, the Lenders and the Affected Parties, as applicable, under this
Agreement and the other Transaction Documents, to the extent accrued to such
date (and, in the case of a partial sale of the Collateral, to accrue thereafter
to the next Payment Date) (including, without limitation, Breakage Costs) in
each case to the extent attributable to the Collateral to be sold by the
Borrower in connection with such Optional Sale (or, in the case of a repayment
in full and termination of the Facility Amount, all Aggregate Unpaids at such
time); provided that the Administrative Agent shall have the right to determine
whether the amount paid (or proposed to be paid) by the Borrower on the Optional
Sale Date is sufficient to satisfy the requirements of clauses (ii) and (iii)
and is sufficient to reduce the Advances Outstanding to the extent requested by
the Borrower in connection with the Optional Sale; and
(vi)    on or prior to each Optional Sale Date, the Borrower shall have
delivered to the Administrative Agent a list specifying all Loans to be sold and
assigned pursuant to such Optional Sale.
Section 2.21
Discretionary Sales.

Prior to the occurrence and continuance of an Unmatured Event of Default (other
than in connection with a Discretionary Sale (as defined below) to cure or
reduce the amount of a Borrowing Base Deficiency) or the occurrence an Event of
Default, the Borrower shall have the right to sell Loans and prepay all or a
portion of the Advances Outstanding (each, a “Discretionary Sale”), subject to
the following terms and conditions:
(v)    at least one Business Day prior to each Discretionary Sale Date, the
Borrower shall have given the Administrative Agent (with a copy to the Trustee)
written notice of its intent to effect a Discretionary Sale (each such notice, a
“Discretionary Sale Notice”), specifying the

83



--------------------------------------------------------------------------------



Discretionary Sale Date and including a list of all Loans to be sold and
assigned pursuant to such Discretionary Sale;
(vi)    the sum of the OLB of all Loans subject to a Discretionary Sale during
any twelve month period shall not exceed an amount equal to 20% of the highest
OLB of all Loans during the immediately preceding twelve month period (other
than any Loan (a) subject to an Asset Value Adjustment Event; provided that the
sale of such Loan has been entered into on a “trade date” basis within ninety
(90) days after the applicable Asset Value Adjustment Event and (b) which was
included in the Collateral for less than 90 days);
(vii)    if such sale by the Borrower is being completed to cure or reduce a
Borrowing Base Deficiency, immediately after giving effect to such sale and any
other Substitution or transfer substantially contemporaneously therewith, such
Borrowing Base Deficiency is cured;
(viii)    any Discretionary Sale to an Affiliate of the Borrower, except any
sale (x) pursuant to clause (iii) above, (y) of a Loan which has been included
in the Collateral for less than 90 days or (z)(A) if the sale price equals or
exceeds the greater of the Asset Value of such Loan and 50% of the par amount of
such Loan and (B) the aggregate amount of such sales under this clause (z) does
not exceed 10% of the Facility Amount per annum;
(ix)    any Discretionary Sale shall be made by the Borrower in a transaction
(a) reflecting arm’s-length market terms and (b) in which the Borrower makes no
representations, warranties or covenants and provides no indemnification for the
benefit of any other party to the Discretionary Sale;
(x)    the Collateral Manager shall deliver to the Administrative Agent (with a
copy to the Trustee) a certificate and evidence to the reasonable satisfaction
of the Administrative Agent (which evidence may consist solely of a certificate
from the Collateral Manager) that the Borrower shall have sufficient funds on
the related Discretionary Sale Date to effect the contemplated Discretionary
Sale in accordance with this Agreement (unless a Discretionary Sale is to be
effected on a Payment Date (in which case the relevant calculations with respect
to such Discretionary Sale shall be reflected on the applicable Collateral
Management Report)). In effecting an Discretionary Sale, the Borrower may use
the Proceeds of sales of the Collateral to satisfy its remittance obligations
hereunder;
(xi)    after giving effect to the Discretionary Sale and the assignment to the
Borrower of the applicable Loans on any Discretionary Sale Date (and each other
contemporaneous Discretionary Sale, Substitution or other transfer permitted
under the Transaction Documents) that does not result of the repayment of the
Advances Outstanding in full, (a) the Availability is greater than or equal to
$0 (unless otherwise agreed in writing by the Administrative Agent), (b) the
representations and warranties contained in Section 4.1 hereof shall continue to
be correct in all material respects, except to the extent relating to an earlier
date, (c) neither an Unmatured Event of Default nor an Event of Default shall
have resulted and (d) each of the Collateral Quality Tests shall be satisfied
(or, if not satisfied, maintained or improved);

84



--------------------------------------------------------------------------------



(xii)    on the related Discretionary Sale Date, the Trustee shall have received
for distribution to the applicable recipients referred to below, in immediately
available funds, an amount equal to the sum of (a) the portion of the Advances
Outstanding to be prepaid that are attributable to the Collateral to be sold by
the Borrower pursuant to this Section 2.21 plus (b) an amount equal to all
unpaid Interest to the extent reasonably determined by the Administrative Agent
and the Lenders to be attributable to that portion of the Advances Outstanding
to be paid in connection with the Discretionary Sale plus (c) an aggregate
amount equal to the sum of all other amounts due and owing to the Administrative
Agent, the Trustee, the Lenders and the Affected Parties, under this Agreement
and the other Transaction Documents, to the extent accrued to such date and to
accrue to the next Payment Date (including, without limitation, Breakage Costs)
in each case, to the extent attributable to the Loans to be sold by the Borrower
pursuant to this Section 2.21; provided that the Administrative Agent shall have
the right to determine whether the amount paid (or proposed to be paid) by the
Borrower on the Discretionary Sale Date is sufficient to satisfy the
requirements of clauses (vi) and (vii) above and is sufficient to reduce the
Advances Outstanding to the extent requested by the Borrower in connection with
the Discretionary Sale;
(xiii)    all Discretionary Sales of Loans to any Affiliate of the Borrower
pursuant to this Section 2.21 shall be subject to the limitations contained in
Section 2.22; and
(xiv)    on the related Discretionary Sale Date, the proceeds from such
Discretionary Sale have been sent directly into the Collection Account.
Section 2.22
Limitations on Certain Substitutions and Sales.

(a)    The sum, without duplication, of (A) the OLB of all Loans that were
substituted pursuant to Section 6.1(a) of the Sale Agreement and Section 2.19(a)
during the twelve month period preceding the proposed date of substitution (or
such lesser number of months as shall have elapsed since the Closing Date as of
such date) plus (B) the aggregate OLB of all Loans purchased by an Affiliate of
the Borrower pursuant to Section 2.19 or Section 2.21 during such period shall
not exceed an amount equal to 20% of the highest OLB of all Loans during the
immediately preceding twelve month period; provided, however, that this Section
2.22(a) shall not apply to (i) any Loan sold at the option of the Borrower to an
Affiliate of the Borrower (other than the Originator) at Fair Market Value where
such Loan was included in the Collateral for less than 90 days (ii) any Warranty
Loan sold or substituted pursuant to Section 6.1(b) of the Sale Agreement or
Section 2.19(b).
(b)    The sum, without duplication, of the OLB of all Defaulted Loans and of
all Loans subject to clause (d), (f) or (g) of the definition of “Asset Value
Adjustment Event” or clause (a) or (b) (and, with respect to clause (b), only if
the extension or delay of the maturity date of a Loan relates to credit
impairment of such Loan or the related Obligor) of the definition of “Material
Modification” that were substituted pursuant to Section 6.1(a) of the Sale
Agreement during the twelve month period preceding the proposed date of
substitution (or such lesser number of months as shall have elapsed since the
Closing Date as of such date) or purchased by the Originator pursuant to Section
2.19(c) or Section 2.21 during such period shall not exceed an amount equal to
15% of the highest OLB of all Loans during the immediately preceding twelve
month period; provided, however, for the avoidance of doubt this Section 2.22(b)
shall not apply to any Warranty Loan sold or substituted pursuant to Section
6.1(b) of the Sale Agreement or Section 2.19(b).

85



--------------------------------------------------------------------------------



(c)    Any Loan (other than any Warranty Loan) sold by the Borrower to the
Originator or to any Affiliate thereof shall be sold on an arm’s-length basis at
Fair Market Value.
Section 2.23
Release of Lien and Required Loan Documents.

(a)    In connection with any Replaced Loan, Warranty Loan, Defaulted Loan or
Loan subject to the exercise of a Purchase Option, Optional Sale or
Discretionary Sale that is replaced, retransferred, purchased or sold pursuant
to Sections 2.19, 2.20 or 2.21, on the applicable date of substitution or
deposit into the Collection Account of all required amounts specified by the
applicable Section, the Trustee, on behalf of the Secured Parties, shall,
automatically and without further action be deemed to, and hereby does,
transfer, assign and set-over to the Borrower, without recourse, representation
or warranty, all the right, title and interest of the Trustee, for the benefit
of the Secured Parties in, to and under such Loan and all future monies due or
to become due with respect thereto, the Related Property, all Proceeds of such
Loan, and Recoveries relating thereto, all rights to security for any such Loan,
and all Proceeds and products of the foregoing. In addition, the Trustee, at the
expense of the Borrower, will (i) execute such instruments of release with
respect to the portion of the Collateral to be so replaced, retransferred,
repurchased or sold, in recordable form if necessary, in favor of the Borrower
or its designee as the Borrower or the Collateral Manager may reasonably
request, (ii) deliver to the Borrower or its designee any portion of the
Collateral (including the related Required Loan Documents) to be so replaced,
retransferred, repurchased or sold in its possession as identified to it by the
Collateral Manager and (iii) otherwise take such actions as requested by the
Borrower or the Collateral Manager as are necessary and appropriate to release
the Lien of the Trustee for the benefit of the Secured Parties on the portion of
the Collateral to be so replaced, retransferred, repurchased or sold.
(b)    The Borrower hereby agrees to pay the reasonable legal fees and expenses
of the Administrative Agent, the Trustee, each Lender and the Secured Parties in
connection with any such substitution, retransfer, repurchase or sale
(including, but not limited to, expenses incurred in connection with the release
of the Lien of the Trustee, for the benefit of the Secured Parties. and any
other party having an interest in the Collateral.
Section 2.24
Loan Acquisition and Disposition Criteria.

The Borrower shall not, nor shall the Collateral Manager on behalf of the
Borrower, acquire (whether by purchase or substitution) or dispose of any Loan
unless each of the following conditions is met: (a) if such Loan is being
acquired by the Borrower, it is an Eligible Asset, (b) such Loan is being
acquired or disposed of in accordance with the terms of this Agreement, (c) such
Loan is not being acquired or disposed of for the primary purpose of recognizing
gains or decreasing losses resulting from market value changes and (d) the
Collateral Manager reasonably believes (which determination shall not be subject
to question based on subsequent events) that such acquisition or disposition
will not result in a downgrade or withdrawal of any rating assigned by a Rating
Agency to the Variable Funding Note, if applicable.
Section 2.25
Additional Lenders; Increase of Commitment.


86



--------------------------------------------------------------------------------



Prior to the end of the Revolving Period, the Borrower may, with the written
consent of the Administrative Agent, add additional Persons as Lenders and
increase the Commitments hereunder; provided that (i) the Commitment of any
Lender may only be increased with the prior written consent of such Lender and
the Administrative Agent and (ii) immediately prior to and immediately after
giving effect to such increase no Unmatured Event of Default or Event of Default
shall exist or result therefrom. Each additional Lender shall become a party
hereto by executing and delivering to the Administrative Agent and the Borrower
a Joinder Supplement and a Transferee Letter.
Section 2.26
Defaulting Lenders.

(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as that Lender is
no longer a Defaulting Lender, to the extent permitted by Applicable Law:
(i)    That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 13.1.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Unmatured Event of Default or Event of Default exists), to the funding of any
Advance in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held as cash collateral for future funding obligations of
that Defaulting Lender to fund Advances under this Agreement; fourth, to the
payment of any amounts owing to the other Lenders as a result of any judgment of
a court of competent jurisdiction obtained by any Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Unmatured Event of Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Advances in respect of which
that Defaulting Lender has not fully funded its appropriate share, such payment
shall be applied solely to pay the Advances of all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Advances of that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.26 shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    For any period during which that Lender is a Defaulting Lender, that
Defaulting Lender shall not be entitled to receive any Undrawn Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to such Defaulting Lender).

87



--------------------------------------------------------------------------------



(b)    If the Administrative Agent agrees in writing in its sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Advances to be held on a pro
rata basis by the Lenders in accordance with their Pro-Rata Shares, whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
Section 2.27
Replacement of Lenders.

(a)    If any Lender requests compensation under Section 2.16, or requires the
Borrower to pay any indemnity payments or Additional Amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.17, then such Lender shall (at the request of the Borrower) use reasonable
efforts to designate a different lending office for funding or booking its Loan
Advances hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.16 or 2.17, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    If any Lender (other than Citibank) (i) is a Defaulting Lender hereunder,
(ii) requires the Borrower to pay any additional amounts under Sections 2.16
(other than 2.16(e)) or 2.17 with respect thereto and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 2.27(a), (iii) does not consent to any amendment or modification
(including in the form of a consent or waiver) to the definitions described in
Section 13.1(g) or (i) which is approved by the Borrower, the Administrative
Agent and the Required Lenders, or (iv) does not consent to a request to extend
the date set forth in the definition of “Facility Termination Date” or the date
set forth in clause (i) of the definition of “Revolving Period”, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to (x) assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 13.16), all of its interests, rights and
obligations under this Agreement and the Transaction Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment) or (y) terminate all of its interests, rights
and obligations under this Agreement and the Transaction Documents and reduce
the aggregate Commitments outstanding; provided that:
(i)    (A) if such Lender’s Commitments have been assigned pursuant to clause
(x) above, such Lender shall have received payment of an amount equal to the
outstanding principal

88



--------------------------------------------------------------------------------



of its Loan Advances, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) or (B) if such Lender’s Commitments have been
terminated pursuant to clause (y) above, such Lender shall have received payment
of all such amounts payable to it hereunder from the Borrower (provided, that
any non-pro rata payments to a Lender hereunder must be consented to by the
Administrative Agent); and
(ii)    such assignment, delegation or termination does not conflict with
Applicable Law.
Section 2.28
Additional Equity Contributions.

The Company may, but shall have no obligation to, at any time or from time to
time make a capital contribution to the Borrower for any purpose, including for
the purpose of curing any Event of Default, satisfying any Collateral Quality
Test, enabling the acquisition or sale of any Eligible Loan or satisfying any
conditions under Section 3.2. Each contribution shall either be made (a) in
Cash, (b) by assignment and contribution of a Permitted Investment and/or (c) by
assignment of an Eligible Loan. All Cash contributed to the Borrower shall be
treated as Principal Collections, except to the extent that the Collateral
Manager specifies that such Cash shall constitute Interest Collections and shall
be deposited into the Collection Account in accordance with Section 2.12 as
designated by the Collateral Manager.
ARTICLE III

CONDITIONS TO ADVANCES


Section 3.1
Conditions to Closing.

The effectiveness of this Agreement on the Closing Date shall be subject to the
satisfaction of the following conditions:
(a)    each Transaction Document shall have been duly executed by, and delivered
to, the parties thereto, and the Administrative Agent and each Lender shall have
received such other documents, instruments, agreements and legal opinions as the
Administrative Agent and each Lender shall reasonably request in connection with
the transactions contemplated by this Agreement, including, without limitation,
all those specified in the Schedule of Documents attached hereto as Schedule I,
each in form and substance satisfactory to the Administrative Agent and each
Lender;
(b)    the Borrower, the Collateral Manager and the Originator shall each be in
compliance in all material respects with all Applicable Laws and shall have
delivered to the Administrative Agent and each Lender as to this and other
closing matters a certification in the form of Exhibits F-1 or F-2, as
applicable;
(c)    the Borrower and the Collateral Manager shall have delivered to the
Administrative Agent and each Lender duly executed Powers of Attorney in the
form of Exhibits G-1 and G-2;

89



--------------------------------------------------------------------------------



(d)    the Borrower and the Collateral Manager shall each have delivered to the
Administrative Agent and each Lender a certificate as to Solvency in the form of
Exhibits E-1 and E-2; and
(e)    the Administrative Agent shall have received copies of duly filed and
proper financing statements on or before the Closing Date (or the equivalent
thereof in any applicable foreign jurisdiction), under the UCC with the Delaware
Secretary of State, Division of Corporations and any other applicable filing
office in any applicable jurisdiction that the Administrative Agent deems
necessary or desirable in order to perfect the interests in the Collateral
contemplated by this Agreement;
(f)    the Administrative Agent shall have received copies of proper financing
statement amendments (or the equivalent thereof in any applicable foreign
jurisdiction), if any, necessary to release all security interests and other
rights of any Person in the Collateral previously granted by the Borrower or any
transferor;
(g)    the Administrative Agent shall have received evidence reasonably
satisfactory to it that all of the Accounts shall have been established; and
(h)    the Administrative Agent shall have received evidence that (i) all fees
due and owing to the Administrative Agent and each Lender on or prior to the
Closing Date have been received or will be received contemporaneously with the
Closing Date; and (ii) the reasonable and documented fees and expenses of
Winston & Strawn LLP, counsel to the Administrative Agent, in connection with
the transactions contemplated hereby (to the extent invoiced prior the Closing
Date), shall have been paid by the Borrower.
Section 3.2
Conditions Precedent to All Advances.

Each Loan Advance to the Borrower by the applicable Lender, each reduction in
Advances Outstanding pursuant to Section 2.5(b) and each reinvestment of
Principal Collections pursuant to Section 2.10(c) (each, a “Transaction”) shall
be subject to the further conditions precedent that:
(a)    (i)    with respect to any Loan Advance, the Collateral Manager shall
have delivered to the Administrative Agent and each Lender (with a copy to the
Trustee) no later than 2:00 p.m., one Business Day prior to the related Funding
Date (or such shorter period as may be agreed to by the Administrative Agent and
each Lender) a Borrowing Notice (Exhibit A-1), Borrowing Base Certificate
(Exhibit A-5), Loan Tape, Collateral Management Report (if applicable) and
containing such additional information as may be reasonably requested by the
Administrative Agent and each Lender, (ii) with respect to any reduction in
Advances Outstanding pursuant to Section 2.5(b), the Collateral Manager shall
have delivered to the Administrative Agent and each Lender (with a copy to the
Trustee) no later than 5:00 p.m. on the Business Day prior to any such reduction
a Repayment Notice (Exhibit A-2) and a Borrowing Base Certificate (Exhibit A-5)
executed by the Collateral Manager and the Borrower, and (iii) with respect to
any reinvestment of Principal Collections permitted by Section 2.10(c), the
Collateral Manager shall have delivered to the Administrative Agent (with a copy
to the Trustee), no later than 1:00 p.m. on the Business Day

90



--------------------------------------------------------------------------------



of any such reinvestment, a Borrowing Notice (Exhibit A-3) and a Borrowing Base
Certificate, executed by the Collateral Manager;
(b)    on the date of such Transaction the following statements (other than in
the case of a reduction of the Advances Outstanding) shall be true and the
Borrower shall be deemed to have certified that:
(i)    the representations and warranties contained in Section 4.1, Section 4.2
and Section 4.3 are true and correct on and as of such day as though made on and
as of such day and shall be deemed to have been made on such day;
(ii)    no event has occurred and is continuing, or would result from such
Transaction, that constitutes an Event of Default or Unmatured Event of Default;
(iii)    on and as of such day, the Borrower and the Collateral Manager each has
performed all of the covenants and agreements contained in this Agreement to be
performed by such person at or prior to such day;
(iv)    after giving effect to such Transaction, the Availability is greater
than $0; and
(v)    the Revolving Period has not ended.
(c)    in the case of any Advance, reinvestment of Principal Collections or any
substitution of a Loan, the Borrower shall cause any assignment or Transfer
Document for any Loan to be in the possession of the Trustee within two Business
Days after any related Funding Date and all other Required Loan Documents
(including any UCCs included in the Required Loan Documents) to be in the
possession of the Trustee within seven Business Days after any related Funding
Date;
(d)    the Termination Date shall not have occurred;
(e)    in the case of any Advance or reinvestment of Principal Collections, the
Administrative Agent and each Lender shall have received such other approvals,
opinions or documents as the Administrative Agent and each Lender may reasonably
require;
(f)    the Borrower and Collateral Manager shall have delivered (or caused to be
delivered) to the Trustee, the Administrative Agent and each Lender, as
applicable, all reports required to be delivered as of the date of such
Transaction including, without limitation, all deliveries required by Section
2.3;
(g)    [reserved];
(h)    the Borrower shall have paid all fees required to be paid, including all
fees required hereunder and under any Fee Letter and shall have reimbursed the
Lenders, the Administrative Agent and each Lender for all reasonable fees, costs
and expenses of closing the transactions contemplated hereunder and under the
other Transaction Documents, including the reasonable

91



--------------------------------------------------------------------------------



attorney fees and any other legal and document preparation costs incurred by the
Lenders and the Administrative Agent;
(i)    no Applicable Law shall prohibit, and no order, judgment or decree of any
federal, state or local court or governmental body, agency or instrumentality
shall prohibit or enjoin, the making of such Advance by any Lender in accordance
with the provisions hereof or any other transaction contemplated herein; and
(j)    the Borrower shall have delivered to the Administrative Agent and each
Lender an Officer’s Certificate (which may be part of the Borrowing Notice) in
form and substance reasonably satisfactory to the Administrative Agent and each
Lender certifying that each of the foregoing conditions precedent has been
satisfied or, with respect to Section 3.2(c), will be satisfied as required
thereby.
The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Administrative Agent
and the applicable Lender, which right may be exercised at any time on the
demand of the applicable Lender, to rescind the related Advance and direct the
Borrower to pay to the Administrative Agent for the benefit of the applicable
Lender an amount equal to the Advances made during any such time that any of the
foregoing conditions precedent were not satisfied.
Section 3.3
Conditions to Pledges of Loans.

Each pledge of an additional Eligible Loan, a Substitute Loan or any other
pledge of a Loan hereunder shall be subject to the further conditions precedent
that (as certified to the Trustee by the Borrower):
(a)    the Collateral Manager (on behalf of the Borrower) shall have delivered
to the Administrative Agent and each Lender (with a copy to the Trustee) no
later than 2:00 p.m. on the date of such pledge: (A) a Borrowing Base
Certificate, (B) an updated Loan Tape, and (C) such additional information as
may be reasonably requested by the Administrative Agent;
(b)    the Borrower shall cause any assignment or Transfer Document for any Loan
pledged to be in the possession of the Custodian within two Business Days after
the related date of pledge and all other Required Loan Documents (including any
UCCs included in the Required Loan Documents) to be in the possession of the
Custodian within seven Business Days after the related date of pledge;
(c)    [reserved];
(d)    on and as of such day, immediately after giving effect to such pledge,
each Collateral Quality Test shall be satisfied, or, if any Collateral Quality
Test shall not be satisfied, the Borrower’s level of compliance with such
Collateral Quality Test shall be improved or maintained; and
(e)    the representations and warranties contained in Sections 4.1, 4.2 and 4.3
are true and correct in all respects, before and after giving effect to the
pledge to take place on such Cut-Off

92



--------------------------------------------------------------------------------



Date, on and as of such day as though made on and as of such date (other than
any representation and warranty that is made as of a specific date).
Section 3.4
Custodianship; Transfer of Loans and Permitted Investments.

(a)    The Custodian on behalf of the Trustee and the Secured Parties shall hold
all Certificated Securities (whether Loans, Equity Interests or Permitted
Investments) and Instruments in physical form at the office of the Custodian in
Boston, Massachusetts or the document custody office of the Custodian in
Florence, South Carolina at the addresses specified in Schedule III hereto. Any
successor Trustee shall be a state or national bank or trust company which is
not an Affiliate of the Borrower and which is a Qualified Institution.
(b)    Each time that the Borrower shall direct or cause the acquisition of any
Permitted Investment, the Borrower shall, if such Permitted Investment has not
already been transferred in accordance with its Underlying Instruments
(including obtaining any necessary consents) to the Custodial Account or
Collection Account (with respect to Permitted Investments), cause the transfer
of such Permitted Investment) to the Trustee to be held in the Custodial Account
or Collection Account, as applicable, for the benefit of the Secured Parties in
accordance with the terms of this Agreement. The security interest of the
Trustee, for the benefit of the Secured Parties, in the funds or other property
utilized in connection with such acquisition shall, immediately and without
further action on the part of the Trustee, be released. The security interest of
the Trustee, for the benefit of the Secured Parties, shall nevertheless come
into existence and continue in the Permitted Investment so acquired, including
all rights of the Borrower in and to any contracts related to and proceeds of
such Permitted Investment.
The Borrower shall cause all Permitted Investments to be credited to the
appropriate Account, and shall cause all Loans and Equity Interests acquired by
the Borrower to be delivered to the Trustee, for the benefit of the Secured
Parties, by one of the following means (and shall take any and all other actions
necessary to create in favor of the Trustee, for the benefit of the Secured
Parties, a valid, perfected, first priority security interest in each Loan and
Permitted Investment Granted to the Trustee, for the benefit of the Secured
Parties, under laws and regulations (including without limitation Articles 8 and
9 of the UCC, as applicable) in effect at the time of such Grant):
(i)    in the case of an Instrument or a Certificated Security represented by a
Security Certificate in registered form by having it specially Indorsed to the
Trustee or in blank by an effective Indorsement or registered in the name of the
Trustee and by (A) delivering such Instrument or Security Certificate to the
Trustee in the Commonwealth of Massachusetts or the State of South Carolina and
(B) causing the Trustee to maintain continuous possession of such Investment or
Security Certificate in the Commonwealth of Massachusetts or the State of South
Carolina;
(ii)    in the case of an Uncertificated Security, by (A) causing the Trustee to
become the registered owner of such Uncertificated Security and (B) causing such
registration to remain effective;

93



--------------------------------------------------------------------------------



(iii)    in the case of any Security Entitlement, by causing the Trustee to
become the Entitlement Holder of such Security Entitlement; and
(iv)    in the case of general intangibles (including any loan not evidenced by
an Instrument and any Participation in which neither the Participation nor the
underlying debt are evidenced by any Instrument) by (A) if required by the
Required Loan Documents, notifying the Obligor (and, in the case of a
Participation, both the institution which has sold the Participation and the
Obligor of the debt underlying the Participation) thereunder of the transfer and
(B) filing, maintaining and continuing the effectiveness of, a financing
statement naming the Borrower as debtor and the Trustee as secured party and
describing the Loan or Permitted Investment (as the case may be) as the
collateral at the filing office of the Secretary of State for the State of
Delaware.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES


Section 4.1
Representations and Warranties of the Borrower.

The Borrower represents and warrants as follows as of the Closing Date, each
Cut-Off Date, each Funding Date and as of each other date provided under this
Agreement or the other Transaction Documents on which such representations and
warranties are required to be (or deemed to be) made:
(k)    Organization and Good Standing. The Borrower has been duly organized, and
is validly existing as a limited liability company in good standing, under the
laws of the State of Delaware, with all requisite limited liability company
power and authority to own or lease its properties and conduct its business as
such business is presently conducted, and had at all relevant times, and now
has, all necessary power, authority and legal right to acquire, own and sell the
Collateral.
(l)    Due Qualification. The Borrower is duly qualified to do business and is
in good standing as a limited liability company, and has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which the
ownership or lease of property or the conduct of its business requires such
qualification, licenses or approvals.
(m)    Power and Authority; Due Authorization; Execution and Delivery. The
Borrower (i) has all necessary limited liability company power, authority and
legal right to (a) execute and deliver this Agreement and the other Transaction
Documents to which it is a party, (b) carry out the terms of the Transaction
Documents to which it is a party, (c) sell and assign an ownership interest in
the Collateral, and (d) receive Advances and sell the Collateral on the terms
and conditions provided herein and (ii) has duly authorized by all necessary
limited liability company action, the execution, delivery and performance of
this Agreement and the other Transaction Documents to which it is a party and
the sale and assignment of an ownership interest in the Collateral on the terms
and conditions herein provided. This Agreement and each other Transaction
Document to which the Borrower is a party have been duly executed and delivered
by the Borrower.

94



--------------------------------------------------------------------------------



(n)    Binding Obligation. This Agreement and each other Transaction Document to
which the Borrower is a party constitutes a legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with its
respective terms, except as such enforceability may be limited by Insolvency
Laws and by general principles of equity (whether considered in a suit at law or
in equity).
(o)    No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the Borrower’s
certificate of formation, operating agreement or any Contractual Obligation of
the Borrower, (ii) result in the creation or imposition of any Lien (other than
Permitted Liens) upon any of the Borrower’s properties pursuant to the terms of
any such Contractual Obligation, other than this Agreement, or (iii) violate any
Applicable Law.
(p)    No Proceedings. There is no litigation, proceeding or investigation
pending or, to the best knowledge of the Borrower, threatened against the
Borrower before any Governmental Authority (i) asserting the invalidity of this
Agreement or any other Transaction Document to which the Borrower is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any other Transaction Document to which the Borrower is a
party or (iii) seeking any determination or ruling that could reasonably be
expected to have Material Adverse Effect.
(q)    All Consents Required. All approvals, authorizations, consents, orders,
licenses or other actions of any Person or of any Governmental Authority (if
any) required for the due execution, delivery and performance by the Borrower of
this Agreement and any other Transaction Document to which the Borrower is a
party have been obtained.
(r)    Bulk Sales. The execution, delivery and performance of this Agreement and
the transactions contemplated hereby do not require compliance with any “bulk
sales” act or similar law by Borrower.
(s)    Solvency. The Borrower is not the subject of any Insolvency Proceedings
or Insolvency Event. The transactions under this Agreement and any other
Transaction Document to which the Borrower is a party do not and will not render
the Borrower not Solvent.
(t)    Selection Procedures. No procedures believed by the Borrower to be
adverse to the interests of the Lenders were utilized by the Borrower in
identifying and/or selecting the Loans in the Collateral. In addition, each Loan
shall have been underwritten in accordance with and satisfy the standards of any
Credit and Collection Policy that has been established by the Originator and is
then in effect.
(u)    Taxes. The Borrower has filed or caused to be filed all tax returns that
are required to be filed by it. The Borrower has paid or made adequate
provisions for the payment of all material Taxes and all assessments made
against it or any of its property (other than any amount of Tax the validity of
which is currently being contested in good faith by appropriate proceedings and
with

95



--------------------------------------------------------------------------------



respect to which reserves in accordance with GAAP have been provided on the
books of the Borrower), and no tax lien has been filed and, to the Borrower’s
knowledge, no claim is being asserted, with respect to any such Tax, fee or
other charge. The Borrower is treated for U.S. federal income Tax purposes as a
“disregarded entity” pursuant to Treasury Regulation Section 301.7701-3 and no
election has been made (or is pending) to change such treatment.
(v)    Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein (including, without limitation, the use of the proceeds from
the sale of the Collateral) will violate or result in a violation of Section 7
of the Exchange Act, or any regulations issued pursuant thereto, including,
without limitation, Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R., Chapter II. The Borrower does not own or
intend to carry or purchase, and no proceeds from the Advances will be used to
carry or purchase, any “margin stock” within the meaning of Regulation U or to
extend “purpose credit” within the meaning of Regulation U.
(w)    Security Interest.
(i)    This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral in favor of the Trustee, on
behalf of the Secured Parties, which security interest is prior to all other
Liens (except for Permitted Liens), and is enforceable as such against creditors
of and purchasers from the Borrower;
(ii)    the Collateral is comprised of “instruments”, “security entitlements”,
“general intangibles”, “accounts”, “certificated securities”, “uncertificated
securities” or “securities accounts” (each as defined in the applicable UCC)
and/or such other category of collateral under the applicable UCC as to which
the Borrower has complied with its obligations under Section 4.1(m);
(iii)    with respect to Collateral that constitute “security entitlements”:
(1)    all of such security entitlements have been credited to one of the
Accounts and the securities intermediary for each Account has agreed to treat
all assets credited to such Account as “financial assets” within the meaning of
the applicable UCC;
(2)    the Borrower has taken all steps necessary to cause the securities
intermediary to identify in its records the Trustee as the Person having a
security entitlement against the securities intermediary in each of the
Accounts; and
(3)    the Accounts are not in the name of any Person other than the Borrower,
subject to the lien of the Trustee. The Borrower has not authorized or allowed
the securities intermediary of any Account to comply with the entitlement order
of any Person other than the Trustee; provided that, until the Trustee delivers
a notice of exclusive control under the Securities Account Control Agreement,
the Borrower and the Collateral Manager may cause cash in the Accounts to be
invested in Permitted Investments.

96



--------------------------------------------------------------------------------



(iv)    all Accounts constitute Securities Accounts;
(v)    the Borrower owns and has good and marketable title to the Collateral
free and clear of any Lien (other than Permitted Liens), claim or encumbrance of
any Person;
(vi)    the Borrower has received all consents and approvals required by the
terms of any Loan to the Granting of a security interest in the Loans hereunder
to the Trustee, on behalf of the Secured Parties;
(vii)    the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
granted to the Trustee, on behalf of the Secured Parties, under this Agreement;
(viii)    other than the security interest granted to the Trustee, on behalf of
the Secured Parties, pursuant to this Agreement, the Borrower has not pledged,
assigned, sold, granted a security interest in or otherwise conveyed any of the
Collateral. The Borrower has not authorized the filing of and is not aware of
any financing statements against the Borrower that include a description of
collateral covering the Collateral other than any financing statement (A)
relating to the security interest granted to the Borrower under the Sale
Agreement, or (B) that has been terminated. The Borrower is not aware of the
filing of any judgment or tax lien filings against the Borrower;
(ix)    all original executed copies of each underlying promissory note that
constitute or evidence each Loan has been or, subject to the delivery
requirements contained herein, will be delivered to the Custodian;
(x)    other than in the case of Noteless Loans, with respect to Loans
originated by the Originator which are sold by the Originator to the Borrower,
the Borrower has received, or subject to the delivery requirements contained
herein will receive, a written acknowledgment from the Trustee that the Trustee
or its bailee is holding the underlying promissory notes that constitute or
evidence the Loans solely on behalf of and for the benefit of the Secured
Parties;
(xi)    none of the underlying promissory notes, if any, that constitute or
evidence the Loans has any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Trustee, on
behalf of the Secured Parties;
(xii)    with respect to Collateral that constitutes a “certificated security,”
such certificated security has been delivered to the Custodian and, if in
registered form, has been specially indorsed to the Trustee, on behalf of the
Secured Parties, or in blank by an effective indorsement or has been registered
in the name of the Trustee, on behalf of the Secured Parties, upon original
issue or registration of transfer by the seller of such certificated security;
and
(xiii)    with respect to Collateral that constitutes an “uncertificated
security”, that the seller of such uncertificated security has registered the
Trustee as the registered owner of such uncertificated security.

97



--------------------------------------------------------------------------------



(x)    Reports Accurate. All Collateral Management Reports (if prepared by the
Borrower, or to the extent that information contained therein is supplied by the
Borrower), information, exhibits, financial statements, documents, books,
records or reports furnished or to be furnished by the Borrower to the
Administrative Agent or any Lender in connection with this Agreement are true,
complete and correct in all material respects as taken in the context in which
it was given as of the date it is or shall be dated all information provided by
the Borrower or the Collateral Manager with respect to each Loan is true and
correct in all material respects (other than information provided by third
parties (which shall be true and correct to the actual knowledge of the
Borrower) projections, forward-looking information, general economic data or
industry information and with respect to any information or documentation
prepared by the Collateral Manager or one of its Affiliates for internal use or
consideration, statements as to (or the failure to make a statement as to) the
value of, collectability of, prospects of or potential risks or benefits
associated with a Loan or Obligor).
(y)    Location of Offices. The Borrower’s location (within the meaning of
Article 9 of the UCC) is Delaware. The office where the Borrower keeps all the
Records is at the address of the Borrower referred to in Section 13.2 hereof (or
at such other locations as to which the notice and other requirements specified
in Section 5.2(g) shall have been satisfied). The Borrower’s Federal Employee
Identification Number is correctly set forth on Exhibit F-1. The Borrower has
not changed its name, whether by amendment of its certificate of formation, by
reorganization or otherwise, and has not changed its location within the four
months preceding the Closing Date.
(z)    Concentration Account. The name and address of the Concentration Account
Bank, together with the account number of the Concentration Account of the
Borrower at such Concentration Account Bank is specified in Schedule II. The
Concentration Account and the Custodial Account are the only accounts to which
Collections on the Collateral are sent. Except as contemplated by the
Intercreditor Agreement, the Borrower has not granted any Person other than the
Administrative Agent and Trustee an interest in the Concentration Account at a
future time or upon the occurrence of a future event.
(aa)    Tradenames. The Borrower has no trade names, fictitious names, assumed
names or “doing business as” names or other names under which it has done or is
doing business.
(bb)    Sale Agreement. The Sale Agreement is the only agreement pursuant to
which the Borrower purchases Collateral.
(cc)    Value Given. The Borrower shall have given reasonably equivalent value
to the Originator or the applicable third party transferor of Collateral in
consideration for the transfer to the Borrower of such Collateral, no such
transfer shall have been made for or on account of an antecedent debt, and no
such transfer is or may be voidable or subject to avoidance under any section of
the Bankruptcy Code.
(dd)    Accounting. The Borrower accounts for the transfers to it from the
Originator of interests in Collateral under the Sale Agreement as financings of
such Collateral for consolidated accounting purposes (with a notation that it is
treating the transfers as a sale for legal and, where relevant, tax and all
other purposes on its books, records and financial statements, in each case
consistent with GAAP and with the requirements set forth herein); provided that
for federal income

98



--------------------------------------------------------------------------------



tax reporting purposes, the Borrower is treated as a disregarded entity and
therefore the transfer is not recognized.
(ee)    Special Purpose Entity. The Borrower has not and shall not:
(i)    engage in any business or activity other than the purchase and receipt of
Collateral and related assets, the Grant of Collateral under the Transaction
Documents, and such other activities as are incidental thereto;
(ii)    acquire or own any material assets other than (a) the Collateral and
related assets, and (b) incidental property as may be necessary for the
operation of the Borrower;
(iii)    except as otherwise expressly permitted in this Agreement, merge into
or consolidate with any Person or dissolve, terminate or liquidate in whole or
in part, transfer or otherwise dispose of all or substantially all of its assets
or change its legal structure, without in each case first obtaining the consent
of the Administrative Agent and each Lender;
(iv)    except as otherwise expressly permitted in this Agreement, fail to
preserve its existence as an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization or formation, or
without the prior written consent of the Administrative Agent and each Lender,
amend, modify, terminate or fail to comply with the provisions of Sections 1.05,
1.07, 1.08, 4.02(b) and 10.01 of its operating agreement and any of the defined
terms in Section 1.01 of its operating agreement that are contained in any of
the above-mentioned sections thereof, or fail to observe limited liability
company formalities;
(v)    own any Subsidiary or make any investment in any Person without the
consent of the Administrative Agent and each Lender;
(vi)    except as permitted by this Agreement and the Intercreditor Agreement,
commingle its assets with the assets of any of its Affiliates, or of any other
Person;
(vii)    incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (A) indebtedness to the Secured Parties
hereunder, or (B) in conjunction with a repayment of all Advances owed to the
Lenders, except for trade payables in the ordinary course of its business;
provided that such debt is not evidenced by a note and is paid when due;
(viii)    become insolvent or fail to pay its debts and liabilities from its
assets as the same shall become due;
(ix)    fail to maintain its records, books of account and bank accounts
separate and apart from those of any other Person;
(x)    enter into any contract or agreement with any Affiliate, except upon
terms and conditions that are commercially reasonable and intrinsically fair and
substantially similar to those that would be available on an arm’s-length basis
with unrelated third parties;

99



--------------------------------------------------------------------------------



(xi)    seek its dissolution or winding up in whole or in part;
(xii)    fail to correct any known misunderstandings regarding the separate
identity of Borrower and the Originator or any principal or Affiliate thereof or
any other Person;
(xiii)    guarantee, become obligated for, or hold itself out to be responsible
for the debt of another Person;
(xiv)    make any loan or advances to any third party, including any principal
or Affiliate, or hold evidence of indebtedness issued by any other Person (other
than the Loans, Cash and Permitted Investments);
(xv)    fail to file its own separate tax return, or file a consolidated federal
income tax return with any other Person, except as may be required by the Code
and regulations (without limiting the foregoing, it is acknowledged and agreed
that a single member limited liability company is a disregarded entity for
purposes of the Code);
(xvi)    fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name in order not (a) to mislead others as to the identity with which such other
party is transacting business, or (b) to suggest that it is responsible for the
debts of any third party (including any of its principals or Affiliates);
(xvii)    fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;
(xviii)    file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors;
(xix)    except as may be required by the Code and regulations, share any common
logo with or hold itself out as or be considered as a department or division of
(a) any of its principals or Affiliates, (b) any Affiliate of a principal or (c)
any other Person;
(xx)    permit any transfer (whether in any one or more transactions) of any
direct ownership interest in the Borrower to the extent it has the ability to
control the same, other than a pledge by NewStar Financial, Inc. of the limited
liability company membership interests in the Borrower to Fortress Credit Corp.,
as administrative agent under any credit facility, pursuant to a pledge
agreement approved by the Administrative Agent, unless the Borrower delivers to
the Administrative Agent and each Lender an acceptable non-consolidation opinion
and the Administrative Agent consents to such transfer;
(xxi)    fail to maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person (without limiting
the foregoing, it is acknowledged that for accounting purposes, the Borrower may
be consolidated with another Person as required by GAAP and included in such
Person’s consolidated financial statements);
(xxii)    fail to pay its own liabilities and expenses only out of its own
funds;

100



--------------------------------------------------------------------------------



(xxiii)    fail to pay the salaries of its own employees, if any, in light of
its contemplated business operations;
(xxiv)    acquire the obligations of or securities issued by its Affiliates or
members;
(xxv)    fail to allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;
(xxvi)    fail to use separate invoices and checks bearing its own name;
(xxvii)    pledge or permit the pledge of its assets for the benefit of any
other Person, other than with respect to the payment of the indebtedness to the
Secured Parties hereunder;
(xxviii)    (A) fail at any time to have at least one Independent Manager except
while a vacancy is being filled pursuant to the Borrower’s organizational
documents or (B) fail to ensure that all limited liability company actions
relating to the selection or replacement of the Independent Manager are duly
authorized and in accordance with the Borrower’s organizational documents;
(xxix)    fail to provide that the unanimous consent of all its managers
(including the consent of the Independent Manager) is required for the Borrower
to (a) dissolve or liquidate, in whole or part, or institute proceedings to be
adjudicated bankrupt or insolvent, (b) institute or consent to the institution
of bankruptcy or insolvency proceedings against it, (c) file a petition seeking
or consent to reorganization or relief under any applicable federal or state law
relating to bankruptcy or insolvency, (d) seek or consent to the appointment of
a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official for the Borrower, (e) make any assignment for the benefit of
the Borrower’s creditors, (f) admit in writing its inability to pay its debts
generally as they become due, or (g) take any action in furtherance of any of
the foregoing; and
(xxx)    take or refrain from taking, as applicable, each of the activities
specified in the non-consolidation opinion of Dechert LLP, dated as of the
Closing Date, upon which the conclusions expressed therein are based.
(ff)    Confirmation from the Originator. The Borrower has received in writing
from the Originator confirmation that the Originator will not cause the Borrower
to file a voluntary petition under the Bankruptcy Code or Insolvency Laws. Each
of the Borrower and the Originator is aware that in light of the circumstances
described in the preceding sentence and other relevant facts, the filing of a
voluntary petition under the Bankruptcy Code for the purpose of making any
Collateral or any other assets of the Borrower available to satisfy claims of
the creditors of the Originator would not result in making such assets available
to satisfy such creditors under the Bankruptcy Code.
(gg)    Investment Company Act. The Borrower is not an “investment company”
within the meaning of the 1940 Act or is exempt from the provisions of the 1940
Act.

101



--------------------------------------------------------------------------------



(hh)    ERISA. The present value of all benefits vested under all “employee
pension benefit plans,” as such term is defined in Section 3 of ERISA that are
subject to Title IV or Section 302 of ERISA or Section 412 of the Code,
maintained by the Borrower, or in which employees of the Borrower are entitled
to participate, as from time to time in effect (herein called the “Pension
Plans”), does not exceed the value of the assets of the Pension Plan allocable
to such vested benefits (based on the value of such assets as of the last annual
valuation date). No prohibited transactions, failure to meet the minimum funding
standard, withdrawals or reportable events (other than those with respect to
which the 30 day notice period has been waived) have occurred with respect to
any Pension Plans that, in the aggregate, could subject the Borrower to any
material tax, penalty or other liability. No notice of intent to terminate a
Pension Plan has been filed, nor has any Pension Plan been terminated under
Section 4041(c) of ERISA, nor has the Pension Benefit Guaranty Corporation
instituted proceedings to terminate, or appoint a trustee to administer a
Pension Plan and no event has occurred or condition exists that might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan.
(ii)    Compliance with Law. The Borrower has complied in all material respects
with all Applicable Laws to which it may be subject, and no item of Collateral
contravenes any Applicable Laws (including, without limitation, all applicable
predatory and abusive lending laws, laws, rules and regulations relating to
licensing, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy).
(jj)    Credit and Collection Policy. The Borrower has complied in all material
respects with all provisions applicable to it under the Credit and Collection
Policy with respect to all of the Collateral.
(kk)    Collections. The Borrower acknowledges that all Collections received by
it with respect to the Collateral sold hereunder are held and shall be held in
trust for the benefit of the Trustee on behalf of the Secured Parties until
deposited into the Collection Account within two Business Days from receipt as
required herein.
(ll)    Set-Off, etc. No Collateral has been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set-off or modified by the Borrower or, to
the best of the Borrower’s knowledge, by the Originator or the Obligor thereof,
and no Collateral is subject to compromise, adjustment, extension, satisfaction,
subordination, rescission, set-off, counterclaim, defense, abatement,
suspension, deferment, deduction, reduction, termination or modification,
whether arising out of transactions concerning the Collateral or otherwise, by
the Borrower, or, to the best of the Borrower’s knowledge, by the Originator or
the Obligor with respect thereto, except for amendments, extensions and
modifications, if any, to such Collateral otherwise permitted under Section
6.2(a) of this Agreement and in accordance with the Credit and Collection Policy
and the Collateral Management Standard.
(mm)    Full Payment. As of the Funding Date thereof, the Borrower has no
knowledge of any fact which should lead it to expect that any Collateral will
not be paid in full.

102



--------------------------------------------------------------------------------



(nn)    Accuracy of Representations and Warranties. Each representation or
warranty by the Borrower contained herein or in any certificate or other
document furnished by the Borrower pursuant hereto or in connection herewith is
true and correct in all material respects.
(oo)    Representations and Warranties in Sale Agreement. The representations
and warranties made by the Borrower to the Originator in the Sale Agreement are
hereby remade by the Borrower on each date to which they speak in the Sale
Agreement as if such representations and warranties were set forth herein. For
purposes of this Section 4.1(ee), such representations and warranties are
incorporated herein by reference as if made by the Borrower to the
Administrative Agent, each Lender and each of the Secured Parties under the
terms hereof mutatis mutandis.
(pp)    Reaffirmation of Representations and Warranties by the Borrower. On each
day that any Advance is made hereunder, the Borrower shall be deemed to have
certified that all representations and warranties described in this Section 4.1
are correct on and as of such day as though made on and as of such day, except
for any such representations or warranties which are made as of a specific date.
(qq)    Environmental. With respect to each item of Related Property as of the
applicable Cut-Off Date for the Loan related to such Related Property, to the
actual knowledge of a Responsible Officer of the Borrower (without independent
inquiry): (a) the related Obligor’s operations comply in all material respects
with all applicable Environmental Laws; and (b) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment. As of the applicable Cut-Off Date for
the Loan related to such Related Property, the Borrower has not received any
written notice of, or inquiry from any Governmental Authority regarding, any
material violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Related Property.
(rr)    USA PATRIOT Act. The Borrower is not (i) a country, territory,
organization, person or entity named on an Office of Foreign Asset Control
(OFAC) list; (ii) a Person that resides or has a place of business in a country
or territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.
(ss)    Volcker Rule. The Borrower is not a “covered fund” under the Volcker
Rule. In determining that Borrower is not a covered fund, although other
statutory or regulatory exemptions under the Investment Company Act of 1940, as
amended, may be available, the Borrower relies on the exemption from
registration set forth in Rule 3a-7 under the Investment Company Act.

103



--------------------------------------------------------------------------------



Section 4.2
Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral.

The Borrower hereby represents and warrants, as of the Closing Date, each
Cut-Off Date, each Funding Date and as of each other date provided under this
Agreement or the other Transaction Documents on which such representations and
warranties are required to be (or deemed to be) made:
(f)    Binding Obligation, Valid Transfer and Security Interest.
(i)    This Agreement and each other Transaction Document to which the Borrower
is a party each constitute a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its respective
terms, except as such enforceability may be limited by Insolvency Laws and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity).
(ii)    This Agreement constitutes a valid Grant of a security interest in all
of the Collateral to the Trustee, for the benefit of the Secured Parties, of all
right, title and interest of the Borrower in, to and under all of the
Collateral, free and clear of any Lien of any Person claiming through or under
the Borrower or its Affiliates, except for Permitted Liens, which security
interest is a valid and first priority perfected security interest in all
Collateral, subject only to Permitted Liens. Neither the Borrower nor any Person
claiming through or under Borrower shall have any claim to or interest in the
Collection Account or any other Account and, because this Agreement constitutes
the Grant of a security interest in such property, except for the interest of
Borrower in such property as a debtor for purposes of the UCC.
(g)    Eligibility of Collateral. As of the Closing Date, each Cut-Off Date,
each Funding Date and as of each other date provided under this Agreement or the
other Transaction Documents on which such representations and warranties are
required to be (or deemed to be) made, (i) the Loan Tape and the information
contained in the Borrowing Notice delivered pursuant to Section 2.3 is an
accurate and complete listing of all Collateral as of the related Cut-Off Date
and the information contained therein with respect to the identity of such
Collateral and the amounts owing thereunder is true and correct as of the
related Cut-Off Date, (ii) each such Loan that is included in the Borrowing Base
is an Eligible Loan, (iii) each such item of Collateral is free and clear of any
Lien of any Person (other than Permitted Liens) and in compliance with all
Applicable Laws, (iv) with respect to each such item of Collateral, all
consents, licenses, approvals or authorizations of or registrations or
declarations of any Governmental Authority or any Person required to be
obtained, effected or given by the Borrower in connection with the Grant of a
security interest in such Collateral to the Trustee for the benefit of the
Secured Parties have been duly obtained, effected or given and are in full force
and effect, and (v) the representations and warranties set forth in Section
4.2(a) are true and correct with respect to each item of Collateral.
(h)    No Fraud. Each Loan was originated without any fraud or material
misrepresentation by the Originator or, to the best of the Borrower’s knowledge,
on the part of the Obligor.
Section 4.3
Representations and Warranties of the Collateral Manager.


104



--------------------------------------------------------------------------------



The Collateral Manager represents and warrants as follows as of the Closing
Date, each Cut-Off Date, each Funding Date and as of each other date provided
under this Agreement or the other Transaction Documents on which such
representations and warranties are required to be (or deemed to be) made:
(c)    Organization and Good Standing. The Collateral Manager has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Delaware, with all requisite corporate power and authority
to own or lease its properties and to conduct its business as such business is
presently conducted and to enter into and perform its obligations pursuant to
this Agreement.
(d)    Due Qualification. The Collateral Manager is duly qualified to do
business as a corporation and is in good standing as a corporation, and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of its property and or the conduct of its business requires
such qualification, licenses or approvals, except to the extent that the failure
to obtain any such qualification, license or approval could not be reasonably
expected to result in a Material Adverse Effect.
(e)    Power and Authority; Due Authorization; Execution and Delivery. The
Collateral Manager (i) has all necessary power, authority and legal right to (a)
execute and deliver this Agreement and the other Transaction Documents to which
it is a party, (b) carry out the terms of the Transaction Documents to which it
is a party, and (ii) has duly authorized by all necessary corporate action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party. This Agreement and each other Transaction
Document to which the Collateral Manager is a party have been duly executed and
delivered by the Collateral Manager.
(f)    Binding Obligation. This Agreement and each other Transaction Document to
which the Collateral Manager is a party constitutes a legal, valid and binding
obligation of the Collateral Manager enforceable against the Collateral Manager
in accordance with its respective terms, except as such enforceability may be
limited by Insolvency Laws and general principles of equity (whether considered
in a suit at law or in equity).
(g)    No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the Collateral
Manager’s certificate of incorporation or by-laws or any Contractual Obligation
of the Collateral Manager, (ii) result in the creation or imposition of any Lien
upon any of the Collateral Manager’s properties pursuant to the terms of any
such Contractual Obligation, other than this Agreement, or (iii) violate any
Applicable Law.
(h)    No Proceedings. There is no litigation, proceedings or investigations
pending or, to the best knowledge of the Collateral Manager, threatened against
the Collateral Manager, before any Governmental Authority (i) asserting the
invalidity of this Agreement or any other Transaction Document to which the
Collateral Manager is a party, (ii) seeking to prevent the consummation of

105



--------------------------------------------------------------------------------



any of the transactions contemplated by this Agreement or any other Transaction
Document to which the Collateral Manager is a party or (iii) seeking any
determination or ruling that could reasonably be expected to have a Material
Adverse Effect.
(i)    All Consents Required. All approvals, authorizations, consents, orders,
licenses or other actions of any Person or of any Governmental Authority (if
any) required for the due execution, delivery and performance by the Collateral
Manager of this Agreement and any other Transaction Document to which the
Collateral Manager is a party have been obtained.
(j)    Reports Accurate. All Collateral Manager Certificates and other written
and electronic information, exhibits, financial statements, documents, books,
records or reports furnished by the Collateral Manager to the Administrative
Agent or any Lender in connection with this Agreement are accurate, true and
correct in all material respects as of the date it is or shall be dated (other
than information provided by third parties (which shall be true and correct to
the actual knowledge of the Collateral Manager) projections, forward-looking
information, general economic data or industry information and with respect to
any information or documentation prepared by the Collateral Manager or one of
its Affiliates for internal use or consideration, statements as to (or the
failure to make a statement as to) the value of, collectability of, prospects of
or potential risks or benefits associated with a Loan or Obligor).
(k)    Credit and Collection Policy. The Collateral Manager has complied in all
material respects with the Credit and Collection Policy with regard to the
origination, underwriting and servicing of the Loans or the acquisition and
re-underwriting and servicing of the Loans, as applicable.
(l)    Collections. The Collateral Manager acknowledges that all Collections
received by it or its Affiliates with respect to the Collateral sold hereunder
are held and shall be held in trust for the benefit of the Trustee on behalf of
the Secured Parties until deposited into the Collection Account within two
Business Days from receipt as required herein.
(m)    Bulk Sales. The execution, delivery and performance of this Agreement do
not require compliance with any “bulk sales” act or similar law by the
Collateral Manager.
(n)    Solvency. The Collateral Manager is not the subject of any Insolvency
Proceedings or Insolvency Event. The transactions under this Agreement and any
other Transaction Document to which the Collateral Manager is a party do not and
will not render the Collateral Manager not Solvent.
(o)    Taxes. The Collateral Manager has filed or caused to be filed all tax
returns that are required to be filed by it. The Collateral Manager has paid or
made adequate provisions for the payment of all material Taxes and all
assessments made against it or any of its property (other than any amount of Tax
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Collateral Manager), and no tax lien has been filed
and, to the Collateral Manager’s knowledge, no claim is being asserted, with
respect to any such Tax, fee or other charge.

106



--------------------------------------------------------------------------------



(p)    Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein (including, without limitation, the use of the Proceeds from
the sale of the Collateral) will violate or result in a violation of Section 7
of the Exchange Act, or any regulations issued pursuant thereto, including,
without limitation, Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R., Chapter II. The Collateral Manager does not
own or intend to carry or purchase, and no proceeds from the Advances will be
used to carry or purchase, any “margin stock” within the meaning of Regulation U
or to extend “purpose credit” within the meaning of Regulation U.
(q)    Security Interest. The Collateral Manager will take all steps necessary
to ensure that the Borrower has Granted a security interest (as defined in the
UCC) to the Trustee, for the benefit of the Secured Parties, in the Collateral,
which is enforceable in accordance with Applicable Law upon execution and
delivery of this Agreement. Upon the filing of UCC-1 financing statements naming
the Trustee as secured party and the Borrower as debtor, the Trustee, for the
benefit of the Secured Parties, shall have a valid and perfected first priority
security interest in the Collateral (except for any Permitted Liens). All
filings (including, without limitation, such UCC filings) as are necessary for
the perfection of the Secured Parties’ security interest in the Collateral have
been (or prior to the date of the applicable Advance will be) made.
(r)    ERISA. The present value of all benefits vested under all “employee
pension benefit plans,” as such term is defined in Section 3 of ERISA that are
subject to Title IV or Section 302 of ERISA or Section 412 of the Code,
maintained by the Collateral Manager, or in which employees of the Collateral
Manager are entitled to participate, as from time to time in effect (herein
called the “Pension Plans”), does not exceed the value of the assets of the
Pension Plan allocable to such vested benefits (based on the value of such
assets as of the last annual valuation date). No prohibited transactions,
failure to meet the minimum funding standard, withdrawals or “reportable events”
have occurred with respect to any Pension Plans that, in the aggregate, could
subject the Collateral Manager to any material tax, penalty or other liability.
No notice of intent to terminate a Pension Plan has been filed, nor has any
Pension Plan been terminated under Section 4041(c) of ERISA, nor has the Pension
Benefit Guaranty Corporation instituted proceedings to terminate, or appoint a
trustee to administer, a Pension Plan and no event has occurred or condition
exists that might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan.
(s)    Investment Company Act. The Collateral Manager is not an “investment
company” within the meaning of the 1940 Act, as amended, or is exempt from the
provisions of the 1940 Act.
(t)    USA PATRIOT Act. The Collateral Manager is not (i) a country, territory,
organization, person or entity named on an OFAC list; (ii) a Person that resides
or has a place of business in a country or territory named on such lists or
which is designated as a “Non-Cooperative Jurisdiction” by the Financial Action
Task Force on Money Laundering, or whose subscription funds are transferred from
or through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning
of the USA PATRIOT Act, i.e., a foreign bank that does not have a physical
presence in any country and that is not affiliated with a bank that has a
physical presence and an acceptable level of regulation and supervision; or (iv)
a person or entity that resides in or is organized under

107



--------------------------------------------------------------------------------



the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA PATRIOT Act as warranting special
measures due to money laundering concerns.
(u)    Environmental. With respect to each item of Related Property as of the
applicable Cut-Off Date for the Loan related to such Related Property, to the
actual knowledge of a Responsible Officer of the Collateral Manager (without
independent inquiry): (a) the related Obligor’s operations comply in all
material respects with all applicable Environmental Laws; and (b) the related
Obligor does not have any material contingent liability in connection with any
release of any Hazardous Materials into the environment. As of the applicable
Cut-Off Date for the Loan related to such Related Property, the Collateral
Manager has not received any written notice of, or inquiry from any Governmental
Authority regarding, any material violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Related Property.
Section 4.4
Representations and Warranties of the Trustee.

The Trustee in its individual capacity and as Trustee represents and warrants as
follows (and any successor Trustee appointed pursuant to Sections 8.5 or 8.7
represents and warrants as follows in its individual capacity and as Trustee):
(a)    Organization and Corporate Power. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Trustee under this Agreement.
(b)    Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Trustee, as the case may be.
(c)    No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which the Trustee is a party or by which it or any
of its property is bound.
(d)    No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.
(e)    All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the Trustee,
required in connection with the execution and delivery of this Agreement, the
performance by the Trustee of the transactions contemplated hereby and the
fulfillment by the Trustee of the terms hereof have been obtained.

108



--------------------------------------------------------------------------------



(f)    Validity, Etc. This Agreement constitutes the legal, valid and binding
obligation of the Trustee, enforceable against the Trustee in accordance with
its terms, except as such enforceability may be limited by applicable Insolvency
Laws or general principles of equity (whether considered in a suit at law or in
equity).
(g)    Non-Affiliated. The Trustee is not affiliated, as that term is defined in
Rule 405 under the Securities Act, with the Borrower or with any Person involved
in the organization or operation of the Borrower.
(h)    Qualified Institutions. The Trustee represents and agrees that neither it
complies with the asset requirement in Section 26(a)(1) of the 1940 Act and that
the Trustee nor any of its affiliates has made or will make: (x) a Loan Advance
of their own account issued under this Agreement or (y) any credit or credit
enhancement to the Borrower. For avoidance of doubt, any Loan Advances or
Variable Funding Notes held by U.S. Bank National Association in its capacity as
custodian, nominee, agent or any such other capacity for the account of another
party shall not be prohibited.
Section 4.5
Representations and Warranties of each Lender.

Each Lender hereby individually represents and warrants, as to itself, that (i)
it is either a “qualified institutional buyer” under Rule 144A of the Securities
Act or an institutional “Accredited Investor” as defined in Rule 501(a)(1)-(3)
or (7) under the Securities Act and (ii) it is acquiring the Variable Funding
Notes for investment for its own account and not with a view to any distribution
of such Variable Funding Notes (but without prejudice to its right at all times
to sell or otherwise dispose of the Variable Funding Notes in accordance
herewith).
ARTICLE V

GENERAL COVENANTS
Section 5.1
Affirmative Covenants of the Borrower.

From the date hereof until the Collection Date:
(i)    Compliance with Laws. The Borrower will comply in all material respects
with all Applicable Laws, including those with respect to the Collateral or any
part thereof.
(j)    Preservation of Company Existence. The Borrower will preserve and
maintain its limited liability company existence, rights, franchises and
privileges in the jurisdiction of its formation, and qualify and remain
qualified in good standing as a limited liability company in each jurisdiction
where the failure to preserve and maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect.
(k)    Performance and Compliance with Collateral. The Borrower will, at its
expense, timely and fully perform and comply (or cause the Originator to perform
and comply pursuant to the Sale Agreement) with all provisions, covenants and
other promises required to be observed by it under the Collateral and all other
agreements related to such Collateral.

109



--------------------------------------------------------------------------------



(l)    Keeping of Records and Books of Account. The Borrower will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Collateral in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all or any portion of the Collateral.
(m)    Originator’s Collateral. With respect to the Collateral acquired by the
Borrower, the Borrower will (i) acquire such Collateral pursuant to and in
accordance with the terms of the Sale Agreement and the Transfer Documents, (ii)
(at the Collateral Manager’s expense) take all action necessary to perfect,
protect and more fully evidence the Borrower’s ownership of such Collateral free
and clear of any Lien other than the Lien created hereunder and Permitted Liens,
including, without limitation, (a) filing and maintaining (at the Collateral
Manager’s expense), effective financing statements against the Originator in all
necessary or appropriate filing offices, and filing continuation statements,
amendments or assignments with respect thereto in such filing offices, and (b)
executing or causing to be executed such other instruments or notices as may be
necessary or appropriate, (iii) permit the Administrative Agent, each Lender or
their respective agents or representatives to visit the offices of the Borrower
during normal office hours and upon reasonable notice examine and make copies of
all documents, books, records and other information concerning the Collateral
and discuss matters related thereto with any of the Responsible Officers of the
Borrower having knowledge of such matters, and (iv) take all additional action
that the Administrative Agent may reasonably request to perfect, protect and
more fully evidence the respective interests of the parties to this Agreement in
the Collateral.
(n)    Delivery of Collections. The Borrower will pay to the Collateral Manager
promptly (but in no event later than two Business Days after receipt) all
Collections received by Borrower in respect of the Collateral and cause the same
to be promptly deposited into the Collection Account by the Collateral Manager
in accordance with Section 5.4(k).
(o)    Separate Limited Liability Company Existence. The Borrower shall be in
compliance with the Special Purpose Entity requirements set forth in Section
4.1(u).
(p)    Credit and Collection Policy. The Borrower will (a) comply in all
material respects with the Credit and Collection Policy in regard to the
Collateral, and (b) furnish to the Administrative Agent and each Lender, prior
to its effective date, prompt written notice of any material changes in the
Credit and Collection Policy. The Borrower will not agree to or otherwise permit
to occur any change in the Credit and Collection Policy that could be reasonably
expected to have a Material Adverse Effect without the prior written consent of
the Administrative Agent and a Supermajority of the Lenders; provided that no
consent shall be required from the Administrative Agent or any Lender in
connection with any change mandated by Applicable Law or a Governmental
Authority as evidenced by an Opinion of Counsel to that effect delivered to the
Administrative Agent and each Lender.
(q)    Events of Default. The Borrower will provide the Administrative Agent and
each Lender (with copy to the Trustee) with immediate written notice of the
occurrence of each Event of Default and each Unmatured Event of Default of which
the Borrower has knowledge or has received notice. In addition, no later than
five (5) Business Days following the Borrower’s

110



--------------------------------------------------------------------------------



knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default, the Borrower will provide to the Administrative Agent and each
Lender (with copy to the Trustee) a written statement of the chief financial
officer or Responsible Officer handling financial matters of the Borrower
setting forth the details of such event and the action that the Borrower
proposes to take with respect thereto.
(r)    Taxes. The Borrower will file or cause to be filed its tax returns and
pay any and all Taxes required to meet its obligations with respect thereto
under the Transaction Documents. The Borrower will not take any action that
would cause the Borrower to be treated as other than a “disregarded entity” for
federal income tax purposes.
(s)    Use of Proceeds. The Borrower will use the proceeds of any Advances only
(i) to acquire Loans pursuant to the terms hereof, (ii) to fund unfunded
commitments pertaining to Revolving Loans and Delayed Draw Term Loans, (iii) to
deposit funds in the Unfunded Exposure Account and (iv) to make distributions to
its member(s) so long as no Event of Default or Unmatured Event of Default has
occurred and is continuing.
(t)    Obligor Notification Forms. The Borrower shall furnish the Trustee with
an appropriate power of attorney to send (at the direction of the Administrative
Agent after the occurrence and during the continuance of an Event of Default)
Obligor notification forms to give notice to the Obligors and/or any appropriate
agent with respect to any Agented Loan of the Trustee’s interest in the
Collateral for the benefit of the Secured Parties and the obligation to make
payments as directed by the Trustee acting at the direction of the
Administrative Agent.
(u)    Adverse Claims. The Borrower will not create, or participate in the
creation of, or permit to exist, any Liens in relation to the Concentration
Account other than in accordance with the terms of the Intercreditor Agreement.
(v)    Borrower’s Collateral. With respect to each item of Collateral Granted to
the Trustee, for the benefit of the Secured Parties, the Borrower will (i) take
all action necessary to perfect, protect and more fully evidence the Grant of
the security interest in such Collateral to the Trustee, for the benefit of the
Secured Parties, including, without limitation, (a) filing and maintaining (at
the Collateral Manager’s expense), effective financing statements against the
Borrower in all necessary or appropriate filing offices, and filing continuation
statements, amendments or assignments with respect thereto in such filing
offices, and (b) executing or causing to be executed such other instruments or
notices as may be necessary or appropriate and (ii) take all additional action
that the Administrative Agent may reasonably request to perfect, protect and
more fully evidence the respective interests of the parties to this Agreement in
such Collateral.
(w)    Notices. The Borrower will furnish to the Administrative Agent and each
Lender:
(i)    Income Tax Liability. Within ten Business Days after the receipt of
revenue agent reports or other written proposals, determinations or assessments
of the Internal Revenue Service or any other taxing authority which propose,
determine or otherwise set forth positive adjustments to the Tax liability of
the Originator, the Collateral Manager or the Borrower which equal or exceed
$1,000,000 in the aggregate, telephonic, facsimile or telecopy notice (confirmed

111



--------------------------------------------------------------------------------



in writing within five (5) Business Days) specifying the nature of the items
giving rise to such adjustments and the amounts thereof;
(ii)    Auditors’ Management Letters. Any auditors’ management letters received
by the Originator or Collateral Manager or by their accountants addressing any
significant control deficiency related to the Borrower;
(iii)    Representations. Forthwith upon receiving knowledge of the same, the
Borrower shall notify the Administrative Agent and each Lender if any
representation or warranty set forth in Section 4.1 was incorrect at the time it
was given or deemed to have been given and at the same time deliver to the
Administrative Agent and each Lender a written notice setting forth in
reasonable detail the nature of such facts and circumstances. In particular, but
without limiting the foregoing, the Borrower shall notify the Administrative
Agent and each Lender in the manner set forth in the preceding sentence before
any Funding Date of any facts or circumstances within the knowledge of the
Borrower which would render any of the said representations and warranties
untrue at the date when such representations and warranties were made or deemed
to have been made;
(iv)    ERISA. Promptly after receiving notice of any “reportable event” (as
defined in Title IV of ERISA), other than those with respect to which the 30 day
notice period has been waiver, with respect to the Borrower (or any ERISA
Affiliate thereof), a copy of such notice;
(v)    Proceedings. As soon as possible and in any event within three Business
Days after any executive officer of the Borrower receives notice or obtains
knowledge thereof, notice of any settlement of, material judgment (including a
material judgment with respect to the liability phase of a bifurcated trial) in
or commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Collateral, the Transaction Documents, the Trustee’s
interest in the Collateral on behalf of the Secured Parties, or the Borrower,
the Collateral Manager or the Originator; provided that, notwithstanding the
foregoing, any settlement, judgment, labor controversy, litigation, action, suit
or proceeding affecting the Collateral, the Transaction Documents, the Trustee’s
interest in the Collateral on behalf of the Secured Parties, or the Borrower,
the Collateral Manager or the Originator in excess of $1,000,000 or more shall
be deemed to be material for purposes of this Section 5.1(o); and
(vi)    Notice of Material Events. Promptly upon becoming aware thereof, notice
of any other event or circumstances that, in the reasonable judgment of the
Borrower, is likely to have a Material Adverse Effect.
(x)    Other. The Borrower will furnish to the Administrative Agent and each
Lender promptly, from time to time, such other information, documents, records
or reports respecting the Collateral or the condition or operations, financial
or otherwise, of the Borrower as the Administrative Agent or any Lender may from
time to time reasonably request in order to protect the interests of the
Administrative Agent, each Lender, the Trustee or the Secured Parties under or
as contemplated by this Agreement.

112



--------------------------------------------------------------------------------



(y)    Loan Rating Update. The Borrower (or the Collateral Manager on behalf of
the Borrower) shall update the Moody’s Default Probability Rating of each Loan
whose Moody’s Default Probability Rating is determined pursuant to clause (iv)
of the definition thereof within 12 months of the last rating estimate for each
such Loan. If at any time the Moody’s Default Probability Rating of any Loan has
been, or is known will be, changed or withdrawn, the Borrower shall update the
Loan Tape on the next Measurement Date to reflect such event.
Section 5.2
Negative Covenants of the Borrower.

From the date hereof until the Collection Date:
(v)    Other Business. Borrower will not (i) engage in any business other than
the transactions contemplated by the Transaction Documents, (ii) incur any
Indebtedness, obligation, liability or contingent obligation of any kind other
than pursuant to this Agreement, or (iii) form any Subsidiary or make any
Investments in any other Person.
(w)    Loans Not to be Evidenced by Instruments. The Borrower will take no
action to cause any Loan that is not, as of the date hereof or the related
Cut-Off Date, as the case may be, evidenced by an Instrument, to be so evidenced
except in connection with the enforcement or collection of such Loan.
(x)    Security Interests. Except as otherwise permitted herein, including,
without limitation, in respect of any Optional Sale, Discretionary Sale or Term
Securitization, the Borrower will not sell, pledge, assign or transfer to any
other Person, or grant, create, incur, assume or suffer to exist any Lien on any
Collateral, whether now existing or hereafter transferred hereunder, or any
interest therein, and the Borrower will not sell, pledge, assign or suffer to
exist any Lien on its interest, if any, hereunder. The Borrower will promptly
notify the Administrative Agent and each Lender of the existence of any Lien on
any Collateral and the Borrower shall defend the right, title and interest of
the Trustee for the benefit of the Secured Parties in, to and under the
Collateral against all claims of third parties; provided that nothing in this
Section 5.2(c) shall prevent or be deemed to prohibit the Borrower from
suffering to exist Permitted Liens upon any of the Collateral.
(y)    Mergers, Acquisitions, Sales, etc. The Borrower will not be a party to
any merger or consolidation, or purchase or otherwise acquire any of the assets
or any stock of any class of, or any partnership or joint venture interest in,
any other Person or in connection with the exercise of remedies in connection
with a Loan, or sell, transfer, convey or lease any of its assets, or sell or
assign with or without recourse any Collateral or any interest therein (other
than as permitted pursuant to this Agreement or the Sale Agreement).
(z)    Deposits to Special Accounts. Except as otherwise contemplated by the
Intercreditor Agreement, the Borrower will not deposit or otherwise credit, or
cause or permit to be so deposited or credited, to the Concentration Account
Cash or Cash proceeds other than Collections in respect of the Collateral.
(aa)    Restricted Payments. The Borrower shall not make any Restricted Junior
Payment, except that, so long as no Event of Default or Unmatured Event of
Default has occurred and is

113



--------------------------------------------------------------------------------



continuing or would result therefrom, the Borrower may declare and make
distributions to its members on their membership interests.
(bb)    Change of Name or Location of Loan Files. The Borrower shall not (x)
change its name, move the location of its principal place of business and chief
executive office, change the offices where it keeps the records from the
location referred to in Section 13.2, or change the jurisdiction of its
formation, or (y) move, or consent to the Trustee or Collateral Manager moving,
the Required Loan Documents and the Loan Files from the location thereof on the
Closing Date, unless the Borrower has given at least 30 days’ written notice to
the Administrative Agent and has taken all actions required under the UCC of
each relevant jurisdiction in order to continue the first priority perfected
security interest of the Trustee, for the benefit of the Secured Parties, in the
Collateral.
(cc)    Accounting of Purchases. Other than for tax and consolidated accounting
purposes, the Borrower will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated by the Sale Agreement in
any manner other than as a sale of the Collateral by the Originator to the
Borrower.
(dd)    ERISA Matters. The Borrower will not (a) engage or permit any ERISA
Affiliate to engage in any prohibited transaction that could result in any
liability to the Borrower for which an exemption is not available or has not
previously been obtained from the United States Department of Labor, (b) permit
to exist any failure to meet the minimum funding standard, as defined in Section
302(a) of ERISA and Section 412(a) of the Code, with respect to any Benefit Plan
other than a Multiemployer Plan, (c) fail to make any payments to a
Multiemployer Plan that the Borrower or any ERISA Affiliate may be required to
make under the agreement relating to such Multiemployer Plan or any law
pertaining thereto, (d) terminate any Benefit Plan under Section 4041(c) of
ERISA, or (e) permit to exist any occurrence of any reportable event described
in Title IV of ERISA other than those with respect to which the 30 day notice
period has been waived, in each case so as to result in any material liability
to the Borrower.
(ee)    Operating Agreement; Sale Agreement. The Borrower will not amend,
modify, waive or terminate any provision of Sections 1.05, 1.07, 1.08, 4.02(b)
and 10.01 of its operating agreement or any of the defined terms in Section 1.01
of its operating agreement that are contained in any of the above-mentioned
sections thereof, or any provision of the Sale Agreement without the prior
written consent of the Administrative Agent and each Lender (each of the
Administrative Agent and each Lender acknowledges that it has consented to the
Third Amended and Restated Limited Liability Company Agreement of the Borrower
executed on the date hereof).
(ff)    Changes in Payment Instructions to Obligors. The Borrower will not add
or terminate the Concentration Account at the Concentration Account Bank listed
in Schedule II or make any change, or permit the Collateral Manager to make any
change, in its instructions to Obligors regarding payments to be made with
respect to the Collateral to the Concentration Account Bank, unless the
Administrative Agent has consented to such addition, termination or change
(which consent shall not be unreasonably withheld) and has received duly
executed copies of the Intercreditor Agreement (incorporating appropriate
amendments), with each new Concentration Account Bank being a party thereto.

114



--------------------------------------------------------------------------------



(gg)    Extension or Amendment of Collateral. The Borrower will not, except as
otherwise permitted in Section 6.4(a), extend, amend or otherwise modify, or
permit the Collateral Manager to extend, amend or otherwise modify, the terms of
any Collateral (including the Related Security).
(hh)    Credit and Collection Policy. The Borrower will furnish to the
Administrative Agent and each Lender, prior to its effective date, written
notice of any material changes in the Credit and Collection Policy. The Borrower
will not agree to or otherwise permit to occur any change in the Credit and
Collection Policy that could reasonably be expected to have a Material Adverse
Effect without the prior written consent of the Administrative Agent and a
Supermajority of the Lenders; provided that no consent shall be required from
the Administrative Agent or any Lender in connection with any change mandated by
Applicable Law or a Governmental Authority as evidenced by an Opinion of Counsel
to that effect delivered to the Administrative Agent and each Lender.
Section 5.3
[Reserved].

Section 5.4
Affirmative Covenants of the Collateral Manager.

From the date hereof until the Collection Date:
(a)    [Reserved].
(b)    [Reserved].
(c)    Obligations and Compliance with Collateral. The Collateral Manager will
duly fulfill and comply with all obligations on the part of the Borrower to be
fulfilled or complied with under or in connection with the Collateral and will
do nothing to impair the rights of the Trustee, for the benefit of the Secured
Parties, in, to and under the Collateral.
(d)    Keeping of Records and Books of Account.
(i)    The Collateral Manager will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Collateral in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Collateral and the identification of the Collateral.
(ii)    The Collateral Manager shall permit the Trustee, the Administrative
Agent, each Lender or their respective agents or representatives to visit the
offices of the Collateral Manager during normal office hours and upon reasonable
notice and examine and make copies of all documents, books, records and other
information concerning the Collateral and discuss matters related thereto with
any of the Responsible Officers of the Collateral Manager having knowledge of
such matters.
(iii)    The Collateral Manager will, on or prior to the date hereof, mark its
master data processing records and other books and records relating to the
Collateral with a legend, acceptable to the Administrative Agent and each
Lender, describing (A) the sale of the Collateral

115



--------------------------------------------------------------------------------



from the Originator to the Borrower, and (B) the pledge of the Collateral from
the Borrower to the Trustee for the benefit of the Secured Parties.
(e)    Preservation of Security Interest. The Collateral Manager (in the case of
the initial Collateral Manager, at its own expense) will execute and file such
financing and continuation statements and any other documents that may be
required by any law or regulation of any Governmental Authority to preserve and
protect fully the security interest of the Trustee for the benefit of the
Secured Parties in, to and under the Collateral.
(f)    Credit and Collection Policy. The Collateral Manager will (i) comply in
all material respects with the Credit and Collection Policy in regard to the
Collateral, and (ii) furnish to the Administrative Agent and each Lender, prior
to its effective date, prompt written notice of any material changes in the
Credit and Collection Policy. The Collateral Manager will not agree to or
otherwise permit to occur any material change in the Credit and Collection
Policy that could reasonably be expected to have a Material Adverse Effect
without the prior written consent of the Administrative Agent and a
Supermajority of the Lenders; provided that no consent shall be required from
the Administrative Agent or any Lender in connection with any change mandated by
Applicable Law or a Governmental Authority as evidenced by an Opinion of Counsel
to that effect delivered to the Administrative Agent and each Lender.
Performance by the Collateral Manager of its obligations under this Section
5.4(f) shall be deemed performance by the Borrower of its similar obligation
under Section 5.1(h).
(g)    Events of Default. The Collateral Manager will provide the Administrative
Agent and each Lender (with a copy to the Trustee) with immediate written notice
of the occurrence of each Event of Default and each Unmatured Event of Default
of which the Collateral Manager has knowledge or has received notice. In
addition, no later than five (5) Business Days following knowledge by a
Responsible Officer of the Collateral Manager’s or a Responsible Officer of the
Collateral Manager receiving notice of the occurrence of any Event of Default or
Unmatured Event of Default, the Collateral Manager will provide to the
Administrative Agent and each Lender (with a copy to the Trustee) a written
statement of the chief executive officer, chief financial officer, treasurer or
chief accounting officer of the Collateral Manager setting forth the details of
such event and the action that the Collateral Manager proposes to take with
respect thereto. Performance by the Collateral Manager of its obligations under
this Section 5.4(g) shall be deemed performance by the Borrower of its similar
obligation under Section 5.1(i).
(h)    Taxes. The Collateral Manager will file or cause to be filed its tax
returns and pay any and all Taxes required to meet the obligations of the
Borrower under the Transaction Documents. Performance by the Collateral Manager
of its obligations under this Section 5.4(h) shall be deemed performance by the
Borrower of its similar obligation under Section 5.1(j).
(i)    Other. The Collateral Manager will promptly furnish to the Trustee, the
Administrative Agent and each Lender such other information, documents, records
or reports respecting the Collateral or the condition or operations, financial
or otherwise, of the Borrower or the Collateral Manager as the Trustee, the
Administrative Agent or any Lender may from time to time reasonably request in
order to protect the interests of the Administrative Agent, each Lender or
Secured Parties under or as contemplated by this Agreement.

116



--------------------------------------------------------------------------------



(j)    Proceedings. As soon as possible and in any event within three Business
Days after any executive officer of the Collateral Manager receives notice or
obtains knowledge thereof, the Collateral Manager will provide the
Administrative Agent and each Lender with written notice of any settlement of,
material judgment (including a material judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any material labor
controversy, material litigation, material action, material suit or material
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, affecting the
Collateral, the Transaction Documents, the Trustee’s interest in the Collateral
on behalf of the Secured Parties, or the Borrower, the Collateral Manager or the
Originator or any of their Affiliates; provided that, notwithstanding the
foregoing, any settlement, judgment, labor controversy, litigation, action, suit
or proceeding affecting the Collateral, the Transaction Documents, the Trustee’s
interest in the Collateral on behalf of the Secured Parties, or the Borrower,
the Collateral Manager or the Originator or any of their Affiliates in excess of
$1,000,000 or more shall be deemed to be material for purposes of this Section
5.4(j).
(k)    Deposit of Collections. The Collateral Manager shall promptly (but in no
event later than two Business Days after receipt) deposit into the Collection
Account any and all Collections received by the Borrower, the Collateral Manager
or any of their Affiliates.
(l)    Change-in-Control. Upon the occurrence of a Change-in-Control, the
Collateral Manager shall provide the Administrative Agent, each Lender and the
Trustee with notice of such Change-in-Control within 30 days after completion of
the same.
(m)    Loan Rating Update. The Collateral Manager shall cause the Borrower to,
or shall on the Borrower’s behalf, update the Moody’s Default Probability
Rating]of each Loan whose Moody’s Default Probability Rating is determined
pursuant to clause (iv) of the definition thereof within 12 months of the last
rating estimate for each such Loan. If at any time the Moody’s Default
Probability Rating of any Loan has been, or is known will be, changed or
withdrawn, the Collateral Manager shall update the Loan Tape on the next
Measurement Date to reflect such event.
Section 5.5
Negative Covenants of the Collateral Manager.

From the date hereof until the Collection Date:
(a)    Deposits to Special Accounts. Except as otherwise contemplated by the
Intercreditor Agreement, the Collateral Manager will not deposit or otherwise
credit, or cause or permit to be so deposited or credited to the Concentration
Account Cash or Cash proceeds other than Collections in respect of the
Collateral.
(b)    Mergers, Acquisition, Sales, etc. The Collateral Manager will not
consolidate with or merge into any other Person or convey or sell its properties
and assets substantially as an entirety to any Person, unless:
(iii)    the Collateral Manager has delivered to the Administrative Agent and
each Lender an Officer’s Certificate and an Opinion of Counsel each stating that
any consolidation, merger, conveyance or sale and such supplemental agreement
comply with this Section 5.5(b) and

117



--------------------------------------------------------------------------------



that all conditions precedent herein provided for relating to such transaction
have been complied with and, in the case of the Opinion of Counsel, that such
supplemental agreement is legal, valid and binding with respect to the
Collateral Manager and such other matters as the Administrative Agent may
reasonably request;
(iv)    the Collateral Manager shall have delivered notice of such
consolidation, merger, conveyance or sale to the Administrative Agent and each
Lender;
(v)    after giving effect thereto, no Event of Default or event that with
notice or lapse of time would constitute an Event of Default shall have
occurred; and
(vi)    so long as Citibank, N.A. is the Administrative Agent, Citibank, N.A.
has consented in writing to such consolidation, merger, conveyance or sale.
(c)    Change of Name or Location of Loan Files. The Collateral Manager shall
not (x) change its name, move the location of its principal place of business
and chief executive office, change the offices where it keeps records concerning
the Collateral from the location referred to in Section 13.2, or change the
jurisdiction of its formation, or (y) move, or consent to the Trustee moving,
the Required Loan Documents and Loan Files from the location thereof on the
Closing Date, unless the Collateral Manager has given at least 30 days’ written
notice to the Administrative Agent and the Trustee and has taken all actions
required under the UCC of each relevant jurisdiction in order to continue the
first priority perfected security interest of the Trustee for the benefit of the
Secured Parties in the Collateral.
(d)    Change in Payment Instructions to Obligors. The Collateral Manager will
not add a new Concentration Account or terminate the Concentration Account at
the Concentration Account Bank listed in Schedule II or make any change in its
instructions to Obligors regarding payments to be made to the Borrower or the
Collateral Manager or payments to be made to the Concentration Account Bank,
unless the Administrative Agent has consented to such addition, termination or
change (which consent shall not be unreasonably withheld) and has received duly
executed copies of each Intercreditor Agreement (incorporating appropriate
amendments), with each new Concentration Account Bank being a party thereto.
(e)    Extension or Amendment of Loans. The Collateral Manager will not, except
as otherwise permitted in Section 6.4(a), extend, amend or otherwise modify the
terms of any Loans.
Section 5.6
Affirmative Covenants of the Trustee.

From the date hereof until the Collection Date:
(a)    Compliance with Law. The Trustee will comply in all material respects
with all Applicable Laws.
(b)    Preservation of Existence. The Trustee will preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to preserve and maintain such existence,

118



--------------------------------------------------------------------------------



rights, franchises, privileges and qualification could reasonably be expected to
have a Material Adverse Effect.
(c)    Location of Required Loan Documents. Subject to Section 8.8, the Required
Loan Documents shall remain at all times in the possession of the Custodian at
the address set forth on Annex A to this Agreement unless notice of a different
address is given in accordance with the terms hereof or unless the
Administrative Agent agrees to allow certain Required Loan Documents to be
released to the Collateral Manager on a temporary basis in accordance with the
terms hereof except as such Required Loan Documents may be released pursuant to
this Agreement.
Section 5.7
Negative Covenants of the Trustee.

(a)    No Changes in Trustee Fee or Custodian Fee. From the date hereof until
the Collection Date, the Trustee and Custodian will not make any changes to the
Trustee Fee or the Custodian Fee set forth in the Trustee and Custodian Fee
Letter without the prior written approval of the Administrative Agent, each
Lender, the Borrower and the Collateral Manager.
(b)    Required Loan Documents. The Trustee will not dispose of any documents
constituting the Required Loan Documents in any manner that is inconsistent with
the performance of its obligations as the Trustee pursuant to this Agreement and
will not dispose of any Collateral except as contemplated by this Agreement.
ARTICLE VI

ADMINISTRATION AND SERVICING OF LOANS
Section 6.1
Designation of the Collateral Manager.

(ii)    Collateral Manager. The servicing, administering and collection of the
Collateral shall be conducted by the Person designated as the Collateral Manager
hereunder from time to time in accordance with this Section 6.1. Until the
Administrative Agent gives to the Company a Collateral Manager Termination
Notice, the Company is hereby designated as, and hereby agrees to perform the
duties and responsibilities of, the Collateral Manager pursuant to the terms
hereof.
(jj)    Successor Collateral Manager. Upon the Collateral Manager’s receipt of a
Collateral Manager Termination Notice (with a copy to the Trustee) from the
Administrative Agent pursuant to the terms of Section 6.18, the Collateral
Manager agrees that it will terminate its activities as Collateral Manager
hereunder in a manner that the Administrative Agent reasonably believes will
facilitate the transition of the performance of such activities to a Successor
Collateral Manager, and the Successor Collateral Manager shall assume each and
all of the Collateral Manager’s obligations to service and administer the
Collateral, on the terms and subject to the conditions herein set forth, and the
Collateral Manager shall use its best reasonable efforts to assist the Successor
Collateral Manager in assuming such obligations.
(kk)    Subcontracts. The Collateral Manager may, with the prior consent of the
Administrative Agent, subcontract with any other Person for servicing,
administering or collecting the Collateral; provided that the Collateral Manager
shall remain liable for the performance of the

119



--------------------------------------------------------------------------------



duties and obligations of the Collateral Manager pursuant to the terms hereof
and that any such subcontract may be terminated upon the occurrence of a
Collateral Manager Default.
(ll)    Collateral Management Programs. In the event that the Collateral Manager
uses any software program in servicing the Collateral that it licenses from a
third party, the Collateral Manager shall use its best reasonable efforts to
obtain whatever licenses or approvals are necessary to allow the Collateral
Manager to assign such licenses to any other Successor Collateral Manager
appointed as provided in this Agreement.
(mm)    Waiver. The Borrower acknowledges that the Administrative Agent or any
of its Affiliates may act as the Successor Collateral Manager, and the Borrower
waives any and all claims against the Administrative Agent or any of its
respective Affiliates (other than claims relating to such party’s gross
negligence or willful misconduct) relating in any way to the servicing functions
having been performed by the Administrative Agent or any of its Affiliates in
accordance with the terms and provisions (including the standard of care) set
forth in the Transaction Documents.
Section 6.2
Duties of the Collateral Manager.

(i)    Appointment. The Borrower hereby appoints the Collateral Manager as its
agent, as from time to time designated pursuant to Section 6.1, to service the
Collateral and enforce its respective rights in and under such Collateral. In
order to facilitate the servicing of the Collateral, the Trustee is hereby
directed to and does authorize the Company to perform the duties of the
Collateral Manager under this Agreement and the other Transaction Documents. The
Collateral Manager hereby accepts such appointment and agrees to perform the
duties and obligations with respect thereto as set forth herein. The Collateral
Manager and the Borrower hereby acknowledge that the Administrative Agent, each
Lender, the Trustee and the Secured Parties are third party beneficiaries of the
obligations undertaken by the Collateral Manager hereunder. The parties hereto
each acknowledge that the Collateral Manager, as Collateral Manager under this
Agreement, possesses only such rights with respect to the enforcement of rights
and remedies with respect to the Loans and the Related Property and under the
Required Loan Documents as have been transferred to the Borrower and the Trustee
with respect to the related Loan.
(j)    Duties. The Collateral Manager shall take or cause to be taken all such
actions as may be necessary or advisable to collect on the Collateral from time
to time, all in accordance with Applicable Laws, and in accordance with the
Credit and Collection Policy and the Collateral Management Standard. Without
limiting the foregoing, the duties of the Collateral Manager shall include the
following:
(i)    servicing and managing the Loans and consenting to and negotiating
amendments, modifications and waivers to the Loans in the Collateral in
accordance with the Credit and Collection Policy; provided that, notwithstanding
the foregoing, after the occurrence and during the continuation of a Collateral
Manager Default the prior written consent of the Administrative Agent in its
sole discretion shall be required to execute such amendments, modifications and
waivers to the Loans;

120



--------------------------------------------------------------------------------



(ii)    preparing and submitting of claims to, and post-billing liaison with,
Obligors on each Loan;
(iii)    maintaining all necessary servicing records with respect to the
Collateral and providing such reports to the Administrative Agent, each Lender
and the Trustee in respect of the servicing of the Collateral (including
information relating to its performance under this Agreement) as may be required
hereunder or as the Administrative Agent and each Lender may reasonably request;
(iv)    maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate servicing records
evidencing the Collateral in the event of the destruction of the originals
thereof) and keeping and maintaining all documents, books, records and other
information reasonably necessary or advisable for the collection of the
Collateral;
(v)    promptly delivering to the Administrative Agent, each Lender, or the
Trustee, from time to time, such information and servicing records (including
information relating to its performance under this Agreement) as the
Administrative Agent, each Lender or the Trustee may from time to time
reasonably request;
(vi)    identifying each Loan clearly and unambiguously in its servicing records
to reflect that such Loan is owned by the Borrower and that the Borrower is
Granting a security interest therein to the Trustee for the benefit of the
Secured Parties pursuant to this Agreement;
(vii)    notifying the Administrative Agent and each Lender of any material
action, suit, proceeding, dispute, offset, deduction, defense or counterclaim
(1) that is or is threatened to be asserted by an Obligor with respect to any
Loan (or portion thereof) of which it has knowledge or has received notice; or
(2) that is reasonably expected to have a Material Adverse Effect;
(viii)    providing prompt written notice to the Administrative Agent and each
Lender, prior to the effective date thereof, of any changes in the Credit and
Collection Policy that could be reasonably expected to have a Material Adverse
Effect;
(ix)    maintaining the perfected security interest of the Trustee, for the
benefit of the Secured Parties, in the Collateral;
(x)    calculating the Moody’s Default Probability Rating, the Maximum Weighted
Average Rating Factor Test, the Moody’s Weighted Average Rating Factor, the
Maximum Weighted Average Life Test, the Minimum Weighted Average Spread Test,
the Minimum Diversity Score Test and the Concentration Limits with respect to
the Loans on the dates and times necessary for the Borrower and Collateral
Manager to comply with this Agreement;
(xi)    maintaining the Loan Files with respect to Loans included as part of the
Collateral, provided that, so long as the Collateral Manager is in possession of
any Required Loan Documents, the Collateral Manager will hold such Required Loan
Documents in a fireproof safe or fireproof file cabinet; and

121



--------------------------------------------------------------------------------



(xii)    directing the Trustee to make payments pursuant to the terms of the
Collateral Management Report in accordance with Section 2.10 and Section 2.11.
(k)    Notwithstanding anything to the contrary contained herein, the exercise
by the Trustee, the Administrative Agent, each Lender and the Secured Parties of
their rights hereunder shall not release the Collateral Manager, the Originator
or the Borrower from any of their duties or responsibilities with respect to the
Collateral as expressly provided in the Transaction Documents entered into
respectively by them. The Secured Parties, the Administrative Agent, each Lender
shall not have any obligation or liability with respect to any Collateral, nor
shall any of them be obligated to perform any of the obligations of the
Collateral Manager or the Trustee hereunder.
Section 6.3
Authorization of the Collateral Manager.

(n)    Each of the Borrower and the Secured Parties hereby authorizes the
Collateral Manager (including any successor thereto) to take any and all
reasonable steps in its name and on its behalf necessary or desirable and not
inconsistent with the Grant of the Collateral to the Trustee, for the benefit of
the Secured Parties, in the determination of the Collateral Manager, to collect
all amounts due under any and all Collateral, including, without limitation,
endorsing any of their names on checks and other instruments representing
Collections, executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Collateral and, after the
delinquency of any Collateral and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Originator could have done
if it had continued to own such Collateral. The Originator and the Borrower
shall furnish the Collateral Manager (and any successors thereto) with any
powers of attorney and other documents necessary or appropriate to enable the
Collateral Manager to carry out its servicing and administrative duties
hereunder, and shall cooperate with the Collateral Manager to the fullest extent
in order to ensure the collectibility of the Collateral. In no event shall the
Collateral Manager be entitled to make the Trustee, the Secured Parties, the
Administrative Agent or the Lenders a party to any litigation without such
party’s express prior written consent, or to make the Borrower a party to any
litigation, in each such case arising out of or relating to the administration,
collection or enforcement of any Loan (other than any routine foreclosure or
similar collection procedure), without the Administrative Agent’s consent.
(o)    After an Event of Default has occurred and is continuing, at the
direction of the Administrative Agent, the Collateral Manager shall take such
action as the Administrative Agent may deem necessary or advisable to enforce
collection of the Collateral; provided that the Administrative Agent may or may
request the Trustee to, at any time that an Event of Default or Unmatured Event
of Default has occurred and is continuing, notify any Obligor or any agent under
any Agented Loan with respect to any Collateral of the Grant of such Collateral
to the Trustee and direct that payments of all amounts due or to become due be
made directly to the Trustee or any servicer, collection agent or lock-box or
other account designated by the Trustee and, upon such notification and at the
expense of the Borrower, the Administrative Agent may enforce collection of any
such Collateral, and adjust, settle or compromise the amount or payment thereof
or request that the Trustee do the same at its direction subject to the
applicable provisions of this Agreement.

122



--------------------------------------------------------------------------------



Section 6.4
Collection of Payments.

(f)    Collection Efforts; Modification of Collateral. The Collateral Manager
will collect, or cause to be collected, all payments called for under the terms
and provisions of the Loans included in the Collateral as and when the same
become due in accordance with the Credit and Collection Policy and the
Collateral Management Standard, and will follow those collection procedures that
it follows with respect to all comparable Collateral that it services for itself
or others. The Collateral Manager may not waive, modify or otherwise vary any
provision of an item of Collateral in a manner that would impair in any material
respect the collectibility of the Collateral or in any manner contrary to the
Credit and Collection Policy and the Collateral Management Standard.
(g)    [Reserved].
(h)    Acceleration. If required by the Credit and Collection Policy and the
Collateral Management Standard, the Collateral Manager shall accelerate the
maturity of all or any Scheduled Payments and other amounts due under any Loan
in which a default under the terms thereof has occurred and is continuing (after
the lapse of any applicable grace period) promptly after such Loan becomes a
Defaulted Loan.
(i)    Taxes and other Amounts. The Collateral Manager will use its best efforts
to collect all payments with respect to amounts due for taxes, assessments and
insurance premiums relating to each Loan to the extent required to be paid to
Borrower for such application under the Underlying Instruments and remit such
amounts to the appropriate Governmental Authority or insurer as required by the
Underlying Instruments.
(j)    Payments to Concentration Account. On or before the applicable Cut-Off
Date, the Collateral Manager shall have instructed all Obligors to make all
payments in respect of the Collateral directly to the Concentration Account,
provided that the Collateral Manager is not required to so instruct any Obligor
which is solely a guarantor unless and until the Collateral Manager calls on the
related guaranty.
(k)    Accounts. Each of the parties hereto hereby agrees that (i) each Account
shall be deemed to be a Securities Account and (ii) except as otherwise
expressly provided herein, the Trustee shall be exclusively entitled to exercise
the rights that comprise each Financial Asset held in each Account. Each of the
parties hereto hereby agrees to cause the Trustee, or any other Securities
Intermediary that holds any money or other property for the Borrower in an
Account, to agree with the parties hereto that (A) the Cash and other property
(subject to Section 6.4(g) below with respect to any property other than
investment property, as defined in Section 9-102(a)(49) of the UCC) is to be
treated as a Financial Asset and (B) the “securities intermediary’s
jurisdiction” (within the meaning of Section 8-110 of the UCC) for that purpose
shall be the State of New York. In no event may any Financial Asset held in any
Account be registered in the name of, payable to the order of, or specially
indorsed to, the Borrower, unless such Financial Asset has also been indorsed in
blank or to the Trustee or other Securities Intermediary that holds such
Financial Asset in such Account.
(l)    Underlying Instruments. Notwithstanding any term hereof (or any term of
the UCC that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the

123



--------------------------------------------------------------------------------



UCC) to the contrary, neither the Trustee nor any Securities Intermediary shall
be under any duty or obligation in connection with the acquisition by the
Borrower, or the Grant by the Borrower to the Trustee, for the benefit of the
Secured Parties, of any Loan in the nature of a loan or a participation in a
loan to examine or evaluate the sufficiency of the documents or instruments
delivered to it by or on behalf of the Borrower under the related Underlying
Instruments, or otherwise to examine the Underlying Instruments, in order to
determine or compel compliance with any applicable requirements of or
restrictions on transfer (including without limitation any necessary consents).
The Custodian shall hold any Instrument delivered to it evidencing any Loan
Granted to the Trustee hereunder as trustee and custodial agent for the Secured
Parties in accordance with the terms of this Agreement.
(m)    Establishment of the Collection Account. The Collateral Manager shall
cause to be maintained with the Trustee and in the name of the Borrower, subject
to the lien of the Trustee, for the benefit of the Secured Parties, a segregated
corporate trust account entitled “Collection Account for NewStar Warehouse
Funding I LLC, subject to the lien of U.S. Bank National Association, as Trustee
for the benefit of the Secured Parties” (the “Collection Account”), and the
Collateral Manager shall further cause to be maintained two subaccounts linked
to and constituting part of the Collection Account for the purpose of
segregating, within two Business Days of the receipt of any Collections,
Principal Collections (the “Principal Collections Account”) and Interest
Collections (the “Interest Collections Account”), respectively, over which the
Trustee for the benefit of the Secured Parties shall have control and from which
none of the Originator, the Collateral Manager or the Borrower shall have any
right of withdrawal.
(n)    Establishment of the Custodial Account. The Borrower shall maintain at
the Trustee a single, segregated trust account which shall be designated as the
“Custodial Account”, which shall be held by the Trustee in trust in the name of
Borrower, subject to the lien of the Trustee for the benefit of the Secured
Parties and over which the Trustee, for the benefit of the Secured Parties,
shall have exclusive control and sole right of withdrawal and into which the
Trustee shall from time to time deposit Collateral. All Collateral deposited
from time to time in the Custodial Account pursuant to this Agreement shall be
held by the Trustee as part of the Collateral and shall be applied to the
purposes herein provided. The Trustee agrees to give the Borrower immediate
notice if the Custodial Account or any funds on deposit therein, or otherwise to
the credit of the Custodial Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. The Borrower
shall not have any legal, equitable or beneficial interest in the Custodial
Account other than in accordance with Section 2.10 and Section 2.11.
(o)    Adjustments. If (i) the Collateral Manager makes a deposit into the
Collection Account in respect of a Collection of an item of Collateral and such
Collection was received by the Collateral Manager in the form of a check that is
not honored for any reason or (ii) the Collateral Manager makes a mistake with
respect to the amount of any Collection and deposits an amount that is less than
or more than the actual amount of such Collection, the Collateral Manager shall
appropriately adjust the amount subsequently deposited into the Collection
Account to reflect such dishonored check or mistake. Any Scheduled Payment in
respect of which a dishonored check is received shall be deemed not to have been
paid.

124



--------------------------------------------------------------------------------



(p)    Establishment of the Unfunded Exposure Account. The Collateral Manager
shall cause to be maintained with the Trustee and in the name of the Borrower,
subject to the lien of the Trustee, for the benefit of the Secured Parties, a
segregated corporate trust account entitled “Unfunded Exposure Account for
NewStar Warehouse Funding I LLC” (the “Unfunded Exposure Account”). Funds on
deposit in the Unfunded Exposure Account as of any date of determination may be
withdrawn to fund draw requests of the relevant Obligors under any Delayed Draw
Term Loan or Revolving Loan. Any such draw request made by an Obligor, along
with wiring instructions for the applicable Obligor, shall be forwarded by the
Borrower or the Collateral Manager to the Administrative Agent, and the
Collateral Manager shall instruct the Trustee (with a copy to the Administrative
Agent) to fund such draw request in accordance with the Underlying Instrument
pertaining to such Delayed Draw Term Loan or Revolving Loan. As of any date of
determination, any amounts on deposit in the Unfunded Exposure Account that
exceed (i) the aggregate of all Unfunded Exposure Equity Amounts prior to the
earlier to occur of the end of the Revolving Period or the Termination Date and
(ii) the Aggregate Exposure Amount following the earlier to occur of the end of
the Revolving Period or the Termination Date, in each case, shall be transferred
at the direction of the Collateral Manager into the Principal Collection Account
as Principal Collections. Prior to the occurrence of an Event of Default, at the
Collateral Manager’s discretion, the Collateral Manager may direct the Trustee
to deposit in the Unfunded Exposure Account all Principal Collections received
by the Borrower in respect of the Revolving Loans included in the Collateral to
the extent necessary to cause the amount on deposit in the Unfunded Exposure
Account to equal the Aggregate Exposure Amount; provided that after the
occurrence of an Event of Default, the foregoing deposit will be required to be
made by the Collateral Manager.
Section 6.5
[Reserved].

Section 6.6
Realization upon Loans Subject to an Asset Value Adjustment Event.

The Collateral Manager will use reasonable efforts consistent with the
Collateral Management Standard to exercise available remedies (which may include
foreclosing upon or repossessing, as applicable, or otherwise comparably convert
the ownership of any Related Property) with respect to any Loan that has become
subject to one or more of the events specified in clauses (d), (e) (solely with
respect to a Material Modification of the type described in clause (a) of the
definition thereof), (f) or (g) of the definition of Asset Value Adjustment
Event and as to which no satisfactory arrangements can be made for collection of
delinquent payments. The Collateral Manager will comply with the Credit and
Collection Policy, the Collateral Management Standard and Applicable Law in
realizing upon such Related Property, which practices and procedures may include
reasonable efforts to enforce all obligations of Obligors foreclosing upon,
repossessing and causing the sale of such Related Property at public or private
sale in circumstances other than those described in the preceding sentence. In
any case in which any such Related Property has suffered damage, the Collateral
Manager will not expend funds in connection with any repair or toward the
foreclosure or repossession of such Related Property unless it reasonably
determines that such repair and/or foreclosure or repossession will increase the
Recoveries by an amount greater than the amount of such expenses. The Collateral
Manager will remit to the Collection Account the Recoveries received in
connection with the sale or disposition of Related Property relating to any Loan
hereunder.

125



--------------------------------------------------------------------------------



Section 6.7
Maintenance of Insurance Policies.

The Collateral Manager shall obtain and maintain at its own expense and keep in
full force and effect throughout the term of this Agreement a blanket fidelity
bond and an errors and omissions insurance policy covering the Collateral
Manager’s officers and employees in connection with its activities under this
Agreement in an amount not less than $2,000,000. Coverage of the Collateral
Manager under a policy or bond obtained by an Affiliate of the Collateral
Manager and providing the coverage required by this Section 6.7 shall satisfy
the requirements of this Section 6.7.
Section 6.8
[Reserved.]

Section 6.9
[Reserved.]

Section 6.10
[Reserved.]

Section 6.11
Collateral Manager Compensation.

As compensation for its servicing activities hereunder and reimbursement for its
expenses, the Collateral Manager shall be entitled to receive the Collateral
Management Fee; provided that it shall be entitled to receive such fee from
Collections only to the extent of funds available therefor pursuant to the
provisions of Section 2.10 and/or Section 2.11.
Section 6.12
Payment of Certain Expenses by Collateral Manager.

The Collateral Manager will be required to pay all expenses incurred by it in
connection with its activities under this Agreement, including fees and
disbursements of its independent accountants, Taxes imposed on the Collateral
Manager, expenses incurred by the Collateral Manager in connection with payments
and reports pursuant to this Agreement, and all other fees and expenses not
expressly stated under this Agreement for the account of the Borrower, but
excluding Liquidation Expenses incurred as a result of activities contemplated
by Section 6.6; provided that, for avoidance of doubt, to the extent Liquidation
Expenses relate to a Loan and a Retained Interest such Liquidation Expenses
shall be allocated pro rata. The Collateral Manager will be required to pay all
reasonable fees and expenses owing to any bank or trust company in connection
with the maintenance of the Accounts and the Concentration Account.
Notwithstanding the foregoing, and for the avoidance of doubt, nothing contained
in this Section 6.12 shall prohibit the Borrower from reimbursing the Collateral
Manager for expenses incurred by it hereunder provided such amounts are paid
from amounts permitted to be released under this Agreement to the Borrower.
Section 6.13
Reports.

(j)    Borrowing or Repayment Notice. On each Funding Date, on each reduction of
Advances Outstanding pursuant to Section 2.5, and on each reinvestment of
Principal Collections pursuant to Section 2.10, the Borrower (and the Collateral
Manager on its behalf) will provide a Borrowing Notice or a Repayment Notice, as
applicable, a Borrowing Base Certificate, updated as of such date, and a Loan
Tape, updated as of such date, to the Administrative Agent and each Lender (with
a copy to the Trustee).

126



--------------------------------------------------------------------------------



(k)    Collateral Management Report. On each Reporting Date, the Collateral
Manager will provide to the Borrower, the Administrative Agent, each Lender and
the Trustee a monthly statement determined as of the related Determination Date
(a “Collateral Management Report”), signed by a Responsible Officer of the
Collateral Manager and the Borrower and substantially in the form mutually
agreed to from time to time by the Collateral Manager and the Administrative
Agent which shall include (i) a Borrowing Base calculated as of the most recent
Determination Date, (ii) calculations showing compliance with the Collateral
Quality Test and the Concentration Limits, (iii) the Loan Tape calculated as of
the most recent Determination Date and (iv) if such Reporting Date precedes a
Payment Date, amounts to be remitted pursuant to Section 2.10 or 2.11, as
applicable, to the applicable parties (which shall include any applicable wiring
instructions of the parties receiving payment).
(l)    Collateral Manager’s Certificate. Together with each Collateral
Management Report, the Collateral Manager shall submit to the Administrative
Agent, each Lender and the Trustee, a certificate (a “Collateral Manager’s
Certificate”) signed by a Responsible Officer of the Collateral Manager and
substantially in the form of Exhibit I.
(m)    Financial Statements. The Collateral Manager will submit to the
Administrative Agent, each Lender and the Trustee, (i) within 60 days after the
end of each of its fiscal quarters (excluding the fiscal quarter ending on the
date specified in clause (ii)), consolidated unaudited financial statements of
the Collateral Manager for the most recent fiscal quarter, and (ii) within 120
days after the end of each fiscal year, consolidated audited financial
statements of the Collateral Manager, audited by a firm of nationally recognized
independent public accountants, as of the end of such fiscal year.
(n)    Borrowing Base Certificate. On each Measurement Date, the Borrower shall
deliver to the Administrative Agent a Borrowing Base Certificate, updated as of
such date.
(o)    Tax Returns. Upon demand by the Administrative Agent, the Collateral
Manager shall deliver copies of all federal, state and local Tax returns and
reports filed by the Borrower and Collateral Manager, or in which the Borrower
or Collateral Manager was included on a consolidated or combined basis
(excluding sales, use and like taxes).
(p)    Obligor Financial Statements; Valuation Reports; Other Reports. The
Collateral Manager will deliver to the Administrative Agent with respect to each
Obligor, (i) to the extent received by the Borrower and/or the Collateral
Manager pursuant to the Underlying Instruments, the complete financial reporting
package with respect to such Obligor and with respect to each Loan for such
Obligor (including (x) any covenant compliance certificates with respect to such
Obligor and with respect to each Loan for such Obligor and (y) the annual
audited financial statements with respect to each Obligor, which delivery shall
be made within 45 days (or such longer period as specified in the Underlying
Instruments) after the end of each such month or such Obligor’s fiscal quarters,
as applicable (excluding the last month or fiscal quarter, as applicable, of
each such Obligor’s fiscal year), and within 90 days (or such longer period as
specified in the Underlying Instruments) after the end of each such Obligor’s
fiscal year, (ii) to the extent available to the Borrower and/or the Collateral
Manager pursuant to the Underlying Instruments, promptly following the date the
Borrower acquires an Eligible Loan, audited financial statements of the related

127



--------------------------------------------------------------------------------



Obligor for the three year period most recently ended with respect to the
related Obligor and (iii) a quarterly “tear sheet” prepared by the Collateral
Manager with respect to such Obligor and with respect to each Loan for such
Obligor, which delivery shall be made within ten (10) Business Days following
the Collateral Manager’s completion of such update. The Collateral Manager will
promptly deliver to the Administrative Agent, upon reasonable request and to the
extent received by the Borrower and/or the Collateral Manager, all other
documents and information required to be delivered by Obligors to the Borrower
with respect to any Loan included in the Collateral.
(q)    Amendments to Loans. The Collateral Manager will deliver to the
Administrative Agent a copy of any material amendment, restatement, supplement,
waiver or other modification to the Underlying Instruments of any Loan (along
with any internal documents prepared by the Collateral Manager and provided to
its investment committee in connection with such amendment, restatement,
supplement, waiver or other modification) within ten (10) Business Days of the
effectiveness of such amendment, restatement, supplement, waiver or other
modification.
Section 6.14
Annual Statement as to Compliance.

The Collateral Manager will provide to the Administrative Agent, each Lender and
the Trustee, within 120 days following the end of each fiscal year of the
Collateral Manager (beginning with the fiscal year ending December 31, 2015), a
fiscal report signed by a Responsible Officer of the Collateral Manager
certifying that (a) a review of the activities of the Collateral Manager, and
the Collateral Manager’s performance pursuant to this Agreement, for the fiscal
period ending on the last day of such fiscal year has been made under such
Person’s supervision and (b) the Collateral Manager has performed or has caused
to be performed in all material respects all of its obligations under this
Agreement throughout such year and no Collateral Manager Default has occurred
and is continuing.
Section 6.15
Annual Independent Public Accountant’s Collateral Management Reports.

The Collateral Manager will cause an independent nationally recognized
accounting firm or an independent audit and consulting firm specializing in
securitization transactions reasonably satisfactory to the Administrative Agent
(who may also render other services to the Collateral Manager) to furnish to the
Administrative Agent, each Lender and the Trustee, within 120 days following the
end of each fiscal year of the Collateral Manager (beginning with the fiscal
year ending December 31, 2015): (i) a report relating to such fiscal year to the
effect that (a) such firm has reviewed certain documents and records relating to
the servicing of the Collateral, and (b) based on such examination, such firm is
of the opinion that the Collateral Management Reports for such year were
prepared in compliance with this Agreement, except for such exceptions as it
believes to be immaterial and such other exceptions as will be set forth in such
firm’s report and (ii) a report covering such fiscal year to the effect that
such accountants have applied certain agreed-upon procedures to be specified by
the Administrative Agent from time to time to certain documents and records
relating to the Collateral under any Transaction Document, compared the
information contained in the Collateral Management Reports and the Collateral
Manager’s Certificates delivered during the period covered by such report with
such documents and records and that no matters came to the attention of such
accountants that caused them to believe that such servicing was not conducted

128



--------------------------------------------------------------------------------



in compliance with this Article VI, except for such exceptions as such
accountants shall believe to be immaterial and such other exceptions as shall be
set forth in such statement.
Section 6.16
Limitation on Liability of the Collateral Manager and Others.

Except as provided herein, the Collateral Manager shall not be under any
liability to the Administrative Agent, any Lender , the Trustee, the Secured
Parties or any other Person for any action taken or for refraining from taking
any action pursuant to this Agreement whether arising from express or implied
duties under this Agreement; provided that, notwithstanding anything to the
contrary contained herein, nothing shall protect the Collateral Manager against
any liability that would otherwise be imposed by reason of its willful
misfeasance, bad faith or negligence in the performance of duties or by reason
of its willful misconduct hereunder.
Section 6.17
The Collateral Manager Not to Resign.

The Collateral Manager shall not resign from the obligations and duties hereby
imposed on it except upon the Collateral Manager’s determination that (i) the
performance of its duties hereunder is or becomes impermissible under Applicable
Law and (ii) there is no reasonable action that the Collateral Manager could
take to make the performance of its duties hereunder permissible under
Applicable Law. Any such determination permitting the resignation of the
Collateral Manager shall be evidenced as to clause (i) above by an Opinion of
Counsel to such effect delivered to the Administrative Agent, each Lender and
the Trustee. No such resignation shall become effective until a Successor
Collateral Manager shall have assumed the responsibilities and obligations of
the Collateral Manager in accordance with Section 6.2 and Section 6.19.
Section 6.18
Collateral Manager Defaults.

If any one of the following events (each, a “Collateral Manager Default”) shall
occur and be continuing:
(d)    any failure by the Collateral Manager to make any payment, transfer or
deposit into the Collection Account or the Unfunded Exposure Account (including,
without limitation, with respect to bifurcation and remittance of Collections)
as required by this Agreement which continues unremedied for a period of two
Business Days;
(e)    any failure on the part of the Collateral Manager duly to observe or
perform in any material respect any other covenants or agreements of the
Collateral Manager set forth in this Agreement or the other Transaction
Documents to which the Collateral Manager is a party (including, without
limitation, any material delegation of the Collateral Manager’s duties that is
not permitted by Section 6.1) and the same continues unremedied for a period of
30 days (if such failure can be remedied) after the earlier to occur of (i) the
date on which written notice of such failure requiring the same to be remedied
shall have been given to the Collateral Manager by the Administrative Agent, any
Lender or the Trustee and (ii) the date on which a Responsible Officer of the
Collateral Manager acquires knowledge thereof;

129



--------------------------------------------------------------------------------



(f)    the failure of the Collateral Manager to make any payment when due (after
giving effect to any related grace period) with respect to any recourse debt or
other obligations, which debt or other obligations are in excess of $5,000,000,
individually or in the aggregate, or the occurrence of any event or condition
that has resulted in the acceleration of such recourse debt or other
obligations, if such event or condition has not been waived;
(g)    an Insolvency Event shall occur with respect to the Collateral Manager;
(h)    the Collateral Manager fails in any material respect to comply with the
Credit and Collection Policy and the Collateral Management Standard regarding
the servicing of the Collateral and the same continues unremedied for a period
of 30 days (if such failure can be remedied) after the earlier to occur of (i)
the date on which written notice of such failure requiring the same to be
remedied shall have been given to the Collateral Manager by the Administrative
Agent, any Lender or the Trustee and (ii) the date on which a Responsible
Officer of the Collateral Manager acquires knowledge thereof;
(i)    [reserved]; or
(j)    the Collateral Manager consents or agrees to, or otherwise permits to
occur, under circumstances in which the Collateral Manager could have reasonably
prevented the occurrence thereof, any material amendment, modification, change,
supplement or rescission (any of the foregoing an “amendment” for purposes of
this Section 6.18(g)) of or to the Credit and Collection Policy (after the
adoption of same) in whole or in part that could have a Material Adverse Effect
on the Collateral, the Administrative Agent, any Lender or the other Secured
Parties, without the prior written consent of the Administrative Agent and each
Lender which amendment shall remain in effect for a period of ten Business Days
after notice thereof is delivered to the Administrative Agent (which notice
shall be delivered within seven days after the effectiveness of such amendment)
and the Administrative Agent shall not have delivered a written consent thereto
during such ten Business Day period; provided that such prior written consent
shall not be required in the case of an amendment which was mandated by any
Applicable Law or Governmental Authority;
(k)    the Company or an Affiliate thereof shall cease to be the Collateral
Manager;
(l)    the occurrence or existence of any change with respect to the Collateral
Manager which has a Material Adverse Effect;
(m)    with respect to the initial Collateral Manager only, the Collateral
Manager fails to maintain the aggregate of its GAAP stockholders’ equity and
subscribed stockholders’ equity in an amount equal to $492,968,000, as (i)
increased by 80% of the proceeds of any equity offerings (including capital
contributions) of the Collateral Manager consummated after December 31, 2013,
(ii) increased by 50% of cumulative positive GAAP net income earned by such
Collateral Manager after December 31, 2013, (iii) increased by the amounts of
any reductions in the assets designated on the Collateral Manager’s consolidated
balance sheet as “deferred income taxes, net” and/or “deferred financing costs,
net” from the amounts thereof shown on the Collateral Manager’s consolidated
balance sheet as of December 31, 2013 as a result of accounting changes or
changes in tax rates imposed after December 31, 2013; and (iv) increased by the
aggregate amount of any

130



--------------------------------------------------------------------------------



increases in loan loss reserves resulting from the implementation of changes in
FASB rules after the Closing Date;
(n)    any failure by the Collateral Manager to deliver any required Collateral
Management Report or other Required Reports hereunder on or before the date
occurring two Business Days after the date such report is required to be made or
given, as the case may be, under the terms of this Agreement;
(o)    any representation, warranty or certification made by the Collateral
Manager in any Transaction Document or in any certificate delivered pursuant to
any Transaction Document shall prove to have been incorrect in any respect which
inaccuracy has a Material Adverse Effect and which continues to be unremedied
for when made which continues to be unremedied for a period of ten (10) Business
Days after the earlier to occur of (i) the date on which written notice of such
incorrectness requiring the same to be remedied shall have been given to the
Collateral Manager by the Administrative Agent, any Lender or the Trustee and
(ii) the date on which a Responsible Officer of the Collateral Manager acquires
knowledge thereof;
(p)    [reserved];
(q)    [reserved];
(r)    (i) the rendering against the Collateral Manager of one or more final
non-appealable judgments, decrees or orders for the payment of money in excess
of United States $7,500,000, individually or in the aggregate, and the
continuance of such judgment, decree or order unsatisfied and in effect for any
period of more than 60 consecutive days without a stay of execution or (ii) the
Collateral Manager shall have made payments in excess of $7,500,000 in the
settlement of any litigation, claim of dispute (excluding payments made from
insurance proceeds);
(s)    any change in the management of the Collateral Manager (whether by
resignation, termination, disability, death or lack of day to day management)
relating to any three of Tim Conway, Peter Schmidt-Fellner, John Frishkopf, Dan
McCready, John Bray and Rob Brown, or any failure by any three of the
aforementioned Persons to provide active and material participation in the
Collateral Manager’s daily activities including, but not limited to, general
management, underwriting, and the credit approval process and credit monitoring
activities, which no later than 60 days after the occurrence of any event
specified above is not cured by the Collateral Manager hiring a reputable,
experienced individual reasonably satisfactory to the Administrative Agent to
replace the Person who is no longer actively participating in the management of
the Collateral Manager or which is not waived in writing by the Administrative
Agent; provided that time relating to an individual’s vacation within the
Collateral Manager’s employee policy and customary industry standards shall not
constitute lack of day-to-day management or failure to provide active and
material participation in the Collateral Manager’s daily activities;
(t)    any change in the control of the Collateral Manager that takes the form
of either a merger or consolidation that does not comply with the provisions of
Section 5.5(b);

131



--------------------------------------------------------------------------------



(u)    an Event of Default of the type described in Section 10.1(b), (c),
(g)(2), (g)(3), (h), (k), (m), (p) or (r) occurs; provided that an Event of
Default pursuant to Section 10.1(p) shall be deemed not to have occurred for a
period not to exceed 30 days pending the resolution of any lien being contested
in good faith by the Borrower or the Originator, as applicable; or
(v)    the Company or any majority-owned Affiliate thereof defaults beyond any
applicable grace period in performing any obligation as servicer under any term
loan or revolving credit facility (for the avoidance of doubt, excluding this
Agreement except as expressly provided herein and any 144A or publicly
registered CLOs) with Citibank, N.A. or any Affiliate thereof;
then, notwithstanding anything herein to the contrary, so long as any such
Collateral Manager Default shall not have been remedied within any applicable
cure period prior to the date of delivery of a Collateral Manager Termination
Notice (defined below), the Administrative Agent, by written notice to the
Collateral Manager (with a copy to the Trustee) (a “Collateral Manager
Termination Notice”), may terminate all of the rights and obligations of the
Collateral Manager as Collateral Manager under this Agreement.
Section 6.19
Appointment of Successor Collateral Manager.

(c)    On and after the receipt by the Collateral Manager of a Collateral
Manager Termination Notice pursuant to Section 6.18, the Collateral Manager
shall continue to perform all servicing functions under this Agreement until the
date specified in the Collateral Manager Termination Notice or otherwise
specified by the Administrative Agent in writing or, if no such date is
specified in such Collateral Manager Termination Notice or otherwise specified
by the Administrative Agent, until a date mutually agreed upon by the Collateral
Manager and the Administrative Agent and shall be entitled to receive, to the
extent of funds available therefor pursuant to Section 2.10 or Section 2.11, as
applicable, the Collateral Management Fee therefor until such date, together
with all other amounts to be paid or reimbursed to them as Collateral Manager
which remain outstanding as of such date. The Administrative Agent shall as
promptly as possible appoint a successor servicer (the “Successor Collateral
Manager”), and such Successor Collateral Manager shall accept its appointment by
a written assumption in a form acceptable to the Administrative Agent and each
Lender. In the event that a Successor Collateral Manager has not accepted its
appointment at the time when the Collateral Manager ceases to act as Collateral
Manager, the Administrative Agent shall petition a court of competent
jurisdiction to appoint any established financial institution, having a net
worth of not less than United States $50,000,000 and whose regular business
includes the servicing of assets similar to the Collateral, as the Successor
Collateral Manager hereunder.
(d)    Upon its appointment, the Successor Collateral Manager shall be the
successor in all respects to the Collateral Manager with respect to servicing
functions under this Agreement and shall be subject to all the responsibilities,
duties and liabilities relating thereto placed on the Collateral Manager by the
terms and provisions hereof, and all references in this Agreement to the
Collateral Manager shall be deemed to refer to the Successor Collateral Manager;
provided that the Successor Collateral Manager shall have (i) no liability with
respect to any action performed by the terminated Collateral Manager prior to
the date that the Successor Collateral Manager becomes the successor to the
Collateral Manager or any claim of a third party based on any alleged action or

132



--------------------------------------------------------------------------------



inaction of the terminated Collateral Manager, (ii) no obligation to perform any
advancing obligations, if any, of the Collateral Manager unless it elects to in
its sole discretion, (iii) no obligation to pay any taxes required to be paid by
the Collateral Manager (provided that the Successor Collateral Manager shall pay
any income taxes for which it is liable), (iv) no obligation to pay any of the
fees and expenses of any other party to the transactions contemplated hereby,
and (v) no liability or obligation with respect to any Collateral Manager
indemnification obligations of any prior Collateral Manager, including the
original Collateral Manager. The indemnification obligations of the Successor
Collateral Manager, upon becoming a Successor Collateral Manager, are expressly
limited to those arising on account of its failure to act in good faith and with
reasonable care under the circumstances. In addition, the Successor Collateral
Manager shall have no liability relating to the representations and warranties
of the Collateral Manager contained in Article IV.
(e)    All authority and power granted to the Collateral Manager under this
Agreement shall automatically cease and terminate upon termination of this
Agreement and shall pass to and be vested in the Borrower and, without
limitation, the Borrower is hereby authorized and empowered to execute and
deliver, on behalf of the Collateral Manager, as attorney-in-fact or otherwise,
all documents and other instruments, and to do and accomplish all other acts or
things necessary or appropriate to effect the purposes of such transfer of
servicing rights. The Collateral Manager agrees to cooperate with the Borrower
in effecting the termination of the responsibilities and rights of the
Collateral Manager to conduct servicing of the Collateral.
(f)    As compensation, any Successor Collateral Manager (including, without
limitation, the Administrative Agent) so appointed shall be entitled to receive
the Collateral Management Fee, together with any other servicing compensation in
the form of assumption fees, late payment charges or otherwise as provided
herein that accrued prior thereto.
(g)    Notwithstanding anything contained in this Agreement to the contrary, a
Successor Collateral Manager if appointed as the Collateral Manager, is
authorized to accept and rely on all of the accounting, records (including
computer records) and work of the prior Collateral Manager relating to the Loans
(collectively, the “Predecessor Collateral Manager Work Product”) without any
audit or other examination thereof, and such Successor Collateral Manager shall
have no duty, responsibility, obligation or liability for the acts and omissions
of the prior Collateral Manager. If any error, inaccuracy, omission or incorrect
or non-standard practice or procedure (collectively, “Errors”) exist in any
Predecessor Collateral Manager Work Product and such Errors make it materially
more difficult to service or should cause or materially contribute to the
Successor Collateral Manager making or continuing any Errors (collectively,
“Continued Errors”), such Successor Collateral Manager shall have no duty,
responsibility, obligation or liability for such Continued Errors; provided that
such Successor Collateral Manager agrees to use its best efforts to prevent
further Continued Errors. In the event that the Successor Collateral Manager
becomes aware of Errors or Continued Errors, it shall, with the prior consent of
the Administrative Agent, reconstruct and reconcile such data as is commercially
reasonable to correct such Errors and Continued Errors and to prevent future
Continued Errors. Such Successor Collateral Manager shall be entitled to recover
its costs thereby expended in accordance with Section 2.10 or Section 2.11, as
applicable.

133



--------------------------------------------------------------------------------



(h)    In connection with the transfer of servicing, the Collateral Manager
agrees to cooperate and use its best efforts in effecting the transition of the
responsibilities and rights of servicing of the Loans, including, without
limitation, the transfer to the Successor Collateral Manager for the
administration by it of all cash amounts that shall at the time be held by
Collateral Manager for deposit, or have been deposited by the Collateral
Manager, or thereafter received with respect to the Loans and the delivery to
the Successor Collateral Manager in an orderly and timely fashion of all files
and records with respect to the Loans and a computer tape in readable form
containing all information necessary to enable the Successor Collateral Manager
to service the Loans. In addition, the Collateral Manager agrees to cooperate
and use its best efforts in providing at its expense to the Successor Collateral
Manager, reasonable access (including at the premises of the Collateral Manager)
to Collateral Manager’s employees, and any and all of the books, records (in
electronic or other form) or other information reasonably requested by it to
enable the Successor Collateral Manager, to assume the servicing functions
hereunder.
Section 6.20
Asset Quality Matrix.

On or prior to the date on which the Ramp Amount is first achieved, the
Collateral Manager shall elect the “row/column” combination of the Asset Quality
Matrix that shall on and after such date apply to the Loans for purposes of
determining compliance with the Minimum Weighted Average Spread Test, the
Minimum Diversity Score Test and the Maximum Weighted Average Rating Factor
Test, and shall provide notice of such election to the Administrative Agent.
Thereafter, at any time on written notice of one Business Day to the
Administrative Agent, the Collateral Manager may elect a different “row/column”
combination to apply to the Loans; provided that if: (i) the Loans are currently
in compliance with the Asset Quality Matrix case then applicable to the Loans,
the Loans comply with the Asset Quality Matrix case to which the Collateral
Manager desires to change; or (ii) the Loans are not currently in compliance
with the Asset Quality Matrix case then applicable to the Loans or would not be
in compliance with any other Asset Quality Matrix case, the Loans need not
comply with the Asset Quality Matrix case to which the Collateral Manager
desires to change so long as the degree of compliance of such Loans with each of
the Minimum Weighted Average Spread Test, the Minimum Diversity Score Test, and
the Maximum Weighted Average Rating Factor Test not in compliance would be
maintained or improved if the Asset Quality Matrix case to which the Collateral
Manager desires to change is used. If the Collateral Manager does not notify the
Administrative Agent that it will alter the “row/column combination” of the
Asset Quality Matrix chosen on the Closing Date in the manner set forth above,
the “row/column combination” of the Asset Quality Matrix chosen on the Closing
Date shall continue to apply. Notwithstanding the foregoing, the Collateral
Manager may elect at any time after the Closing Date, in lieu of selecting a
“row/column combination” of the Asset Quality Matrix, to interpolate between two
adjacent rows and/or two adjacent columns, as applicable, on a straight-line
basis and round the results to two decimal points.
ARTICLE VII

[RESERVED]
ARTICLE VIII

THE TRUSTEE

134



--------------------------------------------------------------------------------



Section 8.1
Designation of Trustee.

(p)    Initial Trustee. The role of Trustee hereunder and under the other
Transaction Documents to which the Trustee is a party shall be conducted by the
Person designated as Trustee hereunder from time to time in accordance with this
Section 8.1. Until the Administrative Agent shall give to US Bank a Trustee
Termination Notice and the provisions of Section 8.5 have been satisfied, US
Bank is hereby designated as, and hereby agrees to perform the duties and
obligations of, Trustee pursuant to the terms hereof and of the other
Transaction Documents to which it, as Trustee, is a party.
(q)    Successor Trustee. Upon the Trustee’s receipt of a Trustee Termination
Notice from the Administrative Agent of the designation and acceptance of
appointment of a successor Trustee pursuant to the provisions of Section 8.5,
the Trustee agrees that it will terminate its activities as Trustee hereunder.
(r)    Secured Party. The Administrative Agent and the Lenders hereby appoint US
Bank, in its capacity as Trustee, as their trustee for purposes of perfection of
a security interest in the Collateral. US Bank, in its capacity as Trustee,
hereby accepts such appointment and agrees to perform the duties set forth in
Section 8.2(b) and (c).
Section 8.2
Duties of Trustee.

(q)    Appointment. The Borrower and the Administrative Agent each hereby
appoints US Bank to act as Trustee for the benefit of the Secured Parties. The
Trustee hereby accepts such appointment and agrees to perform the duties and
obligations with respect thereto set forth herein and in the other Transaction
Documents to which it, as Trustee, is a party.
(r)    Duties. Until its removal pursuant to Section 8.5, the Trustee shall
perform on behalf of the Administrative Agent and the Secured Parties the
following duties and obligations:
(xiv)    Prior to acquiring a Loan, the Borrower or the Collateral Manager will
provide the Trustee with a Trade Ticket, together with the proposed form of
Borrowing Notice to be used in connection therewith.
(xv)    Not later than 12:00 noon four Business Days following the related
Determination Date, the Collateral Manager shall provide to the Administrative
Agent and the Trustee via e-mail certain asset level information, which shall
include but not be limited to the following information: (x) for each Loan, the
name and number of the related Obligor, the collection status, the loan status,
the date of each Scheduled Payment, as applicable, and the OLB, (y) the
Borrowing Base and (z) the Adjusted Borrowing Value and such other items as may
reasonably be expected in connection with the transactions contemplated by this
Agreement.
(xvi)    Promptly after receipt thereof, the Trustee shall provide to the
Collateral Manager a copy of all written notices and communications identified
as being sent to it in connection with the Collateral held hereunder which it
receives from the related Obligor or any other Person. In no instance shall the
Trustee be under any duty or obligation to take any action on behalf of the

135



--------------------------------------------------------------------------------



Collateral Manager (or Borrower) in respect of the exercise of any voting or
consent rights, or similar actions, unless it receives specific written
instructions from the Collateral Manager (prior to the occurrence of an Event of
Default) or the Administrative Agent (after the occurrence of an Event of
Default) in which event the Trustee shall vote, consent or take such other
action in accordance with such instructions.
(xvii)    No later than 11:00 a.m. on each Business Day, the Trustee shall
deliver to the Collateral Manager either via e-mail or via the Trustee’s
Internet website a daily “cash availability report” which will detail all cash
receipts with respect to the Loans received as of the close of business of the
prior Business Day, identifying which portion thereof constitutes Interest
Collections, which portion thereof constitutes Principal Collections and any
other amounts received not classified as either Interest Collections or
Principal Collections. No later than the close of business on the Business Day
the Collateral Manager receives such a daily cash availability report, the
Collateral Manager shall review the same and identify any discrepancies between
the cash receipts shown on the Trustee’s daily cash availability report and the
cash receipts relating to the Loans shown on the WSO System maintained by the
Collateral Manager. Thereafter the Trustee and the Collateral Manager will
cooperate to promptly resolve any discrepancies.
(xviii)    The Trustee shall maintain all necessary or appropriate records with
respect to its express duties under this Agreement and shall provide with
reasonable promptness such additional reports and information (which information
is reasonably available to the Trustee and does not cause undue burden to it) as
may be reasonably requested from time to time by the Collateral Manager.
(xix)    The Trustee shall make payments pursuant to the terms of the Collateral
Management Report in accordance with Section 2.10 and Section 2.11 (the “Payment
Duties”).
(xx)    In performing its duties, the Trustee shall use the same degree of care
and attention as it employs with respect to performing similar duties that it
performs as the Trustee for others.
(s)    %3.    Each of the Administrative Agent, each Lender and each Secured
Party further authorizes the Trustee to take such action as Trustee hereunder
and to exercise such powers under this Agreement and the other Transaction
Documents as are delegated to the Trustee by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto. In furtherance,
and without limiting the generality of the foregoing, each Secured Party hereby
appoints the Trustee (acting at the direction of the Administrative Agent) as
its agent to execute and deliver all further instruments and documents, and take
all further action that the Administrative Agent deems necessary in order to
perfect, protect or more fully evidence the security interests granted by the
Borrower hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder, including, without limitation, the execution by the
Trustee as secured party/assignee of such financing or continuation statements,
or amendments thereto or assignments thereof, relative to all or any of the
Loans now existing or hereafter arising, and such other instruments or notices,
as may be necessary or appropriate for the purposes stated hereinabove. Nothing
in this Section 8.2(d)(i) shall be deemed to relieve the Collateral Manager or
Borrower of its obligation to protect the interest of the Trustee (for the
benefit of the Secured Parties) in the

136



--------------------------------------------------------------------------------



Collateral, including to file financing and continuation statements in respect
of the Collateral in accordance with Section 5.4(e) or to require the
Administrative Agent or the Trustee to assume any of the obligations of the
Collateral Manager or the Borrower.
(vii)    The Administrative Agent may direct the Trustee to take any such
incidental action hereunder. With respect to other actions which are incidental
to the actions specifically delegated to the Trustee hereunder, the Trustee
shall not be required to take any such incidental action hereunder, but shall be
required to act or to refrain from acting (and shall be fully protected in
acting or refraining from acting) upon the direction of the Administrative
Agent; provided that the Trustee shall not be required to take any action
hereunder if the taking of such action, in the reasonable determination of the
Trustee, (x) shall be in violation of any Applicable Law or contrary to any
provisions of this Agreement or (y) shall expose the Trustee to liability
hereunder or otherwise (unless it has received an indemnity reasonably
satisfactory to it with respect thereto). In the event the Trustee requests the
consent of the Administrative Agent and the Trustee does not receive a response
(either consenting or declining to consent) from the Administrative Agent within
10 Business Days of its receipt of such request, then the Administrative Agent
shall be deemed to have declined to consent to the relevant action.
(viii)    Except as expressly provided herein, the Trustee shall not be under
any duty or obligation to take any affirmative action to exercise or enforce any
power, right or remedy available to it under this Agreement or any of the
Required Loan Documents (x) unless and until expressly so directed by the
Administrative Agent or (y) prior to the occurrence of the Termination Date
pursuant to clause (d) of the definition of “Termination Date” (and upon such
occurrence, the Trustee shall act in accordance with the written instructions of
the Administrative Agent pursuant to clause (x)). The Trustee shall not be
liable for any action taken, suffered or omitted by it in accordance with the
request or direction of any Secured Party, to the extent that this Agreement
provides such Secured Party has the right to so direct the Trustee, or the
Administrative Agent. The Trustee shall not be deemed to have notice or
knowledge of any matter hereunder, including an Event of Default, unless a
Responsible Officer of the Trustee has knowledge of such matter or written
notice thereof is received by the Trustee.
Section 8.3
Merger or Consolidation.

Any Person (i) into which the Trustee may be merged or consolidated, (ii) that
may result from any merger or consolidation to which the Trustee shall be a
party, or (iii) that may succeed to the properties and assets of the Trustee
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Trustee hereunder,
shall be the successor to the Trustee under this Agreement without further act
of any of the parties to this Agreement.
Section 8.4
Trustee Compensation.

As compensation for its Trustee activities hereunder, the Trustee shall be
entitled to a fee (the “Trustee Fee”) from the Collateral Manager in accordance
with the Trustee and Custodian Fee Letter. To the extent that such Trustee Fee
is not paid by the initial Collateral Manager, the Trustee shall be entitled to
receive the unpaid balance of its Trustee Fee to the extent of funds available

137



--------------------------------------------------------------------------------



therefor pursuant to the provision of Section 2.10 or Section 2.11, as
applicable. The Trustee’s entitlement to receive the Trustee Fee shall cease on
the earlier to occur of: (i) its removal as Trustee and appointment and
acceptance by the successor trustee pursuant to Section 8.5 or (ii) the
termination of this Agreement.
Section 8.5
Trustee Removal.

The Trustee may be removed, with or without cause, by the Administrative Agent
by five (5) Business Days’ prior notice given in writing to the Trustee (the
“Trustee Termination Notice”); provided that, notwithstanding its receipt of a
Trustee Termination Notice, the Trustee shall continue to act in such capacity
until a successor Trustee has been appointed and shall transfer all Required
Loan Documents its holds within thirty (30) days following the Trustee
Termination Notice (with, so long as an Event of Default has not occurred and is
not continuing, the consent of the Borrower, such consent not to be unreasonably
withheld), has agreed to act as Trustee hereunder, has made the representations
and warranties contained in Section 4.4, and has received all Required Loan
Documents held by the previous Trustee.
Section 8.6
Limitation on Liability.

(a)    The Trustee undertakes to perform only such duties and obligations as are
specifically set forth in this Agreement, it being expressly understood by all
parties hereto that there are no implied duties or obligations of the Trustee
hereunder. Without limiting the generality of the foregoing, the Trustee, except
as expressly set forth herein, shall have no obligation to supervise, verify,
monitor or administer the performance of the Collateral Manager or the Borrower.
The Trustee may act through its agents, nominees, attorneys and custodians (each
selected with due care) in performing any of its duties and obligations under
this Agreement, it being understood by the parties hereto that the Trustee will
be responsible for any misconduct or negligence on the part of such agents,
attorneys or custodians acting on the routine and ordinary day-to-day operations
for and on behalf of the Trustee. Neither the Trustee nor any of its officers,
directors, employees or agents shall be liable, directly or indirectly, for any
damages or expenses arising out of the services performed under this Agreement
other than damages or expenses that result from the gross negligence or willful
misconduct of it or them or the failure to perform materially in accordance with
this Agreement. It being understood that no action taken in accordance with the
directions of the Administrative Agent shall be deemed to constitute gross
negligence or willful misconduct.
(b)    The Trustee shall not be liable for any obligation of the Collateral
Manager or the Borrower contained in this Agreement or for any errors of the
Collateral Manager or the Borrower contained in any computer tape, certificate
or other data or document delivered to the Trustee hereunder or on which the
Trustee must rely in order to perform its obligations hereunder, and the Secured
Parties, the Administrative Agent and the Trustee each agree to look only to the
Collateral Manager to perform such obligations. The Trustee shall have no
responsibility and shall not be in default hereunder or incur any liability for
any failure, error, malfunction or any delay in carrying out any of its duties
under this Agreement if such failure or delay results from the Trustee acting in
accordance with information prepared or provided by a Person other than the
Trustee or the failure of any such other Person to prepare or provide such
information. The Trustee shall have no responsibility, shall not be in default
and shall incur no liability for (i) any act or failure to act of

138



--------------------------------------------------------------------------------



any third party, including the Collateral Manager, (ii) any inaccuracy or
omission in a notice or communication received by the Trustee from any third
party, (iii) the invalidity or unenforceability of any Collateral under
Applicable Law, (iv) the breach or inaccuracy of any representation or warranty
made with respect to any Collateral, or (v) the acts or omissions of any
successor Trustee.
(c)    The Trustee may conclusively rely on and shall be fully protected in
acting upon any certificate (including any Officer’s Certificate of the
Collateral Manager or the Borrower), instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Trustee may rely conclusively on and shall be fully protected in acting upon
(i) the written instructions of any designated officer of the Administrative
Agent or (ii) the verbal instructions of the Administrative Agent. The Trustee
shall not be liable for any action taken by it in good faith and reasonably
believed by it to be within the discretion or powers conferred upon it, or taken
by it pursuant to any direction or instruction by which it is governed
hereunder, or omitted to be taken by it by reason of the lack of direction or
instruction required hereby for such action.
(d)    The Trustee may consult counsel satisfactory to it and the advice or
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in accordance with the advice or opinion of such counsel.
(e)    The Trustee shall not be liable for any error of judgment, or for any act
done or step taken or omitted by it, in good faith, or for any mistakes of fact
or law, or for anything that it may do or refrain from doing in connection
herewith except in the case of its willful misconduct or grossly negligent
performance or omission of its duties and in the case of the negligent
performance of its Payment Duties and in the case of its negligent performance
of its duties in taking and retaining custody of the Required Loan Documents.
(f)    The Trustee makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Trustee shall not be responsible for or have any duty to ascertain or inquire
into the satisfaction of any condition precedent set forth in Sections 3.1, 3.2
or 3.3 of elsewhere herein. The Trustee shall not be obligated to take any legal
action hereunder that might in its judgment involve any expense or liability
unless it has been furnished with an indemnity reasonably satisfactory to it.
(g)    The Trustee shall have no duties or responsibilities except such duties
and responsibilities as are specifically set forth in this Agreement and no
covenants or obligations shall be implied in this Agreement against the Trustee.
Except as expressly provided for herein, the Trustee shall have no duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates, that is communicated or
obtained by the Responsible Officer of the Trustee.

139



--------------------------------------------------------------------------------



(h)    The Trustee shall not be required to expend or risk its own funds in the
performance of its duties hereunder.
(i)    It is expressly agreed and acknowledged that the Trustee is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral.
(j)    In case any reasonable question arises as to its duties hereunder, the
Trustee may, prior to the occurrence of an Event of Default or the Termination
Date, request instructions from the Collateral Manager and may, after the
occurrence of an Event of Default or the Termination Date, request instructions
from the Administrative Agent, and shall be entitled at all times to refrain
from taking any action unless it has received instructions from the Collateral
Manager or the Administrative Agent, as applicable, except where it would be
grossly negligent to do so. The Trustee shall in all events have no liability,
risk or cost for any action taken pursuant to and in compliance with the
instruction of the Administrative Agent. In no event shall the Trustee be liable
for special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.
(k)    The Trustee shall not be liable for failing to perform or delay in
performing its specified duties hereunder which results from or is caused by a
failure or delay on the part of the Borrower or the Collateral Manager or
another Person in furnishing necessary, timely and accurate information to the
Trustee.
(l)    The Trustee shall be without liability to the Borrower, Collateral
Manager or any Secured Party for any damage or loss resulting from or caused by
events or circumstances beyond the Trustee’s reasonable control including
nationalization, expropriation, currency restrictions, the interruption,
disruption or suspension by any Governmental Authority of any securities market,
power, mechanical, communications or other technological failures or
interruptions, computer viruses or the like, fires, floods, earthquakes or other
natural disasters, civil and military disturbance, acts of war or terrorism,
riots, revolution, acts of God, work stoppages, strikes, national disasters of
any kind, or other similar events or acts; errors by the Collateral Manager or
any Secured Party in its instructions to the Trustee; or changes in applicable
law, regulation or orders.
Section 8.7
Resignation.

The Trustee may resign at any time by giving 60 days’ prior written notice
thereof to the Administrative Agent, the Collateral Manager and the Borrower. No
such resignation shall become effective until a successor Trustee (which
successor Trustee, so long as an Event of Default has not occurred and is not
continuing, shall be reasonably acceptable to Borrower) shall have assumed the
responsibilities and obligations of the Trustee hereunder and has made the
representations and warranties contained in Section 4.4.
Section 8.8
[Reserved].

Section 8.9
[Reserved].


140



--------------------------------------------------------------------------------



Section 8.10
Access to Certain Documentation and Information Regarding the Collateral;
Audits.

The Trustee shall provide to the Administrative Agent and each Lender access to
the Required Loan Documents and all other documentation regarding the Collateral
including in such cases where the Administrative Agent and each Lender is
required in connection with the enforcement of the rights or interests of the
Secured Parties, or by applicable statutes or regulations, to review such
documentation, such access being afforded subject to the Trustee’s standard
charges specified in the Trustee and Custodian Fee Letter (and at the expense of
the Borrower) but only (i) upon two Business Days prior written request, (ii)
during normal business hours and (iii) subject to the Collateral Manager’s and
Trustee’s normal security and confidentiality procedures. Prior to the Closing
Date and periodically thereafter at the discretion of the Administrative Agent
and each Lender, the Administrative Agent and each Lender may review the
Collateral Manager’s collection and administration of the Collateral in order to
assess compliance by the Collateral Manager with the Credit and Collection
Policy and the Collateral Management Standard, as well as with this Agreement
and may conduct an audit of the Collateral and Required Loan Documents in
conjunction with such a review. Such review shall be reasonable in scope and
shall be completed in a reasonable period of time. Prior to the occurrence of an
Event of Default or an Unmatured Event of Default, the Collateral Manager shall
be required to bear the expense of no more than two such reviews within any
12-month period and any additional reviews shall be at the expense of the
Administrative Agent and each Lender. On and after the occurrence of an Event of
Default or an Unmatured Event of Default, the Collateral Manager shall be
required to bear the expense of all such reviews. Without limiting the foregoing
provisions of this Section 8.10, from time to time on request of the
Administrative Agent, the Trustee shall permit certified public accountants or
other auditors acceptable to the Administrative Agent to conduct, at the
Collateral Manager’s expense, a review of the Required Loan Documents and all
other documentation regarding the Collateral.
ARTICLE IX

SECURITY INTEREST
Section 9.1
Grant of Security Interest.

(t)    The Borrower hereby Grants to the Trustee, for the benefit of the Secured
Parties, a lien and continuing security interest in all of the Borrower’s right,
title and interest in, to and under (but none of the obligations under) all
Collateral, whether now existing or hereafter arising or acquired by the
Borrower, and wherever the same may be located, to secure the prompt, complete
and indefeasible payment and performance in full when due, whether by lapse of
time, acceleration or otherwise, of the Aggregate Unpaids of the Borrower
arising in connection with this Agreement and each other Transaction Document,
whether now or hereafter existing, due or to become due, direct or indirect, or
absolute or contingent, including, without limitation, all Aggregate Unpaids.
The Trustee acknowledges such Grant, accepts the trust hereunder in accordance
with the provisions hereof and agrees to hold the Collateral in trust as
provided herein. The Grant of a security interest under this Section 9.1 does
not constitute and is not intended to result in a creation or an assumption by
the Trustee, the Administrative Agent, the Lenders or any of the Secured Parties
of any obligation of the Borrower or any other Person in connection with any or
all of the Collateral or under any

141



--------------------------------------------------------------------------------



agreement or instrument relating thereto. Anything herein to the contrary
notwithstanding, (a) the Borrower shall remain liable under the Collateral to
the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by the Trustee, on behalf of the Secured Parties, of any of its
rights in the Collateral shall not release the Borrower from any of its duties
or obligations under the Collateral, and (c) none of the Administrative Agent,
the Lenders or any Secured Party shall have any obligations or liability under
the Collateral by reason of this Agreement, nor shall the Trustee, the
Administrative Agent, the Lenders or any Secured Party be obligated to perform
any of the obligations or duties of the Borrower thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.
(u)    Each of the Borrower, the Trustee, the Administrative Agent and the
Lenders, on behalf of the Secured Parties, hereby acknowledges and agrees that
the security interest Granted hereby in the Collateral constitutes continuing
collateral security for all of the obligations of the Borrower arising in
connection with this Agreement and each other Transaction Document, whether now
existing or hereafter arising.
Section 9.2
Release of Lien on Collateral.

At the same time as (i) any Collateral expires by its terms and all amounts in
respect thereof have been paid in full by the related Obligor and deposited in
the Collection Account, (ii) any Loan becomes a Prepaid Loan in full and all
amounts in respect thereof have been paid in full by the related Obligor and
deposited in the Collection Account, (iii) any Loan is repurchased, substituted,
replaced or sold in accordance with Section 2.19, (iv) any Loan has been the
subject of an Optional Sale pursuant to Section 2.20, (v) any Loan has been the
subject of a Discretionary Sale pursuant to Section 2.21, or (vi) the earlier of
(a) the termination of the Facility Amount in whole pursuant to Section 2.5(a)
and (b) the Collection Date, the Trustee for the benefit of the Secured Parties
will, to the extent requested by the Collateral Manager, release its interest in
such Collateral or contemporaneously release its interest in the Collateral as
provided herein upon completion of such substitution or deposit of the required
amounts into the Collection Account. In connection with any sale of such Related
Property, the Trustee for the benefit of the Secured Parties will after the
deposit of the Proceeds of such sale into the Collection Account, at the sole
expense of the Collateral Manager, execute and deliver to the Collateral Manager
any assignments, bills of sale, termination statements and any other releases
and instruments as the Collateral Manager may reasonably request in order to
effect the release and transfer of such Related Property; provided that the
Trustee for the benefit of the Secured Parties will make no representation or
warranty, express or implied, with respect to any such Related Property in
connection with such sale or transfer and assignment. Nothing in this section
shall diminish the Collateral Manager’s obligations pursuant to Section 6.6 with
respect to the Proceeds of any such sale.
Section 9.3
Further Assurances.

The provisions of Section 13.12 shall apply to the security interest Granted
under Section 9.1 as well as to the Advances hereunder.
Section 9.4
Remedies.


142



--------------------------------------------------------------------------------



Upon the occurrence of an Event of Default, the Trustee, on behalf of the
Secured Parties, shall have, with respect to the Collateral granted pursuant to
Section 9.1, and in addition to all other rights and remedies available to the
Trustee, the Administrative Agent and Secured Parties under this Agreement or
other Applicable Law, all rights and remedies of a secured party upon default
under the UCC, subject to the provisions of Section 10.2(c) and 10.2(d).
Section 9.5
Waiver of Certain Laws.

Each of the Borrower and the Collateral Manager agrees, to the fullest extent
that it may lawfully so agree, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any Collateral may be situated in order to prevent, hinder or
delay the enforcement or foreclosure of this Agreement, or the absolute sale of
any of the Collateral or any part thereof, or the final and absolute putting
into possession thereof, immediately after such sale, of the purchasers thereof,
and each of the Borrower and the Collateral Manager, for itself and all who may
at any time claim through or under it, hereby waives, to the fullest extent that
it may be lawful so to do, the benefit of all such laws, and any and all right
to have any of the properties or assets constituting the Collateral marshaled
upon any such sale, and agrees that the Trustee, on behalf of the Secured
Parties, or any court having jurisdiction to foreclose the security interests
granted in this Agreement may sell the Collateral as an entirety or in such
parcels as the Trustee, on behalf of the Secured Parties, or such court may
determine.
Section 9.6
Power of Attorney.

Each of the Borrower and the Collateral Manager hereby irrevocably appoints the
Trustee its true and lawful attorney (with full power of substitution) in its
name, place and stead and at its expense, in connection with the enforcement of
the rights and remedies provided for in this Agreement, including without
limitation the following powers: (a) to give any necessary receipts or
acquittance for amounts collected or received hereunder, (b) to make all
necessary transfers of the Collateral in connection with any such sale or other
disposition made pursuant hereto, (c) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, the Borrower and the
Collateral Manager hereby ratifying and confirming all that such attorney (or
any substitute) shall lawfully do hereunder and pursuant hereto, and (d) to sign
any agreements, orders or other documents in connection with or pursuant to any
Transaction Document. Nevertheless, if so requested by the Trustee, the
Administrative Agent or a Lender, the Borrower shall ratify and confirm any such
sale or other disposition by executing and delivering to the Trustee all proper
bills of sale, assignments, releases and other instruments as may be designated
in any such request.
ARTICLE X

EVENTS OF DEFAULT
Section 10.1
Events of Default.

The following events shall be Events of Default (each, an “Event of Default”)
hereunder:

143



--------------------------------------------------------------------------------



(d)    the Borrower or the Originator defaults in making any payment required to
be made under an agreement for borrowed money to which it is a party in an
aggregate principal amount in excess of $1,000,000 in the case of the Borrower
and $5,000,000 in the case of the Originator and such default is not cured
within the applicable cure period, if any, provided for under such agreement; or
(e)    any failure on the part of the Borrower or the Originator duly to observe
or perform in any material respect any other covenants or agreements of the
Borrower or the Originator set forth in this Agreement or the other Transaction
Documents to which the Borrower or the Originator is a party (it being
understood, without limiting the generality of the foregoing, that any failure
to meet any Concentration Limit or Collateral Quality Test is not an Event of
Default) and the same continues unremedied for a period of thirty (30) days (if
such failure can be remedied) after the earlier to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to the Borrower or the Originator by the Administrative Agent
and (ii) the date on which the Borrower or the Originator acquires knowledge
thereof; or
(f)    the occurrence of an Insolvency Event relating to the Borrower or the
Originator; or
(g)    a Collateral Manager Default (so long as NewStar Financial, Inc., or any
successor entity in any merger or other transaction permitted by Section 5.5(b),
is the Collateral Manager) occurs and is continuing for a period of two (2)
Business Days after expiration of the applicable cure period, if any; or
(h)    (1) the rendering of one or more final non-appealable judgments, decrees
or orders by a court or arbitrator of competent jurisdiction for the payment of
money in excess individually or in the aggregate of $7,500,000, against the
Originator, or $1,000,000 against the Borrower, and the Borrower or the
Originator, as applicable, shall not have either (i) discharged or provided for
the discharge of any such judgment, decree or order in accordance with its terms
or (ii) perfected a timely appeal of such judgment, decree or order and caused
the execution of same to be stayed during the pendency of the appeal or (2) the
Originator or the Borrower shall have made payments of amounts by the Originator
in excess of $7,500,000, or by the Borrower in excess of $1,000,000, in the
settlement of any litigation, claim or dispute (excluding payments made from
insurance proceeds); or
(i)    the Borrower shall cease to be an Affiliate of the Originator or shall
fail to qualify as a bankruptcy-remote entity based upon customary criteria such
that reputable counsel of national standing could no longer render a substantive
nonconsolidation opinion with respect thereto; or
(j)        (1)    any Transaction Document, or any lien or security interest
granted thereunder, shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of the Borrower, the Originator, or the Collateral
Manager,

144



--------------------------------------------------------------------------------



(2)    the Borrower, the Originator or the Collateral Manager shall, directly or
indirectly, contest in any manner the effectiveness, validity, binding nature or
enforceability of any Transaction Document or any lien or security interest
thereunder, or
(3)    any security interest securing any obligation under any Transaction
Document shall, in whole or in part, cease to be a perfected first priority
security interest except as otherwise expressly permitted to be released in
accordance with the applicable Transaction Document; or
(k)    the Borrower engages in any activities other than those related to the
Transaction Documents and the Collateral; or
(l)    a Borrowing Base Deficiency exists and the same continues unremedied for
three Business Days (or, if such Borrowing Base Deficiency (x) results solely
from a decrease in the Asset Value of a Loan following an Asset Value Adjustment
Event, ten (10) Business Days or (y) results solely from a deduction of the
Excess Concentration Amount from the Borrowing Base, five (5) Business Days); or
(m)    the Borrower shall assign any of its rights, obligations or duties under
the Transaction Documents without the prior written consent of the
Administrative Agent; or
(n)    (i) failure of the Borrower to maintain at least one Independent Manager
(it being understood that the Borrower shall not be in violation of the
requirement to have at least one Independent Manager after the earlier of an
Independent Manager resigning or becoming deceased so long as a new Independent
Manager is appointed within 30 days after the Borrower has actual knowledge or
receives written notice thereof), (ii) the removal of any Independent Manager of
the Borrower without “cause” (as such term is defined in the organizational
document of the Borrower) or without giving prior written notice to the
Administrative Agent, each as required in the organizational documents of the
Borrower or (iii) an Independent Manager of the Borrower which is not provided
by a nationally recognized service reasonably acceptable to the Administrative
Agent shall be appointed without the consent of the Administrative Agent; or
(o)    (i) failure to pay all Aggregate Unpaids in full on or prior to the
Termination Date or (ii) the failure to make payment of the Amortization
Principal Reduction Amount on the applicable Payment Date; or
(p)    failure on the part of the Borrower or Originator to make any payment or
deposit (including, without limitation, with respect to bifurcation and
remittance of Collections or any other payment or deposit required to be made
hereunder, including, without limitation, to any Secured Party, Affected Party
or Indemnified Party) required by the terms of any Transaction Document (other
than with respect to principal or as otherwise set forth in this Section 10.1)
on the day such payment or deposit is required to be made and the same continues
unremedied for two (2) Business Days; or
(q)    the Borrower or the pool of Collateral shall become required to register
as an “investment company” within the meaning of the 1940 Act or the
arrangements contemplated by

145



--------------------------------------------------------------------------------



the Transaction Documents shall require registration as an “investment company”
within the meaning of the 1940 Act or becomes subject to regulation as a
“covered fund” under the Volcker Rule; or
(r)    [reserved]; or
(s)    the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the Borrower or the
Originator and such lien shall not have been released within five (5) Business
Days, or the Pension Benefit Guaranty Corporation shall file notice of a lien
pursuant to Section 4068 of ERISA with regard to any of the assets of the
Borrower or the Originator and such lien shall not have been released within
five (5) Business Days; or
(t)    any Change-in-Control shall occur; or
(u)    any representation, warranty or certification made by the Borrower or the
Originator in any Transaction Document or in any certificate delivered pursuant
to any Transaction Document shall prove to have been incorrect when made, which
has a Material Adverse Effect on the Secured Parties and which continues to be
unremedied for a period of 30 days after the earlier to occur of (i) the date on
which written notice of such incorrectness requiring the same to be remedied
shall have been given to the Borrower or the Originator by the Administrative
Agent and (ii) the date on which a Responsible Officer of the Borrower or the
Originator acquires knowledge thereof.
Section 10.2
Remedies.

(c)    Upon the occurrence of an Event of Default (other than an Event of
Default described in Section 10.1(c)), the Administrative Agent or a
Supermajority of the Lenders, by notice to the Borrower (with a copy to the
Trustee), may declare the Termination Date to have occurred and the Termination
Period to have commenced.
(d)    Upon the occurrence of an Event of Default described in Section 10.1(c),
the Termination Date shall occur immediately and the Termination Period shall
commence automatically.
(e)    Subject to Section 10.2(i), upon the occurrence of any Event of Default
described in Section 10.1, no further Advances will be made, and the Trustee, on
behalf of the Secured Parties and at the direction of the Administrative Agent,
shall have, in addition to all of the rights and remedies under this Agreement
or otherwise, all other rights and remedies provided under the UCC of each
applicable jurisdiction and other Applicable Laws, in each case subject to
clause (ii) of this Section 10.2(c), and Sections 10.2(d) through (h), which
rights shall be cumulative. Without limiting the generality of the foregoing
sentence, the Trustee (at the direction of the Administrative Agent) or the
Administrative Agent may (i) require the Borrower and Collateral Manager to, and
the Borrower and Collateral Manager hereby agree that they will at the
Collateral Manager’s expense and upon request of the Trustee or the
Administrative Agent, forthwith assemble all or any part of the Collateral as
directed by the Trustee or the Administrative Agent and make the same available
to the Trustee or the Administrative Agent at a place to be designated by the
Trustee or the Administrative Agent and (ii) sell the Collateral or any part
thereof in one or more parcels at a public

146



--------------------------------------------------------------------------------



or private sale subject to the requirements set forth in Sections 10.2(d)
through (h). Neither the Administrative Agent nor the Trustee (acting as
directed by the Administrative Agent) shall market, hold discussions with or
otherwise prepare or make arrangements for the sale of any part of the
Collateral prior to sending the notice specified in Section 10.2(d).
Notwithstanding anything to the contrary set forth herein, the Administrative
Agent will not cause or direct the sale of any Loans or other Collateral on and
after the declaration or occurrence of the Termination Date unless either (i)
the Administrative Agent determines in its sole discretion that the anticipated
proceeds of a sale or liquidation of all or any portion of the Collateral (after
deducting the reasonable expenses of such sale or liquidation) would be
sufficient to discharge in full the Aggregate Unpaids (or in the case of a sale
of less than all of the Collateral, an amount sufficient to discharge the amount
of the Aggregate Unpaids attributable to such portion of the Collateral) or (ii)
the Supermajority Lenders direct such sale and liquidation.
(f)    The Trustee or the Administrative Agent shall provide at least 30
Business Days’ prior notice to the Borrower and the Collateral Manager of its
intention to sell any Collateral (a “Notice of Intended Sale”), but no such
Notice of Intended Sale shall be valid if given prior to the occurrence or
declaration of an Event of Default. During such 30 Business Day period, the
Administrative Agent shall use its commercially reasonable efforts to obtain
Eligible Bids with respect to the Collateral, subject to the Notice of Intended
Sale. The delivery of a Notice of Intended Sale shall not obligate or otherwise
commit the Trustee or the Administrative Agent to sell any Collateral.
(g)    If the Trustee (acting as directed by the Administrative Agent) or the
Administrative Agent proposes to sell the Collateral or any part thereof in one
or more parcels at a public or private sale, at the request of the Trustee or
the Administrative Agent, as applicable, the Borrower and the Collateral Manager
shall make available to each prospective bidder, on a timely basis, all
reasonable information relating to the Collateral subject to sale, including,
without limitation, copies of any disclosure documents, contracts, financial
statements of the applicable Obligors, covenant certificates and any other
materials reasonably requested by the Administrative Agent or such bidders;
provided that neither the Borrower nor the Collateral Manager shall be required
to disclose any information which it is required by law or contract to keep
confidential.
(h)    At any time after the Borrower has received notice of a Termination Date
from the Administrative Agent and before the Collateral has been sold, the
Borrower may pay to the Trustee an amount equal to the Aggregate Unpaids, and,
once such payment is applied by the Trustee to reduce Aggregate Unpaids to $0,
the Collection Date shall have occurred.
(i)    %3.    If the Trustee (acting as directed by the Administrative Agent) or
the Administrative Agent elects to sell the Collateral in whole, but not in
part, at a public or private sale, the Borrower may exercise its right of first
refusal to repurchase the Collateral, in whole but not in part, prior to such
sale at a purchase price that is not less than the amount of Aggregate Unpaids
as of the date of such proposed sale. The Borrower’s right of first refusal
shall terminate not later than 4:00 p.m. on the Business Day following the
Business Day on which the Borrower receives notice of the Trustee’s or the
Administrative Agent’s election to sell such Collateral, such

147



--------------------------------------------------------------------------------



notice to attach copies of all Eligible Bids received by the Trustee or the
Administrative Agent in respect of such Collateral.
(i)    If the Trustee (acting as directed by the Administrative Agent) or the
Administrative Agent elects to sell less than all of the Collateral in one or
more parcels at a public or private sale, the Borrower may exercise its right of
first refusal to repurchase such portion of the Collateral prior to such sale at
a purchase price of not less than highest Eligible Bid received in respect of
such portion of the Collateral as of the date of such proposed sale, as notified
by Trustee or the Administrative Agent to the Borrower. The Borrower’s right of
first refusal shall terminate not later than 4:00 p.m. on the Business Day on
which the Borrower receives notice of the Trustee’s or the Administrative
Agent’s election to sell such portion of the Collateral, if such notice is
delivered by 12:00 noon on such Business Day; provided that if such notice is
delivered after 12:00 noon on the Business Day on which the Borrower receives
such notice, or if the highest Eligible Bid received in respect of such portion
of the Collateral is greater than $25,000,000, the Borrower’s right of first
refusal shall terminate not later than 12:00 noon on the following Business Day.
(ii)    If the Borrower elects not to exercise its right of first refusal as
provided in clauses (i) or (ii) above, the Trustee (acting as directed by the
Administrative Agent) or the Administrative Agent shall sell such Collateral or
portion thereof for a purchase price equal to the highest of the Eligible Bids
then received. For the avoidance of doubt, any determination of the highest
Eligible Bid shall only consider bids for the same parcels of Collateral.
(iii)    It is understood that the Borrower may submit its bid for the
Collateral or any portion thereof as a combined bid with the bids of other
members of a group of bidders, and shall have the right to find bidders to bid
on the Collateral or any portion thereof.
(iv)    It is understood that the Borrower’s right of first refusal shall apply
to each proposed sale of the same parcel of Collateral.
(j)    All Cash Proceeds received by the Trustee in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral
(after payment of any amounts incurred in connection with such sale) shall be
deposited into the Collection Account and be applied against all or any part of
the Aggregate Unpaids pursuant to Section 2.11 or otherwise in such order as the
Trustee, as directed by the Administrative Agent, shall elect in its discretion.
ARTICLE XI

INDEMNIFICATION
Section 11.1
Indemnities by the Borrower.

(k)    Without limiting any other rights that any such Person may have hereunder
or under Applicable Law, the Borrower hereby agrees to indemnify the
Administrative Agent, the Lenders, the Trustee, the Custodian, the Secured
Parties, the Affected Parties and each of their respective assigns and officers,
directors, employees and agents (collectively, the “Indemnified Parties”),
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related

148



--------------------------------------------------------------------------------



costs and expenses, including reasonable attorneys’ fees and disbursements (all
of the foregoing being collectively referred to as the “Indemnified Amounts”)
awarded against or incurred by such Indemnified Party or any of them arising out
of or as a result of this Agreement or any interest in the Collateral or in
respect of any Loan included in the Collateral, excluding, however, Indemnified
Amounts to the extent resulting from gross negligence or willful misconduct on
the part of such Indemnified Party or claims arising on account of Taxes (except
as provided in Section 11.1(a)(iii) or if such Tax is suffered on account of a
non-Tax claim). If the Borrower has made any indemnity payment pursuant to this
Section 11.1 and such payment fully indemnified the recipient thereof and the
recipient thereafter collects any payments from others in respect of such
Indemnified Amounts, then the recipient shall repay to the Borrower an amount
equal to the amount it has collected from others in respect of such indemnified
amounts. Without limiting the foregoing, the Borrower shall indemnify each
Indemnified Party for Indemnified Amounts relating to or resulting from:
(i)    any representation or warranty made or deemed made by the Borrower, the
Collateral Manager (if the Originator or one of its Affiliates is the Collateral
Manager) or any of their respective officers under or in connection with this
Agreement or any other Transaction Document, which shall have been false or
incorrect in any material respect when made or deemed made or delivered;
(ii)    the failure by the Borrower or the Collateral Manager (if the Originator
or one of its Affiliates is the Collateral Manager) to comply with any term,
provision or covenant contained in this Agreement or any agreement executed in
connection with this Agreement, or with any Applicable Law, with respect to any
Collateral or the nonconformity of any Collateral with any such Applicable Law;
(iii)    the failure to vest and maintain vested in the Trustee, for the benefit
of the Secured Parties, a perfected security interest in the Collateral,
together with all Collections, free and clear of any Lien (other than Permitted
Liens) whether existing at the time of any Advance or at any time thereafter;
(iv)    the failure to maintain, as of the close of business on each Business
Day prior to the Termination Date, an amount of Advances Outstanding that is
less than or equal to the Maximum Availability on such Business Day;
(v)    the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Laws with respect to any
Collateral, whether at the time of any Advance or at any subsequent time;
(vi)    any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment with respect to any
Collateral (including, without limitation, a defense based on the Collateral not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim related to such Collateral;

149



--------------------------------------------------------------------------------



(vii)    any failure of the Borrower or the Collateral Manager (if the
Originator or one of its Affiliates is the Collateral Manager) to perform its
duties or obligations in accordance with the provisions of this Agreement or any
of the other Transaction Documents to which it is a party or any failure by the
Originator, the Borrower or any Affiliate thereof to perform its respective
duties under any Collateral;
(viii)    the failure of any Concentration Account Bank to remit any amounts
held in a Concentration Account pursuant to the instructions of the Collateral
Manager or the Trustee (to the extent such Person is entitled to give such
instructions in accordance with the terms hereof and of the Intercreditor
Agreement) whether by reason of the exercise of set-off rights or otherwise;
(ix)    any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Borrower or the Originator to qualify to do business or
file any notice or business activity report or any similar report;
(x)    any action taken by the Borrower or the Originator (in its capacity as
Collateral Manager) in the enforcement or collection of any Collateral;
(xi)    any products liability claim or personal injury or property damage suit
or other similar or related claim or action of whatever sort arising out of or
in connection with any Related Property or Collateral;
(xii)    any claim, suit or action of any kind arising out of or in connection
with Environmental Laws, including any vicarious liability;
(xiii)    the failure by Borrower to pay when due any Taxes for which the
Borrower is liable, including without limitation, sales, excise or personal
property taxes payable in connection with the Collateral;
(xiv)    except as required by the second sentence in Section 11.1(a) of this
Agreement and Section 2(c) of the Intercreditor Agreement, any repayment by the
Administrative Agent, the Lenders or a Secured Party of any amount previously
distributed in reduction of Advances Outstanding or payment of Interest or any
other amount due hereunder, in each case which amount the Administrative Agent,
the Lenders or a Secured Party believes in good faith is required to be repaid;
(xv)    except for funds held in the Concentration Account, the commingling of
Collections on the Collateral at any time with other funds;
(xvi)    any investigation, litigation or proceeding related to this Agreement
or the use of proceeds of Advances or the Collateral;
(xvii)    any failure by the Borrower to give reasonably equivalent value to the
Originator or, at the direction of the Originator, the applicable third party
transferor, in consideration for the transfer to the Borrower of any item of
Collateral or any attempt by any Person to void or

150



--------------------------------------------------------------------------------



otherwise avoid any such transfer under any statutory provision or common law or
equitable action, including, without limitation, any provision of the Bankruptcy
Code;
(xviii)    the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Sale Agreement; or
(xix)    the failure of the Borrower, the Originator or any of their respective
agents or representatives to remit to the Collateral Manager or the Trustee, on
behalf of the Secured Parties, Collections on the Collateral remitted to the
Borrower, the Originator, the Collateral Manager or any such agent or
representative as provided in this Agreement.
(l)    Any amounts subject to the indemnification provisions of this Section
11.1 shall be paid by the Borrower to the Indemnified Party within five (5)
Business Days following such Person’s demand therefor.
(m)    If for any reason the indemnification provided above in this Section 11.1
is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then the Borrower shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.
(n)    The obligations of the Borrower under this Section 11.1 shall survive the
resignation or removal of the Administrative Agent, the Lenders, the Collateral
Manager, the Trustee or the Custodian and the termination of this Agreement.
Section 11.2
Indemnities by the Collateral Manager.

(a)    Without limiting any other rights that any such Person may have hereunder
or under Applicable Law, the Collateral Manager hereby agrees to indemnify each
Indemnified Party, forthwith on demand, from and against any and all Indemnified
Amounts awarded against or incurred by any such Indemnified Party by reason of
any acts, omissions or alleged acts or omissions of the Collateral Manager,
including, but not limited to (i) any representation or warranty made by the
Collateral Manager under or in connection with any Transaction Document, any
Collateral Management Report, any Collateral Manager’s Certificate or any other
information or report delivered by or on behalf of the Collateral Manager
pursuant hereto, which shall have been false, incorrect or misleading in any
material respect when made or deemed made, (ii) the failure by the Collateral
Manager to comply with any Applicable Law, (iii) the failure of the Collateral
Manager to comply with its duties or obligations in accordance with this
Agreement, or (iv) any litigation, proceedings or investigation against the
Collateral Manager. The parties agree that the provisions of this Section 11.2
shall not be interpreted to provide recourse to the Collateral Manager against
loss by reason of the bankruptcy, insolvency or lack of creditworthiness of an
Obligor with respect to any Loan. The provisions of this indemnity shall run
directly to and be enforceable by an injured party subject to the limitations
hereof.

151



--------------------------------------------------------------------------------



(b)    Any amounts subject to the indemnification provisions of this Section
11.2 shall be paid by the Collateral Manager to the Indemnified Party within
five Business Days following such Person’s demand therefor.
(c)    The Collateral Manager shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for
uncollectible or uncollected Loans.
(d)    The obligations of the Collateral Manager under this Section 11.2 shall
survive the resignation or removal of the Administrative Agent, the Lenders, the
Trustee or the Custodian and the termination of this Agreement.
(e)    Any indemnification pursuant to this Section 11.2 shall not be payable
from the Collateral.
Section 11.3
After-Tax Basis.

Indemnification under Section 11.1 and Section 11.2 shall be in an amount
necessary to make the Indemnified Party whole after taking into account any tax
consequences to the Indemnified Party of the receipt of the indemnity provided
hereunder, including the effect of such tax or refund on the amount of tax
measured by net income or profits that is or was payable by the Indemnified
Party.
ARTICLE XII

THE ADMINISTRATIVE AGENT
Section 12.1
The Administrative Agent.

(f)    Appointment. Each Lender and Secured Party hereby appoints and authorizes
the Administrative Agent as its agent hereunder and hereby further authorizes
the Administrative Agent to appoint additional agents to act on its behalf and
for the benefit of each of the Lenders and Secured Parties. Each Lender and
Secured Party further authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Transaction Documents as are delegated to the Administrative Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. In furtherance, and without limiting the generality of the foregoing,
each Secured Party hereby appoints the Administrative Agent as its agent to
execute and deliver all further instruments and documents, and take all further
action, that the Administrative Agent may deem necessary or appropriate or that
a Secured Party may reasonably request in order to perfect, protect or more
fully evidence the security interests granted by the Borrower hereunder, or to
enable any of them to exercise or enforce any of their respective rights
hereunder, including, without limitation, the direction of the execution by the
Trustee a secured party/assignee of such financing or continuation statements,
or amendments thereto or assignments thereof, relative to all or any of the
Collateral now existing or hereafter arising, and such other instruments or
notices, as may be necessary or appropriate for the purposes stated hereinabove.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Transaction Document, the Administrative Agent shall
not have any duties or responsibilities,

152



--------------------------------------------------------------------------------



except those expressly set forth in this Agreement, nor shall the Administrative
Agent have or be deemed to have any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Transaction Document
or otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
(g)    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Transaction Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care. The Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Affiliates. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the
Affiliates of the Administrative Agent and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the credit
facility as well as activities as Administrative Agent.
(h)    Authorization to File. The Borrower irrevocably authorizes the
Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower (i) to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral and (ii) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Collateral as a financing statement in such offices as the Administrative
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Secured Parties in
the Collateral. This appointment is coupled with an interest and is irrevocable.
(i)    Administrative Agent Expenses. If the Borrower or the Collateral Manager,
as applicable, fails to perform any of its agreements or obligations under
Section 5.1(n) or Section 5.4(e), the Administrative Agent may (but shall not be
required to) itself perform, or cause performance of, such agreement or
obligation, and the expenses of the Administrative Agent incurred in connection
therewith shall be payable by the Borrower or the Collateral Manager (on behalf
of the Borrower), as applicable, upon the Administrative Agent’s demand
therefor.
(j)    Administrative Agent’s Reliance, Etc. Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent under
or in connection with this Agreement or any of the other Transaction Documents,
except for its or their own gross negligence or willful misconduct. Each Secured
Party hereby waives any and all claims against the Administrative Agent or any
of its Affiliates for any action taken or omitted to be taken by the
Administrative Agent or any of its Affiliates under or in connection with this
Agreement or any of the other Transaction Documents,

153



--------------------------------------------------------------------------------



except for its or their own gross negligence or willful misconduct. The
Administrative Agent shall not be liable to the Borrower, any Lender, any
Secured Party or any other Person with respect to any determination made by it
in good faith unless it shall be determined that the Administrative Agent was
grossly negligent in ascertaining the pertinent facts. Without limiting the
foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower or the Originator), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any of the other
Transaction Documents on the part of the Borrower, the Originator, or the
Collateral Manager or to inspect the property (including the books and records)
of the Borrower, the Originator, or the Collateral Manager; (iv) shall not be
responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any of the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto; and (v) may rely upon and/or shall incur no liability under
or in respect of this Agreement or any of the other Transaction Documents by
acting upon any notice (including notice by telephone), consent, certificate or
other instrument or writing (which may be by facsimile) believed by it to be
genuine and signed or sent by the proper party or parties, or upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person. In determining compliance with any condition hereunder to the
making of an Advance that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Advance.
(k)    Actions by Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Lenders as it deems appropriate and, if it so requests, it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Transaction
Documents that the Administrative Agent is required to exercise as directed in
writing by the Required Lenders or Supermajority of Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Transaction Documents) and shall not, except as expressly set forth
herein and in the other Transaction Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other
Transaction Document in accordance with a request or consent of the Required
Lenders or Supermajority of Lenders (or such other number or percentage of
Lenders as shall be specified or as the Administrative Agent shall believe good
faith necessary); provided, that, notwithstanding anything to the contrary
herein, the Administrative

154



--------------------------------------------------------------------------------



Agent shall not be required to take any action hereunder if the taking of such
action, in the reasonable determination of the Administrative Agent, shall be in
violation of any Applicable Law or contrary to any provision of this Agreement
or shall expose the Administrative Agent to liability hereunder or otherwise. In
the event the Administrative Agent requests the consent of a Lender pursuant to
the foregoing provisions and the Administrative Agent does not receive a consent
(either positive or negative) from such Person within ten Business Days of such
Person’s receipt of such request, then such Lender shall be deemed to have
declined to consent to the relevant action. The Administrative Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Transaction Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Unmatured Event of Default or Event of Default,
(iv) the value, validity, enforceability, sufficiency, effectiveness or
genuineness of this Agreement, any other Transaction Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
(l)    Notice of Event of Default, Unmatured Event of Default or Collateral
Manager Default. The Administrative Agent shall not be deemed to have knowledge
or notice of the occurrence of an Event of Default, Unmatured Event of Default
or Collateral Manager Default, unless the Administrative Agent has received
written notice from a Lender, the Borrower or the Collateral Manager referring
to this Agreement, describing such Event of Default, Unmatured Event of Default
or Collateral Manager Default and stating that such notice is a “Notice of Event
of Default,” “Notice of Unmatured Event of Default” or “Notice of Collateral
Manager Default,” as applicable. The Administrative Agent shall (subject to
Section 12.1(c)) take such action with respect to such Event of Default,
Unmatured Event of Default or Collateral Manager Default as may be requested by
the Lenders acting jointly or as the Administrative Agent shall deem advisable
or in the best interest of the Lenders.
(m)    Credit Decision with Respect to the Administrative Agent. Each Lender and
Secured Party acknowledges that none of the Administrative Agent or any of its
Affiliates has made any representation or warranty to it, and that no act by the
Administrative Agent hereinafter taken, including any consent to and acceptance
of any assignment or review of the affairs of the Borrower, the Collateral
Manager or any of their respective Affiliates or review or approval of any of
the Collateral, shall be deemed to constitute any representation or warranty by
any of the Administrative Agent or its Affiliates to any Lender as to any
matter, including whether the Administrative Agent has disclosed material
information in its possession. Each Lender and Secured Party acknowledges that
it has, independently and without reliance upon the Administrative Agent, or any
of the Administrative Agent’s Affiliates, and based upon such documents and
information as it has deemed appropriate, made its own evaluation and decision
to enter into this Agreement and the other Transaction Documents to which it is
a party. Each Lender and Secured Party also acknowledges that it will,
independently and without reliance upon the Administrative Agent, or any of the
Administrative Agent’s Affiliates, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own decisions in
taking or not taking action under this

155



--------------------------------------------------------------------------------



Agreement and the other Transaction Documents to which it is a party. Each
Secured Party hereby agrees that the Administrative Agent shall not have any
duty or responsibility to provide any Secured Party with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrower, the Collateral Manager
or their respective Affiliates which may come into the possession of the
Administrative Agent or any of its Affiliates.
(n)    Indemnification of the Administrative Agent. Each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
or the Collateral Manager), ratably in accordance with its Pro-Rata Share, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any of the other Transaction Documents, or any action taken or omitted by the
Administrative Agent hereunder or thereunder; provided that the Lenders shall
not be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct;
provided, further, that no action taken in accordance with the directions of the
Required Lenders or Supermajority of Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Article XII. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent, ratably in accordance with its Pro-Rata Share, promptly upon demand for
any out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and the other Transaction Documents, to the extent that such
expenses are incurred in the interests of or otherwise in respect of the Lenders
hereunder and/or thereunder and to the extent that the Administrative Agent is
not reimbursed for such expenses by the Borrower or the Collateral Manager.
(o)    Successor Administrative Agent. The Administrative Agent may resign at
any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five days’ written
notice thereof to each Lender and the Borrower and may be removed at any time
with cause by the Lenders acting jointly. Upon any such resignation or removal,
the Lenders acting jointly shall appoint a successor Administrative Agent. Each
Lender agrees that it shall not unreasonably withhold or delay its approval of
the appointment of a successor Administrative Agent. If no such successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation or the removal of the retiring Administrative Agent, then
the retiring Administrative Agent may, on behalf of the Secured Parties, appoint
a successor Administrative Agent which successor Administrative Agent shall be
either (i) a commercial bank organized under the laws of the United States or of
any state thereof and have a combined capital and surplus of at least
$50,000,000 or (ii) an Affiliate of such a bank. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent

156



--------------------------------------------------------------------------------



shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XII shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
(p)    Payments by the Administrative Agent. Unless specifically allocated to a
specific Lender pursuant to the terms of this Agreement, all amounts received by
the Administrative Agent on behalf of the Lenders shall be paid by the
Administrative Agent to the Lenders in accordance with their respective Pro-Rata
Shares in the applicable Advances Outstanding or, if there are no Advances
Outstanding, in accordance with the most recent applicable Commitment, on the
Business Day received by the Administrative Agent, unless such amounts are
received after 12:00 noon on such Business Day, in which case the Administrative
Agent shall use its reasonable efforts to pay such amounts to each Lender on
such Business Day, but, in any event, shall pay such amounts to such Lender not
later than the following Business Day. The Administrative Agent shall pay
amounts owing to each Lender in accordance with the written instructions
delivered by such Lender to the Administrative Agent.
ARTICLE XIII

MISCELLANEOUS
Section 13.1
Amendments and Waivers.

Except as provided in this Section 13.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Collateral Manager, the Administrative
Agent and a Supermajority of the Lenders; provided that no amendment, waiver or
consent shall:
(m)    increase the Commitment of any Lender without the written consent of such
Lender;
(n)    waive, extend or postpone any date fixed by this Agreement or any other
Transaction Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Commitment hereunder or under any other
Transaction Document without the written consent of each Lender directly and
adversely affected thereby;
(o)    reduce the principal of, or the rate of interest specified herein on, any
Advance or Obligation, or any fees or other amounts payable hereunder or under
any other Transaction Document to the Lenders without the written consent of
each Lender directly and adversely affected thereby;
(p)    change Section 2.10 or 2.11 or any related definitions or provisions in a
manner that would alter the order of application of proceeds or would alter the
pro rata sharing of payments required thereby, in each case, without the written
consent of each Lender directly and adversely affected thereby;

157



--------------------------------------------------------------------------------



(q)    change any provision of this Section 13.1 or reduce the percentages
specified in the definitions of “Required Lenders”, “Supermajority” or any other
provision hereof specifying the number or percentage of the Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly affected thereby;
(r)    consent to the assignment or transfer by any of the Borrower, the
Originator or the Collateral Manager of such party’s rights and obligations
under any Transaction Document to which it is a party (except as expressly
permitted hereunder or thereunder), in each case, without the written consent of
each Lender;
(s)    make any modification to the definition of “Borrowing Base”, “Advance
Rate”, “Adjusted Borrowing Value”, “Maximum Availability”, “Minimum Equity
Amount” (except as otherwise set forth in the definition thereof), or “Excess
Concentration Amount”, in each case, which would have a material adverse effect
on the calculation of the Borrowing Base, without the written consent of each
Lender;
(t)    release all or substantially all of the Collateral or release any
Transaction Document (other than as specifically permitted or contemplated in
this Agreement or the applicable Transaction Document) without the written
consent of each Lender; or
(u)    make material amendments to the definitions of “Collateral Quality Test”,
“Maximum Weighted Average Life Test”, “Minimum Weighted Average Spread Test”,
“Maximum Weighted Average Rating Factor Test”, “Minimum Diversity Score Test” or
any definitions therein, in each case, without the written consent of each
Lender;
provided, further, that (i) any amendment of the Agreement that is solely for
the purpose of adding a Lender may be effected with the consent of the
Administrative Agent and the Borrower, but without the written consent of any
Lender, (ii) no such amendment, waiver or modification materially adversely
affecting the rights or obligations of the Trustee or the Custodian shall be
effective without the written agreement of the Trustee and the Custodian; (iii)
[reserved], (iv) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent, affect the rights or duties of the
Administrative Agent under this Agreement or any other Transaction Document and
(v) the Administrative Agent and the Borrower shall be permitted to amend any
provision of the Transaction Documents (and such amendment shall become
effective without any further action or consent of any other party to any
Transaction Document) if the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. The Borrower or the Collateral Manager on its behalf will deliver a copy
of all amendments, waivers and modifications to the Trustee. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.
Section 13.2
Notices, Etc.


158



--------------------------------------------------------------------------------



All notices, reports and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including communication by email
and facsimile copy) and mailed, e-mailed, faxed, transmitted or delivered, as to
each party hereto, at its address set forth on Annex A to this Agreement or at
such other address as shall be designated by such party in a written notice to
the other parties hereto. All such notices and communications shall be
effective, upon receipt, or in the case of (a) notice by mail, five days after
being deposited in the United States mail, first class postage prepaid, (b)
notice by email, when verbal or electronic communication of receipt is obtained,
or (c) notice by facsimile copy, when verbal communication of receipt is
obtained.
Section 13.3
Ratable Payments.

If any Secured Party, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Aggregate Unpaids owing to such Secured Party
(other than payments received pursuant to Section 11.1) in a greater proportion
than that received by any other Secured Party, such Secured Party agrees,
promptly upon demand, to purchase for Cash without recourse or warranty a
portion of the Aggregate Unpaids held by the other Secured Parties so that after
such purchase each Secured Party will hold its ratable proportion of the
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Secured Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.
Section 13.4
No Waiver; Remedies.

No failure on the part of the Administrative Agent, the Trustee, the Custodian
or any Secured Party to exercise, and no delay in exercising, any right or
remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right. The rights and remedies
herein provided are cumulative and not exclusive of any rights and remedies
provided by law.
Section 13.5
Binding Effect; Benefit of Agreement.

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Collateral Manager, the Administrative Agent, the Trustee, the Custodian,
the Secured Parties and their respective successors and permitted assigns. Each
Affected Party and each Indemnified Party shall be an express third party
beneficiary of this Agreement.
Section 13.6
Term of this Agreement.

This Agreement, including, without limitation, the Borrower’s representations
and covenants set forth in Articles IV and V, and the Collateral Manager’s
representations, covenants and duties set forth in Articles VI and VIII, create
and constitute the continuing obligation of the parties hereto in accordance
with its terms, and shall remain in full force and effect until the Collection
Date; provided that the rights and remedies with respect to any breach of any
representation and warranty made or deemed made by the Borrower or the
Collateral Manager pursuant to Articles III and IV, the indemnification and
payment provisions of Article XI and the provisions of Section 13.9, Section
13.10 and Section 13.11, shall be continuing and shall survive any termination
of this Agreement.

159



--------------------------------------------------------------------------------



Section 13.7
Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue, Service of
Process.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY AGREES TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT LOCATED WITHIN THE STATE OF NEW
YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
Each of the Borrower and the Collateral Manager agrees that service of process
may be effected by mailing a copy thereof by registered or certified mail,
postage prepaid, to the Borrower or the Collateral Manager, as applicable, at
its address specified in Annex A to this Agreement or at such other address as
the Administrative Agent shall have been notified in accordance herewith.
Nothing in this Section 13.7 shall affect the right of the Lenders or the
Administrative Agent to serve legal process in any other manner permitted by
law.
Section 13.8
Waiver of Jury Trial.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.
Section 13.9
Costs, Expenses and Taxes.

(b)    In addition to the rights of indemnification granted to the Indemnified
Parties under Article XI hereof, the Borrower agrees to pay on demand (or, if
the Borrower does not pay such amounts, the Collateral Manager shall pay on
demand) all reasonable costs and expenses of the Administrative Agent, the
Trustee, the Custodian and the Secured Parties incurred in connection with the
preparation, execution, delivery, administration (including periodic auditing),
renewal, amendment or modification of, or any waiver or consent issued in
connection with, this Agreement and the other documents to be delivered
hereunder or in connection herewith, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent, the Trustee, the Custodian and the Secured Parties with respect thereto
and with respect to advising the Administrative Agent, the Trustee, the
Custodian and the Secured Parties as to their respective rights and remedies
under this Agreement and the other documents to be delivered hereunder or in
connection herewith, and all reasonable costs and expenses, if any (including
reasonable counsel fees and expenses), incurred by the Administrative Agent, the
Trustee, the Custodian or the Secured

160



--------------------------------------------------------------------------------



Parties in connection with the enforcement of this Agreement by such Person and
the other documents to be delivered hereunder or in connection herewith.
(c)    Without duplication of amounts payable under Section 2.17(b), The
Borrower shall pay on demand (or, if the Borrower does not pay such amounts, the
Collateral Manager shall pay on demand) any and all stamp, sales, excise and
other Taxes and fees payable or determined to be payable to any Governmental
Authority in connection with the execution, delivery, filing and recording of
this Agreement, the other documents to be delivered hereunder or any agreement
or other document providing liquidity support, credit enhancement or other
similar support to the Lenders in connection with this Agreement or the funding
or maintenance of Advances hereunder.
(d)    The Borrower shall pay on demand (or, if the Borrower does not pay such
amounts, the Collateral Manager shall pay on demand) any and all stamp, sales,
excise and other Taxes and fees payable or determined to be payable to any
Governmental Authority in connection with the execution, delivery, filing and
recording of this Agreement, the other documents to be delivered hereunder or
any agreement or other document providing liquidity support, credit enhancement
or other similar support to the Lenders in connection with this Agreement or the
funding or maintenance of Advances hereunder.
Section 13.10    No Proceedings. Each of the parties hereto (other than the
Administrative Agent with the consent of the Lenders) hereby agrees that it will
not institute against, or join any other Person in instituting against, the
Borrower any Insolvency Proceeding so long as there shall not have elapsed one
year and one day since the Collection Date.
Section 13.11
Recourse Against Certain Parties.

(w)    No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of any party hereto as contained in this Agreement or any other
agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any administrator of any such Person,
or any incorporator, affiliate, stockholder, member, manager, officer, employee
or director of any such Person by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that the agreements of each of the parties
hereto contained in this Agreement and all of the other agreements, instruments
and documents entered into by it pursuant hereto or in connection herewith are,
in each case, solely the corporate or limited liability company obligations of
such Person and that no personal liability whatsoever shall attach to or be
incurred by any administrator of any such Person or any incorporator,
stockholder, affiliate, member, manager, officer, employee or director of any
such Person under or by reason of any of the obligations, covenants or
agreements of such Person contained in this Agreement or in any other such
instruments, documents or agreements, or that are implied therefrom, and that
any and all personal liability of every such administrator of any such Person
and each incorporator, stockholder, affiliate, member, manager, officer,
employee or director of any such Person or any of them, for breaches by any such
Person of any such obligations, covenants or agreements, which liability may
arise either at common law or at equity, by statute or constitution, or
otherwise, is hereby expressly waived as a condition of and in consideration for
the execution of this Agreement

161



--------------------------------------------------------------------------------



(x)    Notwithstanding any contrary provision set forth herein, no claim may be
made by the Borrower, the Originator or the Collateral Manager or any other
Person against the Administrative Agent, the Secured Parties, the Custodian or
the Trustee or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect to any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and the Borrower,
the Originator and the Collateral Manager each hereby waives, releases, and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected.
(y)    No obligation or liability to any Obligor under any of the Loans is
intended to be assumed by the Trustee, the Custodian, the Administrative Agent
or any Secured Party under or as a result of this Agreement and the transactions
contemplated hereby.
(z)    The provisions of this Section 13.11 shall survive the termination of
this Agreement.
Section 13.12
Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Advances.

(i)    The Collateral Manager shall cause all financing statements and
continuation statements and any other necessary documents perfecting the
security and interest of the Trustee, for the benefit of the Secured Parties, in
the Collateral to be promptly recorded, registered and filed, and at all times
to be kept, recorded, registered and filed, all in such manner and in such
places as may be required by law fully to preserve and protect the perfection
and priority of the security interest of the Trustee, for the benefit of the
Secured Parties, in all property comprising the Collateral. The Collateral
Manager shall deliver to the Administrative Agent and the Trustee file-stamped
copies of, or filing receipts for, any document recorded, registered or filed as
provided above, as soon as available following such recording, registration or
filing. The Borrower shall cooperate fully with the Collateral Manager in
connection with the obligations set forth above and will execute any and all
documents reasonably required to fulfill the intent of this Section 13.12(a).
(j)    The Borrower agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that the Administrative Agent may reasonably request in order to
perfect, protect or more fully evidence the Advances hereunder and the security
interest granted in the Collateral, or to enable the Administrative Agent or the
Trustee, for the benefit of the Secured Parties, to exercise and enforce their
rights and remedies hereunder or under any Transaction Document.
(k)    If the Borrower or the Collateral Manager fails to perform any of its
obligations hereunder, the Administrative Agent or any Secured Party may (but
shall not be required to) perform, or cause performance of, such obligation; and
the Administrative Agent’s or such Secured Party’s costs and expenses incurred
in connection therewith shall be payable by the Borrower as provided in Article
XI. The Borrower irrevocably authorizes the Administrative Agent and appoints
the Administrative Agent as its attorney-in-fact to act on behalf of the
Borrower (i) to execute on behalf of the Borrower as debtor and to file
financing statements necessary or desirable in the Administrative Agent’s sole
discretion to perfect and to maintain the perfection and priority of the

162



--------------------------------------------------------------------------------



security interest of the Trustee, for the benefit of the Secured Parties, in the
Collateral and (ii) to file a carbon, photographic or other reproduction of this
Agreement or any financing statement with respect to the Collateral as a
financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the security interest of the Trustee, for the benefit
of the Secured Parties, in the Collateral. This appointment is coupled with an
interest and is irrevocable.
(l)    Without limiting the generality of the foregoing, Borrower will, not
earlier than six months and not later than three months prior to the fifth
anniversary of the date of filing of the financing statement referred to in
Section 3.1 or any other financing statement filed pursuant to this Agreement or
in connection with any Advance hereunder, unless the Collection Date shall have
occurred:
(i)    deliver and file or cause to be filed an appropriate continuation
statement with respect to such financing statement; and
(ii)    deliver or cause to be delivered to the Administrative Agent an opinion
of the counsel for Borrower, in form and substance reasonably satisfactory to
the Administrative Agent, confirming and updating the opinion delivered pursuant
to Section 3.1 with respect to perfection and otherwise to the effect that the
security interest hereunder continues to be an enforceable and perfected
security interest, subject to no other Liens of record except as provided herein
or otherwise permitted hereunder, which opinion may contain usual and customary
assumptions, limitations and exceptions.
Section 13.13
Confidentiality.

(a)    Each of the Administrative Agent, the Secured Parties, the Collateral
Manager, the Trustee, the Custodian and the Borrower shall maintain and shall
cause each of its employees and officers to maintain the confidentiality of the
Agreement and all information with respect to the other parties, including all
information regarding the Borrower and the Collateral Manager and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
each such party and its officers and employees may (i) disclose such information
to its external accountants, investigators, auditors, attorneys, investors,
potential investors or other agents engaged by such party in connection with any
due diligence or comparable activities with respect to the transactions and
Loans contemplated herein and the agents of such Persons (“Excepted Persons”);
provided that each Excepted Person shall, as a condition to any such disclosure,
agree for the benefit of the Administrative Agent, the Secured Parties, the
Collateral Manager, the Trustee, the Custodian and the Borrower that such
information shall be used solely in connection with such Excepted Person’s
evaluation of, or relationship with, the Borrower and its affiliates, (ii)
disclose the existence of the Agreement, but not the financial terms thereof,
(iii) disclose such information as is required by Applicable Law and (iv)
disclose this Agreement and such information in any suit, action, proceeding or
investigation (whether in law or in equity or pursuant to arbitration) involving
any of the Transaction Documents for the purpose of defending itself, reducing
its liability, or protecting or exercising any of its claims, rights, remedies,
or interests under or in connection with any of the Transaction Documents. It is
understood that the financial terms that may not be disclosed except in
compliance with this Section

163



--------------------------------------------------------------------------------



13.13(a) include, without limitation, all fees and other pricing terms, and all
Events of Default, Collateral Manager Defaults, and priority of payment
provisions.
(b)    Anything herein to the contrary notwithstanding, the Borrower and the
Collateral Manager each hereby consents to the disclosure of any nonpublic
information with respect to it (i) to the Administrative Agent, the Trustee, the
Custodian or the Secured Parties by each other, (ii) by the Administrative
Agent, the Trustee, the Custodian and the Secured Parties to any prospective or
actual assignee or participant of any of them provided such Person agrees to
hold such information confidential, or (iii) by the Administrative Agent, and
the Secured Parties to any commercial paper dealer or provider of a surety,
guaranty or credit, liquidity or first loss enhancement to any Lender or any
Person providing financing to, or holding equity interests in, any Lender, as
applicable, and to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing, provided each such Person is informed of the
confidential nature of such information. In addition, the Secured Parties and
the Administrative Agent may disclose any such nonpublic information as required
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law).
(c)    Notwithstanding anything herein to the contrary, the foregoing shall not
be construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respects of the Administrative Agent’s, the Secured Parties’, the
Trustee’s, the Custodian’s, the Collateral Manager’s or the Borrower’s business
or that of their affiliates, (c) pursuant to any subpoena, civil investigative
demand or similar demand or request of any court, regulatory authority,
arbitrator or arbitration to which the Administrative Agent, the Secured
Parties, the Trustee, the Custodian, the Collateral Manager or the Borrower or
an officer, director, employer, shareholder or affiliate of any of the foregoing
is a party, (d) in any preliminary or final offering circular, registration
statement or contract or other document approved in advance by the Borrower, the
Collateral Manager or the Originator or (e) to any affiliate, independent or
internal auditor, agent, employee or attorney of the Trustee having a need to
know the same, provided that the Trustee advises such recipient of the
confidential nature of the information being disclosed; or (iii) any other
disclosure authorized by the Borrower, Collateral Manager or Originator.
Section 13.14
Execution in Counterparts; Severability; Integration.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. In case any provision in
or obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement, the other Transaction Documents and any agreements or letters
(including fee letters) executed in connection herewith contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof

164



--------------------------------------------------------------------------------



and shall constitute the entire agreement among the parties hereto with respect
to the subject matter hereof, superseding all prior oral or written
understandings.
Section 13.15
Waiver of Setoff.

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against any
Lender or its assets.
Section 13.16
Assignments.

(c)    With the prior written consent of the Borrower (which consent shall not
be unreasonably withheld), each Lender may at any time assign, grant a security
interest or sell a participation interest in such Lender’s rights and
obligations hereunder and interest herein in whole or in part and/or any Advance
(or portion thereof) or any VFN (or any portion thereof) to any Person rated
“A2” or higher by Moody’s or “A” or higher by S&P; provided that (i) no transfer
of any Advance (or any portion thereof) or of any VFN (or any portion thereof)
shall be made unless such transfer is exempt from the registration requirements
of the Securities Act and any applicable state securities laws or is made in
accordance with the Securities Act and such laws, and is made only to either an
“accredited investor” as defined in paragraphs (a)(1), (2), (3), or (7) of Rule
501 of Regulation D under the Securities Act (or any entity in which all of the
equity owners are entities described within such paragraphs) or to a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act, (ii)
following the occurrence of an Event of Default, no such consent of the Borrower
shall be required and the Person to whom the Lender assigns, grants a security
interest or sells a participation interest of any Advance (or portion thereof)
or VFN (or portion thereof) shall not be required to meet the aforementioned
rating threshold of “A2” or higher by Moody’s or “A” or higher by S&P, (iii) in
the case of an assignment of any Advance (or any portion thereof) or of any VFN
(or of any portion thereof), the assignee executes and delivers to the
Collateral Manager, the Borrower and the Administrative Agent a fully executed
Transferee Letter substantially in the form of Exhibit J hereto (a “Transferee
Letter”), (iv) any Lender may assign or participate all or a portion of its
interests hereunder or under its VFN without the consent of the Borrower to any
Person rated “A2” or higher by Moody’s or “A” or higher by S&P upon such
Lender’s good faith determination that such assignment or participation is
required for regulatory reasons, and (v) no Lender shall need prior written
consent of the Borrower to assign, grant a security interest in, or sell a
participation interest in any Advance (or portion thereof) or any VFN (or
portion thereof) to an Affiliate or another Lender. Notwithstanding anything
contained in this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, unless such Lender shall have been deemed to no longer be a Defaulting
Lender pursuant to Section 2.26(b), then, in each case, the Administrative Agent
with consent of Borrower (not to be unreasonably withheld) shall have the right
to cause such Person to assign its entire interest in the Advances and this
Agreement to a transferee selected by the Administrative Agent in an assignment
which satisfies the conditions set forth in the first sentence of this Section
13.16(a). The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the United Stated of
America a copy of each assignment delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries

165



--------------------------------------------------------------------------------



in the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Transaction Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Transaction Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. The Borrower shall not assign or delegate, or grant any interest in,
or permit any Lien to exist upon, any of the Borrower’s rights, obligations or
duties under this Agreement without the prior written consent of the
Administrative Agent.
(d)    Notwithstanding any other provision of this Section 13.16, any Lender may
at any time pledge or grant a security interest in all or any portion of its
rights (including, without limitation, rights to payment of principal and
interest) under this Agreement to secure obligations of such Lender to a Federal
Reserve Bank, without notice to or consent of the Borrower or the Administrative
Agent; provided that no such pledge or grant of a security interest shall
release such Lender from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Lender as a party hereto.
Section 13.17
Heading and Exhibits.

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.
Section 13.18
Non-Confidentiality of Tax Treatment.

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure. “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure

166



--------------------------------------------------------------------------------



of the transaction as well as other information, the provisions of this Section
13.18 shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the transactions contemplated
hereby.
Section 13.19
Cooperation with Trustee and the Collateral Manager.

The Administrative Agent and each of the Lenders agree to provide to the Trustee
or to the Collateral Manager, as applicable, such information that the Trustee
or the Collateral Manager may reasonably request from time to time in connection
with the preparation and delivery of any reports required pursuant to this
Agreement or in connection with the performance of their other duties under this
Agreement or any other Transaction Document; provided that the Administrative
Agent and each Lender shall not be required to assume any undue burden or incur
any undue expense in connection with this Section 13.19.
ARTICLE XIV

THE CUSTODIAN
Section 14.1
Designation of Custodian.

The role of Custodian with respect to the Required Loan Documents shall be
conducted by the Person designated as Custodian hereunder from time to time in
accordance with this Section 14.1. U.S. Bank National Association is hereby
appointed as, and hereby accepts such appointment and agrees to perform the
duties and obligations of, Custodian pursuant to the terms hereof.
Section 14.2
Duties of the Custodian.

(a)    Duties. The Custodian shall perform, on behalf of the Secured Parties,
the following duties and obligations:
(i)    The Custodian shall take and retain custody of the Required Loan
Documents delivered by the Borrower pursuant to Sections 3.3 and 3.4 hereof in
accordance with the terms and conditions of this Agreement, all for the benefit
of the Secured Parties. Within five (5) Business Days of its receipt (excluding,
for the avoidance of doubt, any Required Loan Documents in the custody of the
Custodian as of the Closing Date or any trailing documents) of any Required Loan
Documents, the Custodian shall review the related Required Loan Documents (as
identified on the related Loan Checklist) to confirm that (A) such documents
have been properly executed and have no missing or mutilated pages, (B) as
identified on the Loan Checklist, a filed stamped copy of a UCC-1 financing
statement, (C) if listed on the Loan Checklist, an Insurance Policy exists with
respect to any real or personal property constituting the Related Property, and
(D) the original principal balance of such Loan, Loan number and Obligor name
with respect to such Loan is referenced on the related electronic file delivered
with such loan documents as specified below and is not a duplicate Loan (such
items (A) through (D) collectively, the “Review Criteria”). In order to
facilitate the foregoing review by the Custodian, in connection with each
delivery of Required Loan Documents hereunder to the Custodian, the Collateral
Manager shall provide to the Custodian an electronic file (in EXCEL or a
comparable format) that contains the related Loan Checklist or

167



--------------------------------------------------------------------------------



that otherwise contains the Loan identification number, the original principal
balance of such Loan and the name of the Obligor with respect to each related
Loan. The Custodian shall provide the results of its review including exceptions
to the Review Criteria within one Business Day after it has completed its
review. The Collateral Manager shall have five (5) Business Days to correct any
non-compliance with any Review Criteria. In addition, if the Collateral Manager
does not cure any such non-compliance, it shall provide a written request to the
Custodian (such request subject to the approval of the Administrative Agent and
other release requirements in Section 14.3) for the return by the Custodian to
the Borrower of any Loan which fails to satisfy any Review Criteria. Other than
the foregoing, the Custodian shall not have any responsibility for reviewing any
Required Loan Documents.
(ii)    In taking and retaining custody of the Required Loan Documents, the
Custodian shall be deemed to be acting as the agent of the Administrative Agent
and the Secured Parties; provided that the Custodian makes no representations as
to the existence, perfection or priority of any Lien on the Required Loan
Documents or the instruments therein; and provided further that the Custodian’s
duties as agent shall be limited to those expressly contemplated herein.
(iii)    All Required Loan Documents shall be kept in fire resistant vaults,
rooms or cabinets at the locations specified on Schedule III attached hereto, or
at such other office as shall be specified to the Administrative Agent and the
Collateral Manager by the Custodian in a written notice delivered at least 45
days prior to such change. All Required Loan Documents shall be placed together
with an appropriate identifying label and maintained in such a manner so as to
permit retrieval and access. All Required Loan Documents shall be clearly
segregated from any other documents or instruments maintained by the Custodian.
(iv)    On each Reporting Date, the Custodian shall provide a written report to
the Administrative Agent and the Collateral Manager (in a form acceptable to the
Administrative Agent) identifying each Loan for which it holds Required Loan
Documents and any exceptions to the Review Criteria identified by the Custodian.
(v)    The Custodian shall provide a list of all Required Loan Documents held in
custody by the Custodian pursuant to this Agreement to the Administrative Agent
on at least a monthly basis, either via e-mail or via the Custodian’s Internet
website.
(vi)    The Administrative Agent may direct the Custodian to take any such
incidental action hereunder. With respect to other actions which are incidental
to the actions specifically delegated to the Custodian hereunder, the Custodian
shall not be required to take any such incidental action hereunder, but shall be
required to act or to refrain from acting (and shall be fully protected in
acting or refraining from acting) upon the direction of the Administrative
Agent; provided that the Custodian shall not be required to take any action
hereunder at the request of the Administrative Agent, any Secured Parties or
otherwise if the taking of such action, in the reasonable determination of the
Custodian, (x) shall be in violation of any Applicable Law or contrary to any
provisions of this Agreement or (y) shall expose the Custodian to liability
hereunder or otherwise (unless it has received indemnity which it reasonably
deems to be satisfactory with respect thereto). In the event the Custodian
requests the consent of the Administrative Agent and the Custodian does not
receive a consent (either positive or negative) from the Administrative Agent
within ten (10) Business Days

168



--------------------------------------------------------------------------------



of its receipt of such request, then the Administrative Agent shall be deemed to
have declined to consent to the relevant action.
(vii)    The Custodian shall not be liable for any action taken, suffered or
omitted by it in accordance with the request or direction of any Secured Party,
to the extent that this Agreement provides such Secured Party the right to so
direct the Custodian, or the Administrative Agent. The Custodian shall not be
deemed to have notice or knowledge of any matter hereunder, including an Event
of Default, unless a Responsible Officer of the Custodian has knowledge of such
matter or written notice thereof is received by the Custodian.
(viii)    In performing its duties, the Custodian shall use the same degree of
care and attention as it employs with respect to similar collateral that it
holds as the Custodian for others.
Section 14.3
Release of Documents.

(a)    Release for Collateral Manager. From time to time and as appropriate for
the enforcement or servicing of any of the Collateral, the Custodian is hereby
authorized (unless and until such authorization is revoked by the Administrative
Agent), upon written receipt from the Collateral Manager of a request for
release of documents and receipt in the form annexed hereto as Exhibit H, to
release to the Collateral Manager the related Required Loan Documents or the
documents set forth in such request and receipt to the Collateral Manager. All
documents so released to the Collateral Manager shall be held by the Collateral
Manager in trust for the Custodian for the benefit of the Secured Parties in
accordance with the terms of this Agreement. The Collateral Manager shall return
to the Custodian the Required Loan Documents or other such documents (i)
immediately upon the request of the Administrative Agent, or (ii) when the
Collateral Manager’s need therefor in connection with such foreclosure or
servicing no longer exists, unless the Loan shall be liquidated, in which case,
upon receipt of an additional request for release of documents and receipt
certifying such liquidation from the Collateral Manager to the Custodian in the
form annexed hereto as Exhibit H, the Collateral Manager’s request and receipt
submitted pursuant to the first sentence of this subsection shall be released by
the Custodian to the Collateral Manager.
(b)    Limitation on Release. The foregoing provision respecting release to the
Collateral Manager of the Required Loan Documents and documents by the Custodian
upon request by the Collateral Manager shall be operative only to the extent
that at any time the Custodian shall not have released to the Collateral Manager
active Required Loan Documents (including those requested) pertaining to more
than 15 Loans at the time being serviced by the Collateral Manager under this
Agreement. Any additional Required Loan Documents or documents requested to be
released by the Collateral Manager may be released only upon written
authorization of the Administrative Agent (other than with respect to the
release of Required Loan Documents in connection with Sections 2.19, 2.20 and
2.21). The limitations of this paragraph shall not apply to the release of
Required Loan Documents to the Collateral Manager pursuant to the immediately
succeeding subsection. It shall be the sole obligation of the Collateral Manager
to track the number of released Loans.
(c)    Release for Payment. Upon receipt by the Custodian of the Collateral
Manager’s request for release of documents and receipt in the form annexed
hereto as Exhibit H (which

169



--------------------------------------------------------------------------------



certification shall include a statement to the effect that all amounts received
in connection with such payment or repurchase have been credited to the
Collection Account as provided in this Agreement), the Custodian shall promptly
release the related Required Loan Documents to the Collateral Manager.
Section 14.4
Return of Required Loan Documents.

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld and which consent shall not be
required in connection with the release of Required Loan Documents as specified
in Section 2.23), require that the Custodian return each Required Loan Document
(a) delivered to the Custodian in error, (b) as to which the lien on the Related
Property has been released pursuant to Section 9.2, or (c) that is required to
be redelivered to the Borrower in connection with the termination of this
Agreement, in each case by submitting to the Custodian and the Administrative
Agent a written request in the form of Exhibit H hereto (signed by both the
Borrower and the Administrative Agent (provided that the signature of the
Administrative Agent shall not be required in connection with the release of
Required Loan Documents as specified in Section 2.23)) specifying the Collateral
to be so returned and reciting that the conditions to such release have been met
(and specifying the Section or Sections of this Agreement being relied upon for
such release). The Custodian shall upon its receipt of each such request for
return executed by the Borrower and the Administrative Agent (when required to
be signed by the Administrative Agent) promptly, but in any event within five
(5) Business Days, return the Required Loan Documents so requested to the
Borrower.
Section 14.5
Access to Certain Documentation and Information Regarding the Collateral;
Audits.

The Custodian shall provide to the Administrative Agent and each Lender access
to the Required Loan Documents including in such cases where the Administrative
Agent and each Lender is required in connection with the enforcement of the
rights or interests of the Secured Parties, or by applicable statutes or
regulations, to review such documentation, such access being afforded subject to
the Custodian’s standard charges (and at the expense of the Borrower) but only
(i) upon two Business Days prior written request, (ii) during normal business
hours and (iii) subject to the Collateral Manager’s and Custodian’s normal
security and confidentiality procedures. Prior to the Closing Date and
periodically thereafter at the discretion of the Administrative Agent and each
Lender, the Administrative Agent and each Lender may review the Collateral
Manager’s collection and administration of the Collateral in order to assess
compliance by the Collateral Manager with the Credit and Collection Policy and
the Collateral Management Standard, as well as with this Agreement and may
conduct an audit of the Collateral and Required Loan Documents in conjunction
with such a review. Such review shall be reasonable in scope and shall be
completed in a reasonable period of time. Prior to the occurrence of an Event of
Default or an Unmatured Event of Default, the Collateral Manager shall be
required to bear the expense of no more than two such reviews within any
12-month period and any additional reviews shall be at the expense of the
Administrative Agent and each Lender. On and after the occurrence of an Event of
Default or an Unmatured Event of Default, the Collateral Manager shall be
required to bear the expense of all such reviews. Without limiting the foregoing
provisions of this Section 14.5, from time to time on request of the

170



--------------------------------------------------------------------------------



Administrative Agent, the Custodian shall permit certified public accountants or
other auditors acceptable to the Administrative Agent to conduct, at the
Collateral Manager’s expense, a review of the Required Loan Documents and all
other documentation regarding the Collateral.
Section 14.6
Merger or Consolidation.

Any Person (i) into which the Custodian may be merged or consolidated, (ii) that
may result from any merger or consolidation to which the Custodian shall be a
party, or (iii) that may succeed to the properties and assets of the Custodian
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Custodian hereunder,
shall be the successor to the Custodian under this Agreement without further act
of any of the parties to this Agreement.
Section 14.7
Custodian Compensation.

As compensation for its Custodian activities hereunder, the Custodian shall be
entitled to a fee (collectively, the “Custodian Fee”) from the Collateral
Manager in accordance with the Trustee and Custodian Fee Letter. To the extent
that such Custodian Fee is not paid by the initial Collateral Manager, the
Custodian shall be entitled to receive the unpaid balance of its Custodian Fee
to the extent of funds available therefor pursuant to the provision of Section
2.10 or Section 2.11, as applicable. The Custodian’s entitlement to receive the
Custodian Fee shall cease on the earlier to occur of: (i) its removal as
Custodian and appointment and acceptance by the successor custodian pursuant to
Section 14.8 and the Custodian has ceased to hold any Required Loan Documents or
(ii) the termination of this Agreement.
Section 14.8
Custodian Removal.

The Custodian may be removed, with or without cause, by the Administrative Agent
by five (5) Business Days prior notice given in writing to the Custodian (the
“Custodian Termination Notice”); provided that, notwithstanding its receipt of a
Custodian Termination Notice, the Custodian shall continue to act in such
capacity until a successor Custodian has been appointed and shall transfer all
Required Loan Documents its holds within thirty (30) days following the
Custodian Termination Notice (with, so long as an Event of Default has not
occurred and is not continuing, the consent of the Borrower, such consent not to
be unreasonably withheld), has agreed to act as Custodian hereunder, has made
the representations and warranties contained in Section 4.4, and has received
all Required Loan Documents held by the previous Custodian.
Section 14.9
Resignation.

The Custodian may resign at any time by giving 60 day’s prior written notice
thereof to the Administrative Agent, the Collateral Manager and the Borrower. No
such resignation shall become effective until a successor Custodian (which
successor Custodian, so long as an Event of Default has not occurred and is not
continuing, shall be reasonably acceptable to Borrower) shall have assumed the
responsibilities and obligations of the Custodian hereunder and has made the
representations and warranties contained in Section 4.4.

171



--------------------------------------------------------------------------------



Section 14.10
Limitations on Liability.

Each of the protections, reliances, indemnities and immunities offered to the
Trustee in Article VIII shall be afforded to the Custodian.
Section 14.11
Custodian as Agent of Trustee.

The Custodian agrees that, with respect to any Required Loan Documents at any
time or times in its possession or held in its name, the Custodian shall be the
agent and custodian of the Trustee, for the benefit of the Secured Parties, for
purposes of perfecting (to the extent not otherwise perfected) the Trustee’s
security interest in the Collateral and for the purpose of ensuring that such
security interest is entitled to first priority status under the UCC. For so
long as the Custodian is the same entity as the Trustee, the Custodian shall be
entitled to the same rights and protections afforded to the Trustee hereunder.
[Remainder of Page Intentionally Left Blank.]



172



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
THE BORROWER:
NEWSTAR WAREHOUSE FUNDING I LLC 

By: NewStar Financial, Inc.,  
   its Designated Manager
 
By:/s/ JOHN KIRBY BRAY   
 
Name: John Kirby Bray
 
Title: Chief Financial Officer
 
 
 
 
THE ORIGINATOR
AND COLLATERAL MANAGER:
NEWSTAR FINANCIAL, INC.
 
By:/s/ JOHN KIRBY BRAY   
 
Name: John Kirby Bray
 
Title: Chief Financial Officer



[Signatures Continued on the Following Page]



 
1
Loan and Servicing Agreement




--------------------------------------------------------------------------------



REVOLVING LENDERS:
Commitment:
$175,000,000 

CITIBANK, N.A.
 
By:/s/ TODD D. FRITCHMAN   
 
Name: Todd D. Fritchman
 
Title: Vice President
 
 
THE ADMINISTRATIVE AGENT:
CITIBANK, N.A.
 



 
By:/s/ TODD D. FRITCHMAN   
 
Name: Todd D. Fritchman
 
Title: Vice President



[Signatures Continued on the Following Page]



 
2
Loan and Servicing Agreement




--------------------------------------------------------------------------------



THE TRUSTEE:
U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely
as Trustee
 
By:/s/ JEFFREY B. STONE   
 
Name: Jeffrey B. Stone






Title: Vice President
THE CUSTODIAN:
U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely
as Custodian
 
By:/s/ JEFFREY B. STONE   
 
Name: Jeffrey B. Stone
 
Title: Vice President
 
 
 
 






 
3
Loan and Servicing Agreement




--------------------------------------------------------------------------------



NEWSTAR WAREHOUSE FUNDING I LLC
500 Boylston Street, Suite 1250
Boston, Massachusetts 02116
Attention: Brian Forde
Telephone: (617) 848-4373
Fax: (617) 848-4300
NEWSTAR FINANCIAL, INC.
500 Boylston Street, Suite 1250
Boston, Massachusetts 02116
Attention: Brian Forde
Telephone: (617) 848-4373
Fax: (617) 848-4300
CITIBANK, N.A.,
as Administrative Agent and a Lender
Citibank, N.A.
390 Greenwich Street, 4th Floor
New York, New York 10013
Attention: Mr. Brett Bushinger, Vice President
Tel: (212) 723-3728
Fax: (646) 308-6744
Email:


CITIBANK, N.A.
750 Washington Boulevard, 8th Floor
Stamford, Connecticut 06901
Attention: Global Securitized Products
Mr. Robert Kohl, Vice President
Facsimile No.: 203-975-6383
Email: Robert.kohl@citi.com


CITIBANK, N.A.
1615 Brett Road, Ops Building 3
New Castle, Delaware 19720
Attention: Global Loans – Conduit Operations
Facsimile No.: 302-323-3125
Email: conduitoperations@citi.com


U.S. BANK NATIONAL ASSOCIATION
1719 Otis Way
Mail Code: Ex - SC - FLOR
Florence, South Carolina 29501
Attn: Steven Garrett





--------------------------------------------------------------------------------



Ref: NewStar Warehouse Funding I/Citibank Warehouse
Fax: 843-673-0162
Confirmation No: 843-676-8901
U.S. BANK NATIONAL ASSOCIATION
Corporate Trust Services - CDO Unit
One Federal Street, Third Floor
Boston, Massachusetts 02110
Attn: Jeffrey B. Stone
Reference: NewStar Warehouse Funding I/Citibank Warehouse
Fax: 866-373-5984
Confirmation No: 617-603-6538








--------------------------------------------------------------------------------







SCHEDULE VIII-1